Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 1 of 113 Page ID
                                   #:9859




                        EXHIBIT J
Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 2 of 113 Page ID
                                   #:9860
                                Kiarash Jam                             03-27-19



                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA



             THE WIMBLEDON FUND, SPC (CLASS     )
             TT),                               )
                                                )
                                PLAINTIFFS,     )
                                                )
                   VS.                          ) CASE NO.
                                                ) 2:15-CV-6633-CAS-ASJWx
                                                )
             GRAYBOX LLC; INTEGRATED            )
             ADMINISTRATION; EUGENE SCHER, AS   )
             TRUSTEE OF BERGSTEIN TRUST; AND    )
             CASCADE TECHNOLOGIES CORP.,        )
                                                )
                                DEFENDANTS.     )
             ___________________________________)




                        VIDEOTAPED DEPOSITION OF KIARASH JAM

                                        TAKEN ON

                              WEDNESDAY, MARCH 27, 2019




             Sandra Mitchell
             C.S.R. 12553




          eLitigation Services, Inc. - els@els-team.com
Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 3 of 113 Page ID
                                   #:9861
                                                                  Kiarash Jam                                                   03-27-19
                                                                  Page 2                                                               Page 4
        1            UNITED STATES DISTRICT COURT                                1             I-N-D-E-X
        2            CENTRAL DISTRICT OF CALIFORNIA                              2   WITNESS
        3                                                                        3   KIARASH JAM
                                                                                 4                            PAGE
        4   THE WIMBLEDON FUND, SPC (CLASS                    )
                                                                                 5         EXAMINATION BY MR. WALKER                        9
            TT),                     )
                                                                                 6
        5                        )                                               7            EXHIBITS
                       PLAINTIFFS,       )                                       8   NUMBER         DESCRIPTION           PAGE
        6                        )                                               9   EXHIBIT 1 - NOTICE OF TAKING DEPOSITION OF                      11
               VS.                   ) CASE NO.                                            KIARASH JAM
        7                        ) 2:15-CV-6633-CAS-ASJWx                       10
                                 )                                                   EXHIBIT 2 - STATE OF CALIFORNIA SECRETARY OF    13
                                                                                11         STATE CORPORATE DOCUMENTS
        8   GRAYBOX LLC; INTEGRATED                  )
                                                                                12   EXHIBIT 3 - HANDWRITTEN NOTES            20
            ADMINISTRATION; EUGENE SCHER, AS )
                                                                                13   EXHIBIT 4 - NOTICE OF DELINQUENT FRANCHISE TAX - 21
        9   TRUSTEE OF BERGSTEIN TRUST; AND )                                              7/22/2011
            CASCADE TECHNOLOGIES CORP.,                   )                     14
       10                        )                                                   EXHIBIT 5 - LIST OF ENTITIES                 23
                       DEFENDANTS.           )                                  15
       11   ___________________________________)                                     EXHIBIT 6 - E-MAIL - K.JAM - 11/9/2011            28
       12                                                                       16
       13                                                                            EXHIBIT 7 - E-MAIL - MKATZ - 11/9/2011             32
                                                                                17
       14
                                                                                     EXHIBIT 8 - CANCELED CHECKS                       41
       15
                                                                                18
       16          VIDEOTAPED DEPOSITION OF KIARASH JAM, taken on                    EXHIBIT 9 - E-MAIL - K.JAM - 11/15/2011           45
       17   behalf of the Plaintiff, at 10100 Santa Monica Boulevard,           19
       18   13th Floor, Los Angeles, California, commencing at                       EXHIBIT 10 - E-MAIL - K.JAM - 11/15/2011          52
       19   9:49 a.m., Wednesday, March 27, 2019, before Sandra                 20
       20   Mitchell, C.S.R. 12553, pursuant to Notice.                              EXHIBIT 11 - E-MAIL - K.JAM - 11/15/2011          54
                                                                                21
       21
                                                                                     EXHIBIT 12 - E-MAIL - K.JAM - 11/15/2011          59
       22
                                                                                22
       23
                                                                                23
       24                                                                       24
       25                                                                       25



                                                                  Page 3                                                               Page 5
        1   APPEARANCES:                                                         1            I N D E X (Continued)
        2   For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):              2              EXHIBITS
        3      COLE SCHOTZ                                                       3
               BY: JAMES W. WALKER, ESQ.                                         4   NUMBER          DESCRIPTION             PAGE
        4      901 MAIN STREET, SUITE 4120                                       5   EXHIBIT 13 - E-MAIL TO DAVID BERGSTEIN - 2/2/2011          75
               DALLAS, TEXAS 75202                                               6   EXHIBIT 14 - E-MAIL - DAVID BERGSTEIN -        97
        5      (469) 557-9391                                                              12/20/2012
               E-MAIL: JWALKER@COLESCHOTZ.COM                                    7
        6                                                                            EXHIBIT 15 - E-MAIL - JEFFREY SOLOMON - 1/20/2012 107
        7   For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):              8
        8      COLE SCHOTZ                                                           EXHIBIT 16 - E-MAIL - K.JAM - 3/13/2012     126
               BY: ERIC S. LATZER, ESQ.                                          9
        9      COURT PLAZA NORTH                                                     EXHIBIT 17 - E-MAIL - FRYMI BIEDAK - 1/19/2012     132
               25 MAIN STREET                                                   10
       10      HACKENSAK, NEW JERSEY 07601                                           EXHIBIT 18 - KELLER WILLIAMS REALTY - LOI              136
               E-MAIL: ELATZER@COLESCHOTZ.COM                                   11
       11                                                                            EXHIBIT 19 - E-MAIL TO DAVID BERGSTEIN - 4/5/2012 139
       12   For the Defendants, KIARASH JAM:                                    12
       13      LAW OFFICE OF DAVID WIECHERT                                          EXHIBIT 20 - E-MAIL - KATRINA STAGNER - 4/10/2012 145
               BY: DAVID WIECHERT, ESQ.                                         13
       14      27136 PASEO ESPADA, SUITE B1123, ESQ.                                 EXHIBIT 21 - E-MAIL - FRYMI BIEDAK - 4/16/2012     149
               SAN JUAN CAPISTRANO, CALIFORNIA 92675                            14
       15      (949) 361-2822                                                        EXHIBIT 22 - E-MAIL TO DAVID BERGSTEIN -         154
               E-MAIL: DWIECHERT@AOL.COM                                        15         4/19/2012
       16                                                                       16   EXHIBIT 23 - E-MAIL - FRYMI BIEDAK - 4/19/2012   159
       17                                                                       17   EXHIBIT 24 - E-MAIL - K.JAM - 4/26/2012      163
            Also Present:                                                       18   EXHIBIT 25 - E-MAIL - K.JAM - 4/26/2012      170
       18                                                                       19   EXHIBIT 26 - E-MAIL - K.JAM - 4/27/2012      178
               BRANDON CAHELA, VIDEOGRAPHER                                     20   EXHIBIT 27 - CONSULTING SERVICE AGREEMENT            186
       19                                                                       21   EXHIBIT 28 - STOCK PURCHASE AGREEMENT              188
       20                                                                       22   EXHIBIT 29 - ADDENDUM TO CERTIFICATE OF AUTHORITY 193
       21                                                                                  - 8/1/201
       22                                                                       23
       23                                                                            EXHIBIT 30 - E-MAIL - K.JAM - 8/22/2012     194
       24                                                                       24
       25                                                                       25




                                                                                                       2 (Pages 2 to 5)
            eLitigation Services, Inc. - els@els-team.com
Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 4 of 113 Page ID
                                   #:9862
                                                                    Kiarash Jam                                                                                03-27-19
                                                               Page 6                                                                                              Page 8
        1            I N D E X (Continued)                                           00:00:03    1         LOS ANGELES, CALIFORNIA, WEDNESDAY, MARCH 27, 2019
        2              EXHIBITS
        3                                                                                        2                        AT 9:49 A.M.
        4   NUMBER           DESCRIPTION             PAGE                                        3
        5   EXHIBIT 31 - E-MAIL - K.JAM- 8/23/2012      196
        6   EXHIBIT 32 - E-MAIL - K.JAM - 8/9/4/2012    197                                      4             THE VIDEOGRAPHER: And we are on the record.
        7   EXHIBIT 33 - E-MAIL - ADVISORY IP SERVICES GROUP                  200
                                                                                     09:51:30    5       My name is Brandon Cahela. I'm a notary public
                  - 10/9/2012
        8                                                                                        6       contracted by eLitigation Services. I'm not financially
            EXHIBIT 34 - E-MAIL - DAVID BERGSTEIN - 10/9/2012 203
        9                                                                                        7       interested in this action, nor am I a relative or
            EXHIBIT 35 - E-MAIL - K.JAM - 10/9/2012           205                                8       employee of any of the attorneys or any of the parties.
       10
            EXHIBIT 36 - LETTER - IA - 11/14/2012          206                                   9             Today is March 27, 2019, and the time is
       11
                                                                                     09:51:48   10       approximately 9:49 a.m. This video deposition being
            EXHIBIT 37 - E-MAIL - DAVID BERGSTEIN -      207
       12         11/16/2012                                                                    11       taken at 10100 Santa Monica Boulevard, on the 13th
       13   EXHIBIT 38-A- SEC- CEASE AND DESIST LETTER       213
       14   EXHIBIT 39 - E-MAIL - K.JAM - 1/2/2013   228                                        12       floor, in Los Angeles, California 90067.
       15   EXHIBIT 40 - E-MAIL - DAVID BERGSTEIN -      230                                    13             The name of the case is the Wimbledon Fund
                  5/14/2-2013
       16                                                                                       14       versus Graybox LLC, filed in the United States District
            EXHIBIT 41 - AFFIDAVIT OF K.JAM                   232
                                                                                     09:52:15   15       Court, Central District of California Western Division.
       17
            EXHIBIT 42 - E-MAIL - FRYMI BIEDAK - 9/24/2013             234                      16       The case number is CV-6633-CAS-AJWx.
       18
            EXHIBIT 43 - E-MAIL - K.JAM - 7/1/2013         238                                  17             This is Volume 1 in the videotaped deposition
       19                                                                                       18       of Mr. Kia Jam. This deposition is being taken by
            EXHIBIT 44 - IA EMPLOYEE LIST                  240
       20                                                                                       19       attorney James Walker.
            EXHIBIT 45 - K.JAM WELLS FARGO BANK STATEMENT                      242
                                                                                     09:52:41   20             Would the attorneys introduce themselves and
       21
            EXHIBIT 46 - E-MAIL - K.JAM - 12/6/2013           244                               21       state who you represent.
       22
            EXHIBIT 47 - IA - 2011, 2012,2013, GL DETAIL         251
                                                                                                22             MR. WALKER: Jim Walker for the plaintiff
       23                                                                                       23       Class TT.
            EXHIBIT 48 - SUMMARY OF ENTITIES                     261
       24                                                                                       24             MR. LATZER: Eric Latzer also for the
            EXHIBIT 49 - E-MAIL - DAVID BERGSTEIN - 9/8/2015            266          09:52:48   25       plaintiff.
       25



                                                               Page 7                                                                                              Page 9
        1           I N D E X (Continued)                                            09:52:51        1                MR. WIECHERT: David Wiechert for defendant Kia
        2             EXHIBITS
                                                                                                     2      Jam, who is also the witness today, as well as
        3   NUMBER          DESCRIPTION                PAGE
                                                                                                     3      Integrated Administration.
        4   EXHIBIT 50 - E-MAIL - K.JAM - 10/22/2015       272
                                                                                                     4                THE VIDEOGRAPHER: Thank you. We are ready to
        5   EXHIBIT 51 - KIARASH JAM'S SUPPLEMENTAL RESPONSES 273
                   TO PLAINTIFF'S FIRST SET OF COMBINED                              09:52:57        5      proceed.
        6          WRITTEN DISCOVERY CONTAINING THE                                                  6                The court reporter today is Ms. Sandi Mitchell
                   REQUEST FOR ADMISSION                                                             7      with eLitigation Services. Would the reporter please
        7                                                                                            8      swear in the witness and we can begin.
            EXHIBIT 52 - MONEY JUDGMENT ENTERED IN THE                   277
                                                                                                     9                THE REPORTER: Please raise your right hand.
        8          SUPREME COURT OF THE STATE OF NEW
                                                                                     09:53:04 10                        Do you solemnly swear in the cause
                   YORK, COUNTY OF NEW YORK
        9
                                                                                                 11                     now pending to tell the truth, the
       10                                                                                        12                     whole truth, and nothing but the
       11        QUESTIONS INSTRUCTED NOT TO ANSWER                                              13                     truth so help you God?
       12                (NONE)                                                                  14                   THE WITNESS: Yes, I do.
       13
                                                                                     09:53:04 15                              KIA JAM,
       14           INFORMATION REQUESTED
                                                                                                 16                       having been duly sworn,
       15                (NONE)
                                                                                                 17                   was examined and testified as follows:
       16
       17                                                                                        18
       18                                                                                        19                           EXAMINATION
       19                                                                            09:53:13 20            BY MR. WALKER:
       20                                                                                        21            Q Good morning, sir. Please state your full name
       21
                                                                                                 22         for the record.
       22
                                                                                                 23            A My name is Kiarash Kia Jam.
       23
       24
                                                                                                 24            Q What is your current residential address?
       25                                                                            09:53:22 25               A 514 South Barrington, No. 302, Los Angeles



                                                                                                                                     3 (Pages 6 to 9)
            eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 5 of 113 Page ID
                                      #:9863
                                                                 Kiarash Jam                                                      03-27-19
                                                               Page 10                                                              Page 12
09:53:26    1     90049.                                                  09:55:24    1   directed to you as an individual defendant in this case.
            2        Q How are you currently employed?                                2          Do you understand that this is a deposition --
            3        A I work for myself.                                             3      A Yes.
            4        Q Do you have a company?                                         4      Q -- where you're going to provide testimony
09:53:33    5        A Yes, I do.                                         09:55:33    5   subject to the oath that you just swore?
            6        Q And what is your current employer?                             6      A Yes, I do.
            7        A K.Jam Productions.                                             7      Q And you understand this deposition is taken
            8        Q What is the nature of that company, its                        8   within the context of the fact that you're a defendant
            9     business?                                                           9   in the lawsuit that my client, the Wimbledon Fund, SPC
09:53:41   10        A Entertainment. Film and television production.     09:55:44 10     (Class TT), has filed against you?
           11        Q Could you provide a little greater detail in                  11      A Yes, I do.
           12     that. What do you actually do?                                     12      Q And you understand, I take it, that we've also
           13        A I'm a producer primarily of film and                          13   filed suit against your company Integrated
           14     television. Primarily film. I've been doing it for                 14   Administration under a fraudulent transfer theory?
09:53:56   15     quite some time. And I'm -- I develop mostly own        09:55:57 15        A Yes, I do.
           16     material, and -- and that's what I do.                             16      Q Do you understand that you've been sued in your
           17        Q What's your highest level of education that you               17   individual capacity under an alter ego theory with
           18     achieved?                                                          18   respect to the corporation known as Swartz IP?
           19        A I graduated from UC Irvine with a bachelor                    19      A Yes, I do.
09:54:09   20     degree.                                                 09:56:06 20        Q Okay. Now, Swartz IP was later changed --
           21        Q What was the bachelor degree in?                              21   later had its name changed to Advisory Services IP.
           22        A Political science.                                            22          If I refer to Swartz IP throughout the
           23        Q What financial training do you have?                          23   deposition, do you understand that I'm talking about
           24        A Financial training meaning?                                   24   that entity?
09:54:20   25        Q Financial training or education of any kind?       09:56:19 25        A Yes, I do.


                                                               Page 11                                                              Page 13
09:54:22    1     A I don't have financial training.                      09:56:19    1      Q And you don't have any doubt about which entity
            2     Q Did you study any financial courses or related                    2   I'm referencing?
            3   courses at UC Irvine?                                                 3      A No, sir.
            4     A Yeah, I think we had some -- I don't remember.                    4         Do I give this back to you now?
09:54:34    5   We had some statistics and calculus and that kind of      09:56:29    5      Q No, sir. Good question. So as I hand you
            6   stuff. I don't really remember exactly what the courses               6   exhibits, when we're done with them, if you could just
            7   were called. I've taken some courses for budgeting and                7   kind of stack them over there close to the reporter.
            8   that kind of stuff as well.                                           8   She'll be the custodian of those exhibits. And that
            9     Q Just over the course of the years?                                9   will work for the rest of the day.
09:54:48   10     A Yes, that's correct.                                  09:56:42 10        A I'll put it this way.
           11     Q What age are you?                                                11      Q Let me hand you what's been marked as
           12     A I just turned 49 years old.                                      12   Exhibit 2. You're welcome to review that for a few
           13     Q Where were you born?                                             13   moments.
           14     A I was born in Tehran, Iran.                                      14            (Exhibit 2 was marked for
09:54:57   15     Q When did you migrate to the United States?            09:56:51 15              identification by the Court Reporter
           16     A Shortly after I was born, we moved here for my                   16            and is attached hereto.)
           17   father to finish his medical training. And then we went              17         MR. WIECHERT: Thank you.
           18   back around 1975. And then I came back here around 1982              18         THE WITNESS: Okay.
           19   and have been in California ever since.                              19   BY MR. WALKER:
14:15:32   20           (Exhibit 1 was marked for                         09:57:35 20        Q Could you provide generally a description of
           21           identification by the Court Reporter                         21   the documents that comprise Exhibit 2.
           22           and is attached hereto.)                                     22      A These are the corporate formation documents for
           23   BY MR. WALKER:                                                       23   K.Jam Media, which is one of my entities.
           24     Q Now, I've handed you what's been marked as                       24      Q That's a company that you formed; correct?
09:55:20   25   Exhibit 1. And this is a notice of Rule 30 deposition     09:57:48 25        A Yes.



                                                                                                       4 (Pages 10 to 13)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 6 of 113 Page ID
                                      #:9864
                                                                  Kiarash Jam                                                      03-27-19
                                                                 Page 14                                                             Page 16
09:57:48    1       Q And when you formed this company, was it             09:59:33    1      A That's correct.
            2    roughly February 2007 that it was put together?                       2      Q And so, clearly, when you he formed K.Jam
            3       A Yes.                                                             3   Media, Inc., you had the benefit of Mr. Zarrinkelk's
            4       Q When you formed K.Jam Productions -- or K.Jam                    4   advice to the extent that you required it?
09:58:03    5    Media, rather, as evidenced by the documents that         09:59:40    5      A Yes. That is correct.
            6    comprise Exhibit 2, did you have the benefit of legal                 6      Q Now, looking through it, the next page, 982,
            7    counsel?                                                              7   there's a certificate of adoption of bylaws, which you
            8       A I don't think so.                                                8   signed as director; correct?
            9       Q Okay. How --                                                     9      A Yes, I did.
09:58:14 10         A I don't recall, actually. I don't think so. I        09:59:53   10      Q And the certificate at that bottom of that same
           11    think I -- I think I just formed it. I might have used               11   page you signed in your capacity as secretary; correct?
           12    Parasec. I don't remember who I used, but I used one of              12      A Correct.
           13    these services, probably, to form it.                                13      Q Okay. So if you could also turn to Page 986.
           14       Q And I see there, if you look at -- throughout                   14   And this is the page entitled "Election of Officers";
09:58:31 15      the course of the day there's this little serial number   10:00:14   15   correct?
           16    on the bottom corner of every page.                                  16      A Yes.
           17       A I see it. I see it.                                             17      Q And there you're listed individually as both
           18       Q That's called a Bates number.                                   18   the president, secretary, and chief financial officer of
           19       A Yes.                                                            19   this particular entity?
09:58:37 20         Q It's the way that -- in litigation that he           10:00:22   20      A Yes.
           21    track production, by assigning, effectively, a serial                21      Q If you could turn to Page 994, please.
           22    number to each --                                                    22   Describe this document for us, please.
           23       A Got it.                                                         23      A It's a statement of information from the State
           24       Q -- document produced or each page produced. So                  24   of California Secretary of State's office. And it lists
09:58:46 25      from time to time I may reference that number --          10:00:47   25   me as the only officer for K.Jam Media. It is dated


                                                                 Page 15                                                             Page 17
09:58:50    1     A No problem.                                            10:00:57    1   May 9, 2007.
            2     Q -- just to ease in your finding it.                                2      Q And that's your signature at the bottom of the
            3     A I appreciate your help. Thank you.                                 3   document?
            4     Q If you could turn to 981.                                          4      A That is correct.
09:58:55    5     A Got it.                                                10:01:02    5      Q And, again, we see Mr. Zarrinkelk identified as
            6     Q All right. Now, this is a document that                            6   the agent for service of process?
            7   purports the articles of incorporation of --                           7      A Yes. Any and -- all my mail and business stuff
            8     A Yes.                                                               8   always goes to his office.
            9     Q -- K.Jam Media, Inc.; correct?                                     9      Q Looking at Page 995.
09:59:02   10     A Uh-huh. Yes.                                           10:01:15   10      A 995, yes.
           11     Q And there under Item 3, the corporation's                         11      Q Is that a share certificate?
           12   initial agent for service of process was Majid                        12      A Yes, it is.
           13   Zarrinkelk --                                                         13      Q And it shows that you retained 10,000 shares in
           14     A Yes.                                                              14   K.Jam Media, Inc.; correct?
09:59:10   15     Q -- correct?                                            10:01:24   15      A No. It's 100,000 shares, I believe. That's
           16     A Yes.                                                              16   what it says authorized -- oh, yes, 10,000. I'm sorry.
           17     Q Now, he's a friends of yours?                                     17   I was looking at the wrong section. My apologies.
           18     A He's a friend, a family member, and also my                       18         Yes. It is, in fact, 10,000 shares.
           19   accountant and business -- business manager.                          19      Q All right.
09:59:18   20     Q How long have you had a relationship with -- as        10:01:37   20      A My apologies.
           21   business manager with Mr. Zarrinkelk?                                 21      Q No -- no problem.
           22     A Over 20 years, 25 years.                                          22      A Sorry.
           23     Q So your relationship with Mr. Zarrinkelk in a                     23      Q If you could turn to Page 998, please.
           24   commercial context would extend well beyond much earlier              24      A Yes, sir.
09:59:32   25   than 2007?                                                 10:01:42   25      Q This is a document entitled "Waiver of Notice



                                                                                                        5 (Pages 14 to 17)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 7 of 113 Page ID
                                      #:9865
                                                                 Kiarash Jam                                                     03-27-19
                                                                Page 18                                                            Page 20
10:01:45    1   of Annual Meeting of Board of Directors of K.Jam Media,   10:03:53    1      Q I'll hand you what's been marked as Exhibit 3.
            2   Inc."; correct?                                                       2            (Exhibit 3 was marked for
            3     A Yes, it is.                                                       3            identification by the Court Reporter
            4     Q And it reflects that you conducted -- or                          4            and is attached hereto.)
10:01:52    5   executed this document on or about December 8, 2008;      10:03:57    5   BY MR. WALKER:
            6   correct?                                                              6      Q And ask you if you could identify that
            7     A Yes.                                                              7   document, please.
            8     Q Going to Page 1000, is this another Waiver of                     8      A Identify it meaning?
            9   Notice of Annual Meeting that you executed on or about                9      Q Yes, sir. Well, let me ask you this. With
10:02:12   10   December 7, 2009?                                         10:04:12   10   respect to Exhibit 3, do you recognize the handwriting?
           11     A Yes.                                                             11      A I do.
           12     Q If you could, please, turn to Page 1,002. Is                     12      Q And whose is it?
           13   this a Waiver of Notice of Annual Meeting for the same               13      A A woman named Frymi Biedak, and I think it's
           14   company that you executed on or about December 6, 2010?              14   her handwriting.
10:02:30   15     A Yes.                                                  10:04:20   15      Q Okay. And up in the left corner we see a
           16     Q And then finally, if you could turn to                           16   notation of Colorado address; correct?
           17   Page 1,006, again, is this another Waiver of Notice of               17      A Right.
           18   Annual Meeting of board of directors that you executed               18      Q And a notation next to it of 100,000 shares?
           19   on or about December 3, 2012?                                        19      A Correct.
10:02:47   20     A Yes.                                                  10:04:30   20      Q And then it says "owned by Owari Opus";
           21     Q Okay. So I take it that from the period of                       21   correct?
           22   time from 2007 through 2012, you were familiar with the              22      A Yes.
           23   fact that companies had officers; correct?                           23      Q And then there's a little notation of some
           24     A Yes.                                                             24   kind. It looks like a cents sign.
10:02:59   25     Q Okay. You had personal experience with that;          10:04:40   25      A I know.


                                                                Page 19                                                            Page 21
10:03:01    1   correct?                                                  10:04:40    1      Q And next to that it says K.Jam Media; correct?
            2     A Yes.                                                              2      A Yes, it does.
            3     Q You were experienced with signing legal                           3      Q And then there's a similar cents sign below
            4   documents in your capacity as an officer of a                         4   that and it says Kia Jam; correct?
10:03:08    5   corporation; correct?                                     10:04:49    5      A Correct.
            6     A Yes.                                                              6      Q And then at the bottom there it says Kia,
            7     Q You were familiar with being appointed as a                       7   equal, president; correct?
            8   director of a corporation; correct?                                   8      A Yes, it does.
            9     A Yes.                                                              9      Q What is this referencing?
10:03:16   10     Q You were familiar with the concept of an agent        10:04:58   10      A I don't know.
           11   for service of process given your own personal                       11      Q You have no idea?
           12   experience and designating Mr. Zarrinkelk as such with               12      A I don't know.
           13   respect to your company; correct?                                    13      Q Let me hand you what's been marked as
           14     A Yes.                                                             14   Exhibit 4.
10:03:27   15     Q And you were familiar with the process of             10:05:07   15            (Exhibit 4 was marked for
           16   preparing and signing a Waiver of Notice of Annual                   16            identification by the Court Reporter
           17   Meeting of the board of directors for a corporation?                 17            and is attached hereto.)
           18     A Yes.                                                             18   BY MR. WALKER:
           19     Q And you had personal experience with all of                      19      Q And ask you if you could identify this
10:03:39   20   this given your involvement with your own company K.Jam   10:05:14   20   particular document?
           21   Media, Inc.; correct?                                                21      A Identify meaning have I seen it before?
           22     A Yes.                                                             22      Q What is this document, sir?
           23        When you put it away, do I put it away too?                     23      A It says it's a Texas notice of delinquent
           24     Q Yes, sir.                                                        24   Franchise Tax dated 7/22/2011.
10:03:51   25     A Okay.                                                 10:05:29   25      Q What company is it for?



                                                                                                       6 (Pages 18 to 21)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 8 of 113 Page ID
                                      #:9866
                                                             Kiarash Jam                                                                03-27-19
                                                          Page 22                                                                            Page 24
10:05:31    1      A Swartz IP Services Group, Inc.                        10:07:17    1   to that column; correct?
            2      Q Okay.                                                             2      A Correct.
            3      A Franchise Tax.                                                    3      Q And that date of incorporation is provided for
            4      Q Let me ask you a few questions about this. So                     4   each of the companies that are named; correct?
10:05:37    5   this was a Texas -- a notice of delinquent franchise tax   10:07:24    5      A Yes.
            6   the state of Texas issued in connection with Swartz IP;                6      Q And then we see an address column followed by
            7   correct?                                                               7   responsible party column; correct?
            8      A That's what is seems to be, yes.                                  8      A Correct.
            9      Q And it states that the date of delinquency up                     9      Q Now, looking at the left column, can you
10:05:47 10     in the upper far-right corner was May 17, 2011; correct?   10:07:38 10     identify those entities in which you have held a
           11      A Yes, that is correct.                                            11   position as officer or director at any time?
           12      Q Now, the reason for the delinquency is stated                    12      A CAC Group, Integrated Administration, K.Jam
           13   as the original franchise tax report had not been filed;              13   Media. I think that's it.
           14   correct?                                                              14      Q So you're testifying under oath that you've
10:05:59 15        A Where does say that?                                  10:08:12 15     never been a officer of Swartz IP Services Group, Inc.?
           16      Q Up there --                                                      16      A No, I've not been an officer of Swartz IP.
           17      A Yes, I see it. I see it. Reason for                              17      Q Now, you mentioned Frymi Biedak earlier.
           18   delinquency, yes, original franchise tax not filed.                   18   What -- what was her role in connection with the various
           19      Q Okay. And a complete signed public information                   19   companies that we just saw?
10:06:09 20     report Form 05-102 was also not filed; correct?            10:08:38 20        A She was David Bergstein's assistant. She had
           21      A Yes. That's what it says.                                        21   been with him for many, many years. Twenty years or
           22      Q Okay. Looking at the bottom left we see Swartz                   22   something. She handles things for David. David was in
           23   IP Services Group, Inc., with a Houston, Texas, address;              23   control of all of this. And at his instructions, she
           24   correct?                                                              24   would do whatever he requested from -- she had a stamp
10:06:21 25        A Yes.                                                  10:08:55 25     of his signature from signing -- stamping documents, to


                                                          Page 23                                                                            Page 25
10:06:22    1      Q   What was located at that address?                   10:08:58    1   stamping checks, to wires, transfers back and forth.
            2      A   I don't know.                                                   2   She did everything for David Bergstein.
            3      Q   Why was that address selected for Swartz IP?                    3     Q In relation to the various companies?
            4      A   I don't know.                                                   4     A In relation to the various companies; correct.
10:06:30    5         MR. WIECHERT: Calls -- assumes facts not in          10:09:09    5     Q Did you also operate out of the same office
            6   evidence. Calls for speculation.                                       6   with Ms. Biedak for a period of time?
            7   BY MR. WALKER:                                                         7     A That's correct.
            8      Q You can set that aside, sir. I'm going to hand                    8     Q Okay. What was the first address that you
            9   you what's been marked as Exhibit 5.                                   9   inhabited where Ms. Biedak was also resident?
10:06:48   10            (Exhibit 5 was marked for                         10:09:23 10       A This building.
           11            identification by the Court Reporter                         11     Q And what -- when was that -- over what period
           12            and is attached hereto.)                                     12   of time were you at -- at 10100 Santa Monica Boulevard
           13   BY MR. WALKER:                                                        13   in Century City?
           14      Q Have you seen this document before?                              14     A It was -- I'm going to guess the dates; I'm not
10:06:54   15      A I don't think so. I don't recall specifically.        10:09:35 15     sure -- in the mid 2000s to 2005, '6. I'm not sure
           16      Q Looking there to the left of the chart, we see                   16   when. We were in this building for a little while, and
           17   a name of an entity; correct?                                         17   then we moved to a building -- you know, we hopped from
           18      A Yes. That is correct.                                            18   building to building in this little one kind of
           19      Q A there's a series of entities or companies                      19   little -- you know, between here and Westwood for a
10:07:06   20   that go down the left side of the chart; correct?          10:09:53 20     number of years.
           21      A That is correct.                                                 21         And then we were in the Fox Plaza building,
           22      Q Then in the next column we see the state of the                  22   which is just down the street right here on Avenue of
           23   incorporation for each of those entities; correct?                    23   the Stars. It says Fox Plaza. The Nakatomi building
           24      A Correct.                                                         24   from the "Die Hard" movies.
10:07:15   25      Q And then we see the date of incorporation next        10:10:01 25           And then we moved, I think, from there to Santa



                                                                                                          7 (Pages 22 to 25)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 9 of 113 Page ID
                                      #:9867
                                                             Kiarash Jam                                                             03-27-19
                                                          Page 26                                                                         Page 28
10:10:10    1   Monica -- well, before Santa Monica we moved to           10:11:56    1     A Yes.
            2   Westwood. There was a -- either before or after Santa                 2     Q Let me show you what's been marked as
            3   Monica we were at Westwood at the Napa Valley Grill                   3   Exhibit 6.
            4   building, and then Santa Monica.                                      4            (Exhibit 6 was marked for
10:10:20    5      Q So --                                                10:12:01    5            identification by the Court Reporter
            6      A Colorado.                                                        6            and is attached hereto.)
            7      Q -- over how many years did you occupy on office                  7   BY MR. WALKER:
            8   with Ms. Biedak and Mr. Bergstein?                                    8     Q Now, you know, e-mails, of course, start at the
            9      A Five, six, seven years.                                          9   bottom and work up. So if you look at the first full
10:10:31 10        Q And that included all the moves you just             10:12:15 10     e-mail on this page, it's dated November 8, 2011, at
           11   described?                                                           11   7:02 p.m., from a Mr. Woodward to Frymi with a courtesy
           12      A Yes, it did. The longest period was in the                      12   copy to Mr. Bergstein and to you; correct?
           13   Colorado space, which was, I think, three years. Close               13     A Yes. That is correct.
           14   to three years.                                                      14     Q And the subject is Swartz IP Services; correct?
10:10:40 15        Q Okay. And Mr. Bergstein was operating his            10:12:32 15       A Correct.
           16   companies out of that address at each instance?                      16     Q Who is Mr. Woodward?
           17      A Yes. He -- he was not the guy who would come                    17     A I don't know.
           18   to office every day. He would come into office                       18     Q What was his role?
           19   infrequently. But, yes, that was his address and that's              19     A I don't know.
10:10:54 20     where Frymi and the rest of the staff were.               10:12:38 20       Q Well, you can read what he wrote about Swartz
           21      Q And that was also -- each of these addresses                    21   IP Services. And then you had a question that you
           22   that you shared with Mr. Bergstein and Ms. Biedak were               22   directed to Frymi Biedak shortly thereafter: "Is this
           23   the same address where you conducted your -- your                    23   the one the KJM owns"; correct?
           24   business operations?                                                 24     A Uh-huh.
10:11:06 25        A That is correct. But I used Majid's address as       10:13:00 25       Q What was KJM signifying there?


                                                          Page 27                                                                         Page 29
10:11:09    1   well for -- for, you know, bills and stuff -- things      10:13:02    1     A K.Jam Media.
            2   like that. So I had two addresses. I also have a PO                   2     Q So you were asking Frymi Biedak if Swartz IP
            3   box where, if I'm not home, stuff gets shipped to my PO               3   Services was owned by one of your companies?
            4   box.                                                                  4     A Yes.
10:11:21    5      Q Now, was your impression that Ms. Biedak was         10:13:11    5     Q Why did you not already know that?
            6   knowledgeable about assisting Mr. Bergstein on matters                6     A I -- you know, Frymi was -- would do a lot of
            7   pertaining to his companies?                                          7   things, and -- and I would always be trying to get
            8      A Yes.                                                             8   information from her and from David about things they
            9      Q She was knowledgeable about the formation of                     9   were doing and documents that were being drafted. I was
10:11:30 10     companies?                                                10:13:24 10     always kind of chasing them for information. They were
           11      A 100 percent.                                                    11   clearly in control of it.
           12      Q The necessity of having officers and                            12     Q How could she have formed a company and made it
           13   directories for companies?                                           13   a subsidiary of K.Jam Media without your knowledge or
           14          MR. WIECHERT: Objection. Calls for                            14   consent?
10:11:38 15     speculation. No foundation.                               10:13:34 15       A She --
           16   BY MR. WALKER:                                                       16         MR. WIECHERT: Objection. Assumes facts not in
           17      Q You can answer the questions.                                   17   evidence.
           18      A Yes.                                                            18   BY MR. WALKER:
           19      Q Was she knowledgeable about how to set up a                     19     Q You can answer the questions.
10:11:46 20     company?                                                  10:13:40 20       A Okay. She could not have done that. I don't
           21      A Yes.                                                            21   think she could have done that. I think that's
           22      Q And you've testified to her knowledge and                       22   something Majid would have had to have done.
           23   experience based upon your experience in officing with               23     Q Well, would Majid have done that,
           24   her and working with her over a period of many years;                24   Mr. Zarrinkelk have done that without consulting you?
10:11:55 25     correct?                                                  10:13:51 25       A No.



                                                                                                          8 (Pages 26 to 29)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 10 of 113 Page ID
                                       #:9868
                                                                  Kiarash Jam                                                    03-27-19
                                                               Page 30                                                             Page 32
10:13:51    1         MR. WIECHERT: Question's vague and ambiguous         10:15:46    1      A Yes, I do. He had two -- two e-mail addresses
            2   as to "done that."                                                     2   that he used a lot. That was one of them. The other
            3   BY MR. WALKER:                                                         3   one was a Graybox e-mail. Those are two that I know.
            4      Q So why were you asking Ms. Biedak, then, about                    4   If he had more, I'm not aware.
10:13:57    5   whether or not your own company, K.Jam Media, owned        10:15:54    5      Q Why would he be using a e-mail which a Chinese
            6   Swartz IP?                                                             6   domain?
            7      A I -- I probably just wanted clarity. There was                    7      A I don't --
            8   a lot of entities running around. I didn't know who                    8         MR. WIECHERT: Calls for speculation.
            9   this guy was, probably. I was just trying to get more                  9         THE WITNESS: I'm sorry. I don't know why
10:14:09 10     information. There's a lot of times me asking David and    10:16:03 10     David did a lot of what he did.
           11   Frymi for information trying to get to the bottom of                  11   BY MR. WALKER:
           12   what's what.                                                          12      Q Let me hand you what's been marked here as
           13      Q Well, she responded to you saying that "Swartz                   13   Exhibit 7.
           14   IP was owned by K.Jam and Owari, but Kia Jam will be                  14            (Exhibit 7 was marked for
10:14:21 15     named as responsible party when we file for an employer    10:16:15 15              identification by the Court Reporter
           16   ID number"; correct?                                                  16            and is attached hereto.)
           17      A That's what she responded, yes.                                  17         THE WITNESS: Okay.
           18      Q Okay. And what did you understand that it                        18   BY MR. WALKER:
           19   meant when she said that K.Jam would be named as a                    19      Q If you could take a look at these records, sir,
10:14:32 20     responsible party?                                         10:16:21 20     for a few minutes. Let me know when you've completed
           21      A I don't know what I understood then, but I                       21   your review.
           22   understand what that means now is when you file for an                22      A Thank you kindly.
           23   EIN, the responsible party is the one that's responsible              23         How thoroughly do you need me to read every
           24   for the taxes.                                                        24   page?
10:14:44 25        Q Now, we didn't see an e-mail from you where you       10:16:28 25        Q Just -- just take a look at it and then I'll


                                                               Page 31                                                             Page 33
10:14:48    1   asked any further questions in this regard.                10:16:42    1   only have certain parts that I --
            2        Did you simply accept Ms. Biedak's answer?                        2      A Okay.
            3        MR. WIECHERT: Calls for speculation. No                           3      Q -- I will ask you about. But I want to give
            4   foundation.                                                            4   you the courtesy of being able to review the document.
10:14:56    5        THE WITNESS: I don't recall. I might have             10:16:47    5      A I appreciate that courtesy. Thank you kindly.
            6   called her or called David and asked them. And,                        6         Yes. I understand what this is.
            7   ultimately, I think Graybox was the entity, which is                   7      Q Okay. So this is a set of records pertaining
            8   David Bergstein's entity, that became the responsible                  8   to Swartz IP Services Group; correct?
            9   party. So none of this happened.                                       9      A Yes, that is correct.
10:15:08   10   BY MR. WALKER:                                             10:17:07   10      Q Okay. And the first page of Exhibit 7 is an
           11     Q But, certainly, the idea that your own company                    11   e-mail dated November 9, 2011, from an
           12   K.Jam Media would be an owner of Swartz IP and would be               12   mkatz@vcorpservices with a courtesy copy to
           13   named as responsible party was under consideration as of              13   Mr. Bergstein, Mr. Solomon, and to you; correct?
           14   November 9, 2011; correct?                                            14      A Correct.
10:15:21   15        MR. WIECHERT: The question's vague and                10:17:25   15      Q Turning to the second page, 499, again we see
           16   ambiguous. Calls for speculation.                                     16   now the certificate of formation of Swartz IP Services
           17        THE WITNESS: It was under consideration by                       17   Group; correct?
           18   Frymi and David. They're just notifying me what their                 18      A Yes, sir.
           19   thoughts were. I don't recall what my response or                     19      Q And, again, do you have any idea what was
10:15:30   20   question. Or, you know, if I called David afterwards,      10:17:38   20   actually located at 10101 Fondren Road in Houston,
           21   said, What are you doing? What is this? I don't recall                21   Texas?
           22   what I did, but this clearly did not happen.                          22      A No, sir.
           23   BY MR. WALKER:                                                        23      Q Do you have any idea why that address was
           24     Q Now, Mr. Bergstein is using an e-mail address                     24   selected?
10:15:41   25   david@abcxyz.cc. Do you see that?                          10:17:47   25      A No, sir.



                                                                                                       9 (Pages 30 to 33)
                     eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 11 of 113 Page ID
                                      #:9869
                                                             Kiarash Jam                                                          03-27-19
                                                          Page 34                                                                   Page 36
10:17:48    1       Q Director -- under Article 3, directors --           10:19:37    1   sure that there's no double negative. He asked you, you
            2    director one is identified as Aaron Grunfeld; correct?               2   never possessed it?
            3       A Yes, sir.                                                       3          THE WITNESS: Oh. I never -- I'm sorry if I
            4       Q What was your understanding was Aaron                           4   was unclear. I never possessed the stamp.
10:17:56    5    Grunfeld's role?                                         10:19:46    5          Thanks for clarifying that.
            6       A I know Aaron to be an attorney. I don't know                    6   BY MR. WALKER:
            7    what his role is here. I was not -- this was -- I -- I               7      Q Where was the stamp kept?
            8    didn't have anything to do with the formation of this                8      A Frymi kept it locked up in her office. I don't
            9    company, so I can't tell you what his role was here.                 9   know if she took it home at night or not.
10:18:08   10    But I do know Mr. Aaron Grunfeld.                        10:19:58 10        Q And you never used the signature stamp on a
           11       Q Turning to next page, 500, the -- the organizer                11   single occasion?
           12    is identified as Effie Stern.                                       12      A No, sir.
           13          Do you see that?                                              13      Q Not even at Mr. Bergstein's request?
           14       A Yes, I do.                                                     14      A No, sir. I never had possession of the stamp.
10:18:19   15       Q What was Mr. Stern's role?                          10:20:09 15        Q If you could turn to Page 508, please.
           16       A Again, I don't know. I would assume that --                    16          Now, we see that there are two officers
           17          MR. WIECHERT: Don't -- don't assume.                          17   designated for Swartz IP, one being president and one
           18          THE WITNESS: I don't know. I don't know. I                    18   secretary, and they're both David Bergstein; correct?
           19    had nothing to do with the formation of this company.               19      A That's what it says, yes.
10:18:31   20    BY MR. WALKER:                                           10:20:20 20        Q Okay. But Mr. Bergstein was not designated as
           21       Q Did you ever work with Mr. Stern on any                        21   vice president, was he?
           22    particular matter or entity?                                        22      A Not according to this.
           23       A I don't specifically recall.                                   23          MR. WIECHERT: The document speaks for -- for
           24       Q Turning to Page 501, please.                                   24   itself.
10:18:41   25       A Yes, sir.                                           10:20:27 25            THE WITNESS: I'm sorry. What did you say?


                                                          Page 35                                                                   Page 37
10:18:41    1     Q There's a certificate of filing effectuating a        10:20:28    1          MR. WIECHERT: I said the document speaks for
            2   name change of Swartz IP Services Group, Inc.; correct?               2   itself.
            3     A Yes, sir.                                                         3          THE WITNESS: Okay.
            4     Q And it changes the name to Advisory IP                            4   BY MR. WALKER:
10:18:50    5   Services, Inc.; correct?                                  10:20:32    5      Q There's no indication as to an appointment of
            6     A Yes, sir.                                                         6   Mr. Bergstein as vice president, is there?
            7     Q This is dated and effective June 13, 2012?                        7      A No.
            8     A Yes, sir.                                                         8      Q But if you turn to the last page, sir, or the
            9     Q Why was this name change done?                                    9   second-to-last page, I guess, 518, there's another name
10:19:00 10       A I have no idea, sir.                                  10:20:52 10     change for Swartz IP Services Group to IP Services
           11     Q Going to the next page, 502, we see a                            11   Group.
           12   certificate of amendment also effectuating a name                    12          Do you see that?
           13   change; correct?                                                     13      A I see an amendment to registration and I see
           14     A I don't know what this effectuates, but I see                    14   entity information, Swartz IP Services Group.
10:19:12 15     something called a certificate of amendment.              10:21:06 15            Where does it say that the name was?
           16     Q Turning to Page 504, do you recognize that as                    16      Q Item 4?
           17   David Bergstein's signature stamp?                                   17      A Item 4, the registration -- yes, I do. I see
           18     A Yes, I do.                                                       18   it. That's correct.
           19     Q Did you ever possess his signature stamp for                     19      Q Do you know why this name change was done?
10:19:28 20     any period of time?                                       10:21:13 20        A No, sir.
           21     A No, sir.                                                         21      Q What was Mr. Swartz's involvement in Swartz IP?
           22     Q You never once had possession of it?                             22      A I don't know.
           23     A No, sir.                                                         23      Q Did you ever meet Jerome Swartz?
           24     Q Do you know why it was used in this instance?                    24      A Yes. On many occasions.
10:19:35 25           MR. WIECHERT: I'm sorry. I just want to make        10:21:25 25        Q What was the purpose of the meetings?



                                                                                                     10 (Pages 34 to 37)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 12 of 113 Page ID
                                       #:9870
                                                                  Kiarash Jam                                                             03-27-19
                                                              Page 38                                                                       Page 40
10:21:27    1     A My meetings with Jerry Swartz primarily were           10:23:35    1   for the services to the extent that it could, and -- and
            2   entertainment-based. He would talk about movies he was                 2   that's what it did.
            3   involved with, movies he funded. Some of the movies                    3     Q Who was providing -- how many employees did IA
            4   that David was developing and making, I would meet with                4   have at any given time? What was the most employees it
10:21:41    5   him on those. I would update him on what was going on      10:23:47    5   had?
            6   with the movies. He would tell me about some of the                    6     A I will guess probably 30.
            7   stuff he was doing. He was doing some brain research                   7     Q And which company was providing employee
            8   thing in San Diego; he told me about it. And on                        8   benefits, if any, for those --
            9   multiple occasions he would want me to help his friends.               9     A IA.
10:21:54 10     He would have friends that wanted to be in the business,   10:23:54   10     Q -- employees?
           11   or one occasion a girlfriend of his, some -- a DJ wanted              11     A You mean health insurance?
           12   to be in a movie, an actress, and I would give them                   12     Q Yes, sir.
           13   advice and that kind of stuff. But it was all about                   13     A Yes, it was Integrated Administration, I
           14   movies.                                                               14   believe, yes.
10:22:08 15          Oh, we also talked about Broadway 4D, which is        10:24:00   15     Q And were those employees working for Integrated
           16   a project that, at one point, he almost got involved                  16   Administration or for the other companies?
           17   with. It's a project that I've been involved with for                 17     A Some worked -- they all worked for other
           18   many years.                                                           18   companies, but their paychecks came from Integrated
           19     Q Now, there's also a company called Integrated                     19   Administration. Some worked for Sovrin; some worked for
10:22:20 20     Administration; correct?                                   10:24:14   20   David; some worked for me. But the paychecks all came
           21     A That is correct.                                                  21   from Integrated Administration, even though they worked
           22     Q What was the formal name of that company?                         22   for other entities.
           23     A Integrated Administration.                                        23     Q Were the employees leased to the other
           24     Q Did it have an Inc.?                                              24   companies?
10:22:29 25       A Oh, I don't remember. I'm pretty sure it was           10:24:24   25     A I don't know what that -- I don't know what


                                                              Page 39                                                                       Page 41
10:22:31    1   an Inc. and not an LLC, but I am not certain.              10:24:26    1    that means. Leased?
            2      Q What positions did you hold in that company?                      2       Q Yes, sir. Did -- was Integrated Administration
            3      A I was -- it was -- it was a company that I                        3    leasing its employees to these other companies that
            4   think was a subsidiary of K.Jam Media, so I -- I                       4    those employees were working for?
10:22:39    5   possessed all of the offices in that company, I believe.   10:24:36    5       A I don't know what that means. I don't know
            6   There were no other officers in that company, I believe.               6    what it means to lease an employee. Sorry.
            7      Q What was the nature of business for that                          7       Q Did Integrated Administration have a contract
            8   company, Integrated Administration?                                    8    that defined the parameters and the -- the circumstances
            9      A I -- it was a kind of a payroll company. A                        9    of Integrated's compensation from the other entities for
10:22:52 10     company that offered services, overhead services and       10:24:55   10    whom its employees worked?
           11   payroll services to other entities.                                   11       A No. Not that I recall.
           12      Q Did it offer any services or perform any                         12       Q Let me hand you what's been marked as
           13   services for companies other than those affiliated with               13    Exhibit 8.
           14   you and Mr. Bergstein?                                                14             (Exhibit 8 was marked for
10:23:06 15        A No. Not companies that were not affiliated            10:25:05   15             identification by the Court Reporter
           16   with me or Bergstein, no.                                             16             and is attached hereto.)
           17      Q Okay. So the only companies that Integrated                      17    BY MR. WALKER:
           18   Administration provided any services to were those                    18       Q This is a series of checks drawn on the Swartz
           19   affiliated with you and Mr. Bergstein?                                19    IP account. If you could turn to the second page,
10:23:18 20        A That's correct.                                       10:25:14   20    please.
           21      Q And how was Integrated Administration                            21       A Okay. There's no number here.
           22   compensated for those services?                                       22       Q I know, sir. I know. These --
           23      A It -- we would take -- you know, we would                        23       A Is the check No. 1026?
           24   sometimes advance monies and we would take fees. We                   24       Q Yes, sir. The numbers -- actually, this little
10:23:30 25     would take -- you know, we would -- IA would take fees     10:25:23   25    box on the left, these banks -- these records were



                                                                                                           11 (Pages 38 to 41)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 13 of 113 Page ID
                                      #:9871
                                                            Kiarash Jam                                                          03-27-19
                                                         Page 42                                                                   Page 44
10:25:26    1   produced pursuant to a subpoena issued to the financial   10:27:03    1   he issued it.
            2   institution.                                                          2      Q Was -- did Integrated Administration issue an
            3      A Okay. I just want to make sure we're talking                     3   invoice for -- requiring this payment?
            4   about the same document.                                              4      A I would issue to David -- I would let David
10:25:33    5      Q So these were actually produced by the bank.         10:27:11    5   know on a regular basis what our cash needs were with
            6      A Great.                                                           6   the breakdown of this much is for payroll; this much is
            7      Q Going to the second page of this exhibit, do                     7   rent; this much is the phone bill; this much is
            8   you see a check 1026 --                                               8   Internet; and this is the money we need. And he would
            9      A I do.                                                            9   arrange the funding.
10:25:40   10      Q -- dated July 2, 2012?                               10:27:23 10        Q So he would fund it on a cost basis?
           11      A I do.                                                           11      A I don't know what that means.
           12      Q Written to a Che Sheng?                                         12          MR. WIECHERT: I don't know what that means
           13      A I do.                                                           13   either.
           14      Q Who is Che Sheng?                                               14   BY MR. WALKER:
10:25:43   15      A I don't know.                                        10:27:30 15        Q Turning to the next page, there's another check
           16      Q You've never heard that name before?                            16   to Integrated Administration for $12,000; correct?
           17      A No, I have not.                                                 17      A Yes. That's correct.
           18      Q You've never met that person?                                   18      Q What was the purpose of this check?
           19      A I don't think so.                                               19      A Same as the other check. I don't know. As I
10:25:53   20      Q Going to the next page, you see a check for          10:27:41 20     said, David was -- he would fund Integrated
           21   $4,960 that was issued in August of 2012 to Robert                   21   Administration. And I don't know what this was for at
           22   Pressler; correct?                                                   22   the time, but...
           23      A I do, yes.                                                      23      Q Now, once the two checks to Integrated totaling
           24      Q Who is Robert Pressler?                                         24   $22,000 had been issued and deposited in the Integrated
10:26:03   25      A I don't know.                                        10:27:56 25     Administration account, you had access to those funds;


                                                         Page 43                                                                   Page 45
10:26:05    1      Q Did you ever meet him?                               10:27:58    1    correct?
            2      A I don't recall meeting Robert Pressler, no.                      2       A Correct. I was the signer on the Integrated
            3      Q Looking to the endorsement where Mr. Pressler                    3    Administration's account.
            4   signed, it was for RPP Enterprises.                                   4       Q Now, looking at the last page of this
10:26:13    5         Are you familiar with that company?                 10:28:07    5    Exhibit 8. Is that your endorsement, your signature?
            6      A No.                                                              6       A No.
            7      Q Going to the next page, we see a check for                       7       Q Is that, in fact, David Bergstein's signature?
            8   $12,000 to Graybox; correct?                                          8       A It looks like it. It looks like a sloppy
            9      A Yes.                                                             9    version of his signature.
10:26:25 10        Q Why was this check issued?                           10:28:21   10       Q And you're certainly familiar with
           11      A I don't --                                                      11    Mr. Bergstein's signature?
           12         MR. WIECHERT: Calls for speculation. No                        12       A Yes, that is correct.
           13   foundation.                                                          13       Q You've seen it many, many times?
           14         THE WITNESS: I don't know. I was not in                        14       A Yes, I have.
10:26:33 15     control of this account. I had nothing to do with this    10:28:26   15       Q So Mr. Bergstein also had access to the
           16   account.                                                             16    Integrated Administration bank account?
           17   BY MR. WALKER:                                                       17       A No. The only signers were myself and Majid.
           18      Q Going to the next page, we see a check 1052                     18       Q Let me hand you what's been marked as
           19   dated December 18, 2013, in the amount of $10,000 paid               19    Exhibit 9, sir.
10:26:46 20     to Integrated Administration; correct?                    10:28:48   20             (Exhibit 9 was marked for
           21      A Yes, that's what it is.                                         21             identification by the Court Reporter
           22      Q Why was this check issued?                                      22             and is attached hereto.)
           23      A I don't know why it was issued, but David would                 23          THE WITNESS: Okay.
           24   arrange funding for IA from multiple sources, and this               24    BY MR. WALKER:
10:26:59 25     was a check to Integrated Administration. I don't why     10:28:59   25       Q Have you had an opportunity to review it?


                                                                                                    12 (Pages 42 to 45)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 14 of 113 Page ID
                                      #:9872
                                                              Kiarash Jam                                                              03-27-19
                                                          Page 46                                                                        Page 48
10:29:02    1      A Yes.                                                  10:30:50    1    November 14, 2016; correct?
            2      Q Very good. Now, on the first page of Exhibit 9                    2       A Or 2021.
            3   we see an e-mail there the bottom from David Bergstein                 3       Q Or 2021?
            4   to you on November 15, 2011; correct?                                  4       A Yes.
10:29:12    5      A Yes.                                                  10:30:57    5       Q So it was either a five-year or a ten-year
            6      Q And he says, "Need you sign this in two places:                   6    note, depending upon whether it was extended?
            7   The note and the SWOP"; correct?                                       7       A Yes.
            8      A Yes.                                                              8       Q If you could look at Page 214, please.
            9      Q What did SWOP stand for?                                          9           Mr. Bergstein sent you by e-mail another SIP
10:29:21 10        A I don't know.                                         10:31:19   10    note; correct?
           11      Q Was he referencing a swap?                                       11       A Yes.
           12         MR. WIECHERT: Calls for speculation.                            12       Q Okay. And these were two documents he was
           13         THE WITNESS: I don't know.                                      13    asking you to sign?
           14   BY MR. WALKER:                                                        14       A That's correct.
10:29:27 15        Q Now, you responded three minutes later saying,        10:31:30   15       Q Okay. Did he call you back in five minutes as
           16   "Printing them now. Can you call me to tell me what                   16    the first page of Exhibit 9 indicates?
           17   they are"; correct?                                                   17       A I don't really remember.
           18      A Yes.                                                             18       Q Did he explain the notes to you?
           19      Q And he said shortly thereafter, "Call you in                     19       A I don't really remember. I'm sure if I asked
10:29:43 20     five"; correct?                                            10:31:40   20    him, he said, "It's part of business. It's great."
           21      A Yes.                                                             21           At the time, things were going quite well. So
           22      Q Now, looking at the documents themselves, the                    22    I -- I'm sure he said, "This is great. It's part of
           23   next page, 210, is an e-mail from David Bergstein to you              23    what we're doing. It's money we're going to use to
           24   at 4:02 p.m. forwarding what was characterized as a SIP               24    build businesses." But I don't specifically remember if
10:29:57 25     note; correct?                                             10:31:54   25    he called me five minutes after he sent me that e-mail.


                                                          Page 47                                                                        Page 49
10:29:57    1      A Yes.                                                  10:31:57    1     Q Did you sign those documents?
            2      Q And you understood SIP was referring to Swartz                    2     A I signed them, I believe so, yes.
            3   IP?                                                                    3     Q At the time that you signed them, did you
            4      A Sure.                                                             4   understand that you were signing a legal document?
10:30:03    5      Q The next page we actually see a Swartz IP             10:32:04    5     A Yes.
            6   Services, Inc., reference note; correct?                               6     Q Did you understand that were you signing a
            7      A Yes.                                                              7   promissory note?
            8      Q All right. And looking at the first paragraph,                    8     A I didn't read it when I signed it. I was
            9   it says that, "The undersigned, Swartz IP Services,                    9   signing for him at the time. He was going through a
10:30:14   10   Inc., promises to pay Wimbledon Fund (Class TT) the        10:32:13 10     pretty public bankruptcy at the time and the press had
           11   principal sum of $25 million on November 14, 2016;                    11   really gone after him and painted him in a very negative
           12   correct?                                                              12   light at the time. And he ended up, obviously, winning
           13      A Yes.                                                             13   that bankruptcy case, as I'm sure you know.
           14      Q So it was, effectively, a five-year note?                        14        So he was vilified. He had said to me,
10:30:30   15         MR. WIECHERT: Calls for a conclusion and a           10:32:29 15     "Because of all the negative press around me, I can't be
           16   legal conclusion.                                                     16   the front. I can't be the guy making some of these
           17   BY MR. WALKER:                                                        17   deals. I'd like you to come in and do that. We're
           18      Q You can answer the question, sir.                                18   building businesses together."
           19      A So from 2011, five years later is 2016, yes.                     19        The same thing happened when we bought Miramax
10:30:41   20      Q Okay. And the date of the note there in the           10:32:42 20     right before this. He couldn't be the front of that
           21   middle right column --                                                21   deal and -- and I helped put that deal together and we
           22      A November 14th.                                                   22   ended up closing that transaction. So we had just
           23      Q -- was November 14, 2011; correct?                               23   closed a rather large deal and he said this is kind of
           24      A Yes.                                                             24   the next chapter and I had to reason to believe there
10:30:48   25      Q And the principal sum would -- was due on             10:32:55 25     was anything wrong or -- or bad going on with any of



                                                                                                       13 (Pages 46 to 49)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 15 of 113 Page ID
                                       #:9873
                                                                      Kiarash Jam                                                       03-27-19
                                                                Page 50                                                                   Page 52
10:32:59    1   this stuff. So he sent it to me to sign it and I signed     10:34:36    1       Q Other that assistants and staff, you and
            2   it.                                                                     2    Mr. Bergstein were the principals; correct?
            3         Q And you were content to accommodate his                         3       A I was not a principal. David was a principal.
            4   difficult situation by becoming the front man?                          4    David was the boss. David called all the shots. David
10:33:10    5         A I helped him out, yes.                              10:34:46    5    negotiated every document. I did not.
            6         Q And in doing that, you were working together?                   6       Q But you were the signatory on the documents;
            7           MR. WIECHERT: Objection. Vague and ambiguous.                   7    right?
            8   BY MR. WALKER:                                                          8       A I signed document, yes.
            9         Q Right?                                                          9       Q And you were the signatory for Swartz IP on a
10:33:18   10           Well, let me ask you this: I mean, clearly,         10:34:53   10    $25 million promissory note; correct?
           11   you and Mr. Bergstein were working on the transaction --               11       A Yes, I signed the document.
           12         A David was the boss. I worked for David, yes.                   12       Q And you understood what you were signing?
           13   David was calling all the shots, unequivocally.                        13       A I actually didn't read it when I signed it. He
           14         Q But you're a grown man; right?                                 14    sent it to me, said it needed signature. I had signed
10:33:31   15         A Yes, sir.                                           10:35:04   15    hundreds of documents for him before. When it came
           16         Q And you were a grown man back then?                            16    through, he needed signatures, and I signed it.
           17           MR. WIECHERT: It's argumentative, but we'll                    17       Q Let's me hand you what's been marked as
           18   stipulate that he was grown.                                           18    Exhibit 10, sir.
           19   BY MR. WALKER:                                                         19              (Exhibit 10 was marked for
10:33:36   20         Q You were capable of exercising free will?           10:35:14   20              identification by the Court Reporter
           21         A Yes, I was.                                                    21              and is attached hereto.)
           22         Q You were operating other businesses that didn't                22          MR. WALKER: Wait, hang on, hang on.
           23   involve Mr. Bergstein?                                                 23          THE WITNESS: Do you need this back?
           24         A That's correct.                                                24          MR. WALKER: No, no. That -- that's yours.
10:33:43   25         Q You had the advice of Majid Zarrinkelk at any       10:35:24   25    Let me make sure I didn't -- well, for reason I don't


                                                                Page 51                                                                   Page 53
10:33:47    1   time that you required it?                                  10:35:28    1   have a courtesy copy, David. Did I give you two? I
            2      A I did.                                                             2   might have. Oh, let me have that one. That's got my
            3      Q You were able to retain counsel and seek legal                     3   notes on it.
            4   advice at any time that you required it; correct?                       4         THE WITNESS: Okay. I can share with him if
10:33:54    5      A I did. I didn't think I required it at this            10:35:36    5   that's okay.
            6   point. I didn't have any reason to believe David was                    6         MR. WALKER: No, no, no. I've got a copy for
            7   doing anything wrong. He is a very, very smart man.                     7   him. I'm sorry. I was just -- I handed it to you.
            8   And I was assuming he was getting all the legal advice                  8   I've got the thick thumb going. Okay.
            9   and doing all that before he would send me something for                9         MR. WIECHERT: We didn't have time to read the
10:34:07 10     signature.                                                  10:35:43 10     notes, Counsel.
           11      Q But there was no barrier to you contacting an                     11         MR. WALKER: It's -- it wouldn't have helped.
           12   attorney and asking him to advise you on the                           12         MR. WIECHERT: It wouldn't have helped anyway?
           13   ramifications and the particulars of the documents you                 13         MR. WALKER: No, sir. They're barely helping
           14   were signing?                                                          14   me.
10:34:16 15        A There were no barriers, but I didn't feel the          10:35:50 15     BY MR. WALKER:
           16   need to do that because I trusted Dave at this time.                   16     Q Okay. If you could look at Exhibit 10, sir.
           17      Q Were you working with anyone else other than                      17     A Yes, sir.
           18   Mr. Bergstein in connection with these promissory notes?               18     Q Let me know when you've completed your review.
           19      A No.                                                               19     A I have.
10:34:29 20        Q Let me hand you what's been marked --                  10:35:55 20       Q All right. So the first page of Exhibit 10 is
           21      A Call Frymi to fax and stuff. You know, those                      21   an e-mail from Mr. Bergstein to you dated November 15,
           22   kind things, but --                                                    22   2011; correct?
           23      Q Yes, sir. But in terms of --                                      23     A Yes, that's correct.
           24      A My assistant to make copies, that kind of                         24     Q And he says, "The agreements I sent were wrong.
10:34:35 25     stuff, but --                                               10:36:05 25     Here is the corrected note. Other agreement to follow



                                                                                                           14 (Pages 50 to 53)
                        eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 16 of 113 Page ID
                                      #:9874
                                                            Kiarash Jam                                                               03-27-19
                                                         Page 54                                                                      Page 56
10:36:07    1   in a minute"; correct?                                   10:37:47    1   representative of SIP?
            2       A That's correct.                                                2       A No, I did not.
            3       Q Did you ever compare -- I take it that he was                  3       Q Did you confer with Majid Zarrinkelk, your
            4   asking you to sign this $25 million promissory note as               4   longtime friend and advisor, with respect to this
10:36:17    5   the signatory for Swartz IP?                             10:37:55    5   particular document and the ramifications of signing it?
            6       A He was asking me to sign another version or                    6       A No, I did not. I didn't feel like I needed to.
            7   draft of it, it seems to me.                                         7   Like I said, I didn't have any reason to think David was
            8       Q Did you ever compare the one that you signed                   8   doing anything but things that are up and up at this
            9   with this one to determine the differences between the               9   time. And he needed me to sign it and I did.
10:36:28   10   two documents?                                           10:38:09 10         Q So it's your position that when you engage in
           11       A No, sir.                                                      11   business, if you don't suspect that someone's committing
           12       Q But, again, you understood you were going to be               12   a crime, you just sign $25 million obligations without
           13   the signatory on a $25 million promissory note for                  13   even reading them?
           14   Swartz IP?                                                          14          MR. WIECHERT: The question's argumentative.
10:36:37   15       A No.                                                10:38:21 15     Incomplete hypothetical. Calls for speculation.
           16         MR. WIECHERT: The question's asked and                        16   BY MR. WALKER:
           17   answered.                                                           17       Q Please answer the question, sir.
           18         THE WITNESS: No.                                              18       A No. I -- I did that for David at the time and
           19   BY MR. WALKER:                                                      19   it's been the bane of my existence since.
10:36:42   20       Q Let me hand you what's been marked as              10:38:34 20         Q Was it your custom not to sign -- not to review
           21   Exhibit 11, sir.                                                    21   any legal documents, leases, that sort of thing that you
           22            (Exhibit 11 was marked for                                 22   signed?
           23            identification by the Court Reporter                       23       A No, I would -- if -- you know, I would, on --
           24            and is attached hereto.)                                   24   on multiple occasions, get legal advice when I felt like
           25   ///                                                      10:38:47 25     I needed it. And in this case, like I said, I thought


                                                         Page 55                                                                      Page 57
10:36:52    1   BY MR. WALKER:                                           10:38:49    1   this was all part of doing the business that we were
            2      Q Let me know when you've completed your review                   2   doing. And he had brought in new financiers and we were
            3   of the document.                                                     3   going to build wonderful businesses and, you know, be
            4      A I know what this document is.                                   4   successful.
10:37:05    5      Q All right, sir. Exhibit 11 starts with an           10:38:59    5     Q Did you consider --
            6   e-mail from Mr. Bergstein to you dated November 15,                  6     A I thought these were all part of that.
            7   2011; correct?                                                       7     Q Excuse me, sir.
            8      A That is correct, sir.                                           8     A I'm sorry. I interrupted you.
            9      Q And the attachment is a clean JSI SWOP 2;                       9     Q Did you consider yourself to be a partner with
10:37:17 10     correct?                                                 10:39:05 10     David Bergstein in these enterprises?
           11      A Yes, sir.                                                      11     A No. It was David Bergstein's --
           12      Q Was this the other corrected document that                     12     Q You were working together; correct?
           13   Mr. Bergstein wanted you to sign?                                   13     A Yes, we worked together.
           14      A I don't know if this was the other one, but                    14     Q And you anticipated that you would profit from
10:37:23 15     this was a document he wanted me to sign.                10:39:13 15     these enterprises; correct?
           16      Q Okay. And this was a $25 million note purchase                 16     A Yes, I did.
           17   agreement date November 14, 2011; correct?                          17     Q You were doing this for money; correct?
           18      A Yes.                                                           18     A Yes.
           19      Q Did you review this document prior to signing                  19     Q Now, did Mr. Bergstein tell you not to read the
10:37:35 20     it?                                                      10:39:21 20     document before signing it?
           21      A No.                                                            21     A No, sir.
           22      Q Did you, in fact, sign it?                                     22     Q Did Mr. Bergstein tell you not to get legal
           23      A I believe I did, yes.                                          23   counsel before signing it?
           24      Q Did you seek the advice of legal counsel with                  24     A No, sir.
10:37:44 25     respect to the ramifications of your signing this as a   10:39:29 25       Q Did Mr. Bergstein instruct you not to consult



                                                                                                       15 (Pages 54 to 57)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 17 of 113 Page ID
                                       #:9875
                                                                    Kiarash Jam                                                    03-27-19
                                                               Page 58                                                               Page 60
10:39:31    1    Mr. Zarrinkelk prior to signing it?                       10:41:22    1      A Yes.
            2       A No, sir.                                                         2      Q And the attachment, you indicated, was a SIP
            3       Q And by "it," I'm referring to the Swartz IP                      3   note PDF and the SIP note purchase agreement PDF;
            4    note purchase agreement.                                              4   correct?
10:39:39    5       A This thing.                                          10:41:31    5      A Yes.
            6       Q Yes, sir.                                                        6      Q And the subject that you typed in was SIP
            7       A Yes.                                                             7   documents; correct?
            8       Q So Mr. Bergstein never instructed you not to                     8      A I didn't type that in. It's just a forward.
            9    secure legal counsel, or any type of financial advice,                9      Q Fair enough.
10:39:45   10    or to consult Mr. Zarrinkelk prior signing this           10:41:37 10            Now, who is Mr. Weinskoski?
           11    document?                                                            11      A My assistant at the time.
           12       A No. He would send them to me need and need                      12      Q So what did he do in relation to this
           13    signatures right way. So he would call and say, "I just              13   particular e-mail?
           14    sent you something. I need the signature right away."                14      A He probably scanned the documents, named them,
10:39:55   15       Q So in each instance, whether it was the              10:41:50 15     and forwarded them to me.
           16    reference note that we've seen earlier for $25 million               16      Q Okay. And then when he did that, they were
           17    that you signed on behalf of Swartz IP, or the note                  17   documents you had already signed?
           18    purchase agreement for $25 million that you signed on                18      A Yes. I would imagine so, yes.
           19    behalf of Swartz IP, it was your affirmative decision                19      Q And then you forwarded the e-mail along with
10:40:10   20    not to consult legal counsel; correct?                    10:42:01 20     the --
           21       A My affirmative decision? I didn't feel like I                   21      A Attachments.
           22    needed to. I trusted David that everything was in                    22      Q -- the executed documents to Mr. Bergstein?
           23    order.                                                               23      A Correct.
           24       Q So you didn't consult legal counsel on that                     24      Q And you state in your e-mail, "As promised, I
10:40:21   25    occasion, did you?                                        10:42:09 25     signed the note and one sig on the NPA (I did not sign


                                                               Page 59                                                               Page 61
10:40:22    1     A No, I did not.                                         10:42:09    1   the note and the NPA as it was an exhibit). I hope this
            2     Q And that was your decision to make, was it not?                    2   is correct. Thanks."
            3     A Yes.                                                               3         Did I read that correctly?
            4     Q Likewise, you didn't consult Mr. Zarrinkelk as                     4      A Yes.
10:40:29    5   your financial advisor with respect to either the          10:42:24    5      Q And it was your anticipation at the time that
            6   reference note or the note purchase agreement prior to                 6   you executed these and sent these to Mr. Bergstein that,
            7   signing it?                                                            7   ultimately, you would benefit financially from these
            8     A That's correct. I did not consult him.                             8   transactions; correct?
            9     Q And that was your decision not to consult him?                     9      A Yes. Ultimately, we were building businesses
10:40:40 10       A Yes.                                                   10:42:34   10   that we would all benefit from.
           11     Q And at no time did Mr. Bergstein instruct you                     11      Q And looking to Page 252.
           12   not to consult counsel, legal counsel, or                             12      A Yes.
           13   Mr. Zarrinkelk?                                                       13      Q You signed this document; correct?
           14     A That's correct.                                                   14      A I did.
10:40:48 15       Q Let me hand you what's been marked as                  10:42:44   15      Q And you signed it as the signatory, the
           16   Exhibit 12.                                                           16   representative for Swartz IP Services Group, Inc.;
           17           (Exhibit 12 was marked for                                    17   correct?
           18           identification by the Court Reporter                          18      A Yes.
           19           and is attached hereto.)                                      19      Q And you printed your name, Kia Jam, there;
10:40:56 20     BY MR. WALKER:                                             10:42:54   20   correct?
           21     Q Let me know when you've completed your review                     21      A Yes.
           22   of the document, sir.                                                 22      Q And under title you wrote vice president;
           23     A I have.                                                           23   correct?
           24     Q Exhibit 12 on the first page is an e-mail from                    24      A Yes.
10:41:15 25     you to David Bergstein dated November 15, 2011; correct?   10:43:00   25      Q And you understood the ramifications of



                                                                                                     16 (Pages 58 to 61)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 18 of 113 Page ID
                                       #:9876
                                                              Kiarash Jam                                                          03-27-19
                                                          Page 62                                                                    Page 64
10:43:02    1    signifying that you were a vice president of a            10:44:34    1      A Yes.
            2    corporation at the time that you signed this document;                2      Q Going to the next, Page 254.
            3    correct?                                                              3      A Okay.
            4          MR. WIECHERT: The question's vague and                          4      Q Now, this is the note purchase agreement that
10:43:09    5    ambiguous.                                                10:44:46    5   we've referenced earlier; correct?
            6          THE WITNESS: I don't know what to do.                           6      A Yes. I think so.
            7    BY MR. WALKER:                                                        7      Q And this is a $25 million note purchase
            8       Q Sir, let me explain to you what's going on. So                   8   agreement; correct?
            9    your counsel has the right to tender an objection,                    9      A Yes.
10:43:16   10    usually to the form of my question.                       10:44:55 10        Q And you understood at the time that you
           11       A Okay.                                                           11   executed this document that it was a material document;
           12       Q To protect your rights.                                         12   correct?
           13       A Okay.                                                           13         MR. WIECHERT: Calls for speculation.
           14       Q Which he can then urge that objection to the                    14         THE WITNESS: I don't know what that means.
10:43:26   15    court later.                                              10:45:04 15           MR. WIECHERT: Vague and ambiguous.
           16       A So I answer your question no matter what; I                     16         THE WITNESS: I don't know what that means.
           17    don't have to stop?                                                  17   BY MR. WALKER:
           18       Q Unless he instructs you not to answer --                        18      Q Okay. You understood at the time that you
           19       A Okay. Go ahead.                                                 19   signed the note purchase agreement that it was a legal
10:43:30   20       Q -- he's simply making his objection for the          10:45:11 20     document; correct?
           21    record --                                                            21      A Yes.
           22       A Okay.                                                           22      Q Okay. And you understood that a $25 million
           23       Q -- to be dealt with before the court --                         23   potential transaction was a serious transaction?
           24       A I understand.                                                   24        MR. WIECHERT: The question's vague and
10:43:35   25       Q -- later as he chooses and you're free to            10:45:18 25     ambiguous.


                                                          Page 63                                                                    Page 65
10:43:37    1   answer. So it -- I know it's difficult to focus while      10:45:20    1         THE WITNESS: Yes.
            2   someone's speaking to the side of you and someone's                    2   BY MR. WALKER:
            3   speaking to the front of you, and it's not a natural                   3      Q Do you consider a $25 million transaction to be
            4   process. But allow him to complete his objection and                   4   serious?
10:43:47    5   when he's done, unless he specifically instructs you not   10:45:25    5      A Yes, sir.
            6   to answer, then you're expected to answer --                           6      Q And you understood at the time you were
            7      A Thank you for explaining it.                                      7   executing this document that it was purporting to create
            8      Q -- consistent with your oath.                                     8   a $25 million transaction?
            9      A Can you repeat the question, please?                              9      A Yes.
10:43:58 10        Q Yes, sir. At the time that you signed this            10:45:37   10      Q Now, if you could go to Page 274, please.
           11   document that's part of Exhibit 12 entitled the "Swartz               11   There we see the signature line for Swartz IP Services
           12   IP Services Group, Inc., reference note due November 14,              12   Group, Inc.; correct?
           13   2016," that's your signature that appears there as the                13      A Yes.
           14   representative of Swartz IP; correct?                                 14      Q And we see your signature there; correct?
10:44:16 15        A Yes. Correct.                                         10:45:54   15      A Yes.
           16      Q And you printed your name there to signify who                   16      Q And you wrote in your name, printed it so
           17   it was?                                                               17   people would -- would be able to discern who signed it;
           18      A Yes.                                                             18   correct?
           19      Q And you wrote in the title vice president;                       19      A Yes. Correct.
10:44:22 20     correct?                                                   10:46:02   20      Q And you wrote in the title of vice president;
           21      A Yes.                                                             21   correct?
           22      Q And you understood, based upon your prior                        22      A Yes.
           23   experience with your own companies, the significance of               23      Q And, again, when you signed the note purchase
           24   indicating that you were a vice president of Swartz IP                24   agreement at the time that you indicated you were an
10:44:31 25     Services Group with this signature; correct?               10:46:12   25   officer, a vice president of Swartz IP, you understood



                                                                                                     17 (Pages 62 to 65)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 19 of 113 Page ID
                                       #:9877
                                                              Kiarash Jam                                                              03-27-19
                                                          Page 66                                                                        Page 68
10:46:14    1   the significance of that; correct?                         10:47:54    1   on a few occasions, correct.
            2      A Yes.                                                              2     Q Prior to signing the note purchase agreement?
            3         MR. WIECHERT: Objection. Calls for a                             3     A I believe so, yes. He actually came to the
            4   conclusion.                                                            4   office and was in the office on and off. He and his
10:46:20    5   BY MR. WALKER:                                             10:48:07    5   partners had come to L.A. a number of times to meet with
            6      Q And you understood at the time that you signed                    6   David and other parties. I had met them. We had dinner
            7   the note purchase agreement in your capacity as vice                   7   on one occasion. And then he would just come and sit in
            8   president of Swartz IP that you were representing that                 8   the office right outside of David's office in a cubicle
            9   you were, in fact, a vice president of that corporation;               9   once in a while and be there for a few days and make
10:46:30   10   correct?                                                   10:48:23 10     phone calls and whatnot.
           11      A I asked David what am I signing as and he told                   11     Q And was Mr. Wellner amenable to answering any
           12   me sign as VP, and I signed as VP.                                    12   questions you might have about this transaction?
           13      Q Yes, sir. But when you did that, you                             13        MR. WIECHERT: Objection. No foundation.
           14   understood the significance of denoting that you were a               14   Calls for speculation.
10:46:41   15   VP; correct?                                               10:48:35 15          THE WITNESS: I didn't talk shop with Keith.
           16         MR. WIECHERT: Vague and ambiguous.                              16   Our discussions were, you know, light and fluffy.
           17         THE WITNESS: I just signed it. He said he                       17   Nothing about business, really. It was more about they
           18   needed it and I signed and I sent it back to him.                     18   wanted office space; I'd find office space. What hotel
           19   BY MR. WALKER:                                                        19   were they staying at? I told them I have hotel deals
10:46:48   20      Q Yes, sir. But my question is, at the time that        10:48:48 20     around town if they needed reservations in town.
           21   you signed this note purchase agreement for -- as a                   21        I was more like a concierge service for him.
           22   signatory for Swartz IP Services, you understood that                 22   We did not talk about business. All this stuff was done
           23   you were signifying that were you vice president of that              23   with David. David was the one who negotiated all of
           24   corporation; correct?                                                 24   these things with all the parties and all the people.
10:46:59   25      A Yes. I understood that.                               10:48:59 25     BY MR. WALKER:


                                                          Page 67                                                                        Page 69
10:47:01    1      Q Did you read this note purchase agreement             10:48:59    1      Q And yet you were the party that signed them;
            2   before you signed it?                                                  2   correct?
            3      A No.                                                               3      A Yes.
            4      Q Going to the next page, 275.                                      4      Q And did you ever take occasion to ask
10:47:08    5      A Yes.                                                  10:49:04    5   Mr. Wellner about the significance of the documents you
            6      Q Do you see the Schedule A entitled "Information                   6   were signing?
            7   Relating to Purchaser"?                                                7      A I did not talk to Keith Wellner about this.
            8      A Yes.                                                              8      Q Was there any barrier preventing you from doing
            9      Q Why was the principal amount of notes to be                       9   that?
10:47:18 10     purchased set at 25 million?                               10:49:13 10        A No, sir.
           11      A I have no idea.                                                  11      Q Did Mr. Bergstein ever instruct you that at any
           12      Q And you signed it nonetheless?                                   12   time Mr. Wellner was visiting here in California, that
           13      A I didn't sign this document. Is this part of                     13   you were not to talk to him about --
           14   the same document?                                                    14      A No, sir.
10:47:26 15        Q Yes, sir.                                             10:49:19 15        Q -- this note purchase agreement?
           16      A I don't know. I did not read this document.                      16      A No, sir.
           17      Q Now, going down to Item 2 on that same page, it                  17      Q Did Mr. Bergstein instruct you that at any time
           18   states, "All communications including notice of payments              18   that Mr. Wellner was visiting in California, that you
           19   and written confirmation of such wire transfers would be              19   were not to talk to him about the reference note?
10:47:41 20     directed to Keith D. Wellner, the chief operating          10:49:28 20        A No, sir.
           21   officer at Weston Capital Management."                                21      Q Was there any barrier to you actually just
           22         Did I read that correctly?                                      22   walking up and initiating a conversation with him at any
           23      A Yes, you did.                                                    23   time he was visiting here to ask him about those two
           24      Q Had you met with or talked with Mr. Wellner?                     24   transactions?
10:47:53 25        A Yes. I had met Keith Wellner and talked to him        10:49:39 25        A No.



                                                                                                       18 (Pages 66 to 69)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 20 of 113 Page ID
                                      #:9878
                                                              Kiarash Jam                                                               03-27-19
                                                          Page 70                                                                          Page 72
10:49:39    1      Q Was there any barrier that prevented you from         10:51:36    1            THE WITNESS: No. I'm aware that they pled
            2   picking up the phone and calling him, given the fact you               2   guilty. I don't know specifically to what.
            3   had already met with him and socialized with him, to ask               3   BY MR. WALKER:
            4   him any questions about these two documents?                           4     Q And Mr. Bergstein, I take it you're aware, is
10:49:50    5      A No.                                                   10:51:44    5   serving an eight-year sentence in federal prison for his
            6      Q Now, did you also ever meet a gentleman named                     6   involvement with the Swartz IP transaction that you
            7   Hallac?                                                                7   participated in?
            8      A Albert Hallac, yes.                                               8            MR. WIECHERT: Also objecting on the grounds of
            9      Q And did he also visit here in California?                         9   relevance.
10:50:02 10        A Yeah, he -- I met him in California on probably       10:51:54 10              THE WITNESS: I know that David Bergstein is
           11   two or three occasions. He was at that same dinner we                 11   serving a sentence. He had a trial and he was
           12   talked about. A big dinner with a whole bunch of                      12   convicted. I don't really know the specifics of what
           13   people. And in the office once or twice I shook his                   13   specifically what he was convicted for. But, yes, I do
           14   hand. And that was about the extent of my dealings with               14   know that he is serving time in a penitentiary.
10:50:16 15     him as well. There was a couple of e-mails back and        10:52:07 15     BY MR. WALKER:
           16   forth. More about, you know, again, office stuff and                  16     Q A federal prison?
           17   things of that sort. But I never discussed any shop                   17     A I don't know where he -- what -- I mean, he's
           18   talk with Albert Hallac.                                              18   at a place called Taft. I don't know if it's federal or
           19      Q Now, Mr. Hallac was also an officer with Weston                  19   not. But, yes, he is behind -- he is incarcerated.
10:50:29 20     Capital Management; correct?                               10:52:18 20       Q Have you visited Mr. Bergstein since he's
           21      A I understand that to be case, yes.                               21   arrived in California at the prison here?
           22      Q And did Mr. Bergstein ever instruct you not to                   22     A No, sir.
           23   ask Mr. Hallac about any aspect of either the note                    23     Q When was the last time you spoke to
           24   purchase agreement or the reference note that you                     24   Mr. Bergstein?
10:50:39 25     signed?                                                    10:52:25 25       A I spoke to David during his trial. He called


                                                          Page 71                                                                          Page 73
10:50:39    1      A No, sir.                                              10:52:30    1   me looking for documents that I might have had in my
            2      Q Was there any barrier preventing you from                         2   possession. He called me about that. And that was the
            3   contacting Mr. Hallac at any time either over the phone                3   last time I spoke to David.
            4   or when he was here visiting to ask him about either one               4     Q Did you provide him any documents?
10:50:48    5   of those two legal documents?                              10:52:41    5     A To the extent that I had documents, everything
            6      A No, sir.                                                          6   was provided to him and them. I had to do huge document
            7      Q Now, you understand that both Mr. Wellner and                     7   production for -- for the government, which I did. So
            8   Mr. Hallac have entered guilty pleas in connection with                8   everything I have is out there.
            9   this fraud --                                                          9     Q And when you say you had to provide a huge
10:51:04 10            MR. WIECHERT: Objection.                            10:52:55 10     document production for the government, you're
           11   BY MR. WALKER:                                                        11   referencing in relation to Mr. Bergstein's federal
           12      Q -- involving Swartz IP; correct?                                 12   trial?
           13          MR. WIECHERT: Objection. Relevance.                            13            MR. WIECHERT: Misstates -- assumes facts not
           14          THE WITNESS: I know that they've entered                       14   in evidence.
10:51:08 15     guilty pleas. I don't really know the specifics of what    10:53:05 15     BY MR. WALKER:
           16   it was, but I know it had to do with, you know, this                  16     Q Let me ask you this: When you just stated that
           17   whole world. But I don't know the specifics of what                   17   you provided a huge document production to the
           18   they pled to or whatever. But, yes, I do know that they               18   government, what was that in connection with?
           19   have pled guilty.                                                     19     A The -- the government, I met with them on
10:51:21 20     BY MR. WALKER:                                             10:53:15 20     multiple -- on two occasions. They asked me all about
           21      Q So you're aware that Mr. Hallac and Mr. Wellner                  21   everything kind of related to Bergstein and these
           22   pled guilty to various crimes that they were alleged to               22   things, and I fully cooperated with them. I went to
           23   have committed relating, at least in part, to the Swartz              23   New York on two occasions and I sat with a room just
           24   IP transactions that you participated in; correct?                    24   like this with a whole bunch of agency people and I gave
10:51:34 25            MR. WIECHERT: Objection. Relevance.                 10:53:32 25     them everything, answered all of their questions, and



                                                                                                         19 (Pages 70 to 73)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 21 of 113 Page ID
                                       #:9879
                                                                    Kiarash Jam                                                    03-27-19
                                                              Page 74                                                                   Page 76
10:53:33    1   that was the end of that.                                 10:55:36    1     Q And any time prior to December 2, 2011, did you
            2     Q Okay. And when you were being interviewed, was                    2   ever have occasion to ask your good friend and attorney
            3   that by the U.S. Attorney's Office in New York?                       3   Mr. Solomon about the ramifications of your execution of
            4     A It was by the assistant U.S. attorney in the                      4   either the Swartz IP note purchase agreement or the
10:53:45    5   Western -- Southern District?                             10:55:47    5   reference note that we've already reviewed?
            6         MR. WIECHERT: Southern District.                                6     A No, sir.
            7         THE WITNESS: Southern District of New York.                     7     Q There's no barrier preventing you from asking
            8   BY MR. WALKER:                                                        8   your good friend and attorney Jeff Solomon about those
            9     Q And were they asking you questions about Swartz                   9   two documents prior to signing them, was there?
10:53:52 10     IP?                                                       10:56:01 10       A No, sir.
           11     A They asked about everything. I don't remember                    11     Q Did Mr. Bergstein ever instruct you not to
           12   specifically the questions, but I spent two -- on                    12   consult with Mr. Solomon about either your execution of
           13   separate occasions, two days of, you know, five, six,                13   the note purchase agreement or the reference note that
           14   seven, eight hours with them. And -- and they asked                  14   we've already looked at?
10:54:03 15     everything and I had given them everything I had and      10:56:15 15       A No, sir.
           16   answered all of their questions.                                     16     Q And you were providing a copy of this to Keith
           17     Q Did -- did they ask you specifically about                       17   Wellner?
           18   different aspects of the Swartz IP transactions?                     18     A Yes.
           19     A I believe they did.                                              19     Q Why was that?
10:54:14 20       Q And did you provide them documents that you had       10:56:24 20       A Because David probably asked me to.
           21   relating to the Swartz IP transactions in which you                  21     Q Now, you write the e-mail and you say, "Gents,
           22   participated?                                                        22   here are the revised docs signed."
           23     A I provided them with all of the documents they                   23        Did I read that correctly?
           24   requested and even more.                                             24     A Yes, sir.
10:54:31 25       Q Let me hand you what's been marked as                 10:56:36 25       Q And then you direct a note to Keith Wellner


                                                              Page 75                                                                   Page 77
10:54:33    1   Exhibit 13, sir.                                          10:56:37    1   directly. "Keith, can you please send me a copy once
            2            (Exhibit 13 was marked for                                   2   they are fully executed"; correct?
            3            identification by the Court Reporter                         3      A Yes, sir.
            4            and is attached hereto.)                                     4      Q Okay. So when you reference that they were the
10:54:35    5   BY MR. WALKER:                                            10:56:46    5   revised docs, did you participate in the revision?
            6      Q Let me know when you've completed your review.                   6      A No, sir.
            7      A Okay.                                                            7      Q Did you compare the original that you were
            8      Q Now, the first page of Exhibit 13 is an e-mail                   8   provided to the revised version to determine what
            9   from you dated December 2, 2011; correct?                             9   changes had been made?
10:55:01 10        A Yes.                                                 10:56:57 10        A No, sir.
           11      Q And it's directed to David Bergstein, Keith                     11      Q Did you consult either Mr. Solomon or any other
           12   Wellner, Jeff Solomon, and Kia Jam; correct?                         12   legal counsel to ascertain the ramifications of the
           13      A Yes, sir.                                                       13   changes that had been made?
           14      Q So you copied yourself?                                         14      A No, sir.
10:55:11 15        A Yes, sir.                                            10:57:06 15        Q Was there any barrier to you retaining legal
           16      Q Was that a standard practice that you                           16   counsel for that purpose?
           17   maintained?                                                          17      A No, sir.
           18      A Sometimes.                                                      18      Q But you voluntarily did not do so; correct?
           19      Q Now, when you sent these documents to                           19      A Like I said, I did not think there was anything
10:55:19 20     Mr. Solomon, who did you understand that he was?          10:57:18 20     nefarious. I thought this was just part of what we're
           21      A Jeff Solomon was an attorney. He's been a                       21   doing. David was doing this as part of our next kind of
           22   friend of mine for a long time. I've hired him on                    22   chapter. And I did not have any reason to feel I needed
           23   multiple occasions. He had come in and was working for               23   to get extra protection. I trusted him. He was the guy
           24   us, I think, part-time at the time. Just, you know,                  24   running the shop. He was the guy making all these
10:55:33 25     working as a lawyer.                                      10:57:32 25     decisions and dealing with all these people. And I



                                                                                                     20 (Pages 74 to 77)
                      eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 22 of 113 Page ID
                                       #:9880
                                                                   Kiarash Jam                                                          03-27-19
                                                               Page 78                                                                     Page 80
10:57:34    1   mistakenly trusted him.                                   10:59:26    1   page of the letter; correct?
            2     Q So I take it it's your testimony that you only                    2     A Yes, sir.
            3   consult attorneys when signing legal documents if you                 3     Q All right. And you were sending the letter to
            4   believe there's something nefarious going on?                         4   Keith Wellner for WTT as defined below, whose title is
10:57:44    5     A No. In this particular case -- in this                10:59:40    5   chief operating officer of Weston Capital Management;
            6   particular case, I didn't think there was any reason to               6   correct?
            7   consult lawyers. David would -- had a bunch of lawyers                7     A Yes, sir.
            8   that he was dealing with that were working on a number                8     Q Now, the first paragraph states, "This letter
            9   of things with him, and I just assumed that these were                9   is to be read in conjunction with the note and NPA as
10:57:58 10     all already vetted by -- by legal staff and I didn't      10:59:53 10     defined below."
           11   need to do that.                                                     11         Did I read that correctly?
           12     Q Even though you were the signatory, you saw no                   12     A Yes.
           13   reason to secure independent legal advice to protect                 13     Q Did you understand that to reference the
           14   your own individual interest?                                        14   reference note that you signed?
10:58:11 15       A Unfortunately not.                                    10:59:59 15       A I did not read this letter.
           16         MR. WIECHERT: Objection. Asked and answered                    16     Q Did you understand NPA to reference the note
           17   now a few times.                                                     17   purchase agreement that you signed?
           18         THE WITNESS: Sorry.                                            18         MR. WIECHERT: No foundation.
           19   BY MR. WALKER:                                                       19         THE WITNESS: I did not read this letter.
10:58:16 20       Q Now, when you say, "Jeff, please make sure this       11:00:07 20     BY MR. WALKER:
           21   gets loaded up," what was that instructing Jeff to do?               21     Q The second sentence states, "The
           22     A Just to load it up to, like, a, probably, box                    22   representations made in this letter are a material
           23   or some place where the documents could be find because              23   inducement to WTT, defined as Wimbledon Fund (Class TT),
           24   there was a -- always a scramble to find documents. So               24   who has relied on the representations contained herein
10:58:30 25     I was trying to be organized; trying to ask Keith to      11:00:23 25     in making their decision to enter into that certain note


                                                               Page 79                                                                     Page 81
10:58:33    1   countersign and send it back so we could have organized   11:00:27    1    dated November 14, 2011."
            2   files.                                                                2          Did I read that correctly?
            3      Q And you say, "I will file original."                             3      A You did.
            4          Did I read that correctly?                                     4      Q Now, when it says that these -- the
10:58:41    5      A Yes.                                                 11:00:32    5    representations made in this letter are a material
            6      Q Where were you filing it?                                        6    inducement to WTT, do you recognize that to be the same
            7      A These files I would probably give to David's                     7    entity that is suing you in this lawsuit?
            8   office. Frymi would -- was the keeper of kind of all                  8      A Yes, I do.
            9   things in David's office. All the filing and stuff.                   9      Q And you understand that Class TT, the same
10:58:52 10        Q So she was down the hall from you?                   11:00:47 10      entity that's referenced in this correspondence, is
           11      A Yes, sir.                                                       11    suing you in part for the documents that you executed on
           12      Q It was the same office you were located at?                     12    behalf of Swartz IP?
           13      A Yes, sir.                                                       13      A Yes, I do.
           14      Q Okay. Let's go to the first page -- the second                  14      Q Going to the next section, it says, "Swartz IP
10:59:00 15     page of this exhibit, sir, Page 282.                      11:01:05 15      represents and warrants as follows."
           16      A Okay.                                                           16          And then there's a list of items; correct?
           17      Q Do you see that?                                                17      A Yes, sir.
           18      A Yes, I do.                                                      18      Q Okay. The first item is "SIP maintains an
           19      Q Okay. So this is the first page of a two-page                   19    account at Deutsche Bank, Alex Brown in its name," and
10:59:11 20     letter dated November 17, 2011; correct?                  11:01:16 20      provides an account number; correct?
           21      A Yes, sir.                                                       21      A That's what it says.
           22      Q And it's a letter that you signed on behalf of                  22      Q Prior to signing this letter, did you engage in
           23   Swartz IP Services, Inc.; correct?                                   23    any rudimentary diligence to determine whether or not
           24      A Yes, sir.                                                       24    that account existed?
10:59:24 25        Q And your signature appears there on the second       11:01:26 25        A I did not.



                                                                                                        21 (Pages 78 to 81)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 23 of 113 Page ID
                                       #:9881
                                                                     Kiarash Jam                                                   03-27-19
                                                                Page 82                                                              Page 84
11:01:27    1     Q It goes on to state in Item 2, "Until such time        11:03:16    1   happy; Keith Wellner comes to the office, sits over
            2   as that certain note -- and then I'll just cut down a                  2   there, and no one's unhappy. I thought everything was
            3   little bit -- has been repaid in full, Swartz IP agrees                3   according to plan. He would send me the document and
            4   to maintain the Deutsche Bank account and agrees not to                4   say, please sign it right away, and I would sign it and
11:01:40    5   transfer funds out of the Deutsche Bank account other      11:03:25    5   send it back to him.
            6   than in accordance with the terms of this letter."                     6      Q Were --
            7         Did I read that correctly?                                       7      A I didn't feel like I needed a lawyer. I
            8     A Yes, you did.                                                      8   thought David was, you know, talking to the hundreds of
            9         MR. WIECHERT: Well, and you left out "the note                   9   lawyers that he has employed or had at the time. And
11:01:50 10     or the note purchase agreement dated November 14, 2011,    11:03:34 10     that everything was done by the book. I wasn't even --
           11   between WTT and SIP (NPA)."                                           11   I didn't even -- I didn't even read the document.
           12         MR. WALKER: I don't require any instructions                    12      Q Were the Class TT investors happy?
           13   on how to ask a question. If you hadn't interpreted me,               13         MR. WIECHERT: Calls for speculation. No
           14   I was going to go there.                                              14   foundation.
11:02:06 15           MR. WIECHERT: Well, Counsel, when you refer to       11:03:46 15           THE WITNESS: I have no idea. I don't know who
           16   one part of a sentence and leave out other significant                16   they are. I've never interacted with them. I don't
           17   agreements in that sentence, at least based on the                    17   know who, where, what, how. I've never had any
           18   sentence, it seems like the question is incomplete. So                18   interaction with the investors of Class TT.
           19   I was trying to help you along there.                                 19   BY MR. WALKER:
11:02:16 20           MR. WALKER: I don't require your assistance.         11:03:57 20        Q And, again, when you're looking at this letter,
           21   And it's only incomplete if I don't ask the next                      21   clearly it's a letter that you're signing on behalf of
           22   question, at which point you could then make your point.              22   Swartz IP that is making certain representations and
           23         MR. WIECHERT: In this case, it would have                       23   providing certain warrants; correct?
           24   helped.                                                               24         MR. WIECHERT: Letter speaks for itself.
11:02:24 25           MR. WALKER: No, it would not have helped.            11:04:11 25           THE WITNESS: Yes, the letter is making


                                                                Page 83                                                              Page 85
11:02:26    1    BY MR. WALKER:                                            11:04:13    1   representations, yes.
            2       Q Now, it goes on to also say that you agree not                   2   BY MR. WALKER:
            3    to transfer funds out of the Deutsche Bank account in                 3       Q And had you read the letter prior to signing
            4    accordance with the terms of the note; correct?                       4   it, you would be aware of its terms; correct?
11:02:35    5       A That's what it says, yes.                            11:04:18    5       A Yes.
            6       Q It also goes on to say that you agree not to                     6       Q And was there any instruction from
            7    transfer funds out of the Deutsche Bank account in                    7   Mr. Bergstein not -- for you not to secure the benefit
            8    accordance with the terms of the note purchase                        8   of Mr. Solomon's advice, as a friend and as an attorney
            9    agreement; correct?                                                   9   that you knew, with respect to the ramifications of your
11:02:44   10       A And when you say "you," you mean SIP?                11:04:32 10     signing this on behalf of Swartz IP?
           11       Q Yes.                                                            11       A No.
           12       A Okay. That's what it says, yes.                                 12       Q Was there any instruction from Mr. Bergstein
           13       Q Okay. Did you understand by signing this                        13   not to retain the advice of Mr. Zarrinkelk, your friend
           14    letter that you were committing Swartz IP to these                   14   and it financial advisor of many years?
11:02:53   15    terms?                                                    11:04:42 15         A No.
           16           MR. WIECHERT: Calls for speculation. No                       16       Q You just made a voluntary decision not to
           17    foundation.                                                          17   consult or secure advice from either Mr. Solomon or
           18           THE WITNESS: I did not read this letter when I                18   Mr. Zarrinkelk with respect to your signature on this
           19    signed it.                                                           19   letter; correct?
11:02:59   20    BY MR. WALKER:                                            11:04:51 20         A I made a decision to trust that David was doing
           21       Q Why is that?                                                    21   everything by the book and always as he said.
           22       A Again, as I told you, I trusted David at the                    22       Q Yes, sir. But affirmatively, you made a
           23    time. He said it's just part of ordinary course of                   23   decision also not to consult any advice from Mr. Solomon
           24    business. All this stuff is, I think, negotiated,                    24   or Mr. Zarrinkelk; correct?
11:03:11   25    great. All the stuff we had to do, everybody seems        11:05:04 25            MR. WIECHERT: Assumes facts not in evidence.



                                                                                                      22 (Pages 82 to 85)
                     eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 24 of 113 Page ID
                                      #:9882
                                                             Kiarash Jam                                                             03-27-19
                                                         Page 86                                                                          Page 88
11:05:05    1          THE WITNESS: Yes. That is correct. I -- as I       11:06:39    1   specifically.
            2   said, I didn't feel a need to do that. I thought                      2      Q So this letter was providing an almost
            3   David's got it all. He's a really smart guy. He's                     3   $4.5 million distribution of Class TT's investment funds
            4   talked to all the lawyers. He's the one dealing with                  4   to a company which you held a financial interest?
11:05:15    5   all this stuff. And if I need to sign this, it's          11:06:50    5         MR. WIECHERT: Calls for a conclusion.
            6   because it needs to be signed and everything is good.                 6         THE WITNESS: I held --
            7   BY MR. WALKER:                                                        7         MR. WIECHERT: No foundation.
            8      Q But there was no barrier preventing you from                     8         THE WITNESS: I held the -- I held an office
            9   securing advice from either Mr. Solomon or                            9   and I helped run it, yes.
11:05:23   10   Mr. Zarrinkelk --                                         11:06:56 10     BY MR. WALKER:
           11      A Yes.                                                            11      Q Now, going to Item 5B.
           12      Q -- at any time prior to your signature of this                  12      A Okay.
           13   letter; correct?                                                     13      Q SIP agreed to either -- well, let's look at A
           14          MR. WIECHERT: Asked and answered.                             14   and B. Going to Item 5 on Page 282.
11:05:29   15   Argumentative.                                            11:07:13 15        A I see it.
           16          THE WITNESS: Yes.                                             16      Q "From the proceeds of the note." Did you
           17   BY MR. WALKER:                                                       17   understand the proceeds of the note would be the funds
           18      Q There was no barrier?                                           18   that Class TT was investing?
           19      A There was no barrier.                                           19         MR. WIECHERT: Calls for speculation. No
11:05:35   20      Q Now, Item 3 says, "Upon receipt of                   11:07:21 20     foundation.
           21   $12.5 million from WTT, Swartz IP agrees to make the                 21         THE WITNESS: I did not read the document, so I
           22   following distributions."                                            22   did not have an understanding of it at the time.
           23          Now, one is for slightly more than $3 million                 23   BY MR. WALKER:
           24   to Partners Fund; correct?                                           24      Q Looking at 5A, Swartz IP agreed to "either
11:05:47   25      A That's what it says.                                 11:07:29 25     invest the sum of 12.5 million in securities to be held


                                                         Page 87                                                                          Page 89
11:05:48    1      Q What was Partners Fund?                              11:07:33    1   at the Deutsche Bank account, and then to borrow the sum
            2      A I don't know.                                                    2   of $7.5 million against those securities, and
            3      Q What was the purpose of that $3 million                          3   thereafter, make the payments itemized in Paragraph 3."
            4   transfer of the Class TT money?                                       4         Did I read that correctly?
11:05:55    5      A I don't know.                                        11:07:44    5     A Yes, you did.
            6         MR. WIECHERT: Calls for speculation. No                         6     Q So this was set up so that Swartz IP, one
            7   foundation.                                                           7   option it had was to invest the $12.5 million in
            8         THE WITNESS: Sorry.                                             8   securities that were going to be held in the Deutsche
            9         I don't know.                                                   9   Bank account; correct?
11:06:01   10   BY MR. WALKER:                                            11:07:54 10       A That's what it --
           11      Q The next distribution referenced is one for                     11         MR. WIECHERT: No foundation. Calls for
           12   just under $4.5 million to or as directed by Pineboard               12   speculation.
           13   Holdings.                                                            13         THE WITNESS: That's what I think it says.
           14         Did I read that correctly?                                     14   BY MR. WALKER:
11:06:11   15      A Yes, you did.                                        11:07:59 15       Q Yes, sir. And then to borrow against those
           16      Q And what was Pineboard Holdings?                                16   securities no more than $7.5 million dollars; correct?
           17      A Pineboard Holdings was a company that was set                   17         MR. WIECHERT: Same objections. The document
           18   up as an investment vehicle right -- by -- right around              18   also speaks for itself.
           19   the time that the Weston guys kind of showed up. They                19         THE WITNESS: That's what it says, yes.
11:06:25   20   put some money into it and the money was used for         11:08:09 20     BY MR. WALKER:
           21   various, you know, deals and various overhead and                    21     Q Okay. So at that point in time, if that option
           22   payroll and things of that sort.                                     22   had been elected, then there would -- the Deutsche Back
           23      Q What was your position in relation to Pineboard                 23   account would hold $12.5 million in securities with a
           24   Holdings?                                                            24   $7.5 million loan against them; correct?
11:06:37   25      A I was an officer. I don't remember what              11:08:22 25           MR. WIECHERT: Calls for speculation. No



                                                                                                      23 (Pages 86 to 89)
                   eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 25 of 113 Page ID
                                      #:9883
                                                              Kiarash Jam                                                               03-27-19
                                                          Page 90                                                                          Page 92
11:08:23    1   foundation.                                                11:09:47    1   investors, in the context of this letter, getting paid
            2         THE WITNESS: That's what it says.                                2   back?
            3   BY MR. WALKER:                                                         3     A Yes.
            4      Q Okay. Or the other option was to make the                         4     Q And in it that sense, had you, if you lacked an
11:08:28    5   payments itemized in Paragraph 3 that we just looked at;   11:09:55    5   understanding of what a redemption was at the time you
            6   correct?                                                               6   signed this letter, could you have sought advice from
            7         MR. WIECHERT: The document speaks for itself.                    7   either Mr. Zarrinkelk or Mr. Solomon to inquire about
            8   No foundation. Calls for speculation.                                  8   that concept?
            9         THE WITNESS: Yes.                                                9     A I could have, yes.
11:08:36 10     BY MR. WALKER:                                             11:10:07 10       Q So if you didn't have an understanding at the
           11      Q And thereafter invest the remaining $5 million                   11   time you signed this -- this particular letter dated
           12   in liquid securities to be held in the Deutsche Bank                  12   November 17, 2011, as to what the concept of redemption
           13   account until such time as the note matures or                        13   was, you could have found out from one of your trusted
           14   redemptions are called for under the note purchase                    14   friends and advisors; correct?
11:08:49 15     agreement.                                                 11:10:19 15       A Yes.
           16         Did I read correctly?                                           16     Q But you chose voluntarily not to read the
           17         MR. WIECHERT: Same objections.                                  17   letter prior to signing it?
           18         THE WITNESS: Yes.                                               18     A Yes.
           19   BY MR. WALKER:                                                        19     Q And as a result, you forfeit any opportunity
11:08:53 20        Q What is a redemption within the context of this       11:10:26 20     that you might have had to secure counsel and advice
           21   provision, as you understand it?                                      21   from your friends Mr. Solomon and Mr. Zarrinkelk about
           22         MR. WIECHERT: No foundation. Calls for                          22   the ramifications of signing this letter?
           23   speculation.                                                          23         MR. WIECHERT: The question's vague and
           24         THE WITNESS: Redemption means to get paid                       24   ambiguous.
11:09:05 25     back?                                                      11:10:37 25           THE WITNESS: Yes.


                                                          Page 91                                                                          Page 93
11:09:05    1   BY MR. WALKER:                                             11:10:38    1   BY MR. WALKER:
            2     Q Is that your understanding?                                        2      Q Going to Item 6. It says, "Until such time as
            3     A Yes.                                                               3   the note is repaid in full, Swartz IP shall maintain in
            4     Q So within the -- this context, you have an                         4   the Deutsche Bank account the sum of $5 million less any
11:09:09    5   understanding that the Class TT investors could request    11:10:50    5   redemption as defined in the NPA in either cash or
            6   that they be refunded their investment? That it be                     6   liquid assets."
            7   redeemed, in essence; correct?                                         7         Did I read that correctly?
            8          MR. WIECHERT: Calls for speculation. No                         8      A Yes, you did.
            9   foundation.                                                            9         MR. WIECHERT: The document speaks for itself.
11:09:21 10            THE WITNESS: That's what it's -- I think            11:11:00 10     BY MR. WALKER:
           11   that's what it says, yes.                                             11      Q Sir?
           12   BY MR. WALKER:                                                        12      A Yes.
           13     Q Okay. But is that your understanding as to                        13      Q Now, do you have an understanding today as to
           14   what it means, the concept of redemption?                             14   why it would be important to maintain a sum such as
11:09:27 15            MR. WIECHERT: Are you asking for his                11:11:12 15     $5 million in either cash or liquid assets for the
           16   understanding currently, reading the document? Or are                 16   purpose of accommodating a redemption?
           17   you asking for his understanding back then?                           17         MR. WIECHERT: The question's vague and
           18   BY MR. WALKER:                                                        18   ambiguous.
           19     Q Anything? What is your understanding of the                       19         THE WITNESS: That would be the source that
11:09:36 20     concept of redemption?                                     11:11:22 20     would be used to redeem people. Is that what you're
           21          MR. WIECHERT: So the question's vague and                      21   asking?
           22   ambiguous as to time.                                                 22   BY MR. WALKER:
           23          THE WITNESS: Redemption is getting paid back.                  23      Q Yes, sir.
           24   BY MR. WALKER:                                                        24      A Okay.
11:09:45 25       Q And that would pertain to the Class TT                 11:11:27 25        Q That's your understanding today?



                                                                                                        24 (Pages 90 to 93)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 26 of 113 Page ID
                                      #:9884
                                                              Kiarash Jam                                                                    03-27-19
                                                          Page 94                                                                            Page 96
11:11:28    1      A Yes.                                                  11:13:14    1       A Yes, it is.
            2      Q And do you understand that the significance of                    2       Q Going to the next page.
            3   maintaining that sum of money, $5 million in cash or                   3       A 305?
            4   liquid assets, would mean that there -- you wouldn't                   4       Q Yes, sir.
11:11:38    5   have to sell or cash in invested funds in order to         11:13:25    5       A Yes, sir.
            6   accommodate a redemption; correct?                                     6       Q Here we see that the name and address of the
            7      A Yes.                                                              7    purchaser is Société Générale Private Banking (Suisse)
            8         MR. WIECHERT: Calls for speculation. No                          8    SA; correct?
            9   foundation.                                                            9       A Yes, sir.
11:11:46 10           THE WITNESS: Yes.                                    11:13:37 10         Q Why was this particular note purchase agreement
           11   BY MR. WALKER:                                                        11    identifying the bank that's commonly called SocGen in
           12      Q Did you have that same understanding at the                      12    Switzerland as the purchaser of the notes?
           13   time that you signed this letter?                                     13       A I don't --
           14      A I did not read the letter when I signed it.                      14          MR. WIECHERT: Calls for speculation. No
11:11:53 15        Q I understand, sir. But aside from the fact you        11:13:51 15      foundation.
           16   didn't read the letter when you signed it, did you,                   16          THE WITNESS: I don't know.
           17   nonetheless, have sufficient sophistication to                        17    BY MR. WALKER:
           18   understand the significance of maintaining $5 million in              18       Q Did you have under -- any understanding at the
           19   cash or liquid assets for a redemption purpose?                       19    time that you signed the correspondence that we've just
11:12:09 20        A Yes.                                                  11:14:04 20      reviewed as part of Exhibit 13, what role, if any, that
           21      Q So had you read the letter, you would have                       21    SocGen, the Swiss bank, would have in this transaction?
           22   understand the significance of that Paragraph 6.                      22       A No, sir.
           23      A Yes.                                                             23       Q Did you have any understanding at the time that
           24      Q And there we see your signature on behalf of                     24    you signed the correspondence that's part of Exhibit 13,
11:12:16 25     Swartz IP Services; correct?                               11:14:17 25      why SocGen, the Swiss bank, would be identified as the


                                                          Page 95                                                                            Page 97
11:12:17    1      A Yes.                                                  11:14:21    1   purchaser of up to $25 million in notes?
            2      Q And the other signature line was for my client,                   2     A No, sir.
            3   Class TT; correct?                                                     3        MR. WALKER: Why don't we take a break for a
            4      A Yes. WTT.                                                         4   few minutes. Let you stretch your legs.
11:12:24    5      Q When you signed this particular correspondence        11:14:35    5        THE WITNESS: Thank you kindly.
            6   marked as Exhibit 13, did you understand that you were                 6        THE VIDEOGRAPHER: We are going off the record
            7   binding Swartz IP Services to the terms of this letter?                7   at 11:12 a.m.
            8      A Yes.                                                              8        (A recess was taken.)
            9      Q You understand this was a contract?                               9        THE VIDEOGRAPHER: We are back on the record at
11:12:42 10        A I just saw a letter come through and David said       11:25:57 10     11:23 a.m.
           11   sign it and all was good, sign it, and I did.                         11              (Exhibit 14 was marked for
           12      Q But you understood you were signing a document                   12              identification by the Court Reporter
           13   that was legally binding upon Swartz IP?                              13              and is attached hereto.)
           14      A I thought I was signing a letter from Swartz                     14   BY MR. WALKER:
11:12:53 15     IP. As I said, I did not read it.                          11:26:01 15       Q Sir? I've handed you what's been marked as
           16      Q Going to the document that begins on Page 284                    16   Exhibit 14. And let me know when you've had an
           17   entitled "Note Purchase Agreement."                                   17   opportunity to review the document.
           18          Do you see that?                                               18     A Yes, I have.
           19      A Yes, sir.                                                        19     Q All right. So the first page of Exhibit 14 is
11:13:04 20        Q And going to Page 304.                                11:26:16 20     an e-mail from you to David Bergstein and Keith Wellner;
           21      A Just a second, please.                                           21   correct?
           22      Q Yes, sir.                                                        22     A Yes.
           23      A Yes, sir.                                                        23     Q And it's dated December 20, 2011?
           24      Q Is that your signature there on behalf of                        24     A Yes.
11:13:13 25     Swartz IP?                                                 11:26:24 25       Q And the subject is note and borrowing certs;



                                                                                                           25 (Pages 94 to 97)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 27 of 113 Page ID
                                      #:9885
                                                             Kiarash Jam                                                          03-27-19
                                                         Page 98                                                                  Page 100
11:26:29    1   correct?                                                  11:28:09    1      A Yes, sir.
            2      A Yes, sir.                                                        2      Q You -- is that your signature that appears
            3      Q What is that referencing?                                        3   there?
            4          MR. WIECHERT: Let me just object on the                        4      A Yes, sir.
11:26:34    5   grounds of relevance, that this is -- relates to an       11:28:14    5      Q And you signed this secured note in your
            6   entity, obviously, for which I don't believe has any                  6   capacity as secretary for Arius Libra, Inc.; correct?
            7   role in this lawsuit, but there may be some connection                7      A Yes, sir.
            8   later on --                                                           8      Q And Arius Libra, Inc., was a company with which
            9          THE WITNESS: Okay.                                             9   Mr. Bergstein was involved?
11:26:45 10            MR. WIECHERT: -- that I'm aware of -- unaware      11:28:27 10        A Yes, sir.
           11   of.                                                                  11      Q And you understood the significance of noting
           12          THE WITNESS: It relates to a secured note and                 12   that you were the corporate secretary in connection with
           13   borrowing certificates, as it states.                                13   your signature on behalf of Arius Libra, Inc.?
           14   BY MR. WALKER:                                                       14      A Yes.
11:26:52 15        Q When we describe a note as being secured, what       11:28:39 15           MR. WIECHERT: Vague as to time.
           16   do you understand that to mean?                                      16         THE WITNESS: Yes.
           17      A There's collateral.                                             17   BY MR. WALKER:
           18      Q And do you have a right to foreclose upon the                   18      Q And did you understand the significance of
           19   collateral in the event the note goes into default,                  19   signing in your capacity as corporate secretary for
11:27:04 20     generally speaking?                                       11:28:46 20     Arius Libra, Inc., at the time that you signed this
           21      A Generally speaking, yes, sir.                                   21   document?
           22      Q Did you have that same understanding at the                     22      A Say that one more time. I'm sorry.
           23   time on December 20, 2011?                                           23      Q Yes, sir. At the time that you signed the
           24      A Yes, sir.                                                       24   secured note --
11:27:12 25        Q And what is a borrowing cert?                        11:28:54 25        A Yes.


                                                         Page 99                                                                  Page 101
11:27:15    1      A I understood the borrowing certificates to be        11:28:54    1      Q -- that's made a part of Exhibit 14, did you
            2   the mechanism within which to get funds to go where the               2   understand the significance of representing that you
            3   funds were dictated to go at the time.                                3   were a secretary for Arius Libra, Inc., as the
            4      Q And your message to Mr. Bergstein and                            4   signatory?
11:27:27    5   Mr. Wellner is "as requested"; correct?                   11:29:04    5      A Yes.
            6      A Yes, sir.                                                        6      Q Going to the next page, 970.
            7      Q Now, looking at the second page of this                          7      A Yes, sir.
            8   exhibit, we see a secured note for $9 million; correct?               8      Q There's a document entitled "Borrowing
            9      A Yes, sir.                                                        9   Certificate."
11:27:39 10        Q And this note listed Arius Libra as the              11:29:14 10        A 970? Yes, sir.
           11   borrower who promised to pay to the order of Weston                  11      Q Is that the cert --
           12   Capital Partners Master Fund II Limited the principal                12      A Yes, sir.
           13   sum of $9 million; correct?                                          13      Q -- that you were referencing in the subject
           14      A Yes, sir.                                                       14   line?
11:27:51 15            MR. WIECHERT: Objection. Relevance.                11:29:20 15        A Yes, sir.
           16          THE WITNESS: Yes, sir.                                        16      Q And this borrowing certificate notes that, in
           17   BY MR. WALKER:                                                       17   item C, "The proceeds of the 12th draw are to be wired
           18      Q What was the purposes of this transaction?                      18   as follows."
           19      A I don't know.                                                   19         Did I read that correctly?
11:28:01 20            MR. WIECHERT: Call for -- oh.                      11:29:34 20        A Yes, sir.
           21   BY MR. WALKER:                                                       21      Q And what was the amount of the 11th draw that's
           22      Q Did you have an understanding of the purpose of                 22   referenced in item A?
           23   this transaction at the time that you sent this e-mail?              23         MR. WIECHERT: Objection. Relevance.
           24      A No, sir.                                                        24         THE WITNESS: 350,000.
11:28:06 25        Q Looking at Page 969.                                 11:29:42 25     BY MR. WALKER:



                                                                                                  26 (Pages 98 to 101)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 28 of 113 Page ID
                                       #:9886
                                                                      Kiarash Jam                                                           03-27-19
                                                               Page 102                                                                     Page 104
11:29:45    1         Q Sir?                                                11:31:36    1   were a secretary was signifying that you were an officer
            2         A 350,000.                                                        2   of the corporation?
            3         Q And what was the amount of the 12th draw as                     3     A Yes, sir.
            4   indicated in this particular borrowing certificate?                     4     Q And that was the understanding you had at the
11:29:51    5            MR. WIECHERT: Same objection.                      11:31:41    5   time you signed this borrowing certificate?
            6            THE WITNESS: 350 -- 350,000.                                   6     A Yes, sir.
            7   BY MR. WALKER:                                                          7     Q Now, when you signed this borrowing certificate
            8         Q Now, the first, I guess, tranche or segment of                  8   as an officer of Arius Libra, did -- did you have an
            9   the 12th draw is $200,000 for the benefit of Gerova                     9   understanding as to why $200,000 of the loan proceeds
11:30:04 10     Management, Inc.; correct?                                  11:31:57 10     for the Arius Libra loan would be going to Gerova
           11         A That's what it says, yes.                                      11   Management, Inc.?
           12         Q Why was $200,000 being sent to Gerova                          12     A No.
           13   Management, Inc.?                                                      13     Q What was Gerova Management, Inc., about? Did
           14         A I do not know. These would -- these borrowing                  14   have any affiliation with that company?
11:30:14 15     certificates would be drafted by either Keith or David      11:32:08 15       A I did briefly. It was a -- it had to do, I
           16   and they would be sent to me for signature. I was not a                16   think, at the end with life insurance policies,
           17   part of deciding what money would go where and how much.               17   something like that.
           18         Q At the time that you executed the secured note                 18     Q And what was your affiliation? Were you an
           19   for Arius Libra, did you understand that the loan                      19   officer of Gerova Management?
11:30:30 20     proceeds that were part of the loan that Arius Libra was    11:32:19 20       A At one point I was on the board. The
           21   undertaking were being distributed in this 12th draw to                21   company -- Gene Scher. Gene Scher was the guy who ran
           22   Gerova Management to the tune of $200,000?                             22   that company.
           23         A No.                                                            23     Q And Mr. Scher was an affiliate of
           24            MR. WIECHERT: Objection. Relevance.                           24   Mr. Bergstein's?
           25   ///                                                         11:32:34 25       A Yes. He has been an affiliate of


                                                               Page 103                                                                     Page 105
11:30:45    1     BY MR. WALKER:                                            11:32:35    1   Mr. Bergstein's for many years.
            2        Q Why is that?                                                     2     Q In fact, Mr. Scher is the trustee of the
            3        A Because this document was -- what was -- what's                  3   Bergstein Family Trust; correct?
            4     the date of this document? I would imagine that -- what               4     A I don't know -- I don't know who the trustee of
11:30:52    5     was the date of this? Hang on a second.                   11:32:43    5   the Bergstein Family Trust is. But it wouldn't surprise
            6        Q If you look at Page 971.                                         6   me.
            7        A Yeah.                                                            7     Q And the same borrowing certificate, do you know
            8        Q The borrower certificate.                                        8   or have an understanding at the time that you signed
            9        A You're saying when I signed -- when I signed                     9   this document, why $150,000 was going to the law firm of
11:31:09 10       this document, did I know that 200,000 was going to       11:32:56 10     O'Melveny & Myers?
           11     Gerova?                                                              11     A I do not.
           12        Q No, sir. Okay. Let me clear that up. That's                     12     Q Were the -- the notation in the wire transfer
           13     a fair point.                                                        13   for O'Melveny & Myers, you understand that be a law
           14        A Sorry if I misunderstood you.                                   14   firm; correct?
11:31:13 15          Q Looking at the borrowing certificate --              11:33:10 15       A Yes. I've actually used them before.
           16        A Okay.                                                           16     Q And the message is "For Gerova"; correct?
           17        Q -- that you executed that starts on Page 970.                   17     A Gerova, yes.
           18        A Looking at it.                                                  18     Q Was it your understanding at the time you
           19        Q Okay. Going to the next page, 971, that's your                  19   signed this document that that $150,000 was going to use
11:31:24 20       signature for Arius Libra; correct?                       11:33:20 20     these -- that amount of -- let me start over.
           21        A Yes, sir. Yes, sir.                                             21         Was it your understanding when you signed this
           22        Q And, again, you signified that you're signing                   22   borrowing certificate that the $150,000 in loan proceeds
           23     in your capacity as secretary of Arius Libra; correct?               23   was going to pay legal fees incurred on behalf of Gerova
           24        A Yes, sir.                                                       24   Management?
11:31:34 25          Q And you understood that signifying that you          11:33:38 25           MR. WIECHERT: Calls for speculation. No



                                                                                                   27 (Pages 102 to 105)
                         eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 29 of 113 Page ID
                                       #:9887
                                                                Kiarash Jam                                                        03-27-19
                                                          Page 106                                                                 Page 108
11:33:38    1   foundation.                                                11:35:22    1            and is attached hereto.)
            2         THE WITNESS: It was legal fees. The message                      2   BY MR. WALKER:
            3   is Gerova, so I don't know if it was a Gerova matter, a                3      Q Let me hand you what's been marked as
            4   Gerova legal. I don't know. But I do know O'Melveny &                  4   Exhibit 15, sir.
11:33:45    5   Myers is a law firm.                                       11:35:34    5      A Thank you.
            6   BY MR. WALKER:                                                         6      Q Go ahead and take a look at this document and
            7     Q Going to the final page of Exhibit 14.                             7   let me know when you've completed your review, please.
            8     A 973?                                                               8      A Okay.
            9     Q Yes, sir. We see another borrowing                                 9      Q So this starts with an e-mail -- Exhibit 15
11:33:55 10     certificate; correct?                                      11:35:51 10     starts with an e-mail from Majid Zarrinkelk; correct?
           11     A Yes, sir.                                                         11      A Yes, sir.
           12     Q And on the second page of this document we see                    12      Q That would be your financial advisor and
           13   that you signed as the representative of Arius Libra                  13   longtime trusted friend and family member?
           14   again in your capacity as an officer of the company?                  14      A Yes, sir.
11:34:06 15       A Yes, sir.                                              11:36:00 15        Q And he was sending this e-mail to Jeff Solomon,
           16     Q And that office would be secretary?                               16   another friend and an attorney that you knew; correct?
           17     A Yes, sir.                                                         17      A He was an employee, yes.
           18     Q So going to the first page of the borrowing                       18      Q Okay. But he was also a friend and an
           19   certificate on Page 972.                                              19   attorney?
11:34:15 20       A Yes, sir.                                              11:36:10 20        A Yes, he was. We've established that, yes.
           21     Q We see $350,000 is being wired to the Henry N.                    21      Q He also sent it to you; correct?
           22   Jannol client trust account; correct?                                 22      A Yes, sir.
           23     A Yes, sir.                                                         23      Q And he sent it to Mr. Bergstein; correct?
           24     Q What was the purpose of that wire?                                24      A Yes, sir.
11:34:29 25       A I don't know.                                          11:36:17 25        Q Now, there's a courtesy copy to Ray Shahab. Do


                                                          Page 107                                                                 Page 109
11:34:32    1      Q Did you understand what Henry Jannol was to do        11:36:19    1   you see that?
            2   with the funds once received in his client trust                       2      A Yes, sir.
            3   account?                                                               3      Q What was his role in all of this?
            4      A No, sir.                                                          4      A Ray used to work for Majid. He was, like, a
11:34:41    5      Q Did it concern you that you were approving a          11:36:25    5   low-level accounting kind of clerk who was with Majid
            6   $350,000 draw on the Arius Libra debt and directing it                 6   for a number of years. And he ultimately ended up
            7   to the Henry Jannol client trust account having no                     7   getting fired.
            8   understanding of its purpose?                                          8      Q And what was -- what were the circumstances for
            9         MR. WIECHERT: Assumes facts. No foundation.                      9   his firing?
11:34:59 10           THE WITNESS: No. Henry is a lawyer that did a        11:36:34 10        A I think he did some shady stuff. Majid found
           11   bunch of work for David. And I thought he was paying                  11   out about it and fired him immediately and got rid of
           12   him for legal fees or for whatever they were doing at                 12   his license or whatever you do and reported him to
           13   the time.                                                             13   whomever and whatnot.
           14   BY MR. WALKER:                                                        14      Q Now, Mr. Zarrinkelk says, "Dear Kia, review of
11:35:05 15        Q Did Mr. Jannol ever do or provide any legal           11:36:49 15     the updates list of entities. See attached No. 3, 7
           16   services for the benefit of any company in which you had              16   from first group, and No. 2, 3 and perhaps 4 from second
           17   an interest or an office?                                             17   group shows that there a few companies that are
           18      A Yes. There were times where Henry Jannol did                     18   considered subsidiaries of K.Jam Media."
           19   represent me.                                                         19          Did I read that correctly?
11:35:16 20        Q Let me --                                             11:37:03 20        A Yes, sir.
           21         MR. WIECHERT: Including this lawsuit?                           21      Q And he asked, "Is there any particular reason
           22         THE WITNESS: Yeah. He was my lawyer on this                     22   for this treatment"; correct?
           23   lawsuit for a while.                                                  23      A Uh-huh.
           24           (Exhibit 15 was marked for                                    24      Q All right. So looking at what he's attaching,
11:35:22 25             identification by the Court Reporter               11:37:10 25     the next page, 461.



                                                                                                 28 (Pages 106 to 109)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 30 of 113 Page ID
                                       #:9888
                                                                 Kiarash Jam                                                       03-27-19
                                                               Page 110                                                            Page 112
11:37:12    1     A Yes, sir.                                              11:39:05    1      A Uh-huh.
            2     Q Is a list -- it starts with a list of 14                           2      Q And it shows that was wholly owned by you
            3   entities; correct?                                                     3   individually; correct?
            4     A Yes, sir.                                                          4      A Yes, sir.
11:37:16    5     Q Okay. Now, he -- it shows that CAC Group,              11:39:10    5      Q It shows K.Jam -- KJMI Holdings, Inc., a wholly
            6   Inc., is a wholly owned subsidiary of K.Jam Media, Inc.;               6   owned subsidiary of K.Jam Media, Inc.; correct?
            7   correct?                                                               7      A Uh-huh.
            8     A Yes, sir.                                                          8      Q Was as the purpose of that company?
            9     Q That would be your company?                                        9      A I think it was set up at some point -- I don't
11:37:29 10       A Yes, sir.                                              11:39:22 10     remember specifically. I think it had something to do
           11     Q It shows that Integrated Administration, a                        11   with the -- one of these entities -- no, that was R&T.
           12   California corporation, was a wholly owned subsidiary of              12   I don't actually remember. And I -- I think I either
           13   K.Jam Media, Inc.; correct?                                           13   closed it or turned it over to David. I don't remember.
           14     A Yes, sir.                                                         14      Q Pagoda Services, Inc., was also a wholly owned
11:37:36 15       Q Again, your company?                                   11:39:35 15     subsidiary of K.Jam Media, Inc.; correct?
           16     A Yes, sir.                                                         16      A Yes.
           17     Q Now, with respect to the companies in Item 4, 5                   17      Q And what was your position in that company?
           18   and 6, did you own any interest in either Cyrano Group,               18      A I don't remember.
           19   Gion Funding, or Hojo Capital?                                        19      Q What was the purpose of forming that company?
11:37:49 20       A No, sir. At one point when David launched              11:39:47 20        A Pagoda was formed with a group of -- with this
           21   Cyrano, he came to me and said he wants me to kind of be              21   investors. I think the Weston guys were going to be
           22   the entertainment guy in Cyrano. So for a while I was                 22   involved. There was a guy out of the U.K., some -- a
           23   the entertainment guy in Cyrano. I as on the website                  23   guy named Keith Harris was a big financial guy out of
           24   for a brief period while, you know, the company was                   24   U.K. who flew here and met. He was going to get
11:38:04 25     happening.                                                 11:40:06 25     involved. It was going to be an entity that was going


                                                               Page 111                                                            Page 113
11:38:05    1         And then I never really did anything in that         11:40:07    1   to raise a bunch of money and do a bunch of deals and
            2   capacity for Cyrano. And then Cyrano ended up doing                    2   things of that sort.
            3   flavor producer deals and a bunch of other deals I had                 3         And then there was, at one point, a Pagoda, I
            4   absolutely nothing to do with. I was focused on my own                 4   think, U.K. set up as well, but that ended up -- we shut
11:38:16    5   stuff at the time.                                         11:40:16    5   that down. Nothing ever became of -- of that.
            6         So that's the only one. I don't know Hojo. I                     6      Q Now, turning to the next page, 462, I take it
            7   don't know what those things are.                                      7   this continues in terms of the documents that Majid
            8      Q Now, looking at item No. 8, that's a wholly                       8   Zarrinkelk created; correct?
            9   owned subsidiary of Graybox. Do you ever hold an office                9      A This one, no. I think Majid created this one.
11:38:28 10     or have any position with that company?                    11:40:31   10   This looks like the -- the document that Jeff had
           11      A With Graybox?                                                    11   created internally.
           12      Q No, sir. Kambe Asset Management?                                 12      Q Jeff who, sir?
           13      A No.                                                              13      A Jeff Solomon. Sorry.
           14      Q What about Matrix Hub, Inc. Did you have any                     14      Q Do you believe that he was competent to crate a
11:38:38 15     position or have any ownership interest in that company?   11:40:39   15   chart of this nature that would be accurate?
           16      A I don't think so.                                                16      A I think the point of this was to get it to be
           17      Q But you did have an interest and hold an office                  17   accurate. There was a lot of missing stuff. So he
           18   in Pineboard Holdings, the parent; correct?                           18   would do what he found, and then we'd try to get to the
           19      A I believe I did. I believe I did. I know that                    19   bottom of it. But, so I don't know if this actually
11:38:50 20     I had a Pineboard bank account that I was the signer on.   11:40:52   20   ever became fully accurate while he was an -- an
           21   So I believe so. I don't recall specifically, but I                   21   employee.
           22   believe so.                                                           22      Q But was it your understanding at the time he
           23      Q Under item -- the next list, it says, "Entities                  23   was creating this chart that he would only put
           24   to be added." It has K.Jam Media, Inc., as the first                  24   information that he believed to be accurate at the time?
11:39:05 25     one; correct?                                              11:41:03   25      A No, he would not. He would --



                                                                                                29 (Pages 110 to 113)
                     eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 31 of 113 Page ID
                                      #:9889
                                                             Kiarash Jam                                                             03-27-19
                                                        Page 114                                                                     Page 116
11:41:06    1         MR. WIECHERT: It's okay. Go ahead.                  11:42:26    1   serving an eight-year sentence in federal prison for
            2         THE WITNESS: Sorry. He would put information                    2   fraud, essentially?
            3   that he had and he would seek to see if it was accurate               3        MR. WIECHERT: Calls -- it's irrelevant.
            4   or not, or if there was any further information that he               4        THE WITNESS: He's serving in prison. Again, I
11:41:14    5   was not privy to at the time.                             11:42:34    5   don't know the specifics of his crime or charges.
            6   BY MR. WALKER:                                                        6   BY MR. WALKER:
            7      Q Let's look at Page 462, the Arius Libra chart.                   7     Q And the Hallacs and Mr. Wellner have all plead
            8      A Okay.                                                            8   guilty to various crimes; correct?
            9      Q Okay?                                                            9        MR. WIECHERT: It's argumentative and asked and
11:41:20 10        A Yes, sir.                                            11:42:43 10     answered.
           11      Q Going down five items to certificate of                         11        THE WITNESS: I know Albert and Keith have. I
           12   secretary.                                                           12   don't know if Jeff has.
           13      A Okay. I see it.                                                 13        Has he?
           14      Q He notes that that was signed as of July 28,                    14   BY MR. WALKER:
11:41:27 15     2011, by Kia Jam?                                         11:42:47 15       Q Fair enough.
           16      A Okay.                                                           16     A Has he? I don't know.
           17      Q Was that accurate?                                              17     Q Looking at officers, it lists you as the
           18      A I don't know. But if he says it here, maybe it                  18   corporate secretary; correct?
           19   was. I'm sure it was. I don't have any reason to think               19     A Yes, sir.
11:41:36 20     it wasn't. And that's -- this is an easy thing to find.   11:42:54 20       Q And that's consistent with the documents, the
           21      Q Yes, sir. I mean, he could certainly observe                    21   borrowing certificates that we saw that you signed in
           22   the certificate of secretary --                                      22   that capacity?
           23      A Yes, sir.                                                       23     A Yes. I was the guy that was in the office
           24      Q -- and see that, in fact, you had signed it?                    24   every day. So if something needed to be signed, that's
11:41:45 25        A That's correct.                                      11:43:03 25     why I became the secretary, because David was never


                                                        Page 115                                                                     Page 117
11:41:45    1      Q Okay. Going down a couple of items to banking        11:43:05    1   around and Keith lived in Florida. Or New York,
            2   resolution.                                                           2   wherever he was. So in my capacity as secretary, if
            3      A Okay.                                                            3   something needed to be done, I was the guy in the office
            4      Q He notes that that was signed by Kia Jam on                      4   60, 100 hours a week. So that's why I was the
11:41:51    5   November 21, 2011; correct?                               11:43:15    5   secretary.
            6      A Okay. Yes, he does.                                              6      Q And you understood that there was legal
            7      Q What is a banking resolution as the phrase is                    7   significance on any document that you executed as
            8   used in that context?                                                 8   corporate secretary for that company; correct?
            9      A I think it's a resolution that allows you to                     9      A Yes.
11:42:00   10   open a bank account for the entity.                       11:43:23 10        Q Looking at the next item, CAC Group, Inc., on
           11      Q So you were facilitating that process for Arius                 11   Page 464.
           12   Libra?                                                               12      A Yes, sir.
           13      A Yes. According to this, yes.                                    13      Q There under resolutions of incorporator, it
           14      Q Going down to directors.                                        14   says, "Kia Jam appointed director by signed resolution."
11:42:08   15      A Okay.                                                11:43:36 15           Did I read that correctly?
           16      Q Do you see that section?                                        16      A Yes.
           17      A I do.                                                           17      Q And that was as of November 4, 2011?
           18      Q And it lists you as a director; correct?                        18      A Okay.
           19      A It does.                                                        19      Q Is that what you understand looking at this,
11:42:13   20      Q And that was accurate?                               11:43:44 20     sir?
           21      A I don't recall.                                                 21      A Yes, sir.
           22      Q It also lists David Bergstein, Albert Hallac,                   22      Q And was that accurate?
           23   Jeff Hallac, and Keith Wellner as directors; correct?                23      A I don't know.
           24      A Yes, sir.                                                       24      Q Do you have any reason to dispute that
11:42:24   25      Q And Mr. Bergstein is now, as we've indicated,        11:43:50 25     information as Mr. Campbell listed it in this chart?



                                                                                                 30 (Pages 114 to 117)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 32 of 113 Page ID
                                       #:9890
                                                               Kiarash Jam                                                        03-27-19
                                                          Page 118                                                                Page 120
11:43:53    1      A You mean Mr. Solomon?                                 11:45:52    1      Q At the very top.
            2      Q Mr. Solomon. Thank you.                                           2      A Okay. Yes, sir. That's what it says.
            3      A No, but I haven't seen the document. I'm sure                     3      Q And under certificate of secretary, it shows
            4   it is.                                                                 4   that you signed that on October 5, 2011; correct?
11:43:59    5      Q Okay. Looking at directors, he notes for CAC          11:46:02    5      A That's what it says.
            6   Group, Inc., which is also designated as a wholly owned                6      Q And it shows that you signed a banking
            7   subsidiary of K.Jam Media; correct?                                    7   resolution on December 19, 2011; correct?
            8      A Yes. That is correct. That I know to be fact.                     8      A That's what is says. Yes, sir.
            9      Q Okay. So under directors, you were the                            9      Q Do you have any factual basis to dispute that
11:44:10 10     chairman and sole director; correct?                       11:46:11 10     you signed both of those documents on the indicated
           11      A Yes, sir.                                                        11   dates?
           12      Q And under officers, you were both the president                  12      A No. I just haven't seen them, so I'm just
           13   and secretary; correct?                                               13   assuming they're correct.
           14      A Yes, sir.                                                        14      Q With respect to the waiver of notice of first
11:44:18 15        Q And the shares were issued, 50 shares to K.Jam        11:46:20 15     meeting of stockholders, we saw that you signed several
           16   Media; correct?                                                       16   of those for K.Jam Media at the beginning of this
           17      A That's what it says.                                             17   proceeding; correct?
           18      Q Looking to Page 468, Integrated Administration.                  18      A Yes, sir.
           19      A Okay.                                                            19      Q So you understood what that document was;
11:44:38 20        Q That's noted at the top that that was also hold       11:46:29 20     correct?
           21   a wholly owned subsidiary of K.Jam Media, Inc.; correct?              21      A Yes, sir.
           22      A Yes.                                                             22      Q And in this instance, for Matrix Hub, Inc., as
           23      Q So this -- this was your company?                                23   of October 5, 2011, "Kia Jam to sign for Pineboard."
           24      A Yes.                                                             24         Did I read that correctly?
11:44:46 25        Q Under the certificate of secretary it shows           11:46:40 25        A That's what it says.


                                                          Page 119                                                                Page 121
11:44:48    1    that you signed it as of August 9, 2011; correct?         11:46:41    1      Q Did you, in fact, sign on behalf of Pineboard?
            2       A Sure.                                                            2      A I don't recall.
            3       Q And under resolutions of incorporator, it shows                  3      Q Under the directors and officers it shows that
            4    that you were appointed director; correct?                            4   for Matrix Hub, Inc., that you were the chairman and
11:44:58    5       A Yes, sir.                                            11:46:50    5   sole director and both the president and secretary;
            6       Q It shows that as to the banking resolution,                      6   correct?
            7    that you signed that document on December 6, 2011;                    7      A That's what it says. Yes, sir.
            8    correct?                                                              8      Q And under the shares issued, 100 shares were
            9       A Yes, sir.                                                        9   issued to Pineboard; correct?
11:45:10   10       Q And going down to director and officers, you         11:47:03   10      A That's what it says. Yes, sir.
           11    were listed as the chairman and sole director, the                   11      Q So Pineboard was the sole owner of Matrix Hub,
           12    president, the secretary, and the chief financial                    12   Inc.; correct?
           13    officer; correct?                                                    13      A That's what it says, sir.
           14       A Yes, sir.                                                       14      Q What was the purpose of forming Matrix Hub?
11:45:24   15       Q And under shares issued, you were individually       11:47:13   15      A I don't recall.
           16    issued 1,000 shares of Integrated Administration;                    16      Q Looking at Page 472.
           17    correct?                                                             17      A Yes, sir.
           18       A That's what it says.                                            18      Q We have Owari Opus, Inc.; correct?
           19       Q So you were the sole owner?                                     19      A Yes, sir.
11:45:33   20       A Yes, sir.                                            11:47:26   20      Q And in parentheticals it says "TBD"; correct?
           21       Q Going to Matrix Hub, sir, at Page 470.                          21      A Yes, it does.
           22       A Yes, sir.                                                       22      Q What did you understand that to signify?
           23       Q Matrix Hub was shown to be a wholly owned                       23      A I don't know. Maybe it hadn't been formed yet.
           24    subsidiary of Pineboard Holdings, Inc.; correct?                     24   Maybe it was an entity they wanted to form. Had not
11:45:50   25       A Where does it say that?                              11:47:38   25   been formed as of yet. I don't know.



                                                                                                31 (Pages 118 to 121)
                         eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 33 of 113 Page ID
                                      #:9891
                                                             Kiarash Jam                                                             03-27-19
                                                       Page 122                                                                      Page 124
11:47:40    1      Q Well, it shows on the third item, certificate        11:49:26    1     Q And other than the two Hallacs and Wellner,
            2   of incorporation.                                                     2   there's another gentleman, Paul Parmar.
            3      A Oh, it was incorporated. Yes, it was formed.                     3     A Yes, sir.
            4      Q Okay. So Owari Opus was incorporated on                          4     Q Correct?
11:47:47    5   October 21, 2010; correct?                                11:49:33    5        And he was just recently indicted for fraud;
            6      A Right. Maybe they hadn't issued shares yet. I                    6   correct?
            7   don't know. Because in the -- where the parenthetical                 7     A I understand that to be the case. Yes, sir.
            8   is in all the other ones it said if it was a subsidiary               8     Q And looking at officers, you were designated as
            9   or not. So maybe they hadn't -- that determination had                9   the president and the corporate secretary; correct?
11:47:59   10   not been made by David yet.                               11:49:43 10       A That is correct, sir.
           11      Q Okay. And under officers it showed that you                     11     Q And under shares issued, Mr. Parmar got 38
           12   were to be president and David Bergstein would be                    12   shares; correct?
           13   secretary; correct?                                                  13     A Uh-huh. Yes, sir. Sorry.
           14      A That's what it says.                                            14        MR. WIECHERT: That's what the document says.
11:48:11   15      Q Going to the next page, 473, if you could,           11:49:56 15     Are you asking him if he has personal knowledge of that?
           16   please.                                                              16   BY MR. WALKER:
           17      A Yes, sir.                                                       17     Q And under shares issued, it shows 62 shares
           18      Q Now, this is for Pineboard Holdings, Inc.;                      18   were issued to Arius Libra; correct?
           19   correct?                                                             19     A That -- that's what the document says, yes. I
11:48:19   20      A Yes. That's what it says.                            11:50:07 20     don't though if either of those two things actually
           21      Q And it shows that it was Weston, slash, Arius                   21   happened.
           22   entity; correct?                                                     22     Q Well, we looked back at Page 462 and saw that
           23      A Yes.                                                            23   you were you the director and secretary of Arius Libra;
           24      Q And it shows that on September 8, 2011, you                     24   correct?
11:48:30   25   signed the resolutions of the incorporator and that you   11:50:19 25       A Yes, sir.


                                                       Page 123                                                                      Page 125
11:48:35    1   were appointed a director; correct?                       11:50:20    1     Q So were you made aware or did you have
            2      A I was appointed director. I don't know if it                     2   knowledge as the director or corporate secretary of
            3   says I signed the resolution. It says I was appointed.                3   Arius Libra that it owned a 62 percent interest in
            4   So --                                                                 4   Pineboard?
11:48:44    5      Q Okay. Fair enough.                                   11:50:29    5     A I don't remember at that time.
            6      A -- just to be clear. I don't want to --                          6     Q And going to the final page -- or, I'm sorry,
            7      Q Well, let me -- let me re-ask the question to                    7   the second-to-last page, sir, 474.
            8   be fair. Under resolutions of incorporator it shows                   8     A 74? Yes, sir.
            9   that as of September 8, 2011, you were appoint a                      9     Q Yes, sir.
11:48:53 10     director of Pineboard Holdings?                           11:50:38 10           This is for Swartz IP Services Group, Inc.;
           11      A That's what it says.                                            11   correct?
           12      Q And under resolutions adopted by sole director,                 12     A Yes, sir.
           13   that would be you; correct?                                          13     Q And it shows to be a Jerry Swartz/Owari Opus,
           14      A It -- I don't know if anybody else was                          14   Inc., entity; correct?
11:49:04 15     appointed on that day, but --                             11:50:51 15       A Yes, sir.
           16      Q There's no one noted; correct?                                  16     Q And under shares issued, there were 7,000
           17      A No one's noted. But sure.                                       17   shares issued to Owari Opus; correct?
           18      Q Okay. So and under resolutions adopted by sole                  18     A That is correct. That's what it says, yes.
           19   director, it shows that you appointed -- you were                    19     Q So this -- this reflects that of the 8,000
11:49:12 20     appointed president and secretary of Pineboard Holdings   11:51:00 20     shares issued, Owari Opus owned 7,000 of them; correct?
           21   on September 8, 2011; correct?                                       21     A That's what this document says, yes.
           22      A That's what it says. Yes, sir.                                  22     Q And as we saw on Page 472 of this exhibit, you
           23      Q Okay. Under directors, it lists you as a                        23   were president of Owari Opus; correct?
           24   director; correct?                                                   24         MR. WIECHERT: Calls for speculation. That's
11:49:25 25        A Yes, it does.                                        11:51:12 25     what the document -- document speaks for itself.



                                                                                                32 (Pages 122 to 125)
                   eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 34 of 113 Page ID
                                      #:9892
                                                             Kiarash Jam                                                                03-27-19
                                                        Page 126                                                                        Page 128
11:51:14    1         THE WITNESS: That's what the document says. I       11:54:20    1     A Yes. In this case, clearly he's doing work for
            2   don't know if that was the case or not. But that's what               2   Sovrin and Pineboard. So the answer is yes.
            3   the document on 472 says, yes.                                        3     Q Okay. And you ask him, in your e-mail to
            4   BY MR. WALKER:                                                        4   Mr. Warshawsky that begins on the second page of this
11:51:26    5       Q Do you have any factual basis to dispute that       11:54:35    5   exhibit, "I understand -- there on the third line you
            6   those shares were issued to Owari Opus?                               6   state, "I understand that you were the acting CFO for
            7         MR. WIECHERT: Assumes facts not in evidence.                    7   Pineboard and Sovrin Health."
            8         THE WITNESS: I don't know if they were or were                  8         Did I read that correctly?
            9   not.                                                                  9     A Yes, sir.
11:51:35 10     BY MR. WALKER:                                            11:54:45   10     Q "Both have bank accounts and that you are
           11       Q So you have no factual basis to dispute it                     11   getting copies of them (if not, we need to arrange
           12   either way?                                                          12   that)"; correct?
           13         MR. WIECHERT: Calls for speculation. No                        13     A Yes, sir.
           14   foundation. The question's argumentative.                            14     Q And you state, "I need Majid to get copies as
11:51:42 15           THE WITNESS: I don't know if they were or were      11:54:57   15   well."
           16   not. I'm not trying to dodge your question. I just                   16         Did I read that correctly?
           17   don't know if they were or were not.                                 17     A Yes, sir.
           18   BY MR. WALKER:                                                       18     Q You were talking about copies of the, I guess,
           19       Q Let me hand you what's been marked as                          19   bank statements?
11:51:51 20     Exhibit 16, sir.                                          11:55:02   20     A Bank statements, yes.
           21           (Exhibit 16 was marked for                                   21     Q In the normal course of business?
           22           identification by the Court Reporter                         22     A Yes, sir.
           23           and is attached hereto.)                                     23     Q And then you say, "As I am the name on the
           24         THE WITNESS: Thank you.                                        24   companies, I want to make sure my business manager Majid
           25   ///                                                       11:55:11   25   is fully in the loop."


                                                        Page 127                                                                        Page 129
11:51:57    1   BY MR. WALKER:                                            11:55:12    1         Did I read that correctly?
            2      Q Let me know when you've completed your review                    2     A Yes, sir.
            3   of the document, sir.                                                 3     Q What were you referring to saying that you were
            4      A Just one second, please.                                         4   the name on the companies?
11:52:28    5      Q Of course. Take your time.                           11:55:18    5     A These were companies that I was actively --
            6      A Okay. I read my e-mail; I read his.                              6   actively involved with in running, and I was -- there
            7         MR. WIECHERT: "Dude" is a California phrase.                    7   were checkbooks, there were bank accounts that I was
            8         THE WITNESS: I was in Russia, I think, at this                  8   privy to, so if there was checks that were being
            9   time.                                                                 9   written, I always wanted to make sure everything was
11:53:54 10           Okay, sir.                                          11:55:31   10   done by the book and Majid had copies of all expenses in
           11   BY MR. WALKER:                                                       11   and out of the bank account so he could take care of the
           12      Q All right. So going back to the first e-mail                    12   ledgers and whatnot.
           13   in this thread, it begins on the second page; correct?               13     Q Now, were you the name on the companies because
           14      A Yes, sir.                                                       14   of the issue you identified earlier, that Mr. Bergstein
11:54:01 15        Q And it's from you to a gentleman named Evan          11:55:43   15   was going through the ugly bankruptcy and you were
           16   Warshawsky; correct?                                                 16   taking the lead?
           17      A Yes, sir.                                                       17     A Probably, yeah. This was all around the same
           18      Q And what was Mr. Evan Warshawsky's role?                        18   time, yes.
           19      A Evan was an accountant CFO type that was doing                  19     Q And so by taking the lead on these companies, I
11:54:10 20     work for various David Bergstein entities.                11:55:56   20   take it Mr. Bergstein, despite his bankruptcy, remained
           21      Q Was he doing work for some of your entities as                  21   involved wit Pineboard and Sovrin; correct?
           22   well?                                                                22     A Yes, very much so. He did all the negotiations
           23      A Not my entities meaning K.Jam.                                  23   with the Weston guys and Paul Parmar and everybody else.
           24      Q Entities in which you were either an officer or                 24   I was just kind of running the day-to-day administrative
11:54:20 25     had an ownership interest?                                11:56:11   25   work.



                                                                                                   33 (Pages 126 to 129)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 35 of 113 Page ID
                                       #:9893
                                                                 Kiarash Jam                                                            03-27-19
                                                           Page 130                                                                     Page 132
11:56:12    1     Q So did anyone outside of the circle --                 11:58:10    1     A Sovrin was -- you know, we had a whole bunch of
            2   potential investors or whoever -- you were helping to                  2   employees that were starting to generate funding and
            3   obscure David Bergstein's involvement, given his ugly                  3   there was something to do with -- Paul Parmar was paid a
            4   bankruptcy, by becoming the name on the companies.                     4   bunch of money to get some sort of software or something
11:56:22    5        Is that a fair statement?                             11:58:21    5   that was critical to the business and he absconded with
            6     A No. I don't -- I don't think it is.                                6   that money and that affected their ability to continue
            7     Q Going to Mr. Warshawsky's response. This was                       7   to do business. So, unfortunately, Sovrin stopped doing
            8   sent to you on March 13, 2012?                                         8   business.
            9     A That's what it says, yes.                                          9     Q And that happened while you remained an officer
11:56:39 10       Q And in the second paragraph he states, "I'm            11:58:38 10     of the company?
           11   currently acting as CFO for Sovrin." And there in the                 11     A Yes, I was an officer of the company when that
           12   last sentence of that paragraph he says, "The budget was              12   happened.
           13   finalized yesterday and should be delivered to Weston's               13     Q Let me hand you what's been marked as
           14   chairman today."                                                      14   Exhibit 17.
11:56:51 15          Did I read that correctly?                            11:58:47 15                (Exhibit 17 was marked for
           16     A That's what you read, yes.                                        16              identification by the Court Reporter
           17     Q Why was the budget for Sovrin being sent to                       17              and is attached hereto.)
           18   Weston's chairman?                                                    18        THE WITNESS: Okay.
           19     A I don't know. Weston was funding -- Weston put                    19   BY MR. WALKER:
11:57:02 20     money into Pineboard and that money was used for Sovrin,   11:59:36 20       Q All right. Starting at the bottom there on the
           21   I guess.                                                              21   first page of Exhibit 17 there is an e-mail from Frymi
           22        I was actually out of the country when this was                  22   Biedak to Mr. Woodward; correct?
           23   going on. I was in north of the Artic Circle shooting a               23     A Yes.
           24   movie, so I was not involved in any of those                          24     Q With a courtesy copy to you and Mr. Bergstein;
11:57:13 25     discussions. As you could see by the reference to the      11:59:46 25     correct?


                                                           Page 131                                                                     Page 133
11:57:15    1   snow and something I don't want to say on camera. So I     11:59:47    1      A Yes, sir.
            2   was actually way not here.                                             2      Q And it references "Swartz IP Services Texas
            3      Q So going to the fourth paragraph of                               3   taxes."
            4   Mr. Warshawsky's e-mail, he advised you, he says, "You                 4         Did I read that correctly?
11:57:30    5   are currently the president, secretary, and sole           11:59:53    5      A Yes, sir.
            6   director of Sovrin Health Services Inc., a Delaware                    6      Q So she's forwarding information to Mr. Woodward
            7   corporation; correct?                                                  7   and asking that he file the return ASAP; correct?
            8      A Yes, sir.                                                         8      A Yes.
            9      Q And was that a correct statement at the time                      9      Q And then there's another e-mail above that from
11:57:39 10     made?                                                      12:00:05 10     Ms. Biedak to Mr. Woodward that copies you and
           11      A I think so. I'm not sure.                                        11   Mr. Bergstein and Steve Piscula; correct?
           12      Q He goes on to state, "Pineboard Holdings, Inc.                   12      A Yes, sir.
           13   is a wholly owned subsidiary of Sovrin. You're also the               13      Q And this is on January 19, 2012; correct?
           14   only officer of Pineboard."                                           14      A Yes.
11:57:48 15           Was that a correct statement when made?              12:00:18 15        Q And she says, "Hi, Scott. We are going through
           16      A I -- I think so. I don't know.                                   16   our filings for the new year. You were able to help us
           17      Q And he concludes there at the beginning of the                   17   out with the franchise filing for Swartz IP in Texas
           18   next paragraph, "I'll definitely keep you and Majid in                18   last November. According to the records, the company is
           19   the loop on everything. The office lease has been                     19   in good standing through May 15, 2012."
11:58:00 20     signed and I'm waiting for a check."                       12:00:31 20           Did I read that correctly?
           21         Did I write -- did I read that correctly?                       21      A That's what it says.
           22      A Yes, sir.                                                        22      Q And looking at the last page of Exhibit 17, we
           23      Q Okay. Is Sovrin in business today?                               23   see a printout from a website operated by the Texas
           24      A No, sir.                                                         24   government -- state government that shows that, under
11:58:08 25        Q What happened to Sovrin?                              12:00:46 25     status, Swartz IP is in good standing, not for



                                                                                                 34 (Pages 130 to 133)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 36 of 113 Page ID
                                       #:9894
                                                                Kiarash Jam                                                               03-27-19
                                                            Page 134                                                                      Page 136
12:00:48    1   dissolution or withdrawal through May 15, 2012; correct?   12:02:48    1   government for Swartz IP at any time?
            2     A Yes, sir.                                                          2     A No.
            3     Q And then at the top Mr. Woodward responds to                       3     Q Why don't we take a break for lunch. Maybe an
            4   Ms. Biedak with a copy to you, Mr. Bergstein and                       4   hour.
12:01:01    5   Mr. Piscula, and says, "Happy New Year. Please provide     12:02:58    5           MR. WIECHERT: Sure.
            6   me with the 2011 reports."                                             6           THE VIDEOGRAPHER: We are going off the record
            7        And the first one he requests is the                              7   at 12:00 p.m.
            8   December 31, 2011, balance sheet; correct?                             8           (A recess was taken.)
            9     A That's what it says.                                               9           THE VIDEOGRAPHER: And we are back on the
12:01:14 10       Q The next on was the January 1, 2011, to                13:12:12   10   record at 1:10 p.m.
           11   December 31, 2011, general ledger; correct?                           11             (Exhibit 18 was marked for
           12     A That's what it says.                                              12             identification by the Court Reporter
           13     Q The next one was the January 1, 2011, to                          13             and is attached hereto.)
           14   December 31, 2011, profit and loss statement; correct?                14   BY MR. WALKER:
12:01:28 15       A Yes, sir.                                              13:12:15   15     Q Mr. Jam, sir, I've handed you Plaintiff's
           16     Q Okay. Did you ever see the 2000 -- the                            16   Exhibit 18. Have you seen is this document before?
           17   December 31, 2011, balance sheet?                                     17     A Yes, I have.
           18     A No, I don't think so.                                             18     Q And what do you understand this document to
           19     Q For Swartz IP?                                                    19   represent?
12:01:38 20       A No. I was not in control of the bank accounts.         13:12:27   20     A A letter of intent to buy property.
           21   I don't -- I don't know anything about those.                         21     Q Was this beachfront property?
           22     Q Yes, sir. But regardless of whether you were a                    22     A I don't know.
           23   signatory on the banks accounts, did you ever actually                23     Q How are you familiar with it?
           24   see a balance sheet prepared for Swartz IP for that                   24     A David sent it to me at some point, and I think
12:01:50 25     particular year?                                           13:12:39   25   I signed it. I don't recall specifically, but I've seen


                                                            Page 135                                                                      Page 137
12:01:51    1       A I don't recall.                                      13:12:43    1   this before.
            2       Q Did you ever actually see a general ledger for                   2           MR. WIECHERT: And I'm sorry, Counsel. Did you
            3    Swartz IP for the 2011 year?                                          3   say beachfront --
            4       A I don't recall.                                                  4           MR. WALKER: Uh-huh.
12:01:58    5       Q Did you ever actually see a profit and loss          13:12:50    5           MR. WIECHERT: -- earlier?
            6    statement for Swartz IP for the 2011 calendar year?                   6           It's -- I don't think Hollywood has any
            7       A I don't recall.                                                  7   beachfront property.
            8       Q Did you ever ask to see them?                                    8   BY MR. WALKER:
            9       A No.                                                              9      Q Where is this property located?
12:02:11   10       Q He goes on to state, "I would need to file the       13:12:59 10        A I don't know. It says 1377 North Serrano
           11    federal corporate income tax return and the related                  11   Avenue, L.A., California 90027. I don't know where that
           12    Texas franchise tax return."                                         12   is. I can look it up.
           13          Did I read that correctly?                                     13      Q No, it's okay.
           14       A Yes, sir.                                                       14           Why would Swartz IP be making an offer to buy
12:02:21   15       Q Did you ever actually see a corporate federal        13:13:16 15     this $13 million piece of property?
           16    income tax return filed on behalf of Swartz IP?                      16      A I do not know.
           17       A I don't recall if I did.                                        17      Q What was the business that Swartz IP was in?
           18       Q Did you ever execute the -- a federal corporate                 18      A I don't know what David was doing with the
           19    income tax return on behalf of Swartz IP?                            19   company. I was involved in very little of what it did.
12:02:34   20       A I don't think so. I don't recall if I did.           13:13:28 20     But I don't know what David was doing. He was one who
           21       Q Did you ever see a Texas franchise tax return                   21   negotiated and dealt with everything that the company
           22    prepared and filed on behalf of Swartz IP?                           22   was doing.
           23       A I don't think so. I don't recall if I did.                      23      Q Right. And, of course, we've seen that you
           24       Q Did you ever ask to see the tax return filed                    24   executed legal documents as vice president of the
12:02:45   25    with the federal government or the Texas state            13:13:39 25     company.



                                                                                                    35 (Pages 134 to 137)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 37 of 113 Page ID
                                       #:9895
                                                                   Kiarash Jam                                                          03-27-19
                                                            Page 138                                                                    Page 140
13:13:39    1         MR. WIECHERT: That's asked and answered.             13:15:27    1         Let me show you what's been marked as
            2   BY MR. WALKER:                                                         2   Exhibit 19. Feel free to look at it and let me know
            3     Q My -- my question is, what did you understand                      3   when you've completed your review, please.
            4   the nature of Swartz IP's business to be?                              4     A Okay.
13:13:47    5     A At that time, it was just one of the investment        13:15:57    5     Q All right. Does this appear to be an e-mail
            6   vehicles that, I guess, David was using for a series of                6   thread?
            7   businesses. I don't know specifically.                                 7     A Yes, it does.
            8     Q In Paragraph 2, escrow and closing, do you know                    8     Q Looking at Page 579, the second page of the
            9   what the source of the $390,000 escrow deposit was going               9   exhibit, let's start and take the e-mails in order,
13:14:06 10     to be?                                                     13:16:06 10     okay?
           11     A No, I do not.                                                     11     A Okay.
           12     Q After you signed this contract, a letter of                       12     Q So Katrina Stagner, who appears to be in the
           13   intent on behalf of Swartz IP Services, Inc. --                       13   U.K.; correct?
           14     A I think I signed it. I'm not certain, but I                       14     A Yes. She's a lawyer in the U.K.
13:14:20 15     think I signed it.                                         13:16:16 15       Q All right. And who was she working for?
           16     Q Okay.                                                             16     A She worked with David for a very long time.
           17         MR. WIECHERT: Assumes facts not in evidence.                    17   She did a lot of work with a company called Capitol
           18   BY MR. WALKER:                                                        18   Films initially, which is a company that David and Ron
           19     Q And we see there on the signature line for                        19   Tutor bought. And she did some legal work for David as
13:14:24 20     Swartz IP, certainly your name is located there;           13:16:27 20     needed in the U.K. for U.K. companies.
           21   correct?                                                              21     Q What ever happened to Capitol Films?
           22     A That is correct.                                                  22     A Capitol Films was bought by Ron Tutor and David
           23     Q Okay. So if this contract was signed, was this                    23   Bergstein from the ladies that started it. They used
           24   property actually closed on?                                          24   it. It got put into some sort of involuntary
13:14:34 25       A Not to my knowledge.                                   13:16:44 25     bankruptcy. And then, I guess, they got it back out and


                                                            Page 139                                                                    Page 141
13:14:36    1       Q What happened?                                       13:16:49    1   it's currently owned by, I think, Mr. Tutor and David
            2       A I don't know. I had nothing to do with it.                       2   still, and there's a guy selling the rights to the
            3       Q You don't know if it failed to close, why it                     3   library and it's generating money. But I have nothing
            4   failed to close?                                                       4   to do with it.
13:14:44    5       A No, I do not. David would buy distressed             13:16:59    5       Q Now, Ms. Stagner writes Mr. Bergstein and says,
            6   assets. Maybe it was a distressed asset he was going to                6   "I'm having trouble finding info on Swartz IP Services,
            7   buy and sell it for more. I have no idea. I did not                    7   Inc. I need an address to complete the share issue and
            8   have any interaction with Keller Williams besides this                 8   the full name of at least one officer for the company."
            9   document.                                                              9           Did I read that correctly?
13:14:55 10         Q Were you concerned when you saw that you were        13:17:14 10         A Yes, you did.
           11   being asked to sign a letter of intent for Swartz IP                  11       Q Okay. And so David responds first by providing
           12   that was purchasing a piece of real estate, that that                 12   her the 2420 Colorado Boulevard, Suite B205, Santa
           13   didn't comport with Swartz IP's purpose as a business?                13   Monica address; correct?
           14         MR. WIECHERT: Assumes facts not in evidence.                    14       A Yes, sir.
13:15:08 15           THE WITNESS: No. I don't know what Dave was          13:17:27 15         Q And that was the address where you officed as
           16   up to. David was the one running it and in control of                 16   well?
           17   it.                                                                   17       A That is correct.
           18            (Exhibit 19 was marked for                                   18       Q Then she responds on April 5, 2012, and the
           19            identification by the Court Reporter                         19   subject is "Urgent, re" -- or re -- "Swartz officer
14:15:32 20              and is attached hereto.)                          13:17:45 20     needed."
           21   BY MR. WALKER:                                                        21           She responds, "David, if we need to get the
           22       Q Let me hand you what's been marked as --                        22   filing done before signing the SPA on Tuesday, I need
           23       A Should I start a new stack?                                     23   the following info for the Swartz officer before
           24       Q No, sir. You can just put it right there on                     24   6:00 p.m. U.K. today to e-file it today's date." And
13:15:24 25     top. That's fine.                                          13:17:56 25     she asked for name, date of birth, residential address,



                                                                                                   36 (Pages 138 to 141)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 38 of 113 Page ID
                                       #:9896
                                                                       Kiarash Jam                                                  03-27-19
                                                              Page 142                                                              Page 144
13:18:00    1     et cetera; correct?                                        13:20:05    1   BY MR. WALKER:
            2        A Yes.                                                              2      Q Yeah. And if you look back to Ms. Stagner's
            3        Q Okay. And then David forwards that to you on                      3   e-mail on the second page.
            4     April 5, 2012 -- I'm sorry, let me start over.                         4      A The first e-mail -- I mean, the last e-mail?
13:18:12    5           The next e-mail that we see in the string on         13:20:16    5      Q I'm sorry. The last e-mail on the first page.
            6     Exhibit 19 is an e-mail from David Bergstein to                        6      A Okay.
            7     Ms. Stagner with a courtesy copy to you; correct?                      7      Q She says, "I need the following info for the
            8        A Yes, sir.                                                         8   Swartz officer;" correct?
            9        Q And it appears that this is the first time that                   9      A Okay. Maybe the officer that they were going
13:18:24   10     you're brought into this discussion; correct?              13:20:27   10   designate for the U.K. company that is.
           11        A Yes, sir.                                                        11      Q Was the U.K. company, as you understood it,
           12        Q And he says, "Kia is the officer. Kia, can you                   12   going to be called Swartz as well?
           13     provide?"                                                             13      A I don't remember the details of that.
           14           Did I read that correctly?                                      14      Q Okay. Well, he goes on to say, "Kia is the
13:18:34   15        A Yes, sir.                                             13:20:39   15   officer. Kia, can you provide?" And you provide the
           16        Q And then you respond to Mr. Bergstein and                        16   information; correct?
           17     Ms. Stagner at the same time; correct?                                17      A Uh-huh.
           18        A Yes, sir.                                                        18      Q And then you ask, "What are the obligations?
           19        Q And you provide your name, your date of birth,                   19   Is there any personal liability from me"; correct?
13:18:45   20     your residential address, your service address -- which    13:20:48   20      A Yes.
           21     would be the same 2425 Colorado, Santa Monica,                        21      Q How did Da- -- did David respond to that?
           22     California address -- your US -- USA nationality, and                 22      A I don't recall if David responded to an e-mail
           23     your business occupation; correct?                                    23   from 2012.
           24        A Yes, sir.                                                        24      Q Why were you concerned about liability?
13:19:00   25        Q And then you ask, "David, what are the                13:21:03   25      A I would always ask what the responsibility and


                                                              Page 143                                                              Page 145
13:19:02    1   obligation? Any personal liability from me?"                 13:21:05    1   liability is, to the extent that I could or remembered
            2           Correct?                                                         2   to at the time.
            3         A Yes, sir.                                                        3      Q So in any instance where we've seen that you
            4         Q But you agree with me that you didn't deny that                  4   were the director or officer for the various entities
13:19:09    5   you were an officer of Swartz IP; correct?                   13:21:14    5   that we've already looked at, you ascertained or looked
            6         A This is for a U.K. company. Swartz IP was                        6   into the liability and responsibility for those
            7   going to set up a U.K. company.                                          7   positions before you accepted them?
            8         Q Yes, sir. And they're asking for someone -- an                   8          MR. WIECHERT: It's compound.
            9   officer of Swartz IP to assist in that setup; right?                     9          THE WITNESS: Not necessarily. In this case I
13:19:24   10           MR. WIECHERT: Vague and ambiguous as to which        13:21:27   10   just asked them clearly, another company that I didn't
           11   Swartz IP.                                                              11   know anything about. You see all the e-mails initially
           12           THE WITNESS: I think that this was they wanted                  12   were just between them. He's asking me to become an
           13   officers for the U.K. company. I'm not sure what the --                 13   officer of a U.K. company and I was asking, so what
           14   I don't remember. But I think they were setting up a                    14   is -- how does it work in the U.K.? Is there any
13:19:35   15   U.K. company. I don't know if it ever got set up or          13:21:39   15   liability? It's a simple question.
           16   not. And this is what that's about.                                     16   BY MR. WALKER:
           17   BY MR. WALKER:                                                          17      Q Okay. Let's take a look at Exhibit 20.
           18         Q And you never complained about being identified                 18      A Okay.
           19   as -- well, let me ask you this: If it was for a U.K.                   19            (Exhibit 20 was marked for
13:19:49   20   company that had yet to be set up, why is he saying in       13:21:48   20             identification by the Court Reporter
           21   his e-mail on April 5, 2012, "Kia is the officer"?                      21            and is attached hereto.)
           22           MR. WIECHERT: Calls for speculation.                            22          THE WITNESS: This is the same thing; right?
           23           THE WITNESS: I think she's asking who is going                  23   BY MR. WALKER:
           24   to be officer over the U.K. company. That's how I read                  24      Q Okay. Now, this picks up -- if you look the
13:20:04   25   it.                                                          13:22:04   25   second page of Exhibit 20.



                                                                                                  37 (Pages 142 to 145)
                        eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 39 of 113 Page ID
                                      #:9897
                                                             Kiarash Jam                                                              03-27-19
                                                        Page 146                                                                      Page 148
13:22:05    1      A 2318?                                                 13:24:04    1        Did I read that correctly?
            2      Q 2316.                                                             2     A Yes, you did.
            3      A Sorry, sorry, sorry. Yes. Okay.                                   3     Q And what did you understand her to mean when
            4      Q You see Mr. Bergstein's e-mail to Ms. Stagner                     4   she wrote that to you?
13:22:14    5   with a copy to you saying, "Kia is the officer. Kia,       13:24:11    5     A I don't remember if at the time. It just -- I
            6   can you provide;" correct?                                             6   probably read it and said, okay, I don't have any
            7      A Yes.                                                              7   personal liability in the U.K. entity that she was
            8      Q Okay. And then now we see in this -- in the                       8   forming.
            9   thread an e-mail from you to Ms. Stagner saying,                       9     Q Now, when she says, as far as personal
13:22:27   10   "Katrina, can you answer my question regarding             13:24:19 10     liability, it should not be an issue because your
           11   liability?"                                                           11   personal assets are not involved, only what you may have
           12          That's the bottom of the first page; correct?                  12   invested in Swartz IP Services, which could be at risk,
           13      A Okay.                                                            13   what had you invested in Swartz IP Services prior to
           14      Q And so when you sent her the e-mail on April 6,                  14   April 10, 2012?
13:22:37   15   2012, asking her answer your question regarding            13:24:34 15       A Nothing.
           16   liability, I see that you didn't copy Mr. Bergstein on                16     Q So you understood when you read that that you,
           17   that; correct?                                                        17   therefore, had nothing at risk, according to
           18      A I did not.                                                       18   Ms. Stagner?
           19      Q So you were looking into this independently?                     19        MR. WIECHERT: Assumes facts not in evidence.
13:22:47   20      A I just hit reply. I don't -- I don't want to          13:24:43 20     No foundation.
           21   make a meal of it. I just hit reply.                                  21        THE WITNESS: According to what she says in the
           22      Q And she responds to you on the 10th of April;                    22   U.K. company, yes, I would have no risk.
           23   correct?                                                              23   BY MR. WALKER:
           24      A That is correct.                                                 24     Q Because you knew that you had never invested a
13:23:00   25      Q Now, in the second paragraph she says, "The           13:24:50 25     dime in Swartz IP; correct?


                                                        Page 147                                                                      Page 149
13:23:02    1   filing we completed in the U.K. was to allocate            13:24:50    1      A I had not invested money in Swartz IP.
            2   additional shares to Swartz IP Services, Inc., for which               2      Q And you thank her for her response to your
            3   I understand you are an officer."                                      3   questions; correct?
            4          Did I read that correctly?                                      4      A Yes, sir.
13:23:12    5      A Yes.                                                  13:25:03    5      Q Let me hand you what's been marked as
            6      Q She goes on to state, "The English company for                    6   Exhibit 21.
            7   which we were filing is Pagoda 2 Limited. Effectively,                 7           (Exhibit 21 was marked for
            8   there are two layers of companies: Pagoda 2 Limited and                8           identification by the Court Reporter
            9   Swartz IP Services, Inc."                                              9           and is attached hereto.)
13:23:26 10            Did I read that correctly?                          13:25:13 10           THE WITNESS: Okay.
           11      A You did.                                                         11   BY MR. WALKER:
           12      Q She goes on to say, "Since we have a U.K.                        12      Q This is an e-mail from David Bergstein to you
           13   limited company that is limited by shares, any potential              13   and Frymi Biedak; correct?
           14   liability you as a shareholder may have is in any way of              14      A Yes, sir.
13:23:37 15     the capital you may have invested in Swartz IP Services    13:25:23 15        Q Dated April 16, 2012?
           16   Inc."                                                                 16      A Yes, sir.
           17          Did I read that correctly?                                     17      Q And he says, "Please wire $20,000 from IA to
           18      A Yes, you did.                                                    18   Jerry Swartz."
           19      Q What did you understand that to be indicating                    19         Did I read that correctly?
13:23:46 20     with respect to your personal potential liability?         13:25:31 20        A Yes, sir.
           21      A I don't remember what I thought at the time.                     21      Q And so you understood IA to be referencing your
           22      Q She goes on, "As far as personal liability, it                   22   company, Integrated Administration?
           23   should not be an issue because your personal assets are               23      A That is correct.
           24   not involved, only what you have invested in Swartz IP                24      Q Why was $20,000 going from your company,
13:24:03 25     Services, which could be at risk."                         13:25:40 25     Integrated Administration, to Jerry Swartz?



                                                                                                  38 (Pages 146 to 149)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 40 of 113 Page ID
                                       #:9898
                                                                Kiarash Jam                                                              03-27-19
                                                            Page 150                                                                     Page 152
13:25:44    1     A He and Jerry had worked together a lot. I              13:27:29    1   previous spending.
            2   assumed it was a payment that was due Jerry for the work               2     Q So did Mr. Bergstein, either on or before
            3   he was doing or for the introductions or the agreements                3   April 16, 2012, or thereafter, also hold an American
            4   or whatever it was. I didn't question it.                              4   Express credit card from the same account?
13:25:52    5        David would bring in the money and tell us how        13:27:45    5     A At some point he did. I don't know the timing
            6   the money was to be spent. So if there was money in the                6   works, but at some point, yes, he did. I gave him a
            7   account, it was money that he likely had brought in, and               7   supplemental credit card on my American Express account.
            8   then he would tell me what to spend where.                             8     Q Why would you do that?
            9     Q He goes on, "Kia, money for Amex being wired in                    9     A He came to me and said, "My credit's bad. I
13:26:08 10     separately."                                               13:27:56   10   can't get a credit card. Let me use it. I'll pay for
           11        Did I read that correctly?                                       11   my charges." And I did.
           12     A Yes, you did.                                                     12     Q When did that take place?
           13     Q Let's talk about that account. So at this time                    13     A When?
           14   in 2012, you had a personal American Express account?                 14     Q Yes, sir.
13:26:16 15       A Yes, I did.                                            13:28:05   15     A I don't know. I don't remember.
           16     Q Was it in your name?                                              16     Q What year did that take place?
           17     A Yes, sir.                                                         17     A I don't remember. I'm sure the records exist
           18     Q Was it an individual account or a business                        18   and you've been provided or can be. I don't remember
           19   account?                                                              19   off the top of my head.
13:26:21 20       A It was an individual account. I think I had a          13:28:14   20     Q Other than David Bergstein, who else had
           21   business account as well, but this particular one was                 21   authorized cards on that account?
           22   likely an individual account.                                         22     A For a very short period of time, I think my
           23     Q And what did you use your individual American                     23   sister did. I don't think she ever put a single charge
           24   Express card for?                                                     24   on it. I got it for her so she could get status on an
13:26:33 25       A For whatever I needed a credit card for.               13:28:24   25   airline or something like that. But that was it.


                                                            Page 151                                                                     Page 153
13:26:37    1      Q Personal expenses?                                    13:28:29    1      Q When you received your monthly billing
            2      A Some personal, some corporate.                                    2   statements, were they received in -- in paper through
            3      Q Dinner?                                                           3   the mail or --
            4      A Mostly corporate. Yeah.                                           4      A Yes.
13:26:41    5      Q But personal expenses, dinner, whatever?              13:28:34    5      Q -- by e-mail?
            6      A Yeah. There's a lot of socialization in my                        6      A Paper. Maybe and e-mail. But paper, they
            7   business. A lot of lunches and dinners and things of                   7   would be mailed to Majid's office.
            8   that sort that you have to do, yes.                                    8      Q And then --
            9      Q Did you use it purchase things for your home?                     9      A Majid would scan them and send them to me, or
13:26:53 10        A Probably. I don't recall specifically the             13:28:42 10     his assistant or something.
           11   uses, but yes.                                                        11      Q So Mr. Zarrinkelk would scan the statements for
           12      Q Now, there was some mention yesterday in                         12   your American Express card and then send them to you?
           13   Mr. Zarrinkelk's testimony to the fact that it's an                   13      A Yes.
           14   American Express black card?                                          14      Q What did you do with them?
13:27:03 15        A It was, yes.                                          13:28:59 15        A I would typically code them, you know, to say
           16      Q Okay. And what's the significance of that?                       16   this is a personal item; this is work, for what project;
           17      A It's a -- it's a high-level card that -- that                    17   this is for this project; this is for overhead; this is
           18   means you have a good standing and high credit scores                 18   dinner, who it was. I would just code them and then
           19   and you've been with American Express for a while. It's               19   send them back to him so he can code the charges
13:27:16 20     the highest -- it's the highest status you can get from    13:29:12 20     individually to their respective accounts.
           21   American Express at the time.                                         21      Q How were you paying the monthly statement for
           22      Q Did you agree -- do you agree with                               22   that account?
           23   Mr. Zarrinkelk that there's no credit limit for such a                23      A It was a -- typically, a combination of
           24   card?                                                                 24   whatever the charges were that were corporate charges, I
13:27:27 25        A There is a credit limit, but it's based on your       13:29:24 25     would cut a check from the company. David would fund



                                                                                                  39 (Pages 150 to 153)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 41 of 113 Page ID
                                       #:9899
                                                                 Kiarash Jam                                                          03-27-19
                                                           Page 154                                                                   Page 156
13:29:27    1   money for whatever his charges were. And for a while       13:31:34    1   KJM, and -- and Integrated Administration?
            2   that was working just fine.                                            2     A I would imagine so, yes.
            3      Q Which company would you cut a check from?                         3     Q And KJM there stands for K.Jam Media?
            4      A It varied. Maybe mostly I -- maybe K.Jam                          4     A That is correct.
13:29:39    5   Media. K.Jam Media at the time, probably. I don't          13:31:41    5     Q So you and Mr. Bergstein were close enough that
            6   know. Majid would know where. I'm sure we have the                     6   if he asked for ledgers for your own companies, K.Jam
            7   records. I don't recall specifically.                                  7   Media and Integrated Administration, you would forward
            8      Q And some of the checks would be cut by you from                   8   them to him?
            9   the Integrated Administration account?                                 9     A I would forward them to him because a lot of
13:29:51 10        A Probably, yes.                                        13:31:54   10   times I needed his help to help me code things because
           11      Q Were there any other companies that you used                     11   he was the one that was arranging the funding coming in,
           12   the bank account funds to pay for any portion of your                 12   and I would -- there's dozens and dozens of e-mails of
           13   American Express bill at any time?                                    13   me chasing him saying, I need you to sit with Majid and
           14      A I don't recall. Don't think so.                                  14   I so we know what is this? Where did it come from? How
13:30:04 15        Q Let me hand you what's been marked as                 13:32:06   15   I do log it? What's income? What's not? Just to make
           16   Exhibit 22, sir.                                                      16   sure that my records were kept clean.
           17      A Thank you.                                                       17     Q Why have those dozens of e-mails not been
           18            (Exhibit 22 was marked for                                   18   produced to us?
           19            identification by the Court Reporter                         19     A I don't know.
13:30:12 20              and is attached hereto.)                          13:32:18   20     Q Looking at Page 1216, it reflects a wire
           21   BY MR. WALKER:                                                        21   transfer from Swartz IP Services Group in the amount of
           22      Q Let me know when you've completed your review                    22   $50,000?
           23   of this document, please.                                             23     A Yes.
           24      A Okay. Okay.                                                      24     Q What was the purpose of that?
13:30:23 25        Q So it begins with an e-mail from you to David         13:32:33   25     A I don't recall.


                                                           Page 155                                                                   Page 157
13:30:26    1   Bergstein and Majid Zarrinkelk; correct?                   13:32:43    1      Q Turning to Page 1218.
            2     A Okay. Yes.                                                         2      A Okay.
            3     Q And it's on April 19, 2012?                                        3      Q What is this document?
            4     A Yes, sir.                                                          4      A This is a bank statement for a Pineboard
13:30:33    5     Q And you're forwarding the Matrix Hub and               13:32:52    5   Holdings account at Wells Fargo dated -- where's the
            6   Pineboard cash ledgers; correct?                                       6   date -- March 1st, 2012.
            7     A Yes, sir.                                                          7      Q Well, I guess it's the statement for March 1st
            8     Q And you say in your e-mail, "Hey, David, here                      8   through March 31, 2012; correct?
            9   are the ledgers for Matrix for Pineboard. Majid will                   9      A That's correct. You're correct, yes.
13:30:45   10   send the others (Pagoda, KJM, IA) later today"; correct?   13:33:11 10        Q Okay. And it shows that, I guess, this
           11     A Yes, sir.                                                         11   reflects that you had access to the Pineboard Holdings
           12     Q Where were the records kept or maintained that                    12   bank account?
           13   you used to pull these ledgers from for Matrix and                    13      A Yes, I did.
           14   Pineboard?                                                            14      Q Okay. And you were receiving the bank
13:31:05   15     A Majid's -- Majid, at his accounting firm down          13:33:21 15     statements at the Irvine, California, address?
           16   in Orange County.                                                     16      A Yes. They would go to Majid.
           17     Q Why did you send the ledgers for Matrix and                       17      Q And this shows that Pineboard, at that time,
           18   Pineboard while Majid was sending the others?                         18   had a beginning balance of $645?
           19     A Because Majid probably -- David asked for them.                   19      A As of 3/1, yes.
13:31:16   20   These two were probably ready and Majid was going to get   13:33:36 20        Q And then Swartz IP money came in totaling
           21   the other ones ready later that day.                                  21   $50,000?
           22     Q What was the purpose of forwarding these                          22      A Yes, sir.
           23   ledgers to Mr. Bergstein?                                             23      Q And then $45,027 went out all in the same month
           24     A He asked for them.                                                24   that the 50,000 came in?
13:31:29   25     Q Now, did he also ask for ledgers for Pagoda,           13:33:49 25        A Yes, sir.



                                                                                                  40 (Pages 154 to 157)
                     eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 42 of 113 Page ID
                                      #:9900
                                                              Kiarash Jam                                                              03-27-19
                                                         Page 158                                                                      Page 160
13:33:49    1      Q Leaving a balance of $3704.67?                        13:36:29    1     A Piscula, yes.
            2      A Well, the balance was 5618; right? The average                    2     Q What was his role?
            3   balance is the one you said.                                           3     A He was an office manager and he worked very
            4      Q I'm sorry. I stand corrected. Thank you.                          4   closely with Frymi. He was in Frymi's office 90 percent
13:34:03    5      A No problem.                                           13:36:37    5   of the day, and the rest of the time he just handled
            6      Q Going to the next page.                                           6   office management duties.
            7      A Yes, sir.                                                         7     Q Who was his employer?
            8      Q We see on March 22nd there was a wire transfer                    8     A He was under Integrated Administration. All --
            9   from Swartz IP's account in the amount of $50,000;                     9   everybody was employed by Integrated Administration for
13:34:13   10   correct?                                                   13:36:48 10     a while. And then after -- before and after that, he
           11      A Yes, sir.                                                        11   was employed by David directly. By one of David's
           12      Q And then the very next day, check 1001 is                        12   entities. Maybe Graybox. I don't know.
           13   issued for $45,000; correct?                                          13     Q Okay. And I apologize, sir. I misspoke.
           14      A Yes, sir.                                                        14   These time stamps are off. I remember this from
13:34:29   15      Q Who did that check go to?                             13:37:04 15     Ms. Biedak's deposition. But I think they actually go
           16      A I have no idea.                                                  16   in the normal order from back to front.
           17      Q Who wrote the check?                                             17     A Okay. No problem. I'll start at the end.
           18      A I have no idea. I don't recall that.                             18     Q So going to the e-mail from Mr. Zarrinkelk on
           19      Q Do you recall asking Mr. Bergstein about that?                   19   April 19, 2012, at 12:24 p.m. on the -- Page 480.
13:34:45   20      A I do not recall, no.                                  13:37:18 20          Do you see that?
           21      Q Is it possible you didn't ask at all?                            21     A Yes, sir.
           22        MR. WIECHERT: Objection. Calls for                               22     Q Okay. That was also sent to Ms. Biedak, to
           23   speculation.                                                          23   you, and to David Bergstein; correct?
           24        THE WITNESS: I would -- as I've said already,                    24     A Yes, sir.
13:34:56   25   he controlled the companies and the money flow. He         13:37:25 25       Q With a courtesy copy to Steve Piscula?


                                                         Page 159                                                                      Page 161
13:34:59    1   probably said, Hey, wires coming in for 50,000. I need     13:37:29    1     A Yes, sir.
            2   you to write a check for this amount to those people and               2     Q Now, Mr. Zarrinkelk says, "Dear Frymi, please
            3   I did. And I kept -- I would ask for backup so I could                 3   give me the address for bank and the recipient on the
            4   have backup for it for the accounting files.                           4   third wire. For future reference, I have access to all
13:35:09    5   BY MR. WALKER:                                             13:37:38    5   the accounts, thus transfer between our own accounts,
            6      Q Thank you. Let me hand you what's been marked                     6   i.e. Integrated Administration and Pineboard, can be
            7   a Exhibit 23.                                                          7   done online without the need for wiring."
            8      A Thank you.                                                        8        Did I read that correctly?
            9            (Exhibit 23 was marked for                                    9     A Yes, sir.
13:35:15 10              identification by the Court Reporter              13:37:48 10       Q Okay. And if you'd look to the attachments,
           11            and is attached hereto.)                                     11   the third wire.
           12   BY MR. WALKER:                                                        12     A Which one is the third one? Oh, the last page?
           13      Q Let me know when you've completed your review                    13   The very last page?
           14   of this document.                                                     14     Q I believe so. Yes, sir.
13:35:27 15        A One second, please.                                   13:38:03 15       A Okay. The very last page, yes. It's a
           16      Q Of course. Take your time.                                       16   confirmation of a wire for -- from Majid, domestic.
           17      A Okay.                                                            17     Q What -- what was the purpose of that wire?
           18      Q All right. Okay. I think this e-mail thread                      18     A I do not know.
           19   actually goes from top to bottom.                                     19     Q Okay. It shows a $1 million wire transfer into
13:36:14 20        A Okay.                                                 13:38:22 20     Swartz IP Services Group account; correct?
           21      Q So we start with an e-mail from Mr. Zarrinkelk                   21     A Yes, it does.
           22   to Ms. Biedak, to David Bergstein, and to you on                      22     Q Was that million dollars paid on April 19,
           23   April 19, 2012, at 11:55 a.m.; correct?                               23   2012, as the wire reflects, to satisfy the $1 million
           24      A Yes, sir.                                                        24   redemption request that had been made against Swartz IP?
13:36:25 25        Q And a courtesy copy was sent to Steve Piscula?        13:38:40 25       A I have no idea.



                                                                                                  41 (Pages 158 to 161)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 43 of 113 Page ID
                                       #:9901
                                                                    Kiarash Jam                                                    03-27-19
                                                              Page 162                                                             Page 164
13:38:47    1     Q Going to the second from the last page. It's a         13:41:05    1   BY MR. WALKER:
            2   wire confirmation showing the beneficiary being Donald                 2      Q Now, at the bottom of Exhibit 24 is an e-mail
            3   Carroll.                                                               3   from James King to David Bergstein with a copy to Jerry
            4     A Yes, sir.                                                          4   Swartz; correct?
13:38:58    5     Q Why was that $33,000 sent to Mr. Carroll?              13:41:15    5      A That is correct.
            6     A I don't know. Don was a guy who did all the IT                     6      Q Who is James King? What was his role?
            7   for all the companies and was in charge of the phone                   7      A According to this, he's a CPA. That's all I
            8   and -- and fax and network and stuff. I'm assuming for                 8   know.
            9   that, but I do not know the answer to exactly why this                 9      Q He asks Mr. Bergstein to used the attached wire
13:39:15 10     one was sent.                                              13:41:29 10     transfer instruction for Jerry Swartz's account; is that
           11     Q How long had you known Don Carroll as of                          11   correct?
           12   April 2012?                                                           12      A Yes, he does.
           13     A I met Don right around the time I started                         13      Q And that was for what he characterized as
           14   working with David in this building. He's a very close                14   "today's wire transfer and all future transfers";
13:39:26 15     friends of David's, and still is to this day, I think.     13:41:38 15     correct?
           16   And he, as long as I've known him, has been the computer              16         MR. WIECHERT: Document speaks for itself.
           17   IT guy for David. One of the computer IT guys for                     17         THE WITNESS: Yes.
           18   David. David went through a few more.                                 18   BY MR. WALKER:
           19     Q Now, the -- on Page 483 we see a wire of                          19      Q Okay. And then David Bergstein responds to
13:39:41 20     $500,000 to -- for the benefit of General Health           13:41:48 20     that with an e-mail dated April 26, 2012, to you and
           21   Technologies LLC; correct?                                            21   Frymi Biedak; correct?
           22     A Yes.                                                              22      A Yes, sir.
           23     Q What was the purpose of that $500,000 payment?                    23      Q And he says, "From Integrated Administration
           24     A I don't know.                                                     24   please wire $80,000 to these instructions." Although, I
13:39:55 25       Q And these moneys were all coming out of                13:42:02 25     guess -- I guess it was intended to be 80,000. Or was


                                                              Page 163                                                             Page 165
13:40:01    1   Pineboard Holdings, a company that you were an officer     13:42:04    1   it intended to be 800,000?
            2   for?                                                                   2       A Where are you getting 800,000?
            3       A Yes.                                                             3       Q Well, there's an extra zero or there's a
            4       Q Going to the first page of Exhibit 23.                           4   missing zero.
13:40:15    5       A Yes, sir.                                            13:42:15    5       A Oh, I see. Yeah, I just noticed that.
            6       Q There in Frymi Biedak's e-mail on April 19,                      6       Q What was that amount, do you know?
            7   2012, that was directed to you, Mr. Zarrinkelk, and                    7       A I don't, but I'm imagining 80,000.
            8   Mr. Bergstein with a copy to Mr. Piscula.                              8       Q Okay.
            9       A Uh-huh.                                                          9       A Because of where the comma is.
13:40:26 10         Q You see that Swartz IP Group Services, Inc.,         13:42:25   10       Q Fair enough. And it says, "This is consulting
           11   has its address at 2425 Colorado Avenue here in                       11   fees for Jerry."
           12   California; correct?                                                  12          That would be Jerry Swartz?
           13       A Yes.                                                            13       A Yes.
           14       Q In Santa Monica, particularly?                                  14       Q What consulting services was Jerry Swartz
13:40:38 15         A Yes.                                                 13:42:38   15   providing?
           16       Q And that was your office address?                               16       A Jerry was providing lots of services for David.
           17       A Yes, it was.                                                    17   I don't know specifically what. As I told you, my
           18       Q Let me hand you what's been marked as                           18   interactions with Jerry were very limited. But he and
           19   Exhibit 24, sir, and ask if you could identify that                   19   David had a number of businesses together and worked
13:40:52 20     document?                                                  13:42:49   20   together on a lot of things. So specifically what he
           21            (Exhibit 24 was marked for                                   21   was doing at this time, I don't know.
           22            identification by the Court Reporter                         22       Q Why would your company, Integrated
           23            and is attached hereto.)                                     23   Administration, pay Mr. Swartz $80,000 for consulting
           24         THE WITNESS: Okay.                                              24   fees?
13:41:05 25     ///                                                        13:42:59   25       A Because, as I mentioned earlier, IA was the



                                                                                                 42 (Pages 162 to 165)
                     eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 44 of 113 Page ID
                                      #:9902
                                                             Kiarash Jam                                                              03-27-19
                                                        Page 166                                                                      Page 168
13:43:02    1   company that would pay people. It was -- that's the        13:45:03    1     Q What would he tell you, for example?
            2   purpose of IA was set up to pay payroll and pay people                 2     A I would say, is this money that's coming in?
            3   and whatnot. And so -- for work they were doing. So                    3   Is it income? What is it?
            4   I'm assuming Jerry was doing some clearly consulting                   4        And then he would tell me if it was income and
13:43:13    5   work and he needed to get paid for it, so David funded     13:45:10    5   then I would let -- I would write income, I'd tell Majid
            6   IA to make that payment.                                               6   that this 10, 20, 50,000 that came in is income to the
            7      Q How do you know that Mr. Bergstein funded IA to                   7   company, and then Majid could log it as that so that
            8   make this payment?                                                     8   when at the end of the year he wanted file the taxes, he
            9      A Because I -- Mr. Bergstein was the primary                        9   knew how much was income and what the rest of it was.
13:43:25 10     funder of IA.                                              13:45:24 10       Q What it did mean -- what did it mean to you
           11      Q What was the source of his funding for                           11   when Mr. Bergstein said that a sum of money that was --
           12   Integrated Administration?                                            12   he was placing in Integrated Administration was income?
           13      A Multiple sources. I don't know.                                  13     A It was income to Integrated Administration.
           14      Q You don't know what they were?                                   14     Q For what? What -- what did Integrated
13:43:32 15        A He had multiple sources. I don't -- you know,         13:45:36 15     Administration do to earn that income?
           16   money would come from multiple companies, multiple                    16     A It provided the services of overhead services,
           17   entities, himself. He would generate the funds. I                     17   payroll services, people, office or operations, phones,
           18   don't know specifically where he would bring the money                18   Internet, copy machine.
           19   from.                                                                 19     Q Why wasn't there just funding provided by
13:43:42 20        Q So Integrated Administration was not making           13:45:51 20     payment of regularly issued invoices to different
           21   these payments based upon any profit that it was                      21   companies?
           22   earning?                                                              22     A I don't know. There were some invoices. There
           23      A No. It was making payments based on money                        23   were invoices at times. But not everything was
           24   David would put into it and money that I was generating               24   invoiced.
13:43:51 25     myself outside of my work with David.                      13:46:01 25       Q So you would just accept a blanket


                                                        Page 167                                                                      Page 169
13:43:55    1       Q So you're saying that -- that Integrated             13:46:04    1   characterization of a lump sum of cash as income because
            2   Administration had earnings that you were generating?                  2   Mr. Bergstein characterized it as that?
            3       A Yes, sir.                                                        3      A Yes.
            4       Q And yet you didn't have any complaints or                        4      Q And you would accept that on your company,
13:44:04    5   concerns about a request that $80,000 go to Mr. Swartz     13:46:12    5   Integrated Administration?
            6   for consulting fees that you were unaware of?                          6      A Yes.
            7       A As I said, you know, he was doing a bunch of                     7      Q And then you would instruct your financial
            8   work for David and I don't specifically know what that                 8   advisor and accountant to characterize it as -- that sum
            9   work was. And I'm sure David provided that funding.                    9   of money as income for tax purchases?
13:44:20   10   And whatever I had -- to whenever I could generate         13:46:22 10        A Yes.
           11   money, I would put it into the company as well and use                11      Q And you had no idea what the source of that
           12   it to pay whatever company debts needed to be paid. I                 12   income was?
           13   thought we were building something great. This was                    13      A He would -- if he would tell me, I would --
           14   going to be the foundation for greatness for a whole                  14   whatever information he would tell me I would send over
13:44:34   15   bunch of people, but that clearly didn't happen.           13:46:28 15     to Majid as well so Majid would know it. On, I think,
           16       Q And you weren't concerned about the fact that                   16   one occasion we actually met, the three of us, and went
           17   you had no idea of the source of the funds that                       17   through the chart and David would tell specifically
           18   Mr. Bergstein was placing into your company?                          18   Majid what each thing was.
           19       A I kept asking him for what the source was, and                  19      Q How would he describe it?
13:44:49   20   once in a while he would tell us and we'd write it up so   13:46:39 20        A I don't remember what he said.
           21   that Majid could file the proper tax returns. And --                  21      Q Would he say, this is income?
           22   and he would tell us at that point what the source was.               22      A Sure. On some occasions, he would.
           23   Whether it was income, wasn't income, was it a loan.                  23      Q Did he ever actually produce any documentation?
           24   What was it, and he would tell us and then Majid would                24      A I don't recall.
13:45:02   25   file the appropriate --                                    13:46:51 25        Q Let me hand you what's been marked as



                                                                                                 43 (Pages 166 to 169)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 45 of 113 Page ID
                                       #:9903
                                                                   Kiarash Jam                                                   03-27-19
                                                             Page 170                                                            Page 172
13:46:54    1   Exhibit 25, sir.                                           13:48:57    1   specifically what this was about.
            2     A Thank you.                                                         2     Q Look at Page 08.
            3           (Exhibit 25 was marked for                                     3     A 08, sure.
            4           identification by the Court Reporter                           4     Q Up at the top under fees, it says, "The company
13:46:56    5           and is attached hereto.)                           13:49:05    5   shall pay the consultant the fee set forth in
            6        THE WITNESS: Okay.                                                6   Exhibit A"; correct?
            7   BY MR. WALKER:                                                         7     A Yes, sir.
            8     Q So Exhibit 25 begins with an e-mail from a                         8     Q All right. And here on Paragraph 12 of
            9   gentleman named George McArthur to Mr. Bergstein with a                9   Page 10.
13:47:27   10   copy to James King and Jerry Swartz; correct?              13:49:18   10     A Okay.
           11     A Yes, sir.                                                         11     Q Under superseding agreement it states, "In the
           12     Q And Mr. McArthur is forwarding a signed                           12   past consultant entered into various agreements with
           13   consulting agreement from Mr. Swartz; correct?                        13   David Bergstein and/or his affiliated entities."
           14     A Correct.                                                          14     A What page, I'm sorry, again?
13:47:37   15     Q And then Mr. Bergstein forwards it to you and          13:49:28   15     Q Ten.
           16   asked you to sign and return it to him; correct?                      16     A Ten. Sorry. I went to the last page.
           17     A Yes, sir.                                                         17         I apologize. Can you do again what you just
           18     Q Now, looking at the agreement itself, which                       18   did?
           19   begins on the second page of the exhibit, this is set up              19     Q Of course, sir. If you look at Paragraph 12 of
13:47:50   20   as a consulting services agreement between Jerome Swartz   13:49:30   20   the consulting agreement.
           21   individually and Integrated Administration; correct?                  21     A Okay.
           22     A Yes, sir.                                                         22     Q It states that "In the past, consultant -- that
           23     Q Again, looking at this, does it refresh your                      23   would be Jerry Swartz; correct?
           24   recollection of what consulting services agreement                    24     A Yes, sir.
13:48:03   25   Mr. Swartz was providing specifically to Integrated        13:49:39   25     Q -- entered into various agreements with David


                                                             Page 171                                                            Page 173
13:48:06    1   Administration?                                            13:49:40    1   Bergstein and/or his affiliated entities, the
            2      A No. I just assumed it was him, his Rolodex,                       2   ("Bergstein parties")"; correct?
            3   his knowledge, his people. He's a very, very smart man                 3      A Yes, sir.
            4   and was a very, very wealthy man. He had sold his last                 4      Q For consulting work?
13:48:15    5   company for hundreds and hundreds of millions of           13:49:52    5      A Yes, sir.
            6   dollars. And he was a good friend of David and did a                   6      Q What consulting work had been memorialized in
            7   bunch of stuff together, so I had no reason to question                7   prior agreements between David Bergstein and his
            8   this.                                                                  8   affiliated entities on the one hand and Mr. Swartz on
            9      Q And he would be signing a consulting services                     9   the other?
13:48:24 10     agreement with what you characterize as a payroll          13:50:03   10      A I don't know.
           11   company?                                                              11      Q When that references affiliated entities, did
           12      A A company that provided overhead services, yes.                  12   that include Integrated Administration, Pagoda --
           13      Q All right. And so why would he be signing a                      13      A I don't know.
           14   consulting services agreement with that kind of company?              14      Q -- other companies with which you have an
13:48:37 15        A So he could get paid from that kind of company.       13:50:12   15   affiliation also?
           16      Q Right. But what services was he providing                        16      A I don't know. It could have.
           17   Integrated Administration?                                            17      Q It states, "Those prior agreements are hereby
           18      A I feel like I've answered this question a                        18   terminated and neither of the Bergstein parties or
           19   bunch. I don't mean to frustrate you, but I'm getting                 19   consultant shall have any further obligation to the
13:48:45 20     frustrated because you're answering [sic] me the same      13:50:23   20   other under those agreements."
           21   question a number of different ways.                                  21          Did I read that correctly?
           22         I don't know specifically what he and David                     22      A Yes, you did.
           23   talked about, what he was doing. I know him to be a                   23      Q And so did you understand that this was now the
           24   very savvy, successful businessman who was doing a lot                24   sole and preeminent consulting services agreement that
13:48:55 25     of different things with David, and I don't know           13:50:34   25   existed with Mr. Swartz?



                                                                                                44 (Pages 170 to 173)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 46 of 113 Page ID
                                       #:9904
                                                             Kiarash Jam                                                                03-27-19
                                                        Page 174                                                                        Page 176
13:50:36    1         MR. WIECHERT: Assumes facts not in evidence.         13:52:19    1     A I don't know. Maybe he consulted on the
            2   No foundation.                                                         2   medical billing, anything in the medical arena. He was
            3         THE WITNESS: Sure.                                               3   a doctor who had a lot of things in the medical field,
            4   BY MR. WALKER:                                                         4   including some things he was doing at a university in
13:50:40    5      Q All right. And looking at Exhibit A, which is         13:52:30    5   San Diego that he told me about, about brain stuff. I
            6   the compensation --                                                    6   don't know if he was involved in that. I don't know if
            7      A Yes, sir.                                                         7   he was consulting on the medical billing. I don't know.
            8      Q -- on Page 13, "The consultant will perform the                   8     Q Was Integrated Administration conducting
            9   following services: Provide consulting services on an                  9   medical billing services as a company?
13:50:49 10     as-need basis for various company projects."               13:52:43   10     A Integrated Administration was paying the
           11         Did I read that correctly?                                      11   salaries of a company called Sovrin, which was in the
           12      A Yes, sir.                                                        12   medical billing business, yes.
           13      Q And company is defined to be Integrated                          13     Q But Integrated Administration was not
           14   Administration; correct?                                              14   conducting medical billing services; correct?
13:50:58 15        A Yes.                                                  13:52:53   15     A No. I've told you what Integrated
           16      Q So what company projects did Integrated                          16   Administration did and medical services was not what it
           17   Administration have that would require Mr. Swartz's                   17   did.
           18   consulting services?                                                  18     Q And for these supposed services under
           19      A He worked on a number of projects with David.                    19   compensation, Mr. Swartz was to be paid $20,000 a month?
13:51:08 20     I don't know specifically which ones, but I know there     13:53:05   20     A Uh-huh. That's what it says.
           21   was multiple projects. The one that I interacted with                 21     Q And he was also going to be paid the total sum
           22   him on was the movie stuff and Broadway 4D. Those are                 22   of $200,000 for the prior services?
           23   the only two that I can tell you. But what other things               23     A Okay.
           24   he was doing with David, I don't know.                                24     Q What were those prior services that Integrated
13:51:23 25        Q Yes, sir. But my question was, with respect to        13:53:16   25   Administration received?


                                                        Page 175                                                                        Page 177
13:51:25    1   providing consulting services on an -- consulting          13:53:18    1      A I don't know. He and David were the ones
            2   services on an as-needed basis for various company                     2   working on the deals. I don't know what he and David
            3   projects, company is defined in this agreement as                      3   worked on.
            4   Integrated Administration; correct?                                    4      Q And you -- you're not able to identify any
13:51:36    5      A Yes.                                                  13:53:26    5   company projects that Integrated Administration was
            6      Q Okay. So what company projects was Integrated                     6   conducting requiring Mr. Swartz's consulting services
            7   Administration conducting that it required Mr. Swartz's                7   that would have justified $240,000 a year in payments?
            8   consulting services?                                                   8      A It's not 240,000 a year. It 200,000 for
            9      A I don't know what Jerry Swartz was working on.                    9   previous work and 20,000 a month going forward. As I
13:51:47 10        Q You don't know what he was working on for your        13:53:43 10     told you, what I think he did was maybe he worked with
           11   own company?                                                          11   David on the medical billing. I know was working on
           12      A He was working on -- as I mentioned, Integrated                  12   Broadway 4D. Those are the only two things that I could
           13   Administration was the company that paid him for any                  13   speak of. I don't know what else he and David were
           14   work that he had done on any of the Bergstein deals that              14   working on.
13:51:54 15     he was doing at the time. So I don't know what he was      13:53:53 15        Q So there were no distinct Integrated
           16   doing with David.                                                     16   Administration projects that Mr. Swartz was consulting
           17      Q But you agree with me that when it's talking                     17   on?
           18   about various company projects, it's talking about                    18      A Integrated Administration didn't have projects.
           19   projects of Integrated Administration?                                19   Integrated Administration was not a company that had
13:52:06 20        A Or the employees of Integrated Administration         13:54:01 20     projects.
           21   working on something -- something. Sorry. What? What                  21      Q And you would agree with me that 20,000 a month
           22   happened?                                                             22   is 240,000 a year; right?
           23      Q And can you identify any company projects that                   23      A Yes. I misread the bottom line. Sorry about
           24   Integrated Administration was conducting that required                24   my earlier statement.
13:52:18 25     Mr. Swartz's --                                            13:54:09 25        Q So in the first year he would have been paid



                                                                                                  45 (Pages 174 to 177)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 47 of 113 Page ID
                                       #:9905
                                                                    Kiarash Jam                                                       03-27-19
                                                            Page 178                                                                  Page 180
13:54:12    1   $440,000?                                                  13:55:57    1     Q Your complaints, your begging, your screaming,
            2      A According to this document, yes.                                  2   your complaints --
            3      Q Let me hand you, sir, what's been marked as                       3     A There is --
            4   Exhibit 26.                                                            4     Q -- concerns, nothing?
13:54:19    5           (Exhibit 26 was marked for                         13:56:02    5     A There are -- there are correspondence back and
            6           identification by the Court Reporter                           6   forth between he and I and me asking for him to -- how
            7           and is attached hereto.)                                       7   much are -- how much we need, for example, for this
            8   BY MR. WALKER:                                                         8   week, the needs are X for payroll, X for bills, X for
            9      Q This is an e-mail from Frymi Biedak to you                        9   this.
13:54:32 10     dated April 27, 2012; correct?                             13:56:13 10       Q Right. But you never complained about him
           11      A Yes, sir.                                                        11   making payments for life insurance policies or for a
           12      Q And the subject is wire transfer out of                          12   consultant that was not providing services to your
           13   Integrated Administration; correct?                                   13   company; right?
           14      A Yes, sir.                                                        14           MR. WIECHERT: Objection. Assumes facts not in
13:54:40 15        Q And she says, "Per David's request, a wire            13:56:22 15     evidence. No foundation.
           16   needs to be sent to Phoenix Life Insurance in the amount              16           THE WITNESS: I did not think Jerry was not
           17   of $12,000"; correct?                                                 17   providing services. I thought Jerry was actually
           18      A Yes, sir.                                                        18   providing services. I just don't know what they were
           19      Q Why was that being done out of Integrated                        19   because I was not the one interacting with him on a
13:54:51 20     Administration?                                            13:56:34 20     daily basis.
           21      A I don't know.                                                    21   BY MR. WALKER:
           22      Q Who was the insured life?                                        22     Q But, again, there's no e-mails from you to
           23      A I think what David was -- one of the things                      23   Mr. Bergstein complaining about his exercise of control,
           24   David was doing around this time was there was a                      24   as you characterize it, over any of your companies, is
13:55:02 25     business they had where they were buying life insurance    13:56:43 25     there?


                                                            Page 179                                                                  Page 181
13:55:05    1   policies at a discount, or something to do with that       13:56:44    1      A No. I would talk to him as often as I could
            2   where they were buying life insurance policies for                     2   about this stuff and keep telling him what was needed.
            3   people that, I guess, weren't paying for them anymore or               3   I would have conversations with him about specifically
            4   something like that. So there were multiple payments                   4   payroll when payroll was late. Things of that sort.
13:55:14    5   that went out to various life insurance policies.          13:56:55    5      Q And I take it you never retained legal counsel
            6     Q Who were the insureds?                                             6   to look at putting a stop to any of this or ascertaining
            7     A I don't know. I was not dealing with it.                           7   whatever liability you might have as a result of
            8     Q Who were the beneficiaries?                                        8   Mr. Bergstein's so-called control?
            9     A I don't know. I wasn't dealing with it.                            9      A No, I did not.
13:55:25 10       Q They were just being paid out of your company?         13:57:06 10        Q I take it you never consulted with
           11     A Yes. He would fund the company and direct the                     11   Mr. Zarrinkelk about any of that? Until it had blown up
           12   funds.                                                                12   on you?
           13     Q How do you know that he funded the money                          13          MR. WIECHERT: Vague and ambiguous.
           14   necessary to pay that premium?                                        14          THE WITNESS: Yes, I -- I did not consult
13:55:33 15       A He was in full control of what was getting paid        13:57:16 15     with -- with Majid about that. But I talked to Majid
           16   and what money was coming in. He would direct me as to                16   all the time.
           17   what to do with the money that he was funding.                        17   BY MR. WALKER:
           18     Q Did you have nothing to say about it?                             18      Q When Mr. Zarrinkelk said yesterday that he
           19     A I would try. I would beg and scream. For me,                      19   didn't know, basically, what was going on with all this
13:55:45 20     the top priority was always payroll and, you know, rent,   13:57:26 20     until it had gone south, I think was the phrase he used,
           21   and things of that sort. But he would ultimately                      21   is that true, that you never conferred with him about
           22   dictate what would get paid.                                          22   any concerns that you had until it had blown up?
           23     Q And despite your begging and screaming, he                        23          MR. WIECHERT: It's vague and ambiguous.
           24   never once put it in a single e-mail?                                 24          THE WITNESS: Majid -- you know, to the extent
13:55:55 25       A Put what in a single e-mail?                           13:57:37 25     that money was coming in and out of IA or K.Jam Media,



                                                                                                    46 (Pages 178 to 181)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 48 of 113 Page ID
                                       #:9906
                                                                       Kiarash Jam                                                        03-27-19
                                                              Page 182                                                                    Page 184
13:57:41    1   he knew all about that. But he did not -- I would --         13:59:41    1   Ron actually wrote the first big check to -- to show he
            2   you know, he would always -- he was one that would say                   2   was a player, that they should take him seriously.
            3   to me, listen, we got to try to pay this bill or this                    3          He and David ended up kind of bringing the rest
            4   bill's due, or this insurance is due, or that tax is                     4   of the pieces together. There was a company called
13:57:50    5   due. And then I would go back to David and try to get        13:59:51    5   Colony Capitol that came in, ultimately, and the
            6   him to put up money for those types of things. And if                    6   transaction closed a year and a half later, something
            7   David didn't, I was generating money on my own. I took                   7   like that.
            8   loans to help pay for company bills. I was trying to do                  8      Q How much did the three of you make on that
            9   whatever I could to keep this thing working.                             9   deal?
13:58:06 10     BY MR. WALKER:                                               13:59:59 10        A I made a couple hundred thousand dollars. Ron
           11     Q Prior to 2010, had you ever had occasion to be                      11   and David made tens and tens of millions of dollars.
           12   involved with companies where hundreds of thousands of                  12      Q Well, if you initiated it and you brought the
           13   dollars were coming in out at any given time?                           13   parties together, why did you make such a pittance in
           14     A Yes. Yeah. I mean, I -- I've -- every time I                        14   compared to what they made?
13:58:18 15     make a movie, we set up a single purpose entity for the      14:00:11 15        A That's one of the things that David still owes
           16   movie and I end up becoming probably an officer of that.                16   me. He owed me a bunch of money, and one of them is
           17   I've done that in the past. And what happens is lots of                 17   some money for the Miramax transaction way after the
           18   money comes in and out and, you know, we track it all.                  18   fact.
           19   And so, yes, I have done that.                                          19      Q So if you got burned in the deal that you
13:58:28 20       Q And you were capable of evaluating the flow of           14:00:18 20     initiated and brought the parties together on between
           21   cash for those entities and the maintenance of expenses                 21   Miramax and Disney on something of that scale and you
           22   in relation to income?                                                  22   only made a couple hundred thousand dollars and they
           23     A I have a whole accounting staff on a movie that                     23   made tens of millions between Tutor and Bergstein, why
           24   handles that.                                                           24   would you --
13:58:41 25       Q Okay. Why didn't you bring that to bear with             14:00:28 25        A I don't know how much Tutor made. I don't want


                                                              Page 183                                                                    Page 185
13:58:43    1   respect to any of the entities involving Mr. Bergstein?      14:00:32    1   to go on record saying I know what -- how much they
            2      A I had Majid, knowing he was taking care of what                     2   individually made. But I'm assuming they made a lot of
            3   he had to take care of. And, again, at the time, we had                  3   money.
            4   just finished a very successful deal with David and I                    4     Q Well, after all that, why would you continue to
13:58:53    5   had no reason to question him.                               14:00:37    5   trust Mr. Bergstein to the point that, as you claim, you
            6      Q You're talking about the Miramax deal?                              6   weren't even reading any of these legal documents?
            7      A Yes, sir.                                                           7     A You know, I -- I trusted him. I thought he was
            8      Q What was your role in that deal?                                    8   always going to do the right thing. He acknowledged
            9      A I started the whole thing.                                          9   that he owed me the money. And that we were going to
13:59:00 10        Q How did you do that?                                    14:00:46   10   hopefully hit one of these things out of the park. He
           11      A One of my very good friends was a senior                           11   said that I would get, you know, compensated when we got
           12   executive at Walt Disney Company. I found out Miramax                   12   one of these things to work well, and I believed him.
           13   was going to be for sale before anybody else did. I'm                   13     Q Let me ask you this: If he made tens of
           14   the one who talked to David about it. David talked to                   14   millions of dollars, why didn't he just pay you what he
13:59:10 15     Ron Tutor. I talked Disney into kind of keeping -- or        14:01:00   15   owed you out of that sum?
           16   considering them viable. I was instrumental in the                      16     A I think this was when he was going through all
           17   whole process all the way through closing, and I stayed                 17   that bankruptcy. He had huge legal fees. He had a lot
           18   on with the company for about six months after it                       18   of things that he had to do and he used the funds to --
           19   closed, as well.                                                        19   to take care of that.
13:59:24 20        Q What was the role that you and Mr. Bergstein            14:01:10   20     Q Why was that your problem?
           21   and Mr. Tutor were playing?                                             21     A It wasn't my problem, but I was helping a
           22      A I brought the parties together and helped in                       22   friend out and I thought I'll go along with this. We've
           23   evaluation of the material things that I could do.                      23   got all this great stuff going. And eventually he'll
           24   David financially engineered the thing, and Ron came in                 24   take care of me.
13:59:37 25     with David, met with the folks at Disney, and I think        14:01:19   25     Q Well, it was your problem if the money went



                                                                                                    47 (Pages 182 to 185)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 49 of 113 Page ID
                                       #:9907
                                                                Kiarash Jam                                                         03-27-19
                                                           Page 186                                                                 Page 188
14:01:20    1   there instead of going to you; right?                      14:03:30    1     Q Let me hand you what's been marked as
            2      A Well, I did make few hundred thousand dollars,                    2   Exhibit 28, sir.
            3   which was a lot for me at the time.                                    3         Oh -- yeah, okay, that's right.
            4      Q Okay. So in what year was that?                                   4           (Exhibit 28 was marked for
14:01:28    5      A 2010, I believe is when the transaction closed.       14:03:37    5           identification by the Court Reporter
            6      Q So making a few hundred thousand dollars was a                    6           and is attached hereto.)
            7   lot of money for you at that time?                                     7   BY MR. WALKER:
            8      A Making a few hundred thousand dollars is a lot                    8     Q Can you identify this document, please?
            9   of money any time. It's a lot of money.                                9     A This is a stock purchase agreement between
14:01:42   10      Q Let me hand you what's been marked as                 14:03:56 10     Glendon and Swartz IP.
           11   Exhibit 27.                                                           11     Q It's dated May 17, 2012?
           12            (Exhibit 27 was marked for                                   12     A Yes, sir.
           13            identification by the Court Reporter                         13     Q And this agreement provides that Glendon is
           14            and is attached hereto.)                                     14   going to sell to Swartz IP 1.2 million shares of common
14:02:01   15         THE WITNESS: Is this the same thing?                 14:04:10 15     stock; correct?
           16   BY MR. WALKER:                                                        16     A That's what it says, yes.
           17      Q Okay. Is Exhibit 27 the same consulting                          17     Q And the total purchase price that Swartz IP was
           18   service agreement between Mr. Swartz individually and                 18   going to pay for the 1.2 million shares of common stock
           19   Integrated Administration?                                            19   in Glendon was $1 million; correct?
14:02:10   20      A I don't know. I think so.                             14:04:21 20       A That's what it says.
           21      Q And is your signature now appearing on the                       21     Q And the purchaser, this being Swartz IP, in
           22   document above Mr. Swartz's on Page IA007?                            22   buying the $1.2 million in common stock in Glendon,
           23      A That is correct.                                                 23   according to Paragraph 1.2, was going to pay $500,000 to
           24      Q And you signed that in your capacity as                          24   Weston Financial; correct?
14:02:20   25   president of Integrated Administration?                    14:04:46 25       A That's what it says, yes.


                                                           Page 187                                                                 Page 189
14:02:22    1     A Yes, sir.                                              14:04:47    1      Q And $300,000 and $200,000 in two different
            2     Q If Mr. Bergstein had stopped funding Integrated                    2   installments; correct?
            3   Administration, how were you going to ensure that that                 3      A That's what it says, yes.
            4   consulting contract got paid on behalf of your company?                4      Q At the time of this particular agreement,
14:02:39    5     A I was generating funds myself outside of David         14:04:57    5   May 17, 2012, what was the value of a single share of
            6   at the time. I would have done that. Or maybe unwound                  6   Glendon common stock?
            7   the -- unwound the deal. I don't know. Never thought                   7      A I don't recall.
            8   about that.                                                            8      Q Was there a valuation of it?
            9     Q Were you making more than $20,000 a month?                         9      A I don't remember.
14:02:50 10       A I had a -- I had a deal with Broadway 4D around        14:05:10 10        Q Turning to Page 3.
           11   that time. I don't know when. That was for 25,000 a                   11      A 413, you mean?
           12   month, I think it was. I was getting fees on movies. I                12      Q Yes. Thank you.
           13   made a movie; I made $150-, 200,000, something like that              13         Under Section 2.7, tax matters, it says,
           14   on that. So I had income coming in, yes, that I was                   14   "Glendon and each subsidiary have prepared and filed all
14:03:05 15     putting into the company.                                  14:05:25 15     tax returns required to have been filed by Glendon for
           16     Q Okay. So that was money you were making, but                      16   such subsidiary with all appropriate governmental
           17   that was not money that Integrated Administration was                 17   agencies and paid all taxes showed thereon."
           18   making with respect to the services that it provided?                 18         Did you confirm that fact?
           19     A No. It was money I was making. I was using it                     19      A I don't recall.
14:03:16 20     to support the companies.                                  14:05:38 20        Q Going to the -- Page 419. This agreement was
           21     Q Okay. So -- so Integrated Administration,                         21   signed by you as president of Glendon Group; correct?
           22   absent Mr. Bergstein's funding and your funding it out                22      A Yes, sir.
           23   of your pocket, was not making enough money to pay                    23      Q And it was signed by David Bergstein as
           24   Mr. Swartz's contract, was it?                                        24   president of Swartz IP?
14:03:28 25       A No. I don't think so.                                  14:05:55 25        A Yes, sir.



                                                                                                  48 (Pages 186 to 189)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 50 of 113 Page ID
                                      #:9908
                                                              Kiarash Jam                                                                03-27-19
                                                        Page 190                                                                         Page 192
14:05:55    1      Q So this wasn't an arms-length transaction at          14:07:38    1   immediately. We -- they found out about it immediately.
            2   all, was it?                                                           2   The CFO, Evan Warshawsky at the time, found out about it
            3      A I don't know what that means.                                     3   right away, notified the bank right away. The bank came
            4      Q Well, I mean, it's you and Mr. Bergstein                          4   in and ultimately liquidated all the assets to pay back
14:06:04    5   creating a fiction in a stock sale for worthless stock     14:07:50    5   their line.
            6   to take a million dollars out of Swartz IP, isn't it?                  6     Q How soon after May 2012 did that take place?
            7         MR. WIECHERT: Objection. No foundation.                          7     A I don't remember the date.
            8   Calls for a conclusion. Vague and ambiguous and                        8     Q Was it the next year?
            9   argumentative.                                                         9     A I don't remember the date specifically.
14:06:20 10           THE WITNESS: I was not part of any fiction. I        14:07:57   10     Q So the stock ended up becoming worthless?
           11   actually kind of resent you saying that. I thought                    11     A The stock isn't worthless. The company now is
           12   everything was above board. I believed in Glendon at                  12   still in existence and has a significant notice of loss
           13   the time. And as I said, I had no reason not to believe               13   that we're trying to figure out how to capitalize that.
           14   David. I thought this was all great stuff. So I --                    14   To capitalize on that so we can pay back the investors.
14:06:32 15     BY MR. WALKER:                                             14:08:12   15     Q Well, how are you going to capitalize on a
           16      Q What was the capitalization of Glendon Group on                  16   loss?
           17   the date of this contract?                                            17     A There is a notice of loss that it's my
           18      A I don't recall.                                                  18   understanding we can sell. There's 12 or $15 million in
           19      Q You were the president of the company; right?                    19   NOLs. It is my understanding there's a mechanism to use
14:06:39 20        A Yes, I was.                                           14:08:22   20   to sell that at a discount to another company that can
           21      Q What was the value of the common stock per                       21   take those losses over the course of, I don't know,
           22   share?                                                                22   years. This is something that the CFO Evan is working
           23      A I don't recall.                                                  23   on with the lawyers. And then whatever money is
           24      Q And you were the president of the company;                       24   generated we're going to use to pay whoever back that
14:06:43 25     right?                                                     14:08:36   25   hasn't been paid.


                                                        Page 191                                                                         Page 193
14:06:44    1      A Yes, sir.                                             14:08:37    1     Q So how long has that process been going on?
            2      Q Did you buy any shares of Glendon?                                2     A For a while.
            3      A No. I was given shares of Glendon for the work                    3     Q And have you had any takers?
            4   I did.                                                                 4     A Not yet.
14:06:49    5      Q Did anyone else buy any shares of Glendon --          14:08:49    5     Q As we sit here today, I take it that the stocks
            6      A Yes, sir.                                                         6   not -- it's not publicly traded; right?
            7      Q -- other than Swartz IP?                                          7     A No. The company was taken private.
            8      A Yes, sir.                                                         8     Q What's the current assigned value of the stock
            9      Q Who?                                                              9   on the company's books?
14:06:55   10      A A whole bunch of investors.                           14:09:01 10       A I don't know.
           11      Q How many?                                                        11     Q And you said that the CEO is Mr. Warshawsky?
           12      A I don't know, 15, 20. I don't recall                             12     A No. He was the CFO.
           13   specifically.                                                         13     Q CFO.
           14      Q How much money did those stock sales raise in                    14     A The CEO was a gentleman named David Zinberg.
14:07:04   15   addition to Swartz IP's $1 million?                        14:09:10 15       Q And Mr. Warshawsky was involved in some of the
           16      A I think the total raise was somewhere around, I                  16   other Swartz IP matters; correct, that we've seen today?
           17   want to say, 7 million, 5 to 7 million is what we needed              17     A Yes. I don't know what the timing was, but
           18   to raise to take the company private.                                 18   yes, he has been involved.
           19      Q Okay. And what happened to the company?                          19     Q Let me hand you what's been marked as
14:07:19   20      A The company was functioning very well                 14:09:24 20     Exhibit 29.
           21   privately. We had multiple offers to -- for the company               21             (Exhibit 29 was marked for
           22   to be bought. The CEO and his right-hand at the time                  22             identification by the Court Reporter
           23   ended up liquidated some assets that put a line of                    23             and is attached hereto.)
           24   credit out of its -- what is it called -- compliance.                 24         THE WITNESS: Okay. Okay.
14:07:35   25          The bank -- we -- we found out about it             14:09:32 25     BY MR. WALKER:



                                                                                                   49 (Pages 190 to 193)
                   eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 51 of 113 Page ID
                                      #:9909
                                                             Kiarash Jam                                                           03-27-19
                                                        Page 194                                                                   Page 196
14:09:33    1      Q Can you identify this document, sir?                  14:11:41    1   have. I received this and I sent it to David.
            2      A Yes. This is a document to -- for a bank                          2      Q What other efforts did you do to undertake to
            3   account signature card at Wells Fargo for Pineboard.                   3   respond to this redemption request?
            4      Q Okay. So as I read this, you were a signatory                     4      A I just sent it to David. That's it.
14:09:44    5   for Pineboard, as was Mr. Zarrinkelk?                      14:11:59    5      Q Let me hand you what's been marked as
            6      A That is correct, yes.                                             6   Exhibit 31. Take a look at that, sir, and let me know
            7      Q And this was deleting Mr. Wellner as a                            7   when you've completed your review, please.
            8   signatory?                                                             8      A Okay.
            9      A Yes, sir.                                                         9            (Exhibit 31 was marked for
14:09:55   10      Q Why was he being deleted at this time?                14:15:32 10              identification by the Court Reporter
           11      A Probably because he's never here. You know, he                   11            and is attached hereto.)
           12   lived out of town. And Majid's a signer on all my                     12   BY MR. WALKER:
           13   accounts, so...                                                       13      Q All right. So is it fair to say that this was
           14      Q Why was he a signer to begin with?                               14   the same $9.2 million redemption request you received
14:10:06   15      A I don't remember. He was part of Pineboard.           14:12:22 15     from SocGen, and the next day they're writing you back
           16   Pineboard was going to get funding from Weston, so he                 16   saying, "We sent this to you yesterday. Can you give us
           17   wanted to be a signer, I guess.                                       17   an answer?"
           18      Q Let he hand you what's been marked as                            18      A Yes. That's what it says.
           19   Exhibit 30, sir.                                                      19      Q So as of August 23, 2012, neither you, nor
14:10:19   20      A Okay.                                                 14:12:35 20     Mr. Bergstein, had apparently responded to the
           21           (Exhibit 30 was marked for                                    21   redemption request; correct?
           22           identification by the Court Reporter                          22      A I hadn't done it. I don't know what David did
           23           and is attached hereto.)                                      23   or didn't do.
           24   BY MR. WALKER:                                                        24      Q Other than sending it to Mr. Bergstein, when
14:10:23   25      Q I'll ask you to identify this document, please.       14:12:42 25     you received this, did you do anything else?


                                                        Page 195                                                                   Page 197
14:10:29    1       A Okay.                                                14:12:45    1     A No. I don't recall doing anything else.
            2          Okay.                                                           2     Q Let me hand you what's been marked as
            3       Q What is this?                                                    3   Exhibit 32.
            4       A I remember receiving stuff from Société                          4           (Exhibit 32 was marked for
14:10:41    5   Générale, and as soon as I'd get it, I'd fax it and send   14:12:51    5           identification by the Court Reporter
            6   it to David and ask him what I needed to do. This is                   6           and is attached hereto.)
            7   probably one of those documents.                                       7   BY MR. WALKER:
            8       Q Yes, sir. So what is this?                                       8     Q Now, this is dated September 4, 2012, from Evan
            9       A It's a document from Société Générale to Swartz                  9   Warshawsky; correct?
14:10:57   10   IP. It's a redemption request.                             14:13:01 10       A Yes.
           11       Q And on the second page of the exhibit, it's                     11     Q And it's an e-mail sent directly to you?
           12   attention to Swartz IP Services Group, Inc., attention                12     A Yes.
           13   Kia Jam or David Bergstein; correct?                                  13     Q With a courtesy copy to David Bergstein;
           14       A On the second page, yes, that's correct.                        14   correct?
14:11:12   15       Q And it's directed to the address that you            14:13:08 15       A Yes, sir.
           16   mutually shared with Mr. Bergstein at 2425 Colorado                   16     Q And he's identifying the list of entities that
           17   Boulevard; correct?                                                   17   he needs to file tax returns for; correct?
           18       A Yes, sir.                                                       18     A Okay.
           19       Q And it's a redemption request for $9.2 million                  19     Q Do you agree with that?
14:11:27   20   of the Swartz IP position; correct?                        14:13:18 20       A Yes. I'm just reading it now.
           21       A Yes. That's what it says.                                       21     Q Okay. Let me know when you've completed your
           22       Q Now, at the time this was received, I take it                   22   review, sir.
           23   that you understood that Swartz IP did not have                       23     A Yes, that's what this list is. He's saying "I
           24   $9.2 million?                                                         24   need file tax returns," yes.
14:11:39   25       A I did not know what Swartz IP did or didn't          14:13:25 25       Q And he's saying most of the returns are due in



                                                                                                 50 (Pages 194 to 197)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 52 of 113 Page ID
                                       #:9910
                                                                     Kiarash Jam                                                   03-27-19
                                                               Page 198                                                            Page 200
14:13:27    1   11 days on September 15, 2012; correct?                    14:15:17    1      A Yes, sir.
            2     A That's what he's saying.                                           2      Q And he lists K.Jam Productions, K.Jam Media,
            3     Q And he says, "I can file everything on time if                     3   Integrated Administration, KJM -- KJMI Holdings, RNT
            4   we meet this week to get all the information together                  4   Holdings, and Pagoda Services; correct?
14:13:36    5   and decide what the final ownership structures are."       14:15:30    5      A Yes, sir.
            6         Did I read that correctly?                                       6      Q Okay. Why were you instructing him that Majid
            7     A Yes.                                                               7   Zarrinkelk would prepare the returns for those entities?
            8     Q So what determined the ownership structures of                     8      A Because these are the ones that he was
            9   any of these entities?                                                 9   tracking. He -- these are the ones that Majid was
14:13:45   10     A I would --                                             14:15:42 10     actively tracking and had all the stuff for.
           11         MR. WIECHERT: Objection. Vague and ambiguous.                   11      Q Why was Majid Zarrinkelk tracking these
           12   And compound.                                                         12   distinct entities?
           13         THE WITNESS: I don't know what Evan did or                      13      A Just because these were the ones that, you
           14   didn't know at the time, so I don't know.                             14   know, I was actively involved with, I guess, or these
14:13:53   15   BY MR. WALKER:                                             14:15:55 15     were the ones that I owned. I would guess these are the
           16     Q Well, what did you understand that he was                         16   ones -- billing the ones that I owned. I don't know.
           17   saying in his e-mail to you when he said it was -- that               17      Q And they included Integrated Administration;
           18   you all needed to decide what the final ownership                     18   correct?
           19   structures are?                                                       19      A Yeah. Hold on. Yes.
14:14:02   20     A I'm saying he probably just didn't know what           14:16:11 20        Q Let me hand you what's been marked as
           21   some of the ownership of some of the entities were.                   21   Exhibit 33, sir.
           22     Q Well, you don't think that when he says that we                   22      A Okay.
           23   need to decide what the final ownership structures are                23            (Exhibit 33 was marked for
           24   is suggesting that there were going to be changes?                    24            identification by the Court Reporter
14:14:16   25     A I -- you know, as the accountant, maybe he             14:15:32 25              and is attached hereto.)


                                                               Page 199                                                            Page 201
14:14:17    1   would have suggested doing an -- you know, a C versus an   14:15:32    1   BY MR. WALKER:
            2   S or something like that. But no. I just read this as                  2      Q Please review that and let me know when you've
            3   he didn't know what the ownership on some of the                       3   completed your review.
            4   entities was and he needed to know before he could file                4      A Okay.
14:14:27    5   his tax returns.                                           14:16:37    5      Q Exhibit 33 is correspondence dated October 9,
            6     Q Okay. And there in the e-mail from                                 6   2012, to Swartz IP at the 2425 Colorado Boulevard
            7   Mr. Warshawsky to David Bergstein that he's forwarding,                7   address here in Santa Monica; correct?
            8   we see the list of entities that he wanted to file                     8      A Yes.
            9   returns for; correct?                                                  9      Q And the re: line or subject line is "Demand for
14:14:39   10     A I think so, yes.                                       14:16:50   10   mandatory prepayment from the company"; correct?
           11     Q And it included several of your companies;                        11      A Yes, sir.
           12   correct?                                                              12      Q And the company is Swartz IP; correct?
           13     A Yes.                                                              13      A Yes.
           14     Q Now, going to the second page of this exhibit,                    14      Q And the purchaser is Class TT, the plaintiff in
14:14:50   15   on January 17, 2012, Mr. Warshawsky advises Mr. Solomon    14:17:05   15   this case that I represent; correct?
           16   and Mr. Bergstein that he had met with Jeff.                          16      A Yes, sir.
           17         Would -- was that Mr. Solomon?                                  17      Q Going to the paragraph there at the bottom of
           18     A I assume so.                                                      18   the first page, it recites that on August 22, 2012,
           19     Q To review the outstanding corporate tax filings                   19   SocGen sent Swartz IP a demand for prepayment of the
14:15:08   20   that need to be completed; correct?                        14:17:18   20   $9.2 million, which is attached as Exhibit A.
           21     A Yes, sir.                                                         21          And we've already looked at that document;
           22     Q And he says, "Per Kia's instructions, Majid                       22   correct?
           23   Zarrinkelk will file returns for the following                        23      A Yes, sir. Yes, sir.
           24   entities."                                                            24      Q And that was the redemption request that you
14:15:15   25         Did I read that correctly?                           14:17:26   25   identified?



                                                                                                 51 (Pages 198 to 201)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 53 of 113 Page ID
                                       #:9911
                                                                    Kiarash Jam                                                      03-27-19
                                                             Page 202                                                                Page 204
14:17:27    1     A Yes, sir.                                              14:19:34    1           and is attached hereto.)
            2     Q And then on October 1, 2012, they sent an                          2   BY MR. WALKER:
            3   additional demand for prepayment of $400,000 attached as               3     Q So here we see the October 9, 2012,
            4   Exhibit B to this correspondence; correct?                             4   correspondence; correct?
14:17:52    5     A This is Exhibit B. I don't see Exhibit B.              14:19:43    5     A Yes.
            6   Here it is. Here it is. Here it is. Sorry. Sorry.                      6     Q And it's being sent by e-mail from a gentleman
            7        MR. WIECHERT: 8423.                                               7   named Vincent King --
            8        THE WITNESS: I just see it. I'm sorry I                           8     A Yes.
            9   missed it.                                                             9     Q -- on October 9, 2012, to you, David Bergstein,
14:18:03 10          MR. WIECHERT: It's Bates stamped down at the          14:19:53   10   Albert Hallac, LaTonia Symonette-Tinker, Joseph Iskowitz
           11   bottom.                                                               11   at Katten Law.
           12        THE WITNESS: Yes, sir. So that's correct.                        12     A Yes, that is correct.
           13   BY MR. WALKER:                                                        13     Q All right. So you received this correspondence
           14     Q Okay. And that was an additional redemption                       14   by e-mail from Class TT on October 9, 2012; correct?
14:18:08 15     request that had also come in, in addition to the          14:20:10   15     A That's correct. I stand corrected.
           16   9.2 million; correct?                                                 16     Q And it notes that it went to your
           17     A Yes, sir.                                                         17   kjam@kjammedia.com e-mail address; correct?
           18     Q Do you know why these redemption requests were                    18     A That's correct.
           19   being made?                                                           19     Q And your response approximately 23 minutes
14:18:16 20       A No, sir.                                               14:20:21   20   later to David Bergstein was, "Do I need to do anything
           21     Q Did you see this correspondence dated                             21   with this?"
           22   October 9, 2012, when it came in?                                     22        Is that correct?
           23     A I don't recall. This probably was a -- would                      23     A Yes.
           24   have been delivered to Frymi at the office and I don't                24     Q What was Mr. Bergstein's response?
14:18:28 25     know what she did with it. But I don't recall seeing       14:20:33   25     A I don't specifically recall.


                                                             Page 203                                                                Page 205
14:18:30    1   this document.                                             14:20:38    1       Q What was your view of the situation at the
            2      Q And as we go through it, Exhibit A is the                         2    time?
            3   $9.2 million redemption request we've already looked at;               3       A My view was that whatever this was, David was
            4   correct?                                                               4    dealing with it and he told me not to worry about it at
14:18:40    5      A Yes, sir.                                             14:20:49    5    some point, I'm sure, and I didn't.
            6      Q Along with a fax confirmation sheet?                              6       Q Do you recall him specifically telling you not
            7      A Yes, sir.                                                         7    to worry about it?
            8      Q Exhibit B is the additional $400,000 redemption                   8       A No, I don't.
            9   request; correct?                                                      9       Q Were you concerned that Swartz IP did not have
14:18:50 10        A Yes, sir.                                             14:20:59   10    sufficient funds to meet the redemption request of
           11      Q And Exhibit C are the various shareholder                        11    9.6 million?
           12   interests that were requesting redemption; correct?                   12       A I didn't know enough about it to have a
           13      A I don't know what this. I have not seen this                     13    concern, and I don't know what Swartz IP did or didn't
           14   before.                                                               14    have.
14:19:02 15        Q Well, it's entitled "The Wimbledon Fund, SPC          14:21:09   15       Q Let me hand you what's been marked as
           16   (Class TT) Pending Redemptions Register"; correct?                    16    Exhibit 35, sir.
           17      A That's what it says, yes.                                        17       A Okay.
           18      Q When did you first see that correspondence with                  18             (Exhibit 35 was marked for
           19   those attachments?                                                    19             identification by the Court Reporter
14:19:18 20        A I think right now. I don't remember seeing it         14:15:32   20             and is attached hereto.)
           21   before.                                                               21          THE WITNESS: Okay. It's the same thing;
           22      Q Let me hand you what's been marked as                            22    right?
           23   Exhibit 34.                                                           23    BY MR. WALKER:
           24            (Exhibit 34 was marked for                                   24       Q I believe this is the --
14:19:34 25              identification by the Court Reporter              14:21:25   25       A The actual e-mail?



                                                                                                  52 (Pages 202 to 205)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 54 of 113 Page ID
                                       #:9912
                                                                     Kiarash Jam                                                   03-27-19
                                                             Page 206                                                              Page 208
14:21:26    1     Q The actual e-mail. Yes, sir.                           14:23:24    1   letter, noting that Swartz IP was in default of its
            2     A Yes, sir.                                                          2   obligations under the note purchase agreement and
            3     Q And when you saw that Joseph Iskowitz at                           3   declaring all the notes due and payable was actually
            4   kattenlaw.com was being copied, did you understand that                4   e-mailed to you at your kjammedia.com e-mail address;
14:21:35    5   Katten was a law firm?                                     14:23:39    5   correct?
            6     A I know Katten's a law firm. I probably -- I                        6       A Yes, sir.
            7   don't remember looking and seeing who was copied on the                7       Q And here we see josephiskowitz@kattenlaw,
            8   e-mail. I saw what is was and I forwarded it to David.                 8   Martin Kaplan, a fredsanto@kattenlaw,
            9   But I know Katten is a law firm. They do business in                   9   williamregan@kattenlaw; correct?
14:21:47 10     entertainment.                                             14:23:52 10         A Yes. I don't know who these people are.
           11     Q Let me hand you what's been marked as                             11       Q And you send to it Mr. Bergstein and say, "Hey,
           12   Exhibit 36, sir.                                                      12   D, what is this and why do they keep sending me this?"
           13         Oh, let me have that bottom one. Thanks.                        13          Did I read that correctly?
           14              (Exhibit 36 was marked for                                 14       A Yes, you did.
14:21:54 15                identification by the Court Reporter            14:24:04 15         Q Was it not apparent to you that they were
           16              and is attached hereto.)                                   16   sending it to you because Swartz IP was in default under
           17   BY MR. WALKER:                                                        17   the note purchase agreement?
           18     Q Now, this is correspondence dated November 14,                    18       A At the time, it wasn't, I guess. Because he
           19   2012, to Swartz IP at the Colorado Boulevard address;                 19   kept saying -- I'm sure he was -- I don't remember, but
14:22:06 20     correct?                                                   14:24:14 20     I'm sure he was saying, I'm dealing with it, don't worry
           21     A That is correct.                                                  21   it.
           22     Q And it states that notice is given that Swartz                    22          Like I see here, don't worry.
           23   IP is in default of its obligations under the note                    23          So if I'm not supposed to worry, why do they
           24   purchase agreement; correct?                                          24   keep sending me this? This is me asking him what's
14:22:18 25       A Yes, sir.                                              14:24:24 25     going on.


                                                             Page 207                                                              Page 209
14:22:18    1      Q And that's the same note purchase agreement you       14:24:25    1      Q Well, you say you mentioned a while ago that
            2   had executed as the vice president of Swartz IP;                       2   this was not to worry. Do you recall specifically any
            3   correct?                                                               3   reaction that he had to this e-mail on November 16,
            4      A I assume so.                                                      4   2012?
14:22:28    5      Q And it states there that, "Accordingly, all the       14:24:33    5      A I do not recall specifically, no.
            6   notes to be -- were immediately due and payable as set                 6      Q And you certainly knew what a redemption
            7   forth in Paragraph 12 of the agreement"; correct?                      7   request was; right?
            8      A That's what it says.                                              8      A Yes.
            9      Q When was the first time you saw that                              9      Q And you certainly knew what a default was on a
14:22:47 10     correspondence?                                            14:24:42 10     note; right?
           11      A I don't remember. If it was sent to the                          11      A Yes.
           12   office, mail, it would have gone to Frymi.                            12      Q And you understood what it meant to declare a
           13      Q Let me hand you what's been marked as                            13   note in default and immediately due and payable; right?
           14   Exhibit 37.                                                           14      A Yes.
14:23:03 15        A Okay.                                                 14:24:52 15        Q So you understood that they were taking the
           16             (Exhibit 37 was marked for                                  16   position in writing at Class TT that the notes that you
           17             identification by the Court Reporter                        17   had signed, the reference notes and the other notes that
           18             and is attached hereto.)                                    18   Swartz IP had were being called? They were due and
           19         THE WITNESS: The same letter. And like I                        19   payable; right?
14:23:14 20     said, I forwarded it directly to David saying, "What's     14:25:07 20        A I don't remember specifically reading this
           21   up? What do -- why do they keep sending this?"                        21   document. I see something from Wimbledon TT and I
           22   BY MR. WALKER:                                                        22   forwarded to him. So I don't know specifically what I
           23      Q Okay. So Exhibit --                                              23   was thinking at the time.
           24      A Because I don't they what is going on.                           24      Q Well, you point out, you ask, "Why do they keep
14:23:20 25        Q So Exhibit 37 now reflects that that same             14:25:20 25     sending me this?"



                                                                                                 53 (Pages 206 to 209)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 55 of 113 Page ID
                                       #:9913
                                                                  Kiarash Jam                                                            03-27-19
                                                            Page 210                                                                     Page 212
14:25:21    1     A Yeah.                                                  14:26:47    1     Q Did you ever sit down or talk with
            2     Q You understood they were sending it to you                         2   Mr. Bergstein about next steps in responding to this
            3   because you were vice president of Swartz IP that signed               3   default?
            4   the note purchase agreement; right?                                    4     A I don't specifically recall that, no.
14:25:30    5         MR. WIECHERT: Calls for speculation. No              14:26:54    5     Q And you pointed out that you were concerned
            6   foundation.                                                            6   because they were copying a bunch of lawyers on it;
            7         THE WITNESS: I did sign the note. Sorry.                         7   correct?
            8   BY MR. WALKER:                                                         8     A I did, yes.
            9     Q So it made sense to you at the time that you                       9         MR. WALKER: Why don't we take a break.
14:25:36   10   would be receiving the default notice; correct?            14:27:30 10     There's only five minutes left on the tape.
           11     A It didn't make sense to me I keep getting this.                   11         THE WITNESS: No problem.
           12   That's why I keep asking him, "Why do they keep sending               12         THE VIDEOGRAPHER: We're going off the record
           13   this?" I was asking him, What's going on? Why are they                13   at 2:25 p.m.
           14   keep sending this?                                                    14         (A recess was taken.)
14:25:48   15     Q Had you not read Section 10 of the note                14:56:46 15           THE VIDEOGRAPHER: We are back on the record at
           16   purchase agreement regarding mandatory prepayment of the              16   2:54 p.m.
           17   notes?                                                                17   BY MR. WALKER:
           18     A I told you I did not read the note when I                         18     Q Sir, I'm sorry, I was -- you said with respect
           19   signed it.                                                            19   to Glendon that there were several investors?
14:25:55   20     Q Well, when you got this acceleration notice,           14:57:02 20       A Yes.
           21   did you not pull the note purchase agreement that you                 21     Q And what are you doing currently to try to make
           22   had executed to take a look at it?                                    22   it right?
           23     A No, I did not.                                                    23     A There was -- Glendon has NOLs, notices of loss,
           24     Q Was that because you knew it was a fraud?                         24   that we're trying to see how we can monetize those.
14:26:05   25     A No, sir.                                               14:57:17 25       Q And Glendon was a legitimate business


                                                            Page 211                                                                     Page 213
14:26:06    1      Q I mean, you understood that the agreements that       14:57:19    1    operation?
            2   you signed, the notes that you signed were just part of                2       A Absolutely.
            3   a fraud; right?                                                        3       Q I'm going to mark this 38A.
            4      A No, sir.                                                          4       A You already -- you gave me this one already.
14:26:12    5      Q So you didn't care enough to read them?               14:57:31    5       Q Yes, sir. I want to give you this one now.
            6      A No, sir.                                                          6          MR. WIECHERT: So this would be 38B or just 38?
            7      Q Because it wasn't worth your time?                                7          MR. WALKER: Thirty-eight.
            8      A No, sir.                                                          8          MR. WIECHERT: Okay.
            9          MR. WIECHERT: It's argumentative. Compound.                     9               (Exhibit 38-A was marked for
14:26:19 10            THE WITNESS: I did not understand that at all,      14:15:32 10                 identification by the Court Reporter
           11   to be clear.                                                          11               and is attached hereto.)
           12   BY MR. WALKER:                                                        12    BY MR. WALKER:
           13      Q You go on to state that -- on November 16th                      13       Q Do you recognize Exhibit 38A, sir?
           14   that Mr. Bergstein had mentioned a while ago that this                14       A Yes, I do.
14:26:27 15     was not to worry; correct?                                 14:57:48 15         Q What is it?
           16      A That's what it says, yes.                                        16       A It's my settlement with the SEC.
           17      Q All right. Well, why did he say that you                         17       Q So it notes that the SEC pursued a matter, an
           18   should not worry about it?                                            18    administrative proceeding against you, along with a
           19      A Because whatever it was, he was handling, I                      19    cease and desist proceeding; correct?
14:26:37 20     guess.                                                     14:58:05 20         A They did pursue it against me, yes.
           21      Q And you ask him, "Do we need to take any                         21       Q And you individually, Kiarash Jam, were the
           22   steps?"                                                               22    respondent; correct?
           23          Did he ever respond to that?                                   23       A Yes.
           24      A I don't recall him responding specifically to                    24       Q And it notes in the second paragraph there on
14:26:46 25     this, no.                                                  14:58:17 25      the first page, "Respondent -- that would be you -- has



                                                                                                       54 (Pages 210 to 213)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 56 of 113 Page ID
                                       #:9914
                                                                    Kiarash Jam                                                    03-27-19
                                                             Page 214                                                              Page 216
14:58:21    1   submitted an offer of settlement which the Commission      15:00:37    1   unregistered?
            2   has determined to accept"; correct?                                    2      A I think it was a private company at that point.
            3     A That's correct.                                                    3      Q Was it unregistered shares of common stock
            4     Q Going to Paragraph 3, it says that the                             4   that --
14:58:31    5   Securities and Exchange Commission finds that these        15:00:45    5      A Do you register private shares?
            6   proceedings against you arose out of two unregistered                  6      Q I'm asking you, sir.
            7   securities-offering frauds committed by you from                       7      A I don't know the answer to that question. I
            8   approximately September 2012 through approximately                     8   was asking you.
            9   March 2014; correct?                                                   9      Q It states down further in that paragraph, "In
14:58:46 10          MR. WIECHERT: Counsel, can I just have a              15:00:54 10     connection with this offering, Jam made
           11   continuing objection with regard to all questions                     11   misrepresentations about the amount of funds that
           12   concerning this on the grounds of relevance?                          12   Glendon had raised to date, the number of securities of
           13        MR. WALKER: Sure.                                                13   Glendon currently available for purchase, and the timing
           14        MR. WIECHERT: Thank you. And then I won't                        14   of the take private transaction."
14:58:54 15     have to repeat myself.                                     15:01:07 15            Did I read that correctly?
           16        MR. WALKER: Thank you.                                           16      A That's what it says.
           17        MR. WIECHERT: Yes.                                               17      Q It also states that, "Jam also misappropriated
           18        THE WITNESS: I'm sorry. The question again.                      18   $205,443 of the offering proceeds through nominee
           19   BY MR. WALKER:                                                        19   entities he controlled and used the majority of these
14:59:01 20       Q Yes, sir. So it begins by noting that the              15:01:22 20     misappropriated funds to pay his personal expenses."
           21   proceedings the SEC brought against you arose out of two              21          Did I read that correctly?
           22   unregistered securities-offering frauds that you had                  22      A That's what it says.
           23   committed from approximately September 12, 2012, through              23      Q Look at the top of page 3. Oh, I'm sorry.
           24   approximately March 2014; correct?                                    24   Let's start at the very bottom of page 2. It states
14:59:16 25       A That's what they claim, yes.                           15:01:41 25     that, in describing you as the respondent, that you have


                                                             Page 215                                                              Page 217
14:59:17    1     Q And during the first offering fraud, it says,          15:01:45    1   never been registered with the Commission, the SEC, and
            2   "Jam and his associate, David R. Bergstein, neither of                 2   that you hold no securities licenses.
            3   whom was registered with the Commission in any capacity,               3         Have -- have you ever previously registered
            4   raised approximately $5.6 million from 11 investors from               4   with the Securities and Exchange Commission?
14:59:31    5   approximately September 2012 through approximately         15:01:55    5      A No, sir.
            6   March 2013 by selling on behalf of Glendon Group Inc., a               6      Q And have you ever previously held a securities
            7   shell company with no operations, unregistered shares of               7   license?
            8   common stock and notes," which they define as the                      8      A No, sir.
            9   Glendon Units; correct?                                                9      Q It states that at all relevant times, that you
14:59:49   10     A That's what it says.                                   15:02:01 10     were the president and chief executive officer of
           11     Q So in the agreement that you signed for Glendon                   11   Glendon.
           12   and that Mr. Bergstein signed for Swartz IP, selling                  12      A Correct.
           13   1.2 million shares of Glendon common stock to Swartz IP               13      Q Was that true?
           14   for a million dollars, that's the very same common stock              14      A Yes, sir.
15:00:08   15   that's referenced here; correct?                           15:02:06 15        Q That you were the president and sole director
           16     A I believe so, yes.                                                16   of K.Jam Media, Inc.
           17     Q And you agree that Glendon was a shell company                    17         Is that true?
           18   with no operations; correct?                                          18      A Yes, sir.
           19     A No. I don't. I don't agree with the SEC's                         19      Q And that you were the president and sole
15:00:22   20   position on this. This is a -- I admitted no fault and     15:02:14 20     officer of Integrated Administration.
           21   no guilt. This is certainly their perspective. And I                  21         Was that also true?
           22   settled with them. So that's something that is in here                22      A Yes, sir.
           23   somewhere.                                                            23      Q Were those the nominee entities that it's
           24     Q Was the common stock that Swartz IP purchasing                    24   referencing earlier in the settlement?
15:00:34   25   and the agreement that you and Mr. Bergstein signed        15:02:27 25        A I don't know.



                                                                                                 55 (Pages 214 to 217)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 57 of 113 Page ID
                                       #:9915
                                                                    Kiarash Jam                                                           03-27-19
                                                            Page 218                                                                      Page 220
15:02:27    1     Q Certainly, those are the same entities we've           15:04:23    1      Q It goes on to state that, "In reality, Glendon
            2   been discussing --                                                     2   had only sold five Glendon units, leaving 45 Glendon
            3     A Yes.                                                               3   units available and was a material breach of the merger
            4     Q -- during your deposition today; correct?                          4   agreement, having failed to raise $9.5 million by
15:02:33    5     A That's correct.                                        15:04:38    5   October 2012."
            6     Q And it goes on to state, "Respondent                               6         Did I read that correctly?
            7   participated in an offering of Glendon stock, which is a               7      A That's what it says.
            8   penny stock."                                                          8      Q Did you, in fact, fail to raise $9.5 million by
            9        Did I read that correctly?                                        9   October 2012?
15:02:43 10       A Where is that? What page?                              15:04:44 10        A I don't remember the dates. I know that we
           11        MR. WIECHERT: The top of Page 3.                                 11   pushed our closing. The closing didn't happen on the
           12   BY MR. WALKER:                                                        12   day it was supposed to. But we ended up closing and
           13     Q The last -- last sentence of that paragraph.                      13   everything ended up happening a few months later. But,
           14     A Yes, that's correct. That's what it says.                         14   yes, the transaction did close. The company was
15:02:51 15       Q Okay. Do you agree that Glendon stock was a            15:04:56 15     successfully taken private.
           16   penny stock?                                                          16      Q Well, apparently not if -- if you were cited by
           17     A I don't know what a penny stock is defined as.                    17   the SEC in connection with your involvement with the
           18     Q When you were engaging in the securities deals                    18   sale of the company stock.
           19   involving Glendon stock with Swartz IP, for example, did              19      A At --
15:03:04 20     it occur to you that you were involving -- you were        15:05:06 20           MR. WIECHERT: The question -- the question
           21   involving yourself in the sale of a security?                         21   assumes facts not in evidence as it's argumentative.
           22     A No. I think there's documents -- as the                           22         THE WITNESS: At the time, I thought everything
           23   document clearly stated, this was not to be a security.               23   was hunky-dory. At the time, I thought everything was
           24   There was a securities lawyer who drafted all the                     24   done by the book. There were lawyers and accounting
15:03:16 25     documents, so I thought everything was fine. Aaron         15:05:16 25     firms -- multiple accounting firms, third-party audit


                                                            Page 219                                                                      Page 221
15:03:19    1   Grunfeld is a securities expert and he was the one who     15:05:16    1   firms that had looked at everything. And I thought we
            2   drafted all the documents for all the transactions with                2   were taking this company private. There was all kinds
            3   regards to the Glendon and bids transaction.                           3   of things that were going to happen, and, ultimately, we
            4     Q And Aaron Grunfeld's the same lawyer that filed                    4   would be able to hopefully sell it for a lot more.
15:03:30    5   the formation documents for Swartz IP; right?              15:05:26    5   Never once did I think I was involved with a fraud.
            6     A Yes, the same lawyer.                                              6   BY MR. WALKER:
            7     Q Now, starting at the bottom of Page 3, it                          7     Q Well, why doesn't the SEC's settlement opinion
            8   says -- it's discussing certain misrepresentations that                8   note the audits and the involvement of all these counsel
            9   you made to create a sense of urgency around the Glendon               9   and accountants you've referenced?
15:03:48 10     stock offering. And it goes on to say, for example, "In    15:05:38 10       A I don't know.
           11   an October 4, 2002, e-mail, Jam told investor one and                 11         MR. WIECHERT: Objection. Calls for
           12   investor two that we were ten units shy of closing and                12   speculation. Calls for a conclusion. No foundation.
           13   that Bergstein is pumped about this. He is in. He put                 13         THE WITNESS: I don't know. I completely
           14   his mom in."                                                          14   disagree with the SEC's position and the way they look
15:04:02 15          Did I read that correctly?                            15:05:47 15     at this. But it says it's a no fault. This is their
           16     A Yes, you did.                                                     16   position and we ended settling it because I wanted this
           17     Q Did you say those things?                                         17   out of my life, without admitting any kind of guilt.
           18     A I -- if it says I did in quotes, I'm sure the                     18   BY MR. WALKER:
           19   SEC won't be lying. But I don't recall specifically.                  19     Q At the end of Paragraph 8, it states, "Jam then
15:04:13 20       Q Okay. I presume they're quoting you from a             15:05:58 20     lied about the source of this new money when he e-mailed
           21   particular document?                                                  21   his accountant falsely stating that, quote, the 80,000
           22     A I would assume so. From an e-mail, perhaps.                       22   that came in is money back to us that we advanced to
           23     Q And that's why it shows it as a quote of                          23   Glendon last year, close quote."
           24   something you said?                                                   24         Did you state that to Mr. Zarrinkelk?
15:04:22 25       A Yes, sir.                                              15:06:13 25       A I don't recall specifically. But if I said



                                                                                                  56 (Pages 218 to 221)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 58 of 113 Page ID
                                       #:9916
                                                                    Kiarash Jam                                                      03-27-19
                                                             Page 222                                                                Page 224
15:06:15    1   that, it's because we advanced some money, which is what   15:07:49    1   to ask questions; right? You can make speeches later;
            2   we would do often, and then get paid back. So I don't                  2   opening, closing, whatever you want. Why don't you just
            3   specifically recall that.                                              3   continue to ask questions.
            4     Q Why the SEC conclude that that was a false                         4         THE WITNESS: Never once did I think I was
15:06:25    5   statement?                                                 15:08:00    5   involved with anything fraudulent. I resent the
            6         MR. WIECHERT: Objection. Calls for                               6   implication, sir.
            7   speculation. No foundation.                                            7   BY MR. WALKER:
            8         THE WITNESS: I don't know why the SEC did what                   8     Q Finally, on Paragraph 14 it states, "Jam
            9   they did and said the things they did. You can --                      9   misappropriated through Glendon, K.Jam Media, and
15:06:32   10   BY MR. WALKER:                                             15:08:12 10     Integrated Administration approximately $154,400 of the
           11     Q But you certainly agree that the SEC did, in                      11   approximately $580,000 in investor funds to pay your
           12   fact, conclude that that was a false statement?                       12   personal expenses, which included your office rent and
           13     A That's their allegation, yes.                                     13   insurance."
           14     Q It goes on to state in Paragraph 9 that "you                      14         Did I read that correctly?
15:06:41   15   personally misappropriated through Glendon, K.Jam Media,   15:08:26 15       A That's what it states.
           16   and Integrated Administration approximately $205,443 of               16     Q So I take it that the SEC's investigation
           17   the approximately $5.6 million raised using the majority              17   involved not just Glendon, did K.Jam Media and
           18   of the $205,443 to pay your personal expenses such as                 18   Integrated Administration as well?
           19   meals, automotive expenses, travel, and entertainment."               19         MR. WIECHERT: Objection. Calls for a
15:07:03   20         Did I read that correctly?                           15:08:33 20     conclusion. No foundation. Speculation.
           21     A That's what it states.                                            21         THE WITNESS: They looked at Glendon. As I
           22     Q And is that true?                                                 22   said, I fully cooperated with them. I gave them all
           23     A No.                                                               23   paperwork for everything that had anything to do with me
           24     Q Certainly the SEC --                                              24   that they asked for. I gave them everything they
15:07:09   25     A There was a fee to us -- there was a fee for           15:08:46 25     wanted.


                                                             Page 223                                                                Page 225
15:07:10    1   everything that we did. We would take a percentage as a    15:08:46    1   BY MR. WALKER:
            2   fee, and that fee was our fee for doing all of the work.               2      Q Did they ask for your records and paperwork and
            3   And that fee became money that was money that I earned                 3   financial transactions for K.Jam Media?
            4   by doing all the work and I used that fee to pay my                    4      A Yes, they did.
15:07:22    5   bills, yes.                                                15:08:52    5      Q Did they ask for your records and evidence of
            6          So I disagree with the way they've                              6   financial transactions involving Integrated
            7   characterized it, and I disagree with the way they're                  7   Administration?
            8   putting it here.                                                       8      A Yes, they did. I don't know if they were the
            9      Q And you're characterizing as work you and                         9   ones asking or one of the -- the other authorities. But
15:07:30 10     Mr. Bergstein sitting around and signing an agreement      15:09:00 10     I provided the records that you mentioned.
           11   taking a million dollars out of Swartz IP for                         11      Q Sir, going to Page 7, you were ordered to pay a
           12   1.2 million shares of penny stock in Glendon?                         12   disgorgement of $205,443; correct?
           13          MR. WIECHERT: Objection. Argumentative.                        13      A Yes, sir.
           14   BY MR. WALKER:                                                        14      Q Prejudgment interest of $86,278.75?
15:07:39 15        Q Is that what you call work                            15:09:15 15        A Yes, sir.
           16      A No, sir. And I really don't appreciate your --                   16      Q And a civil penalty of $185,000?
           17   the tone you're taking with me, sir.                                  17      A Yes, sir.
           18      Q Well, sir --                                                     18      Q And have you paid that?
           19      A I've been respectful.                                            19      A No, sir. The first payment is not due for
15:07:45 20        Q -- let me assure you that my clients --               15:09:26 20     another -- I don't know when, but...
           21      A I've been --                                                     21      Q You're paying that out in installments?
           22      Q -- don't appreciate it either.                                   22      A Yes, sir. Installments over three years. I'm
           23      A I appreciate that, but I've been respectful to                   23   not financially stable right now.
           24   you.                                                                  24      Q Okay. We can take a look at 38 again.
15:07:49 25            MR. WIECHERT: Counsel, your role here is just       15:09:42 25        A Thirty-eight.



                                                                                                  57 (Pages 222 to 225)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 59 of 113 Page ID
                                       #:9917
                                                                   Kiarash Jam                                                           03-27-19
                                                             Page 226                                                                    Page 228
15:09:48    1       Q Have you had a chance that look at this e-mail       15:11:54    1   marked as Exhibit 39.
            2    thread, sir?                                                          2     A Okay.
            3       A Yes, sir.                                                        3           (Exhibit 39 was marked for
            4       Q I'd like to refer your attention to the last                     4              identification by the Court Reporter
15:09:56    5    page, 95.                                                 14:15:32    5           and is attached hereto.)
            6       A Yes, sir.                                                        6   BY MR. WALKER:
            7       Q It's an e-mail from David Bergstein to you on                    7     Q Frymi Biedak is forwarding to you your
            8    May 14, 2013; correct?                                                8   requested list of corporations on January 2, 2013;
            9       A Yes.                                                             9   correct?
15:10:05   10       Q And he's sending you revised agreements that         15:12:03   10     A That's what she is doing, yes.
           11    need to get signed?                                                  11     Q What was this for?
           12       A Yes, sir.                                                       12     A I don't recall. Maybe to give to Jeff Solomon.
           13       Q Were those the same agreements referenced in                    13   I don't know.
           14    your e-mail that follows that to Mr. Winskowski?                     14     Q To give to whom?
15:10:18   15       A I don't know.                                        15:12:12   15     A Jeff Solomon. I don't know. I don't know what
           16       Q Well, were you sending them to Mr. Weinskoski                   16   this was for.
           17    to print so that you could sign them?                                17     Q And looking at this document doesn't refresh
           18       A Possibly.                                                       18   your recollection?
           19       Q He goes on to state, "Also, there will be need                  19     A No, sir.
15:10:28   20    to be a check issued to Advisory IP Services according    15:12:24   20     Q What was the reason that all of these entities,
           21    to the note."                                                        21   so many of them were formed in the 2010 through the 2012
           22          Did I read that correctly?                                     22   time frame?
           23       A That's what it states.                                          23     A I don't know why David formed the -- formed the
           24       Q What note is he referring to?                                   24   companies that he formed. I don't know the answer to
15:10:37   25       A I don't know. I would imagine the note we've         15:12:40   25   that.


                                                             Page 227                                                                    Page 229
15:10:39    1   been talking about.                                        15:12:40    1       Q Well, you say he formed. But we've certainly
            2     Q Sir?                                                               2    seen evidence that you were providing for the formation
            3     A The note that we've been talking about, I would                    3    of these entities as well; correct?
            4   imagine. I don't know specifically. I don't recall.                    4       A Well, Glendon was formed for the purpose of
15:10:47    5     Q Did you undertake to ensure that the check was         15:12:51    5    taking the company bids public. I can tell you that --
            6   issued to what we refer to as Swartz IP according to the               6    private. I could tell you that.
            7   note purchase agreement?                                               7       Q You formed Integrated Administration; correct?
            8     A If there were funds and he requested a check, I                    8       A Yes. I formed Integrated Administration as the
            9   did cut the check and I did whatever he said. He was                   9    entity that we've discussed.
15:11:00 10     calling the shots.                                         15:13:03 10         Q You formed K.Jam Aviation?
           11     Q But you don't recall what that was for?                           11       A K.Jam Aviation was going to buy a couple of
           12     A I don't, sir.                                                     12    airplanes.
           13     Q And then in the attachments in the e-mail that                    13       Q But you formed that company?
           14   you sent to Mr. Weinskoski, one of them was the Advisory              14       A I did, yes.
15:11:12 15     IP Services SPA?                                           15:13:11 15         Q You formed K.Jam Media?
           16     A That's what the attachment says. I don't know                     16       A No. K.Jam Media was formed back in 2007.
           17   what was actually there, but that's what it says, yes.                17       Q You didn't form that?
           18     Q What was the Advisory IP Services SPA?                            18       A I did. But you said into 2011 and '12.
           19     A I don't know. I don't recall.                                     19       Q Fair enough. But as far as the list goes,
15:11:24 20       Q It also has the Advisory IP Services note. Was         15:13:21 20      that --
           21   that a reference note or was that the note purchase                   21       A Yes.
           22   agreement?                                                            22       Q -- was a company you formed?
           23     A I don't recall what each one of these specific                    23       A Yes. That is correct.
           24   documents were from 2013.                                             24       Q You were involved in the information of Owari
15:11:37 25       Q All right. I've handed you, sir, what's been           15:13:28 25      Opus; correct?



                                                                                                   58 (Pages 226 to 229)
                     eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 60 of 113 Page ID
                                      #:9918
                                                              Kiarash Jam                                                          03-27-19
                                                        Page 230                                                                   Page 232
15:13:29    1      A Frymi, I believe, did that, yes.                      15:15:51    1      A No, sir.
            2      Q You were involved in the formation of Pagoda                      2      Q Did you have every right and ability to refuse
            3   Services; correct?                                                     3   to sign the revised agreements?
            4      A Yes. That was -- these were all for individual                    4      A Yes.
15:13:35    5   transactions, I guess.                                     15:15:58    5      Q Did you ever have every right and ability to
            6      Q You were involved in the creation of Pineboard                    6   refuse to issue another check out of Swartz IP?
            7   Holdings; correct?                                                     7      A I was not issuing checks out of Swartz IP.
            8      A Yes.                                                              8      Q Well, how were you arranging for the payment
            9      Q And you were involved in the formation of                         9   of -- on behalf of Advisory?
15:13:43   10   Swartz IP; correct?                                        15:16:11   10      A This was a payment to Swartz IP, not from
           11      A No, I was not.                                                   11   Swartz IP.
           12      Q Excuse me. I'll hand you what's been marked as                   12      Q From who?
           13   Exhibit 40, sir.                                                      13      A It doesn't say.
           14      A Thank you, sir.                                                  14      Q Okay.
14:15:32   15           (Exhibit 40 was marked for                         15:16:17   15      A Probably Integrated Administration. But I did
           16           identification by the Court Reporter                          16   not write checks on behalf of SIP.
           17           and is attached hereto.)                                      17      Q Let me hand you what's been marked as
           18   BY MR. WALKER:                                                        18   Exhibit 41.
           19      Q I'll ask you identify this, please.                              19            (Exhibit 41 was marked for
15:14:28   20      A Is this what we just saw?                             15:16:28   20            identification by the Court Reporter
           21      Q Yes, sir.                                                        21            and is attached hereto.)
           22      A Yeah.                                                            22   BY MR. WALKER:
           23      Q And what was your response to Mr. Bergstein's                    23      Q Is this an affidavit that you signed on or
           24   request that you sign the revised agreements and that                 24   about June 22, 2013?
15:14:39   25   there would need to be a check issued to Advisory IP       15:16:39   25      A Yes.


                                                        Page 231                                                                   Page 233
15:14:44    1   Services according to the note?                            15:16:40    1       Q Is that your signature on the affidavit?
            2      A I said on it.                                                     2       A Yes, sir.
            3         Do you want to ask it again so it's recorded?                    3       Q And you declared under penalty of perjury under
            4      Q It's okay.                                                        4   the laws of the state of New York that the statements in
15:14:58    5         So when you responded to Mr. Bergstein's e-mail      15:16:47    5   this affidavit were true and correct?
            6   asking you to sign the revised agreements, do you recall               6       A Yes, sir.
            7   what those revised -- how those agreements had been                    7       Q And there on the very first paragraph, the
            8   revised?                                                               8   first sentence is, "I am an officer of Advisory IP
            9      A No, sir.                                                          9   Services, Inc."; correct?
15:15:08 10        Q Did you compare them to the previous agreements       15:16:59 10         A Yes.
           11   that you had signed to see what changes had been made?                11       Q And that was the company that had had its name
           12      A No, sir.                                                         12   changed from Swartz IP?
           13         MR. WIECHERT: Assumes facts not in evidence.                    13       A That is correct.
           14   BY MR. WALKER:                                                        14       Q So I take it there's no doubt that you were an
15:15:17 15        Q Were -- were you signing revised agreements           15:17:11 15     officer of Swartz IP?
           16   that you had signed the original agreements on?                       16       A David told me to sign the document as the VP.
           17      A I don't recall specifically what this was                        17   If he actually ever made me the VP, I don't know.
           18   about.                                                                18       Q Well, you were signing an affidavit that was
           19      Q When you responded to Mr. Bergstein, with                        19   purportedly filed or prepared to file in a court under
15:15:30 20     respect to the requests that he had in this May 14, 2013   15:17:26 20     penalty of perjury.
           21   e-mail, you didn't complain about or express any                      21          Did David make you sign the affidavit?
           22   concerns about what you were doing at his request?                    22       A No. The affidavit came to me from Alex
           23      A No, sir.                                                         23   Weingarten, I think.
           24      Q You didn't ask any questions about any aspect                    24       Q Did you review the affidavit before you signed
15:15:47 25     or ramification of what you were doing?                    15:17:36 25     it?



                                                                                                 59 (Pages 230 to 233)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 61 of 113 Page ID
                                       #:9919
                                                                   Kiarash Jam                                                         03-27-19
                                                             Page 234                                                                  Page 236
15:17:36    1       A I don't recall specifically, but probably. I         15:19:32    1     A No, I just don't think I had clarity. I don't
            2    don't recall specifically 2013 if I reviewed this                     2   know if it changed or not, but...
            3    document or not.                                                      3     Q Was there something that prevented you from
            4       Q At the end of the day, you signed an affidavit                   4   securing clarity on that at any time prior to
15:17:45    5    subject to penalty of perjury that you were an officer    15:19:47    5   September 24, 2013?
            6    of Swartz IP; correct?                                                6     A I would ask Frymi. She was the keeper of all
            7       A I signed this document, yes.                                     7   documents and things of that nature.
            8       Q Let me hand you what's been marked as                            8     Q Exactly. So was there anything that prevented
            9    Exhibit 42.                                                           9   you from asking Frymi about your status as an officer or
15:18:05   10             (Exhibit 42 was marked for                       15:19:59 10     director in any of the companies that we've seen listed
           11             identification by the Court Reporter                        11   today in these documents prior to September 2013?
           12             and is attached hereto.)                                    12     A No.
           13          THE WITNESS: Okay.                                             13     Q She officed down the hall from you; right?
           14    BY MR. WALKER:                                                       14     A Yeah.
15:18:13   15       Q So it starts with an e-mail from David               15:20:11 15       Q The records regarding these companies were
           16    Bergstein to you, Frymi Biedak, and Henry Simonian;                  16   maintained by her down the hall from you; right?
           17    correct?                                                             17     A I think she maintained the records, yes.
           18       A Harry Simonian, yes.                                            18     Q So you could have found out if you were an
           19       Q Harry. Who -- what was Harry Simonian's role?                   19   officer of these companies, what the status of their
15:18:33   20       A Harry Simonian is an accountant that works for       15:20:23 20     financial situation was, the balance of their bank
           21    David in David's office.                                             21   accounts, you could have found that out at any time,
           22       Q And he had a cyranocompany --                                   22   couldn't you?
           23       A Yes.                                                            23        MR. WIECHERT: Calls for speculation. No
           24       Q -- .com e-mail address?                                         24   foundation.
15:18:42   25       A Yes.                                                 15:20:30 25          THE WITNESS: I don't know if Frymi would have


                                                             Page 235                                                                  Page 237
15:18:42    1     Q And David asks that you "please prepare the            15:20:31    1   had that information, but I could have asked Frymi if
            2   quarterly checks from Glendon today and let me know what               2   she had the corporate documents. Maybe she did or
            3   the total is so I can have additional funds wired in.                  3   didn't. I don't know.
            4   Date all the checks today"; correct?                                   4   BY MR. WALKER:
15:18:54    5     A That's what he says.                                   15:20:36    5      Q Well, if you were wanting to know if you were
            6     Q "And for the Sever-North and Swartz payments,                      6   an officer of a company, do you think you would have a
            7   please have the funds wired."                                          7   right to find that out?
            8           Did I read that correctly?                                     8      A Yes. And I asked her the question, as you see
            9     A Yes, sir.                                                          9   here.
15:19:01   10     Q Where were all these -- where were these funds         15:20:44 10        Q Right. And did you exercise that same right
           11   for the quarterly checks from Glendon and the                         11   any time prior to September 2013?
           12   Sever-North and Swartz payments coming from?                          12      A I think we've seen other e-mails of me asking
           13     A I don't know. I don't know if there was money                     13   am I an officer here. We've been through that earlier
           14   in Glendon already or not. I don't know the answer to                 14   today.
15:19:12   15   that.                                                      15:20:53 15        Q Yes, sir. So my question is, was that
           16     Q And Frymi responds, "Unless Kia has them, we                      16   something that changed from time to time that
           17   need wiring instructions for Sever-North and Advisory IP              17   necessitated that you keep asking?
           18   Services. I would like to add them to the list";                      18      A I don't know if the officers changed or not. I
           19   correct?                                                              19   was not in control of those entities. If David elected
15:19:22   20     A Yes.                                                   15:21:05 20     new people or put new people, I don't know what he was
           21     Q And you respond to Frymi, "Am I an officer of                     21   or wasn't doing.
           22   either of these companies?"                                           22      Q And despite that fact, you were content just to
           23     A Yes.                                                              23   stay in the office with him and continue to operate with
           24     Q Was that something that changed from time to                      24   him?
15:19:31   25   time?                                                      15:21:15 25        A I thought everything was going the way it



                                                                                                  60 (Pages 234 to 237)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 62 of 113 Page ID
                                       #:9920
                                                                    Kiarash Jam                                                  03-27-19
                                                            Page 238                                                             Page 240
15:21:18    1   should have been.                                         15:23:47    1   He put in more money than anybody else. He took a
            2     Q Let me hand you what's been marked as                             2   second out on his house to buy shares. That's how much
            3   Exhibit 43, sir.                                                      3   he believed in us taking it private and the opportunity
            4     A Thank you.                                                        4   that provided.
14:15:32    5           (Exhibit 43 was marked for                        15:23:56    5       Q So you had access to Glendon's bank account?
            6           identification by the Court Reporter                          6       A I did, yes.
            7           and is attached hereto.)                                      7       Q And you were signatory on that account?
            8   BY MR. WALKER:                                                        8       A Yes. I went to the -- to the bank account at
            9     Q Now, in response to the same e-mail from                          9   Wells Fargo. There was an account that we set up with
15:21:38 10     Mr. Bergstein on May 13, 2013, Frymi responds that, "We   15:24:08 10     Deutsche Bank, which was the account that I couldn't
           11   noticed that there is a discrepancy on page 1 of the                 11   touch. It was where the investments would go in and the
           12   Advisory IP Services note. The initial principal amount              12   public shareholders would take their stock certificates
           13   $200,000, but in the text it says 500,000. Please                    13   and get paid for it. That was some special account that
           14   advise if this needs to be corrected."                               14   was used for that purpose only.
15:21:57 15           What was the source of that mistake?                15:24:25 15         Q Have you received any lawsuits from any of the
           16     A I don't know. David drafted it.                                  16   investors in connection with the Glendon transactions
           17     Q So was Mr. Bergstein --                                          17   you were involved in?
           18     A Or I don't know if David drafted it or not, but                  18       A No, sir.
           19   David is the one who sent it. I don't know who drafted               19       Q Let me hand you what's been marked as
15:22:09 20     it. It wasn't me.                                         15:24:36 20     Exhibit 44.
           21     Q Well, like -- let's take a look at this first                    21           (Exhibit 44 was marked for
           22   document. It's actually a stock purchase agreement                   22           identification by the Court Reporter
           23   between Glendon and Sever-North; correct?                            23           and is attached hereto.)
           24     A Yes.                                                             24         THE WITNESS: Thank you.
15:22:19 25       Q And Sever-North is paying $1.8 million for                       25   ///


                                                            Page 239                                                             Page 241
15:22:24    1   2.65 million shares of Glendon's common stock; correct?   15:24:38    1   BY MR. WALKER:
            2     A That's what it says.                                              2     Q Ask you if you can identify that document,
            3     Q Who was drafting these agreements?                                3   please.
            4     A I think this was probably drafted by Aaron                        4     A It says it's a list of IA employees.
15:22:40    5   Grunfeld or David. I don't know.                          15:24:47    5     Q Specifically for the period of August 2011 to
            6     Q So it was either drafted by the president of                      6   December 2013; correct?
            7   Swartz IP or the attorney that formed Swartz IP?                      7     A That's what it says.
            8     A I would assume it's the two. I don't know who                     8     Q What was the purpose of preparing this list?
            9   drafted it. That's an assumption.                                     9         MR. WIECHERT: No foundation.
15:22:54 10       Q Did you ever ask Mr. Bergstein who was drafting       15:25:00 10           THE WITNESS: I don't know. I don't know.
           11   these documents?                                                     11   BY MR. WALKER:
           12     A No, sir. I don't recall doing that.                              12     Q Did you request this list be prepared for your
           13     Q Let's go to page 389.                                            13   company?
           14     A 389.                                                             14     A I don't remember.
15:23:14 15       Q Now, this was another stock purchase agreement        15:25:09 15       Q Who had access to this kind of information
           16   between Glendon Group and BDZ Group, Inc.; correct?                  16   about the purported employees of Integrated
           17     A Yes.                                                             17   Administration?
           18     Q And here, Glendon was selling BDZ Group, Inc.                    18     A Frymi, Steve, probably Majid.
           19   3.1 million shares for a total purchase price of                     19     Q I think Frymi testified that she doesn't
15:23:29 20     $2.4 million; correct?                                    15:25:27 20     believe she prepared this because it was in all caps.
           21     A Yes.                                                             21   Accepting that as her testimony, do you know who might
           22     Q So this was the same stock transaction                           22   have prepared this?
           23   involving Glendon that was the subject of the cease and              23     A No, I don't.
           24   desist order from the SEC that we just read; correct?                24     Q And you don't recall what its purpose might be?
15:23:44 25       A Yes. David was the largest owner of Glendon.          15:25:40 25       A I don't.



                                                                                                61 (Pages 238 to 241)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 63 of 113 Page ID
                                       #:9921
                                                                   Kiarash Jam                                                     03-27-19
                                                           Page 242                                                                Page 244
15:25:41    1      Q Looking at the gentlemen listed on Item No. 22,       15:27:38    1   anything.
            2   Jeffrey Kranzdorf --                                                   2         MR. WIECHERT: The question's incredibly
            3      A Yes.                                                              3   argumentative and misleading.
            4      Q -- is he an attorney?                                             4         THE WITNESS: I'm not trying to obscure
15:25:49    5      A Yes, he is.                                           15:27:45    5   anything, sir.
            6      Q And he was recently disbarred?                                    6   BY MR. WALKER:
            7      A In California, he was. He's still practicing                      7      Q Where did the $50,000 come from that was paid
            8   in New York.                                                           8   to Swartz IP?
            9      Q Why was he disbarred in California?                               9      A I don't know. I don't recall.
15:25:58 10        A I don't know.                                         15:27:53 10        Q And the deposits are all redacted out; correct?
           11      Q Some type of fraud?                                              11      A That's what the document shows.
           12      A I don't know why he was disbarred in                             12      Q Let me hand you what's been marked as
           13   California.                                                           13   Exhibit 46.
           14         MR. WIECHERT: Do you want to testify about it,                  14      A Thank you.
15:26:05 15     Counsel?                                                   15:28:10 15              (Exhibit 46 was marked for
           16   BY MR. WALKER:                                                        16            identification by the Court Reporter
           17      Q Let me hand you what's been marked as                            17            and is attached hereto.)
           18   Exhibit 45.                                                           18   BY MR. WALKER:
           19           (Exhibit 45 was marked for                                    19      Q Okay. I apologize for the landscape
15:26:10 20             identification by the Court Reporter               15:28:21 20     orientation of this.
           21           and is attached hereto.)                                      21      A No, problem. It's making me realize how much I
           22         THE WITNESS: Okay.                                              22   need my glasses.
           23   BY MR. WALKER:                                                        23      Q Okay. We'll start, I guess, with the bottom
           24      Q Please identify this document.                                   24   e-mail that goes all the way to the second page.
15:26:21 25        A This is a bank statement from Wells Fargo for         15:28:34 25        A Okay.


                                                           Page 243                                                                Page 245
15:26:23    1   the K.Jam Media bank account dated December 1 to 31st of   15:28:36    1      Q And this is an e-mail from you to
            2   2013, wells Fargo.                                                     2   Mr. Zarrinkelk; correct?
            3     Q Okay. So this was a bank statement for your                        3      A Yes, sir.
            4   company K.Jam Media's bank account at Wells Fargo;                     4      Q Mr. Bergstein is not copied on this; correct?
15:26:40    5   correct?                                                   15:28:43    5      A Yes, sir.
            6     A Yes, sir.                                                          6      Q And it's dated December 6, 2013?
            7     Q Okay. And it shows on page 422 that there was                      7      A Correct.
            8   a $50,000 payment made by K.Jam Media to Swartz IP;                    8      Q And you say, "Hope you are well. There is a
            9   correct?                                                               9   wire into Pineboard. It is for the purchase
15:26:56   10     A That's what it shows.                                  15:28:55   10   distribution."
           11     Q Why was that payment made?                                        11         Did I read that correctly?
           12     A I don't know. I don't recall.                                     12      A Yes, you did.
           13     Q At the end of the day, it shows on the last                       13      Q What was the amount of that wire into
           14   page that the average daily ledger balance was                        14   Pineboard?
15:27:06   15   $6,380.96; correct?                                        15:29:02   15      A I don't know. I'm looking to see if it's on
           16     A That's what it shows.                                             16   this piece of paper. I don't know. I don't recall.
           17     Q Why did you redact the daily ledger balance                       17      Q So some amount of money is deposited into
           18   summary when this was produced in this case?                          18   Pineboard Holdings; correct?
           19     A I don't know.                                                     19      A Yes.
15:27:20   20     Q Was it to obscure the fact that this account           15:29:15   20      Q That's an account that you had access to?
           21   normally has roughly $6,300 in it other than when 50,000              21      A Yes, sir.
           22   is moved in and out very quickly to Swartz IP?                        22      Q What was a purchase distribution?
           23        MR. WIECHERT: And, Counsel, how does that                        23      A I don't know. I think that's why I put it in
           24   obscure the fact that you know that from the document?                24   quotes, so he would write it as purchase distribution in
15:27:38   25        THE WITNESS: I'm not trying to obscure                15:29:25   25   his ledger. And then later when we finally would sit



                                                                                                62 (Pages 242 to 245)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 64 of 113 Page ID
                                       #:9922
                                                                   Kiarash Jam                                                        03-27-19
                                                            Page 246                                                                  Page 248
15:29:27    1   with David, we could say to David, You said it's           15:31:21    1   payroll account, you were going to wire $100,000 to
            2   purchase distribution; explain that. What is it? So                    2   Cyrano; correct?
            3   that we could update the -- the charts.                                3     A Yes.
            4     Q What does "purchase distribution" even mean?                       4     Q Okay. But why was $100,000 out of the
15:29:41    5     A I don't know.                                          15:31:30    5   Integrated Administration payroll account going to
            6     Q So Mr. Bergstein provided you what you                             6   Cyrano Group?
            7   acknowledge was a meaningless characterization of a wire               7     A I don't remember why he asked me to do that.
            8   that went into Pineboard?                                              8     Q Well, clearly, Cyrano's not an employee of
            9        MR. WIECHERT: The question's argumentative.                       9   Integrated Administration; correct?
15:29:50 10     It misstates the testimony.                                15:31:42 10       A No.
           11        THE WITNESS: No, that's not what I said. What                    11     Q Also from the Integrated Administration payroll
           12   I said is David said it was a purchase distribution.                  12   account, you were to wire -- Mr. Zarrinkelk was to wire
           13   BY MR. WALKER:                                                        13   $23,833.33 to FCI Lender Services, Inc.; correct?
           14     Q Right.                                                            14     A Uh-huh.
15:29:57 15       A So I coded it as that.                                 15:31:57 15       Q Was that a yes, sir?
           16     Q Right.                                                            16     A Yes, sir. Sorry. I didn't mean to just nod.
           17     A Told Majid to write it as that so that later                      17     Q No, that's fine. That's fine.
           18   on, we could get a complete explanation from him.                     18            Okay. And the beneficiary bank was Sunwest
           19     Q As we sit here today, you can't tell me what                      19   Bank. And it was for a loan on property located at 5353
15:30:04 20     "purchase distribution" means?                             15:32:09 20     Round Meadow Road in Hidden Hills, California; correct?
           21     A I don't know what he was referring to back in                     21     A Yes, sir.
           22   2013.                                                                 22     Q And that's Mr. Bergstein's home address;
           23     Q Well, as we look at it today, can you tell me                     23   correct?
           24   what it means? Knowing what it was in hindsight?                      24     A That is correct.
15:30:14 25       A "Purchase distribution," I don't know what he          15:32:17 25       Q So you were paying Mr. Bergstein's mortgage


                                                            Page 247                                                                  Page 249
15:30:18    1   was referring to.                                          15:32:22    1   payment for his residence out of the Integrated
            2     Q So a wire of some amount goes into Pineboard's                     2   Administration payroll account; correct?
            3   account; correct?                                                      3     A Out of the administrative -- out of the IA
            4     A Yes, sir.                                                          4   account, yes. We wired $23,833 to Sun Bank -- Sunwest
15:30:24    5     Q And you were asking Mr. Zarrinkelk then from           15:32:33    5   Bank.
            6   Pineboard Holdings to send $300,000 to Graybox; correct?               6     Q And so, again, you were taking money that
            7     A Yes, sir.                                                          7   Pineboard had sent to Integrated Administration's
            8     Q And that was Mr. Bergstein's company?                              8   payroll account, and then turning around and immediately
            9     A Yes. David owned -- from what I understand,                        9   paying Mr. Bergstein's mortgage on his home --
15:30:36 10     owns Graybox. It's his company.                            15:32:52   10     A Yes.
           11     Q And then from Pineboard, he was also to                           11     Q -- out of the Integrated Administration payroll
           12   transfer $50,000 to Swartz IP; correct?                               12   account --
           13     A That's what it says.                                              13     A Yes.
           14     Q And then also from Pineboard, he was to send                      14     Q -- correct?
15:30:47 15     $240,000 to Integrated Administration; correct?            15:32:54   15     A Maybe he had advanced some money elsewhere and
           16     A That's what it says.                                              16   then this was paying him back for the money he had
           17     Q Okay. So it looks like there was at least                         17   advanced.
           18   $590,000 wired into Pineboard to cover those three                    18     Q Or maybe he was just moving money from
           19   disbursements; correct?                                               19   Pineboard through Integrated Administration to pay one
15:31:04 20       A That's correct.                                        15:33:05   20   of his personal expenses; correct?
           21     Q Okay. And then, as we saw, there was supposed                     21     A I don't know what he was doing.
           22   to be from Pineboard $240,000 to Integrated                           22     Q Well, actually, you were the one doing it;
           23   Administration and -- the payroll account; correct?                   23   right? I mean, Mr. Zarrinkelk is your accountant;
           24     A Yes.                                                              24   right?
15:31:19 25       Q And then from the Integrated Administration            15:33:14   25     A Yes.



                                                                                                     63 (Pages 246 to 249)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 65 of 113 Page ID
                                       #:9923
                                                               Kiarash Jam                                                        03-27-19
                                                           Page 250                                                               Page 252
15:33:14    1     Q And you're instructing Mr. Zarrinkelk to do            15:34:58    1      Q Is it possible that Mr. Zarrinkelk's general
            2   this; correct?                                                         2   ledger for Integrated Administration was simply copied
            3     A Yes.                                                               3   or printed onto a --
            4     Q And Mr. Bergstein is not copied on any of these                    4      A Yes.
15:33:19    5   communications; correct?                                   15:35:04    5      Q -- portrait format?
            6     A Mr. Bergstein's the one who would give me all                      6      A Yes.
            7   this information as to where the money should go.                      7      Q Okay. You believe this --
            8     Q But Mr. Bergstein's not part of this                               8      A That's why I didn't recognize it.
            9   communication, is he?                                                  9      Q -- is a copy of part of the ledger for
15:33:28 10       A He's not part of this communication, no.               15:35:12   10   Integrated Administration that Mr. Zarrinkelk
           11     Q And Mr. Zarrinkelk is receiving these                             11   maintained?
           12   instructions from you; correct?                                       12      A It looks like it.
           13     A That's correct.                                                   13      Q Okay. So it reflects that there was a wire
           14     Q And then from Integrated Administration, after                    14   deposit from "Swartz IP Services Group; income to IA.
15:33:35 15     you paid Mr. Bergstein's mortgage payment, you were        15:35:30   15   See Kia e-mail November 23, 2011."
           16   supposed to send $100,000 -- Mr. Zarrinkelk was supposed              16         Did I read that correctly?
           17   to send $100,000 to K.Jam Media; correct?                             17      A Yes, you did.
           18     A Correct.                                                          18      Q Okay. And it shows $150,000; correct?
           19     Q And then from that, K.Jam Media was going to                      19      A Yes, it does.
15:33:48 20     send $20,000 to After Dark Films; correct?                 15:35:40   20      Q Okay. So why was Swartz IP Services Group
           21     A Yes. That's what it states.                                       21   paying Integrated Administration?
           22     Q And K.Jam Media was to wire $25,000 to Jeremy                     22      A I don't know.
           23   Farris; correct?                                                      23      Q Why was that characterized as income to
           24     A That's what it says.                                              24   Integrated Administration?
15:34:00 25       Q And who is Jeremy Farris?                              15:35:52   25      A Because when I asked David what is it, he said


                                                           Page 251                                                               Page 253
15:34:01    1      A Jeremy is a -- a friend of ours. Jeremy was           15:35:55    1   income.
            2   somebody that I would borrow money from time to time                   2      Q So you didn't understand the source of the
            3   when we needed money for short-term loans when funds                   3   funds from Swartz IP to your own company?
            4   were low. He's a friend.                                               4      A No. I just asked David what it was, if it was
15:34:13    5      Q When you say a friend of ours?                        15:36:02    5   income or not. And he said income. So that I could
            6      A Friend of mine. And I introduced him to David,                    6   tell Majid it was income.
            7   so he knows David. But he's my friend first.                           7      Q And you were willing to accept Mr. Bergstein's
            8      Q Let me hand you what's been marked as                             8   characterization of $150,000 payment as income to
            9   Exhibit 47, sir.                                                       9   Integrated Administration?
14:15:32 10              (Exhibit 47 was marked for                        15:36:13   10      A Yes.
           11            identification by the Court Reporter                         11      Q Were you ultimately the person responsible for
           12            and is attached hereto.)                                     12   the payment of income taxes on the part of Integrated
           13   BY MR. WALKER:                                                        13   Administration?
           14      Q Can you identify this document, please?                          14      A I was.
15:34:34 15        A No.                                                   15:36:20   15      Q So you were willing to accept a tax hit on
           16      Q At the top it states, "Integrated                                16   $150,000 without any more explanation than that?
           17   Administration 2011, 2012, and 2013 general ledger                    17      A He said it was income. So I was going to -- I
           18   detail."                                                              18   didn't want to change anything as it was. He said it
           19      A That's what it says.                                             19   was income, so I reported it as income.
15:34:45 20        Q And is it -- does this reflect the way that the       15:36:33   20      Q Well, what income had your company earned at
           21   general ledger for Integrated Administration was                      21   Integrated Administration from Swartz IP to the tune of
           22   maintained by you?                                                    22   $150,000?
           23      A No. We would do it this way. So it was never                     23      A I don't know what David was doing at the time,
           24   this small like this. We would -- Majid does it this                  24   but the money -- he sent the wire. He would often send
15:34:57 25     way.                                                       15:36:48   25   me e-mails, say, "I wired X dollars into your account."



                                                                                                64 (Pages 250 to 253)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 66 of 113 Page ID
                                       #:9924
                                                                    Kiarash Jam                                                        03-27-19
                                                             Page 254                                                                  Page 256
15:36:51    1         And then I'd ask him, "What is it? Is this           15:38:38    1        THE WITNESS: I know what was going on with IA.
            2   income? What is it?"                                                   2   But you're asking me questions about Swartz IP, which is
            3         And he would tell me and I would immediately                     3   a company that I was not running. So what Swartz was
            4   notify Majid.                                                          4   doing, I don't know.
15:36:57    5     Q Yes, sir. But with all respect, my question            15:38:47    5   BY MR. WALKER:
            6   was, with respect to your company Integrated                           6     Q No, sure. But -- but you agree that this is
            7   Administration, what had your company done to earn                     7   showing that Integrated Administration is being paid --
            8   $150,000 from Swartz IP?                                               8     A Yes.
            9     A I don't know what we were working on at the                        9     Q -- what you're characterizing as income to the
15:37:09 10     time. Maybe it's the Sovrin work we were doing. Maybe      15:38:55 10     tune of $450,000 --
           11   it was something Jerry Swartz was involved with. I                    11     A Yes.
           12   don't know specifically what this would be referring to.              12     Q -- within a six-day period of November 2011;
           13     Q In fact, you didn't know at all; right? You                       13   right?
           14   just accepted Mr. Bergstein's characterization of                     14     A Yes.
15:37:22 15     $150,000 as income to your company?                        15:39:02 15       Q So I'm asking you, what was Integrated
           16         MR. WIECHERT: It's argumentative.                               16   Administration doing to earn --
           17         THE WITNESS: As I said to you before, when he                   17     A As I --
           18   would send money into the company, I would ask him how                18     Q -- $450,000 from --
           19   to characterize it. He would tell me and I would notify               19     A Maybe they were --
15:37:33 20     the business manager.                                      15:39:07 20       Q -- Swartz IP?
           21   BY MR. WALKER:                                                        21     A Maybe it was the employees were --
           22     Q Now, six days later, on November 29, 2011,                        22        MR. WIECHERT: It's asked and -- it's asked and
           23   Swartz IP sends another wire transfer to Integrated                   23   answered.
           24   Administration and the note is, "As fee income";                      24        THE WITNESS: Maybe the employees were -- maybe
15:37:47 25     correct?                                                   15:39:12 25     it's what the employees were doing. Maybe it's payroll


                                                             Page 255                                                                  Page 257
15:37:48    1     A That's what it says.                                   15:39:14    1    that we had already advanced. Maybe it was a
            2     Q And that's $300,000; correct?                                      2    reimbursement of that. I don't remember at that time.
            3     A That's correct.                                                    3    BY MR. WALKER:
            4     Q What did -- in that six-day period, what had                       4       Q Then on January 26, 2012, there's another
15:37:55    5   Integrated Administration done to earn $300,000 from       15:39:27    5    deposit from Swartz IP that was wired and characterized
            6   Swartz IP?                                                             6    as income to Integrated Administration to the tune of
            7        MR. WIECHERT: Assumes facts not in evidence.                      7    $100,000; correct?
            8   No foundation.                                                         8       A Yes, I see that.
            9        THE WITNESS: I don't know if this was for that                    9       Q And then on February 2nd, 2012, there was
15:38:02   10   six days or for the last six months and finally it was     15:39:42 10      another wire transfer from Integrated Administration --
           11   getting paid. I don't know the answer to that question.               11    I'm sorry.
           12   BY MR. WALKER:                                                        12          And then later on February 2nd, 2012, there was
           13     Q Well, over the past or preceding six months,                      13    another wire deposit into Integrated Administration from
           14   what had Income [sic] Administration done for Swartz IP               14    Swartz IP Services that was also characterized as income
15:38:14   15   that would permit payments of $450,000 between             15:39:57 15      to the tune of $50,000; correct?
           16   November 23rd to the 29th in 2011?                                    16       A I can't really see that number, but I think it
           17     A I don't know what David was working on, what he                   17    is 50,000. Is it the one under the 100,000?
           18   was -- what deals he had going, what he was doing at the              18       Q Yes, sir.
           19   time. So I don't know the answer to that.                             19       A Yeah. I think that's a 50, yes.
15:38:28   20     Q Well, Integrated Administration was your               15:40:07 20            MR. WIECHERT: Jim, you've got good eyes.
           21   company; right?                                                       21    BY MR. WALKER:
           22     A Yes, it was.                                                      22       Q And then on February 9th, 2012 --
           23     Q And you had no idea what was going on with it?                    23       A That's 150; right?
           24        MR. WIECHERT: Objection. Vague and ambiguous.                    24       Q -- there was another wire deposit into
15:38:37   25   Overbroad.                                                 15:40:13 25      Integrated Administration's account from Swartz IP



                                                                                                    65 (Pages 254 to 257)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 67 of 113 Page ID
                                       #:9925
                                                                   Kiarash Jam                                                         03-27-19
                                                            Page 258                                                                   Page 260
15:40:14    1   Services Group that was characterized as income to the    15:42:12    1   don't know how many. He was the -- definitely one of --
            2   tune of $150,000; correct?                                            2   he was, I think, the biggest ticket on the payroll. I
            3     A That is correct. That's what this document                        3   think his -- I don't remember what his salary was. A
            4   says.                                                                 4   couple hundred thousand dollars.
15:40:22    5     Q And then on March 6, 2012, there was another          15:42:23    5     Q Well, over a period of less than three months,
            6   wire deposit into Integrated Administration's account                 6   Integrated Administration received slightly more than a
            7   from Swartz IP characterized as income to the tune of                 7   million dollars in what it characterized as income from
            8   $300,000; correct?                                                    8   Swartz IP. Are you saying that that money was then
            9     A That's correct. That's that this document                         9   turned around and paid by Integrated Administration to
15:40:36 10     says.                                                     15:42:46   10   Mr. Bergstein?
           11     Q Okay. So at that point, there was $1,050,000                     11     A No. That's not what I said. You asked me if
           12   that had been wired from Swartz IP into Integrated                   12   he was on payroll and I said, yes, for a brief period,
           13   Administration and characterized as income; correct?                 13   he was on payroll. He was one of 40 checks that would
           14     A That's correct.                                                  14   get cut every two weeks or week, whatever we were doing.
15:40:51 15       Q And can you identify for us what in the world         15:42:55   15     Q And just to be clear, you -- you can't tell us
           16   Integrated Administration had done for Swartz IP                     16   why those payments were made or why they were justified
           17   Services to -- that would merit payment by Swartz to                 17   or what Integrated Administration had done to require
           18   Integrated Administration to the tune of more than a                 18   those payments?
           19   million dollars?                                                     19     A At this time --
15:41:06 20             MR. WIECHERT: Argumentative.                      15:43:03   20        MR. WIECHERT: Compound.
           21           THE WITNESS: As I have said multiple times                   21        THE WITNESS: At this time, no, I don't recall.
           22   now, I don't know what David was doing. Maybe David was              22   BY MR. WALKER:
           23   doing something for Swartz IP and he was supposed to be              23     Q Now, the final entry, approximately five months
           24   compensated and this is his compensation. I don't know               24   later from the last wire transfer from Swartz IP, was
15:41:16 25     what David was doing.                                     15:43:17   25   dated September 7, 2012, and it's described as an


                                                            Page 259                                                                   Page 261
15:41:17    1           Integrated Administration was just running the    15:43:19    1    inventory sale to Swartz IP Services Group; correct?
            2   business of paying the employees, having their health                 2       A That's what it says.
            3   insurance, and things of that sort. Maybe those                       3       Q Is that an inventory sale from Integrated
            4   employees were working on Swartz IP deals. I don't know               4    Administration to Swartz IP?
15:41:27    5   what all 40 of those people that we looked at were        15:43:28    5       A I don't recall.
            6   working on on a daily basis. But maybe these are fees                 6       Q Well, this is the Integrated Administration
            7   for David and David's work. Maybe he was working on                   7    ledger reflecting income for a sale to Swartz IP;
            8   transactions. I don't know.                                           8    correct?
            9   BY MR. WALKER:                                                        9       A That's what it states.
15:41:36 10        Q Well, why would David launder over a million         15:43:38   10       Q And it was for $80,000; correct?
           11   dollars of payments through Integrated Administration                11       A That is what it states.
           12   from Swartz IP? Why wouldn't he just take the payment                12       Q What inventory did Integrated Administration
           13   directly if Swartz IP owed him the money?                            13    sell to Swartz IP?
           14           MR. WIECHERT: Assumes facts not in evidence.                 14       A As I said earlier, I don't recall anything
15:41:48 15     Calls for a conclusion.                                   15:43:47   15    about that transaction from 2012.
           16           THE WITNESS: I don't know why David did what                 16       Q Had Integrated Administration ever had over a
           17   he did. You can ask him.                                             17    million dollars come in to its account over a less than
           18   BY MR. WALKER:                                                       18    90-day period prior to this time?
           19      Q You maintained Mr. Bergstein officially as an                   19       A I don't recall. I don't know.
15:41:56 20     employee of Integrated Administration; correct?           15:44:37   20       Q I'll hand you what's been marked as Exhibit 48,
           21      A Yes. David was on the payroll for a brief                       21    sir.
           22   period, yes.                                                         22       A Thank you.
           23      Q So did this money then go from Integrated                       23             (Exhibit 48 was marked for
           24   Administration to Mr. Bergstein?                                     24             identification by the Court Reporter
15:42:09 25        A David has gotten some paychecks from IA. I           15:44:46   25             and is attached hereto.)



                                                                                                 66 (Pages 258 to 261)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 68 of 113 Page ID
                                       #:9926
                                                                Kiarash Jam                                                              03-27-19
                                                           Page 262                                                                      Page 264
15:44:46    1         THE WITNESS: Okay.                                   15:46:30    1           THE WITNESS: Jeff was a -- Jeff was -- this
            2   BY MR. WALKER:                                                         2   was a work in progress document, so it was constantly
            3     Q Looking at this document, do you know who                          3   getting updated as he would get more information. So I
            4   prepared this?                                                         4   don't know kind of where along the process this was.
15:44:58    5     A Jeff Solomon, I believe. Guessing.                     15:46:42    5   And it is my understanding that his note here is
            6     Q What would he have -- do you have any idea what                    6   incorrect. K.Jam Media does not known Swartz IP.
            7   he would have based this summary of entities on?                       7   BY MR. WALKER:
            8         MR. WIECHERT: Calls for a conclusion.                            8      Q Well, certainly he noted that it did at this
            9   Speculation. No foundation.                                            9   time; right?
15:45:11 10           THE WITNESS: I don't know where he was getting       15:46:56 10             MR. WIECHERT: The question's argumentative.
           11   this information. I know he talked to David a bunch and               11   Document speaks for itself.
           12   he was in the office. So I don't know where or how he                 12           THE WITNESS: That's what this document says.
           13   would get that information.                                           13   And I'm assuming this is a document that Jeff created,
           14   BY MR. WALKER:                                                        14   so...
15:45:20 15       Q Did Mr. Solomon have access to the corporate           15:47:03 15     BY MR. WALKER:
           16   records of the various corporate entities that you were               16      Q And under Owari Opus in the next section, it
           17   involved in?                                                          17   says K.Jam Media owns that company; correct?
           18     A Probably.                                                         18      A That's what this document says, yes.
           19     Q Did he have access to the corporate records of                    19      Q So setting that up, if you owned -- if K.Jam
15:45:28 20     entities that you and Mr. Bergstein were both involved     15:47:16 20     Media owned Owari Opus, you would have owned Swartz IP
           21   in?                                                                   21   then?
           22     A I don't know if -- I don't know. I would                          22           MR. WIECHERT: Assumes facts not in evidence.
           23   imagine so. I don't know.                                             23   Incomplete hypothetical. No foundation.
           24         MR. WIECHERT: Move to the strike the answer as                  24           THE WITNESS: I don't own Owari Opus and K.Jam
15:45:41 25     speculation.                                               15:47:31 25     Media did not own Swartz IP.


                                                           Page 263                                                                      Page 265
15:45:41    1   BY MR. WALKER:                                             15:47:34    1   BY MR. WALKER:
            2      Q Looking at page 534.                                              2      Q So regardless of who created that record, how
            3      A 534, yes, sir.                                                    3   is it that with the companies that you're working in and
            4      Q It's got Swartz IP Services Group at the top;                     4   around, you and Mr. Bergstein are involved with, that
15:45:48    5   correct?                                                   15:47:42    5   Frymi Biedak's involved with, that Mr. Zarrinkelk's
            6      A Yes, sir.                                                         6   involved with, how is it that that document gets created
            7      Q And there's a note that says, "K.Jam Media and                    7   and is so inaccurate, in your view?
            8   Owari Opus own Swartz"; correct?                                       8           MR. WIECHERT: Calls for speculation. No
            9      A Where does it say that?                                           9   foundation. Witness isn't the author of the document.
15:46:00 10        Q At the bottom of that section.                        15:47:57   10           THE WITNESS: Yeah. I don't know who created
           11         MR. WIECHERT: The document speaks for itself.                   11   the document. I don't know what information they had.
           12         THE WITNESS: Yes. I see that note.                              12   I don't know when it was created. So there's lots of
           13   BY MR. WALKER:                                                        13   inaccuracies in that document. That, I can tell you.
           14      Q Was that accurate at the time this was                           14   BY MR. WALKER:
15:46:06 15     prepared?                                                  15:48:05   15      Q Right. So was it the practice of everyone that
           16      A I don't know if that was accurate at the time                    16   you worked with just to generate inaccurate records
           17   it was prepared. I don't know that.                                   17   concerning the various companies you were working with?
           18      Q Based upon your experience with Mr. -- was it                    18           MR. WIECHERT: The question's argumentative.
           19   Solomon?                                                              19   Overbroad. Vague and ambiguous.
15:46:15 20        A Solomon, correct.                                     15:48:18   20           THE WITNESS: No, sir.
           21      Q Was he the kind of person that would create a                    21   BY MR. WALKER:
           22   document like this that he would be reckless with regard              22      Q Let me hand you what's been marked as
           23   to the accuracy of the information contained in it?                   23   Exhibit 49.
           24         MR. WIECHERT: Calls for speculation. Improper                   24      A Thank you, sir.
15:46:27 25     lack of evidence. No foundation.                           15:48:33   25             (Exhibit 49 was marked for



                                                                                                     67 (Pages 262 to 265)
                      eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 69 of 113 Page ID
                                       #:9927
                                                                  Kiarash Jam                                                      03-27-19
                                                            Page 266                                                               Page 268
15:48:33    1            identification by the Court Reporter              15:50:29    1      A No. I never had any conversation with Albert
            2            and is attached hereto.)                                      2   about this kind of stuff.
            3   BY MR. WALKER:                                                         3      Q Why not?
            4     Q Can you identify this document, sir?                               4      A I just didn't. David was the one who dealt
15:48:35    5     A I have seen the document. I have not read this         15:50:38    5   with him.
            6   document.                                                              6      Q Well, except here you're signing an agreement
            7     Q Okay. Let's just start at the beginning then.                      7   as one counter-party and Mr. Hallac is signing the
            8   On the first page of Exhibit 49, it's an e-mail from                   8   agreement as the other counter-party; correct?
            9   you; correct?                                                          9      A That's correct.
15:48:46 10       A Yes, sir.                                              15:50:48 10        Q I mean, Mr. Bergstein's nowhere on this
           11     Q Dated September 8, 2015 that you sent to                          11   document, is he?
           12   Mr. Bergstein?                                                        12      A No, he's not.
           13     A That is correct.                                                  13      Q Looking at page 817. Oh, hang on. Let me back
           14     Q And the subject is Swartz IP and Arius Libra;                     14   up a little bit.
15:49:01 15     correct?                                                   15:51:01 15           If you could go to page 797.
           16     A Yeah. It's a forward, yes.                                        16      A 797, yes, sir.
           17     Q And the attachments are the Arius Libra                           17      Q Sir, could you turn to page 796, please.
           18   contribution of assets, and the SIP note purchase                     18      A Yes, sir.
           19   agreement, and the SIP note; correct?                                 19      Q And there we see a Certificate of Secretary of
15:49:11 20       A That's what it says.                                   15:51:29 20     Arius Libra, Inc., a Delaware corporation. And it
           21     Q Okay. So turning to the second page, we see a                     21   states, "I am the duly-elected, qualified, and acting
           22   document entitled "Agreement regarding contribution of                22   secretary of Arius Libra, Inc., a Delaware corporation,
           23   assets to Arius Libra"; correct?                                      23   and certify that the foregoing bylaws were adopted as
           24     A That's what it says.                                              24   the bylaws of the corporation as of July 28, 2011, by
15:49:21 25       Q And it's between Arius Libra and the Wimbledon         15:51:47 25     the director of the corporation as of July 28, 2011";


                                                            Page 267                                                               Page 269
15:49:25    1   Real Estate Financing Master Fund; correct?                15:51:52    1   correct?
            2     A That's what it says.                                               2      A That is correct. That's what it says.
            3     Q Now, looking at page 766.                                          3      Q And you signed that?
            4     A Yes, sir.                                                          4      A That is correct.
15:49:38    5     Q We see Albert Hallac signed as president of            15:51:56    5      Q Now going to the next page, we see the cover
            6   Weston Capital Asset Management.                                       6   sheet for the Swartz IP note purchase agreement;
            7     A Yes, sir.                                                          7   correct?
            8     Q As investment advisor for Wimbledon Real Estate                    8      A Yes, sir.
            9   Financing Master Fund; correct?                                        9      Q And going to page 817.
15:49:54 10       A That's what it says.                                   15:52:10 10        A Just one second, please. Yes, sir.
           11     Q And you signed on behalf Arius Libra, Inc., as                    11      Q We see your signature in your capacity as vice
           12   corporate secretary; correct?                                         12   president for Swartz IP Services Group; correct?
           13     A That's what it states.                                            13      A Yes, I signed that.
           14     Q At the time this document and this agreement                      14      Q And there, if you look at page 824.
15:50:04 15     was executed, did anyone at Wimbledon Real Estate          15:52:34 15        A 824.
           16   Financing Master Fund have any idea that this agreement               16      Q There's a $25 million reference note due
           17   was being entered into?                                               17   November 14, 2016; correct?
           18        MR. WIECHERT: Calls for speculation. No                          18      A Or 2021, yes.
           19   foundation.                                                           19      Q And on the next page you signed that reference
15:50:13 20          THE WITNESS: I have absolutely no idea.               15:52:51 20     note also in your capacity as vice president for Swartz
           21   BY MR. WALKER:                                                        21   IP Services Group; correct?
           22     Q When you saw that Mr. Hallac was signing for                      22         MR. WIECHERT: It's asked and answered.
           23   an -- as an agent for Wimbledon Master Fund, did you ask              23         THE WITNESS: This is the same document we've
           24   him about his authority to execute that in that                       24   talked about; right?
15:50:29 25     capacity?                                                  15:52:59 25     BY MR. WALKER:



                                                                                                 68 (Pages 266 to 269)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 70 of 113 Page ID
                                       #:9928
                                                                 Kiarash Jam                                                    03-27-19
                                                            Page 270                                                            Page 272
15:52:59    1      Q Yes, sir.                                             15:54:54    1     Q Do you have any recollection of why he asked
            2      A Yes.                                                              2   for them?
            3      Q So we've seen your executed reference note as                     3     A I do not, sir.
            4   secretary of -- vice president, rather, of Swartz IP.                  4     Q Let me hand you what's been marked as
15:53:08    5   We've seen the -- previously, the executed note purchase   15:55:01    5   Exhibit 50.
            6   agreement that you executed as vice president of Swartz                6     A Thank you.
            7   IP. This is the first time, I think, that we're seeing                 7           (Exhibit 50 was marked for
            8   this agreement regarding contribution of assets to Arius               8           identification by the Court Reporter
            9   Libra, which you signed as corporate secretary for that                9           and is attached hereto.)
15:53:22 10     company.                                                   15:55:10   10         THE WITNESS: Yes, sir.
           11         My question to you is, why were you sending                     11   BY MR. WALKER:
           12   these executed documents to David Bergstein?                          12     Q Okay. Now, this is an e-mail from
           13      A Because he was the one -- I don't know how many                  13   Mr. Bergstein to you dated October 22, 2015.
           14   different ways to say this to be clear. I did not                     14     A Okay.
15:53:33 15     interact with any of the signing parties. He's the one     15:55:15   15     Q Asking you to send him the e-mail where you
           16   who would do it. He would send them to me for                         16   sent Keith Wellner the signed side letter.
           17   signatures. I would sign and send to him. And he would                17     A Yes, sir.
           18   disburse and do whatever it was.                                      18     Q Okay. And so you forward a December 2, 2011
           19         I did not interact with the other side. I did                   19   e-mail that we had seen earlier.
15:53:41 20     not negotiate. It was all David.                           15:55:31   20     A Yes, sir.
           21      Q Sir, with all respect --                                         21     Q Where you wrote, "Gents, here's the revised
           22      A David ran --                                                     22   DocSign --"
           23      Q -- my question was, why were you sending these                   23     A Yes, sir.
           24   agreements to Mr. Bergstein on September 8, 2015?                     24     Q -- et cetera; correct?
15:53:53 25        A Because he probably asked for them.                   15:55:35   25     A Yes, sir.


                                                            Page 271                                                            Page 273
15:53:56    1     Q And you were able to access them and provide           15:55:35    1      Q And we see the same side letter, as he
            2   them to him; correct?                                                  2   described it was --
            3     A Maybe he sent them to me or gave them to me and                    3      A Yes, I recall the letter.
            4   said sign them. Yeah. I don't know how I got them.                     4      Q Okay. And that was the November 17, 2011
15:54:06    5   Maybe he -- is there an e-mail before this where he        15:55:44    5   letter providing certain reps and warranties to --
            6   sends it to me? This is a forward. Where is the e-mail                 6      A That's the one I signed and --
            7   before this? Is that an e-mail of him sending them to                  7      Q -- Swartz IP?
            8   me?                                                                    8      A -- TT never signed.
            9     Q Well, I doubt it, sir. You signed these                            9      Q Sir?
15:54:16   10   documents. For example, the note purchase agreement was    15:55:50 10        A That -- that's the one I signed and TT never
           11   dated back in November 2011; correct?                                 11   signed.
           12     A Uh-huh.                                                           12      Q Okay.
           13     Q The reference note was also dated November 2011                   13      A Yes, I recall that.
           14   when you signed it; correct?                                          14      Q Okay. Do you know why --
15:54:31   15     A That's correct.                                        15:55:56 15        A I'm sorry. Did I answer your question? I'm
           16     Q Okay. And here we are --                                          16   sorry. Did I miss your question?
           17     A It could have been in the e-mail that was sent                    17      Q Yes, sir. My question was, why in October 2015
           18   to me before this and I'm just forwarding with the one I              18   was Mr. Bergstein asking you for that signed side
           19   signed. I don't know. I don't know the answer today.                  19   letter?
15:54:41   20     Q But my question was simply, do you know why in         15:56:08 20        A I don't why David was asking for it.
           21   September 8, 2015, you're sending those three executed                21      Q Let me hand you what's been marked as
           22   documents that you signed for those three transactions                22   Exhibit 57 [sic], sir.
           23   to Mr. Bergstein?                                                     23            (Exhibit 51 was marked for
           24     A I'm sure he asked for them. And if I had them,                    24            identification by the Court Reporter
15:54:52   25   I sent it to him.                                          14:15:32 25              and is attached hereto.)



                                                                                                69 (Pages 270 to 273)
                      eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 71 of 113 Page ID
                                      #:9929
                                                              Kiarash Jam                                                          03-27-19
                                                        Page 274                                                                   Page 276
14:15:32    1   BY MR. WALKER:                                             15:58:15    1         THE WITNESS: No.
            2      Q Now, we've seen an affidavit that you signed                      2         THE REPORTER: No.
            3   subject to penalty of perjury admitting that you were an               3         MR. WALKER: No, no. I just misstated.
            4   officer of Swartz IP. Remember that?                                   4         MR. WIECHERT: Oh.
15:56:30    5          MR. WIECHERT: Actually, it was Advisory,            15:58:15    5         MR. WALKER: So when I refer -- just for the
            6   Counsel.                                                               6   purposes of the record, when I referred to Plaintiff's
            7   BY MR. WALKER:                                                         7   Exhibit 57, I was mistaken. I meant to say Plaintiff's
            8      Q Granted. Subject to that change.                                  8   Exhibit 51.
            9      A I do recall that document, yes.                                   9         THE WITNESS: Do you want this one back?
15:56:35   10      Q And we've seen now several times the note             15:58:16 10           MR. WALKER: No, sir.
           11   purchase agreement and the reference note and the side                11   BY MR. WALKER:
           12   letter agreement, as Mr. Bergstein referred it, all of                12      Q And I was referring to the defendant Kiarash
           13   which you signed in your capacity as vice president of                13   Jam's supplemental responses to Plaintiff's first set of
           14   Swartz IP; correct?                                                   14   combined written discovery containing the request for
15:56:53   15      A I believe so, yes.                                    15:58:25 15     admission stating, "Admit that you executed the NPA, a
           16      Q Okay. If you could turn to page -- where's the                   16   true and accurate copy, which is annexed hereto as
           17   page number on this -- I believe it's 9. It's hard to                 17   Exhibit A, on or about November 14, 2011, as SIP's vice
           18   see at the bottom.                                                    18   president."
           19      A Nine. Okay.                                                      19         And your response was admit; correct?
15:57:06   20      Q And were you asked in this case to admit that         15:58:37 20        A That's what it says, yes.
           21   you executed the note purchase agreement on or about                  21      Q Thank you.
           22   November 14, 2011, as SIP's vice president.                           22         All right, sir. I've handed you what's been
           23          And you admitted it; correct?                                  23   marked as Exhibit 52.
           24      A I did sign it on November 14th, yes.                             24      A Yes, sir.
15:57:24   25      Q And you signed it on November 14, 2011 as             15:58:47 25        Q Have you seen this document before?


                                                        Page 275                                                                   Page 277
15:57:28    1   Swartz IP's vice president?                                15:58:50    1     A I don't think so.
            2      A Yes. I asked David what's my title and he said                    2           (Exhibit 52 was marked for
            3   vice president.                                                        3           identification by the Court Reporter
            4      Q And you admit --                                                  4           and is attached hereto.)
15:57:32    5      A He wanted me to sign it as. Okay.                     15:58:52    5   BY MR. WALKER:
            6      Q Let me hand you, sir, what's been marked as                       6     Q Now, this --
            7   Exhibit 52.                                                            7     A Hold on. Hold on.
            8         THE REPORTER: You said 57 on the last one.                       8     Q Yes, sir.
            9   You want to clarify that?                                              9     A Was this the document that we referred to in
           10         MR. WALKER: Oh, I did?                               15:58:56 10     that e-mail with Alex Weingarten?
           11         THE REPORTER: Yes.                                              11     Q I don't believe so, sir.
           12         THE WITNESS: It's 50.                                           12     A Then I have not. I don't think I've seen this.
           13         THE REPORTER: It's 51.                                          13     Q Okay. This is a money judgment entered in the
           14         MR. WALKER: Ah.                                                 14   Supreme Court of the State of New York, County of New
15:58:13   15         THE REPORTER: Right?                                 15:59:11 15     York; correct?
           16         THE WITNESS: Fifty?                                             16         MR. WIECHERT: Are you asking him to --
           17         MR. WALKER: No, no. That's --                                   17         THE WITNESS: It says "money judgment" on it.
           18         THE REPORTER: No, no, no.                                       18   And it says "Supreme Court" on it, that I can --
           19         MR. WALKER: It's the one in front of you, sir.                  19         MR. WIECHERT: -- he doesn't recall seeing it.
15:58:13   20   I'm sorry.                                                 15:59:21 20     BY MR. WALKER:
           21         THE WITNESS: Oh, this was 52.                                   21     Q Has anyone ever shown you the money judgment
           22         MR. LATZER: The previous --                                     22   that my client, Class TT, secured against Swartz IP?
           23         THE REPORTER: The previous one you said --                      23     A I do think I've seen this document before, sir.
           24         MR. WIECHERT: You said it was 57. Was that                      24     Q Okay. Going to the second page.
15:58:15   25   right? You jumped a few numbers.                           15:59:30 25       A Okay, sir.



                                                                                                 70 (Pages 274 to 277)
                   eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 72 of 113 Page ID
                                      #:9930
                                                              Kiarash Jam                                                               03-27-19
                                                         Page 278                                                                       Page 280
15:59:35    1      Q Class TT was granted a judgment against               16:01:41    1      A That your theory is that --
            2   Advisory IP Services, Inc., formerly known as Swartz IP                2      Q You worked with Mr. Bergstein to use a shell
            3   Services Group, Inc., in the principal sum of                          3    corporation, Swartz IP --
            4   $17,693,900.27.                                                        4          MR. WIECHERT: Do you want to know what he --
15:59:48    5         Did I read that correctly?                           16:01:49    5    BY MR. WALKER:
            6      A Yes, you did.                                                     6      Q -- to perpetrate a fraud --
            7      Q Plus interest to July 14, 2015 of $4,777,353;                     7          MR. WIECHERT: -- thinks the theory is? Or do
            8   correct?                                                               8    you want to keep stating what you say the theory is?
            9      A That's what it says.                                              9          MR. WALKER: Please don't interrupt my
16:00:01 10        Q Plus interest continuing to run from July 14,         16:01:55 10      question.
           11   2015, at the per diem rate of $4,362.82; correct?                     11          MR. WIECHERT: Again, you didn't let him answer
           12      A That's what it says.                                             12    so you could make a speech. So why don't you just ask a
           13      Q And at this time, that totaled $580,000 --                       13    question and let him make the speech.
           14   263 -- $580,263.04; correct?                                          14          MR. WALKER: I'll re-ask the question again.
16:00:11 15        A That's what it says.                                  16:02:02 15      BY MR. WALKER:
           16      Q Making the total amount of the judgment at the                   16      Q Do you understand that in connection with this
           17   time entered $23,051,971.31; correct?                                 17    judgment that we marked as Exhibit 52, that we're
           18      A That's what it states.                                           18    seeking to hold you personally liable for the balance of
           19      Q And do you understand that our claim against                     19    the judgment under an alter ego theory, which would be
16:00:32 20     you in this case under an alter ego theory is asking the   16:02:15 20      that you and Mr. Bergstein worked together to use Swartz
           21   Court to enter a judgment in favor of Class TT that you               21    IP as a sham corporation to perpetrate a fraud on the
           22   were personally liable for the balance of this judgment               22    Class TT investors to the tune of $17.7 million?
           23   after allowing all lawful credits and offsets for the                 23      A Well, you've articulated it to me now. I
           24   settlement paid to date?                                              24    understand what you just said. I completely disagree
16:00:49 25        A My attorney has advised me that that is what --       16:02:32 25      with what you just said, but that's why I'm sitting here


                                                         Page 279                                                                       Page 281
16:00:52    1         MR. WIECHERT: Don't go into -- he doesn't want       16:02:34    1   and you're sitting there.
            2   my communications, but your understanding.                             2     Q You understand that's what's at stake in this
            3   BY MR. WALKER:                                                         3   lawsuit, though?
            4      Q You understand this is the judgment that we're                    4     A You just articulated it. Yes, I understand
16:00:59    5   asking this Court to declare that you're personally        16:02:41    5   what you just said.
            6   liable for?                                                            6         MR. WALKER: Why don't we take a break.
            7      A Yes.                                                              7         MR. WIECHERT: Okay.
            8      Q Whatever the total amount might be today after                    8         THE WITNESS: Okay.
            9   accrued interest and after all lawful credits have been                9         THE VIDEOGRAPHER: We are going off the record
16:01:09 10     granted?                                                   16:02:45 10     at 4:00 p.m.
           11      A Okay.                                                            11         (A recess was taken.)
           12      Q And you understand that that's what this                         12         THE VIDEOGRAPHER: We are back on the record at
           13   lawsuit's about; correct?                                             13   4:12 p.m.
           14      A Yes.                                                             14   BY MR. WALKER:
16:01:13 15        Q And it relates to Swartz IP and our allegation        16:14:48 15       Q Mr. Jam, was there any time after November 2011
           16   that you and Mr. Bergstein worked together to use a                   16   that you became concerned about the incredible flow of
           17   shell company, Swartz IP, to perpetrate the fraud that                17   funds in and out of your accounts in the Swartz IP
           18   stole the $17.7 million of Class TT's investment                      18   account?
           19   proceeds from them?                                                   19         MR. WIECHERT: Vague and ambiguous.
16:01:33 20           MR. WIECHERT: It's not a question, it's a            16:15:01 20           THE WITNESS: I wasn't in charge of the Swartz
           21   statement. And I move to strike Counsel's statement.                  21   IP account, so I don't know what was going in and out of
           22   BY MR. WALKER:                                                        22   the Swartz IP account. I wasn't a signer. I didn't
           23      Q No, it was a question. I'm asking if you                         23   open the account. So I was unaware of the activity in
           24   understand that that's our theory of recovery in this                 24   and out of the Swartz IP account that you refer to.
16:01:40 25     case?                                                      16:15:12 25     BY MR. WALKER:



                                                                                                   71 (Pages 278 to 281)
                    eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 73 of 113 Page ID
                                      #:9931
                                                              Kiarash Jam                                                          03-27-19
                                                        Page 282                                                                   Page 284
16:15:12    1      Q Are you aware of the fact that it was roughly         16:17:09    1          THE WITNESS: I don't know -- as I said, I
            2   90 days and almost the entirety of the $17.7 million was               2   don't control Swartz IP account. You told me the money
            3   gone?                                                                  3   went in and was out in 90 days. I -- I don't know
            4      A No, I'm not.                                                      4   anything about that.
16:15:22    5      Q And that all of that was sent to Swartz IP and        16:17:17    5   BY MR. WALKER:
            6   then washed through that company?                                      6      Q Well, I guess my point is that the transaction
            7         MR. WIECHERT: Objection. No foundation.                          7   that you signed on behalf of Swartz IP was the vehicle
            8         THE WITNESS: I don't know --                                     8   by which my client was induced to deposit almost
            9         MR. WIECHERT: Argumentative.                                     9   $18 million into Swartz IP's account; right?
16:15:30 10           THE WITNESS: Sorry.                                  16:17:31 10            MR. WIECHERT: The question is vague and
           11         I don't know that the money had gone in and                     11   ambiguous. Assumes facts not in evidence.
           12   out. I'm not on those accounts. I don't know what                     12          THE WITNESS: Okay.
           13   happened to those accounts. I don't monitor them. I                   13   BY MR. WALKER:
           14   don't get statements. I'm not a signer.                               14      Q And your signing of the note purchase agreement
16:15:40 15     BY MR. WALKER:                                             16:17:40 15     facilitated the entire following set of events and
           16      Q Do you agree with me that had you not signed                     16   consequences; right?
           17   the note purchase agreement or the reference notes on                 17          MR. WIECHERT: Same objections.
           18   behalf of Swartz IP, that that $17.7 million would never              18          THE WITNESS: Okay.
           19   have been transferred by my client to your company?                   19   BY MR. WALKER:
16:15:58 20           MR. WIECHERT: Calls for speculation. No              16:17:50 20        Q Do you agree with that?
           21   foundation. Also calls for a conclusion.                              21      A I don't know what your client did or didn't do
           22         THE WITNESS: I don't know if they would have                    22   or how they did it, why they did it. I can't speak to
           23   transferred it in different ways. A different type of                 23   what your client did. But I'm assuming your client did
           24   document. But I -- I don't know what your client would                24   their own diligence. They're -- your -- your looked to
16:16:11 25     or wouldn't have done.                                     16:18:02 25     see who they were or were not getting into business with


                                                        Page 283                                                                   Page 285
16:16:11    1   BY MR. WALKER:                                             16:18:04    1   and made a decision based on whatever their internal
            2      Q Well, the note purchase agreement was the                         2   criteria was. I don't know anything about your client.
            3   vehicle by which the deposit of the $17.7 million from                 3   I've never interacted with your client.
            4   my client into the Swartz IP account was justified;                    4      Q Why would you presume any of that in this
16:16:21    5   right?                                                     16:18:13    5   instance?
            6          MR. WIECHERT: "Justified" is vague and                          6      A Because that's what I would assume they would
            7   ambiguous.                                                             7   have done. As I said, I don't know any of them. I have
            8          THE WITNESS: As I said, I don't know what your                  8   not interacted with them. I don't...
            9   client would have done if that document was not signed.                9      Q And this is in connection with the transaction
16:16:30 10     BY MR. WALKER:                                             16:18:24 10     involving a note purchase agreement that you didn't even
           11      Q Well, they certainly wouldn't have transferred                   11   bother to read; correct?
           12   almost $18 million to Swartz IP's account; right?                     12         MR. WIECHERT: The question's argumentative.
           13          MR. WIECHERT: Motion -- well, strike the                       13   Asked and answered.
           14   motion. He actually asked the question at the end. So                 14   BY MR. WALKER:
16:16:41 15     it will be -- calls for speculation. No foundation.        16:18:32 15        Q Correct?
           16   And it calls for a conclusion.                                        16      A Yes.
           17          THE WITNESS: Can you repeat the question,                      17      Q Did you ever send an e-mail to Mr. Bergstein
           18   please.                                                               18   asking him to show some love to your Amex?
           19          MR. WALKER: Go ahead and read it back.                         19      A A lot of times when the bill was late, I'd say,
16:16:49 20              (Whereupon, the record was read back              16:18:41 20     Hey, man, what are we doing about this? I'd ask for
           21            by the Court Reporter as follows:                            21   that. I'd ask for rent. I'd ask for payroll. There
           22            "Q So isn't it true that it would                            22   was multiple e-mails to him to pay off his -- to pay off
           23            have -- that what would have been                            23   the obligations. To pay the accounts payable.
           24            transferred was $18 million to Swartz                        24   Absolutely.
16:16:49 25              IP Services account; right?"                      16:18:56 25        Q But recently we've heard that Mr. Bergstein



                                                                                                 72 (Pages 282 to 285)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 74 of 113 Page ID
                                       #:9932
                                                                 Kiarash Jam                                                            03-27-19
                                                           Page 286                                                                     Page 288
16:19:02    1   placed a million-dollar charge on your American Express    16:21:12    1   everything in storage.
            2   account?                                                               2         And then Sarah called and said, "David's really
            3     A David ran up at the end -- you know, a couple                      3   pissed you took his -- you took his desk after all this
            4   of years ago he ran up about $600,000 on my American                   4   stuff."
16:19:12    5   Express card and did not pay it.                           16:21:17    5         I'm, like, What are you talking about? I took
            6     Q What was he spending -- what was he charging                       6   the desk because Frymi told me she wanted this desk out
            7   for? What he was buying?                                               7   of here. I didn't make any -- make any problems. I
            8     A All kinds of stuff. I don't remember all the                       8   know that you guys have your issues that you're dealing
            9   specifics, but all kinds of stuff -- some personal, some               9   with -- your family, with your two kids. I just took
16:19:25 10     corporate, some lawyers, some stuff for his house. You     16:21:30 10     the desk.
           11   know, whatever he was doing. He paid his bill sometimes               11         And she's, like, Oh, okay. I'm really sorry.
           12   late, but he would always pay it. And at the very end,                12   I didn't realize Frymi told you to take it.
           13   he didn't pay it. That's when the account was shut down               13         I said, Tell me where you want the desk
           14   and that's when -- that's when the -- everything started              14   delivered and I'll have it delivered. So I arranged for
16:19:44 15     to go south.                                               16:21:39 15     the desk to get delivered and that was the last time I
           16     Q Roughly, when was that when it started to go                      16   spoke with Sarah.
           17   south?                                                                17      Q What -- what's the value of the desk?
           18     A A couple of years ago.                                            18      A Probably a couple thousand bucks today.
           19     Q And when did you last speak to Mr. Zarrinkelk?                    19      Q Okay. Was it -- anything particular about it
16:19:55 20       A Yesterday.                                             16:21:49 20     or?
           21     Q Yesterday evening?                                                21      A No, it just was -- it's a big, awkward, hard
           22     A Yeah. It was late in the day.                                     22   thing to move. It doesn't fit in elevators. It's a
           23     Q When did you last speak to Frymi Biedak?                          23   pain in the ass. And when she said she didn't want to
           24     A I have not spoken to Frymi in a really, really                    24   deal with it in the move, I said, No problem. I'll take
16:20:06 25     long time. I don't remember the last time I spoke to       16:21:59 25     care of it.


                                                           Page 287                                                                     Page 289
16:20:08    1   Frymi.                                                     16:21:59    1           So I had it taken out, and then Sarah called.
            2      Q When was the last time you spoke to Jeffrey                       2   And then afterwards I called Sarah back and said, Sarah,
            3   Kranzdorf?                                                             3   Frymi told me to do this.
            4      A I spoke to Jeff recently. I spoke to him about                    4           And she said, Oh, okay. I'm sorry. And that's
16:20:15    5   some movie stuff we're doing.                              16:22:07    5   the last time I spoke with Sarah.
            6      Q Is he involved in the movie business too?                         6           MR. WALKER: Okay. I'll pass the witness.
            7      A Yes. He's been in the movie business for a                        7           MR. WIECHERT: All right. I have no questions.
            8   very long time.                                                        8           MR. WALKER: Thank you, sir.
            9      Q Did you speak to him about anything having to                     9           THE WITNESS: Thank you very much.
16:20:28 10     do with this lawsuit?                                      16:22:18 10             MR. WALKER: Appreciate your time.
           11      A I haven't -- I don't specifically remember                       11           THE WITNESS: So tomorrow at 10:00 o'clock
           12   talking to him about this lawsuit. I talked to him                    12   here?
           13   primarily about movie stuff.                                          13           MR. WALKER: Yes, sir.
           14      Q When was the last time you spoke to                              14           THE WITNESS: And can I ask you what -- roughly
16:20:37 15     Mr. Bergstein's wife?                                      16:22:21 15     how long you think? I'm just trying to schedule.
           16      A I spoke to Sarah Bergstein after -- Sarah                        16           MR. WALKER: About three hours, fours hours?
           17   called me after David's sentence came down. She called                17           MR. LATZER: Probably about four.
           18   me to tell me David was really pissed about a desk.                   18           MR. WALKER: Probably about four.
           19   When I left the office that was being occupied by us,                 19           THE WITNESS: Okay. So, like, at 2:00 o'clock
16:20:53 20     there was a desk that David had that was actually my       16:22:30 20     I can schedule?
           21   desk that David was supposed to buy but he never did.                 21           MR. WALKER: You might say 3:00.
           22   Frymi told me, you've got to take this desk. It's a                   22           THE WITNESS: 3:00 o'clock?
           23   very big, large metal desk. I didn't question it. I                   23           MR. WALKER: Yeah.
           24   said, No problem; I'll get it out of here.                            24           THE WITNESS: No problem.
16:21:07 25           I hired my movers. I took the desk. I put            16:22:34 25             MR. WALKER: Yeah. Just, you know, I hate



                                                                                                    73 (Pages 286 to 289)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 75 of 113 Page ID
                                       #:9933
                                                               Kiarash Jam                                                           03-27-19
                                                         Page 290                                                                    Page 292
16:22:35    1   giving people time estimates --                               1      I, Sandra Mitchell Name CSR No. 12553, Certified Shorthand
            2         THE WITNESS: I appreciate it.                           2   Reporter, hereby certify that:
            3         MR. WALKER: -- because --                               3      I am authorized to administer oaths or affirmations.
            4         THE WITNESS: I understand.                              4   (Cal. Code of Civ. P. Sec. 2093 (b) and Fed. R. Civ. P. 28(a)).
16:22:36    5         MR. WALKER: -- they almost always get                   5      The foregoing proceedings were taken before me at the
            6   violated.                                                     6   time and place therein set forth, at which time the witness
            7         THE WITNESS: I appreciate it. It's like the             7   was duly sworn by me. (Cal. Code Civ. Proc. 2025.330(a),
            8   four minutes left on the tape.                                8   2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
            9         MR. WALKER: Yeah, yeah. Exactly. Which I've             9      The foregoing pages contain a full, true and accurate
16:22:42 10     stopped doing that.                                          10   record of all proceedings and testimony. (Cal. Code Civ.
           11         THE VIDEOGRAPHER: This concludes today's               11   Proc. 2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
           12   videotaped deposition. We are going off the record at        12      I am not a relative or employee of the parties,
           13   4:20 p.m.                                                    13   nor financially interested in the action. (Cal. Code Civ.
           14          (The proceedings were concluded                       14   Proc. 2025.320(a)).
16:22:54 15                  at 4:20 p.m.)                                   15      Before completion of the proceedings, review of the
           16                 ---o0o---                                      16   transcript [ ] was [ x ] was not requested. If requested,
           17                                                                17   any changes made by the witness (and provided to the reporter)
           18                                                                18   during the period allowed, are appended hereto.
           19                                                                19   (Fed. R. Civ. P. 30(e)).
           20                                                                20      I declare under penalty of perjury under the laws of
           21                                                                21   California that the foregoing is true and correct.
           22                                                                22      Dated this 1st day of April, 2019.
           23                                                                23   ______________________________
           24                                                                24   Sandra Mitchell
           25                                                                25   C.S.R. No. 12553


                                                         Page 291
16:22:54    1   STATE OF CALIFORNIA )
                          ) ss.
          2     COUNTY OF __________ )
          3
          4
16:22:54  5           I, KIARASH JAM, say I have read the
          6     foregoing deposition and declare under penalty of perjury
          7     that my answers as indicated are true and correct.
          8
          9
16:22:54 10
         11     __________________
                   (Date)
           12
           13                     _________________________
                                      (Signature)
         14
16:22:54 15
         16
         17
         18
         19
16:22:54 20
         21
         22
         23
         24
16:22:54 25



                                                                                           74 (Pages 290 to 292)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 76 of 113 Page ID
                                       #:9934
                                             Kiarash Jam                                      03-27-19
                                                                                             Page 293

          A             164:10 194:3        ADDENDUM 5:22         229:7,8 232:15        85:14 108:12
a.m 2:19 8:2,10         240:5,7,8,9,10,13   addition 191:15       241:17 247:15,23      169:8 267:8
  97:7,10 159:23        243:1,4,20 245:20    202:15               247:25 248:5,9,11   advisors 92:14
Aaron 34:2,4,6,10       247:3,23 248:1,5    additional 147:2      249:2,11,19         Advisory 6:7 12:21
  218:25 219:4          248:12 249:2,4,8     202:3,14 203:8       250:14 251:17,21      35:4 226:20
  239:4                 249:12 253:25        235:3                252:2,10,21,24        227:14,18,20
ability 132:6 232:2     257:25 258:6        address 9:24 20:16    253:9,13,21 254:7     230:25 232:9
  232:5                 261:17 281:18,21     22:23 23:1,3 24:6    254:24 255:5,14       233:8 235:17
able 33:4 51:3          281:22,23,24         25:8 26:16,19,23     255:20 256:7,16       238:12 274:5
  65:17 133:16          283:4,12,25 284:2    26:25 31:24 33:23    257:6,10,13           278:2
  177:4 221:4 271:1     284:9 286:2,13       96:6 141:7,13,15     258:13,16,18        affidavit 6:16
absconded 132:5       accountant 15:19       141:25 142:20,20     259:1,11,20,24        232:23 233:1,5,18
absent 187:22           127:19 169:8         142:22 157:15        260:6,9,17 261:4      233:21,22,24
absolutely 111:4        198:25 221:21        161:3 163:11,16      261:6,12,16           234:4 274:2
  213:2 267:20          234:20 249:23        195:15 201:7        Administration's     affiliate 104:23,25
  285:24              accountants 221:9      204:17 206:19        45:3 249:7 257:25   affiliated 39:13,15
acceleration          accounting 109:5       208:4 234:24         258:6                 39:19 172:13
  210:20                155:15 159:4         248:22              administrative         173:1,8,11
accept 31:2 168:25      182:23 220:24,25    addresses 26:21       129:24 213:18       affiliation 104:14
  169:4 214:2 253:7   accounts 128:10        27:2 32:1            249:3                 104:18 173:15
  253:15                129:7 134:20,23     administer 292:3     admission 7:6        affirmations 292:3
accepted 145:7          153:20 161:5,5      Administration 1:8    276:15              affirmative 58:19
  254:14                194:13 236:21        2:8 9:3 12:14       admit 274:20 275:4     58:21
Accepting 241:21        281:17 282:12,13     24:12 38:20,23       276:15,19           affirmatively 85:22
access 44:25 45:15      285:23               39:8,18,21 40:13    admitted 215:20      age 11:11
  157:11 161:4        accrued 279:9          40:16,19,21 41:2     274:23              agencies 189:17
  240:5 241:15        accuracy 263:23        41:7 43:20,25       admitting 221:17     agency 73:24
  245:20 262:15,19    accurate 113:15,17     44:2,16,21,25        274:3               agent 15:12 17:6
  271:1                 113:20,24 114:3      45:16 110:11        adopted 123:12,18      19:10 267:23
accommodate 50:3        114:17 115:20        118:18 119:16        268:23              ago 209:1 211:14
  94:6                  117:22 263:14,16     149:22,25 154:9     adoption 16:7          286:4,18
accommodating           276:16 292:9         156:1,7 160:8,9     advance 39:24        agree 83:2,6 143:4
  93:16               achieved 10:18         161:6 164:23        advanced 221:22        151:22,22 175:17
account 41:19         acknowledge 246:7      165:23 166:12,20     222:1 249:15,17       177:21 197:19
  43:15,16 44:25      acknowledged           167:2 168:12,13      257:1                 215:17,19 218:15
  45:3,16 81:19,20      185:8                168:15 169:5        advice 16:4 38:13      222:11 256:6
  81:24 82:4,5 83:3   acting 128:6           170:21 171:1,17      50:25 51:4,8          282:16 284:20
  83:7 89:1,9,23        130:11 268:21        173:12 174:14,17     55:24 56:24 58:9    agreed 88:13,24
  90:13 93:4 106:22   action 8:7 292:13      175:4,7,13,19,20     78:13 85:8,13,17    agreement 5:20,21
  107:3,7 111:20      actively 129:5,6       175:24 176:8,10      85:23 86:9 92:6       53:25 55:17 58:4
  115:10 129:11         200:10,14            176:13,16,25         92:20                 58:18 59:6 60:3
  150:7,13,14,18,19   activity 281:23        177:5,16,18,19      advise 51:12           64:4,8,19 65:24
  150:20,21,22        actress 38:12          178:13,20 186:19     238:14                66:7,21 67:1 68:2
  152:4,7,21 153:22   actual 205:25          186:25 187:3,17     advised 131:4          69:15 70:24 76:4
  154:9,12 157:5,12     206:1                187:21 200:3,17      278:25                76:13 80:17 82:10
  158:9 161:20        add 235:18             217:20 222:16       advises 199:15         83:9 90:15 95:17
                      added 111:24           224:10,18 225:7     advisor 56:4 59:5      96:10 170:13,18

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 77 of 113 Page ID
                                       #:9935
                                             Kiarash Jam                                       03-27-19
                                                                                              Page 294

  170:20,24 171:10    ambiguous 30:1         256:23 269:22         161:22 162:12         109:21 116:9
  171:14 172:11,20     31:16 50:7 62:5       285:13                163:6 164:20          138:1 139:11
  173:24 175:3         64:15,25 66:16       answering 68:11        178:10 292:22         141:25 145:10
  186:18 188:9,13      91:22 92:24 93:18     171:20              arena 176:2             155:19,24 156:6
  189:4,20 206:24      143:10 181:13,23     answers 291:7        argumentative           170:16 224:24
  207:1,7 208:2,17     190:8 198:11         anticipated 57:14      50:17 56:14 86:15     237:1,8 248:7
  210:4,16,21          255:24 265:19        anticipation 61:5      116:9 126:14          252:25 253:4
  215:11,25 220:4      281:19 283:7         anybody 123:14         190:9 211:9           256:22,22 260:11
  223:10 227:7,22      284:11                183:13 240:1          220:21 223:13         269:22 270:25
  238:22 239:15       amenable 68:11        anymore 179:3          244:3 246:9           271:24 272:1
  266:19,22 267:14    amendment 35:12       anyway 53:12           254:16 258:20         274:20 275:2
  267:16 268:6,8       35:15 37:13          apologies 17:17,20     264:10 265:18         283:14 285:13
  269:6 270:6,8       American 150:14       apologize 160:13       282:9 285:12        asking 29:2 30:4,10
  271:10 274:11,12     150:23 151:14,19      172:17 244:19       Arius 99:10 100:6       48:13 51:12 54:4
  274:21 282:17        151:21 152:3,7       apparent 208:15        100:8,13,20 101:3     54:6 74:9 76:7
  283:2 284:14         153:12 154:13        apparently 196:20      102:19,20 103:20      91:15,17 93:21
  285:10               286:1,4               220:16                103:23 104:8,10       124:15 133:7
agreements 53:24      Amex 150:9 285:18     appear 140:5           106:13 107:6          143:8,23 145:12
  82:17 150:3         amount 43:19 67:9     APPEARANCES            114:7 115:11          145:13 146:15
  172:12,25 173:7      101:21 102:3          3:1                   122:21 124:18,23      158:19 167:19
  173:17,20 211:1      105:20 156:21        appearing 186:21       125:3 266:14,17       180:6 208:24
  226:10,13 230:24     158:9 159:2 165:6    appears 63:13          266:23,25 267:11      210:12,13 216:6,8
  231:6,7,10,15,16     178:16 216:11         79:25 100:2           268:20,22 270:8       225:9 231:6 236:9
  232:3 239:3          238:12 245:13,17      140:12 142:9        arms-length 190:1       237:12,17 247:5
  270:24               247:2 278:16         appended 292:18      arose 214:6,21          256:2,15 272:15
agrees 82:3,4 86:21    279:8                appoint 123:9        arrange 43:24 44:9      273:18,20 277:16
Ah 275:14             and/or 172:13         appointed 19:7         128:11                278:20 279:5,23
ahead 62:19 108:6      173:1                 117:14 119:4        arranged 288:14         285:18
  114:1 283:19        Angeles 2:18 8:1,12    123:1,2,3,15,19     arranging 156:11      asks 164:9 235:1
airline 152:25         9:25                  123:20                232:8               aspect 70:23
airplanes 229:12      annexed 276:16        appointment 37:5     arrived 72:21           231:24
Albert 70:8,18        Annual 18:1,9,13      appreciate 15:3      Artic 130:23          aspects 74:18
  115:22 116:11        18:18 19:16           33:5 223:16,22,23   Article 34:1          ass 288:23
  204:10 267:5        answer 7:11 27:17      289:10 290:2,7      articles 15:7         asset 111:12 139:6
  268:1                29:19 31:2 47:18     appropriate 167:25   articulated 280:23      267:6
Alex 81:19 233:22      56:17 62:16,18        189:16                281:4               assets 93:6,15 94:4
  277:10               63:1,6,6 128:2       approving 107:5      as-need 174:10          94:19 139:6
allegation 222:13      146:10,15 162:9      approximately        as-needed 175:2         147:23 148:11
  279:15               196:17 216:7          8:10 204:19 214:8   ASAP 133:7              191:23 192:4
alleged 71:22          228:24 235:14         214:8,23,24 215:4   ascertain 77:12         266:18,23 270:8
allocate 147:1         255:11,19 262:24      215:5,5 222:16,17   ascertained 145:5     assigned 193:8
allow 63:4             271:19 273:15         224:10,11 260:23    ascertaining 181:6    assigning 14:21
allowed 292:18         280:11               April 141:18 142:4   aside 23:8 94:15      assist 143:9
allowing 278:23       answered 54:17         143:21 146:14,22    asked 31:1,6 36:1     assistance 82:20
allows 115:9           73:25 74:16 78:16     148:14 149:15         48:19 54:16 66:11   assistant 24:20
alter 12:17 278:20     86:14 116:10          152:3 155:3           73:20 74:11,14        51:24 60:11 74:4
  280:19               138:1 171:18          159:23 160:19         76:20 78:16 86:14     153:10

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 78 of 113 Page ID
                                       #:9936
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 295

assistants 52:1         266:2 272:9         B205 141:12           banks 41:25 134:23     49:24 51:6 55:23
assisting 27:6          273:25 277:4        bachelor 10:19,21     barely 53:13           68:3 74:19 78:4
associate 215:2       attaching 109:24      back 11:18,18 13:4    barrier 51:11 69:8     98:6 111:19,19,21
assume 34:16,17       attachment 55:9        25:1 48:15 50:16      69:21 70:1 71:2       111:22 113:14
  199:18 207:4          60:2 227:16          52:23 66:18 70:15     76:7 77:15 86:8       161:14 186:5
  219:22 239:8        attachments 60:21      79:1 84:5 89:22       86:18,19              190:13 205:24
  285:6                 161:10 203:19        90:25 91:17,23       barriers 51:15         215:16 230:1
assumed 78:9            227:13 266:17        92:2 97:9 124:22     Barrington 9:25        241:20 252:7
  150:2 171:2         attention 195:12,12    127:12 136:9         based 27:23 63:22      262:5 274:15,17
assumes 23:5 29:16      226:4                140:25 144:2          82:17 151:25          277:11
  73:13 85:25 107:9   attorney 8:19 34:6     153:19 160:16         166:21,23 262:7      believed 113:24
  126:7 138:17          51:12 74:4 75:21     180:5 182:5 192:4     263:18 285:1          185:12 190:12
  139:14 148:19         76:2,8 85:8          192:14,24 196:15     basically 181:19       240:3
  174:1 180:14          108:16,19 239:7      212:15 221:22        basis 44:5,10 120:9   beneficiaries 179:8
  220:21 231:13         242:4 278:25         222:2 229:16          126:5,11 174:10      beneficiary 162:2
  255:7 259:14        Attorney's 74:3        246:21 249:16         175:2 180:20          248:18
  264:22 284:11       attorneys 8:8,20       268:13 271:11         259:6                benefit 14:6 16:3
assuming 51:8           78:3                 276:9 281:12         Bates 14:18 202:10     61:7,10 85:7
  120:13 162:8        audit 220:25           283:19,20 289:2      BDZ 239:16,18          102:9 107:16
  166:4 185:2         audits 221:8          backup 159:3,4        beachfront 136:21      162:20
  264:13 284:23       August 42:21 119:1    bad 49:25 152:9        137:3,7              benefits 40:8
assumption 239:9        196:19 201:18       balance 134:8,17      bear 182:25           Bergstein 1:9 2:9
assure 223:20           241:5                134:24 157:18        becoming 50:4          5:5,6,11,14 6:8,11
attached 11:22        author 265:9           158:1,2,3 236:20      130:4 182:16          6:15,24 25:2 26:8
  13:16 20:4 21:17    authorities 225:9      243:14,17 278:22      192:10                26:15,22 27:6
  23:12 28:6 32:16    authority 5:22         280:18               beg 179:19             28:12 31:24 33:13
  41:16 45:22 52:21     267:24              bane 56:19            begging 179:23         36:18,20 37:6
  54:24 59:19 75:4    authorized 17:16      bank 6:20 42:5         180:1                 39:14,16,19 45:15
  97:13 108:1           152:21 292:3         45:16 81:19 82:4     beginning 120:16       46:3,23 48:9
  109:15 126:23       automotive 222:19      82:5 83:3,7 89:1,9    131:17 157:18         50:11,23 51:18
  132:17 136:13       available 216:13       90:12 93:4 96:11      266:7                 52:2 53:21 55:6
  139:20 145:21         220:3                96:21,25 111:20      begins 95:16           55:13 57:10,19,22
  149:9 154:20        Avenue 25:22           115:10 128:10,19      127:13 128:4          57:25 58:8 59:11
  159:11 163:23         137:11 163:11        128:20 129:7,11       154:25 170:8,19       59:25 60:22 61:6
  164:9 170:5 178:7   average 158:2          134:20 154:12         214:20                69:11,17 70:22
  186:14 188:6          243:14               157:4,12,14 161:3    behalf 2:17 58:17      72:4,10,20,24
  193:23 194:23       Aviation 229:10,11     191:25 192:3,3        58:19 79:22 81:12     73:21 75:11 76:11
  196:11 197:6        aware 32:4 71:21       194:2 236:20          84:21 85:10 94:24     85:7,12 97:20
  200:25 201:20         72:1,4 85:4 98:10    240:5,8,10 242:25     95:24 100:13          99:4 100:9 105:3
  202:3 204:1           125:1 282:1          243:1,3,4 248:18      105:23 121:1          105:5 108:23
  205:20 206:16       awkward 288:21         248:19 249:4,5        135:16,19,22          115:22,25 122:12
  207:18 213:11                             banking 96:7 115:1     138:13 187:4          127:20 129:14,20
  228:5 230:17                  B            115:7 119:6 120:6     215:6 232:9,16        132:24 133:11
  232:21 234:12       b 4:7 5:2 6:2 7:2     bankruptcy 49:10       267:11 282:18         134:4 140:23
  238:7 240:23          88:14 202:4,5,5      49:13 129:15,20       284:7                 141:5 142:6,16
  242:21 244:17         203:8 292:4          130:4 140:25         believe 17:15 39:5     146:16 149:12
  251:12 261:25       B1123 3:14             185:17                39:6 40:14 49:2       152:2,20 155:1,23

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 79 of 113 Page ID
                                       #:9937
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 296

  156:5 158:19          133:10 134:4        bottom 14:16 16:10     78:7 107:11 111:3      2:18 3:14 4:10
  159:22 160:23         149:13 159:22        17:2 21:6 22:22       113:1,1 132:1,4        8:1,12,15 11:19
  163:8 164:3,9,19      160:22 164:21        28:9 30:11 46:3       167:7,15 171:7,19      16:24 69:12,18
  166:7,9 167:18        178:9 228:7          113:19 132:20         184:16 191:10          70:9,10 72:21
  168:11 169:2          234:16 286:23        146:12 159:19         212:6 262:11           110:12 127:7
  170:9,15 172:13     Biedak's 31:2          164:2 177:23         burned 184:19           137:11 142:22
  173:1,2,7,18          160:15 163:6         201:17 202:11        business 10:9 15:19     157:15 163:12
  175:14 180:23         265:5                206:13 216:24         15:19,21 17:7          242:7,9,13 248:20
  183:1,20 184:23     big 70:12 112:23       219:7 244:23          26:24 38:10 39:7       291:1 292:21
  185:5 187:2           184:1 287:23         263:10 274:18         48:20 56:11 57:1     call 46:16,19 48:15
  189:23 190:4          288:21              bought 49:19           68:17,22 83:24         51:21 58:13 99:20
  195:13,16 196:20    biggest 260:2          140:19,22 191:22      128:21,24 131:23       223:15
  196:24 197:13       bill 44:7 154:13      Boulevard 2:17         132:5,7,8 137:17     called 11:7 14:18
  199:7,16 204:9,20     182:3 285:19         8:11 25:12 141:12     138:4 139:13           31:6,6,20 35:15
  208:11 211:14         286:11               195:17 201:6          142:23 150:18,21       38:19 48:25 52:4
  212:2 215:2,12,25   bill's 182:4           206:19                151:7 176:12           72:18,25 73:2
  219:13 223:10       billing 153:1 176:2   box 27:3,4 41:25       178:25 206:9           90:14 96:11
  226:7 231:19          176:7,9,12,14        78:22                 212:25 254:20          140:17 144:12
  234:16 238:10,17      177:11 200:16       brain 38:7 176:5       259:2 284:25           176:11 184:4
  239:10 245:4        bills 27:1 180:8      Brandon 3:18 8:5       287:6,7                191:24 209:18
  246:6 250:4           182:8 223:5         breach 220:3          businesses 48:24        287:17,17 288:2
  259:19,24 260:10    binding 95:7,13       break 97:3 136:3       49:18 50:22 57:3       289:1,2
  262:20 265:4        birth 141:25           212:9 281:6           61:9 138:7 165:19    calling 50:13 70:2
  266:12 270:12,24      142:19              breakdown 44:6        businessman             227:10
  271:23 272:13       bit 82:3 268:14       brief 110:24 259:21    171:24               calls 23:5,6 27:14
  273:18 274:12       black 151:14           260:12               buy 136:20 137:14       31:3,16 32:8
  279:16 280:2,20     blanket 168:25        briefly 104:15         139:5,7 191:2,5        43:12 46:12 47:15
  285:17,25 287:16    blown 181:11,22       bring 150:5 166:18     229:11 240:2           56:15 64:13 66:3
Bergstein's 24:20     board 18:1,18          182:25                287:21                 68:10,14 83:16
  31:8 35:17 36:13      19:17 104:20        bringing 184:3        buying 178:25           84:13 87:6 88:5
  45:7,11 57:11         190:12              Broadway 38:15         179:2 188:22           88:19 89:11,25
  73:11 104:24        book 84:10 85:21       174:22 177:12         286:7                  90:8,22 91:8 94:8
  105:1 130:3 146:4     129:10 220:24        187:10               bylaws 16:7 268:23      96:14 105:25
  181:8 187:22        books 193:9           brought 57:2           268:24                 116:3 125:24
  204:24 230:23       born 11:13,14,16       142:10 150:7                                 126:13 143:22
  231:5 247:8         borrow 89:1,15         183:22 184:12,20              C              158:22 190:8
  248:22,25 249:9       251:2                214:21               C 101:17 199:1          210:5 221:11,12
  250:6,8,15 253:7    borrower 99:11        Brown 81:19             203:11                222:6 224:19
  254:14 268:10         103:8               bucks 288:18          C.S.R 1:22 2:20         236:23 259:15
  287:15              borrowing 97:25       budget 130:12,17        292:25                262:8 263:24
beyond 15:24            98:13,25 99:1       budgeting 11:7        CAC 24:12 110:5         265:8 267:18
bids 219:3 229:5        101:8,16 102:4,14   build 48:24 57:3        117:10 118:5          282:20,21 283:15
Biedak 5:9,13,16        103:15 104:5,7      building 25:10,16     Cahela 3:18 8:5         283:16
  6:17 20:13 24:17      105:7,22 106:9,18    25:17,18,18,21,23    Cal 292:4,7,10,13     camera 131:1
  25:6,9 26:8,22        116:21               26:4 49:18 61:9      calculus 11:5         Campbell 117:25
  27:5 28:22 29:2     boss 50:12 52:4        162:14 167:13        calendar 135:6        CANCELED 4:17
  30:4 132:22         bother 285:11         bunch 70:12 73:24     California 1:2 2:2    capable 50:20

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 80 of 113 Page ID
                                       #:9938
                                             Kiarash Jam                                         03-27-19
                                                                                                Page 297

  182:20               cents 20:24 21:3       77:13 198:24          217:10               closed 49:23
capacity 12:17         Century 25:13          231:11 292:17       Chinese 32:5             112:13 138:24
  16:11 19:4 66:7      CEO 191:22           chapter 49:24         chooses 62:25            183:19 184:6
  100:6,19 103:23        193:11,14            77:22               chose 92:16              186:5
  106:14 111:2         cert 98:25 101:11    characterization      circle 130:1,23        closely 160:4
  116:22 117:2         certain 33:1 39:1      169:1 246:7 253:8   circumstances 41:8     closing 49:22 138:8
  186:24 215:3           80:25 82:2 84:22     254:14                109:8                  183:17 219:12
  267:25 269:11,20       84:23 138:14       characterize 169:8    cited 220:16             220:11,11,12
  274:13                 219:8 273:5          171:10 180:24       City 25:13               224:2
CAPISTRANO             certainly 31:11        254:19              Civ 292:4,4,7,8,10     code 153:15,18,19
  3:14                   45:10 114:21       characterized           292:11,13,19           156:10 292:4,7,10
capital 67:21 70:20      138:20 209:6,9       46:24 164:13        civil 225:16             292:13
  80:5 99:12 110:19      215:21 218:1         169:2 223:7         claim 185:5 214:25     coded 246:15
  147:15 267:6           222:11,24 229:1      252:23 257:5,14       278:19               COLE 3:3,8
capitalization           264:8 283:11         258:1,7,13 260:7    clarify 275:9          collateral 98:17,19
  190:16               certificate 5:22     characterizing        clarifying 36:5        Colony 184:5
capitalize 192:13        16:7,10 17:11        223:9 256:9         clarity 30:7 236:1,4   Colorado 20:16
  192:14,15              33:16 35:1,12,15   charge 152:23         Class 1:4 2:4 3:2,7      26:6,13 141:12
Capitol 140:17,21        101:9,16 102:4       162:7 281:20          8:23 12:10 47:10       142:21 163:11
  140:22 184:5           103:8,15 104:5,7     286:1                 80:23 81:9 84:12       195:16 201:6
caps 241:20              105:7,22 106:10    charges 116:5           84:18 87:4 88:3        206:19
card 150:24,25           106:19 114:11,22     152:11 153:19,24      88:18 91:5,25        column 23:22 24:1
  151:14,17,24           118:25 120:3         153:24 154:1          95:3 201:14            24:6,7,9 47:21
  152:4,7,10 153:12      122:1 268:19       charging 286:6          203:16 204:14        com 234:24
  194:3 286:5          certificates 98:13   chart 23:16,20          209:16 277:22        combination
cards 152:21             99:1 102:15          113:15,23 114:7       278:1,21 279:18        153:23
care 129:11 183:2,3      116:21 240:12        117:25 169:17         280:22               combined 7:5
  185:19,24 211:5      Certified 292:1      charts 246:3          clean 55:9 156:16        276:14
  288:25               certify 268:23       chasing 29:10         clear 103:12 123:6     come 26:17,18
Carroll 162:3,5,11       292:2                156:13                211:11 260:15          49:17 68:5,7
CASCADE 1:9 2:9        certs 97:25          Che 42:12,14            270:14                 75:23 95:10
case 1:6 2:6 8:13,16   cetera 142:1         check 41:23 42:8      clearly 16:2 29:11       156:14 166:16
  12:1 49:13 56:25       272:24               42:20 43:7,10,18      31:22 50:10 84:21      202:15 244:7
  70:21 78:5,6         CFO 127:19 128:6       43:22,25 44:15,18     128:1 145:10           261:17
  82:23 124:7 126:2      130:11 192:2,22      44:19 131:20          166:4 167:15         comes 84:1 182:18
  128:1 145:9            193:12,13            153:25 154:3          218:23 248:8         coming 156:11
  201:15 243:18        chairman 118:10        158:12,15,17        clerk 109:5              159:1 162:25
  274:20 278:20          119:11 121:4         159:2 184:1         client 12:9 95:2         168:2 179:16
  279:25                 130:14,18            226:20 227:5,8,9      106:22 107:2,7         181:25 182:13
cash 44:5 93:5,15      chance 226:1           230:25 232:6          277:22 282:19,24       187:14 235:12
  94:3,5,19 155:6      change 35:2,9,13     checkbooks 129:7        283:4,9 284:8,21     comma 165:9
  169:1 182:21           37:10,19 253:18    checks 4:17 25:1        284:23,23 285:2,3    commencing 2:18
cause 9:10               274:8                41:18 44:23 129:8   clients 223:20         commercial 15:24
cease 6:13 213:19      changed 12:20,21       154:8 232:7,16      close 13:7 26:13       Commission 214:1
  239:23                 233:12 235:24        235:2,4,11 260:13     139:3,4 156:5          214:5 215:3 217:1
Central 1:2 2:2          236:2 237:16,18    chief 16:18 67:20       162:14 220:14          217:4
  8:15                 changes 35:4 77:9      80:5 119:12           221:23               committed 71:23

                  eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 81 of 113 Page ID
                                       #:9939
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 298

  214:7,23              137:25 140:17,18      180:23                283:16                174:9,18 175:1,1
committing 56:11        141:8 143:6,7,13    complaints 167:4      conducted 18:4          175:8 176:7 177:6
  83:14                 143:15,20,24          180:1,2               26:23                 177:16 186:17
common 188:14,18        144:10,11 145:10    complete 22:19        conducting 175:7        187:4
  188:22 189:6          145:13 147:6,13       63:4 141:7 246:18     175:24 176:8,14     contacting 51:11
  190:21 215:8,13       148:22 149:22,24    completed 32:20         177:6                 71:3
  215:14,24 216:3       153:25 154:3          53:18 55:2 59:21    confer 56:3           contain 292:9
  239:1                 163:1 165:22          75:6 108:7 127:2    conferred 181:21      contained 80:24
commonly 96:11          166:1 167:11,12       140:3 147:1         confirm 189:18          263:23
communication           167:18 168:7          154:22 159:13       confirmation 67:19    containing 7:6
  250:9,10              169:4 171:5,11,12     196:7 197:21          161:16 162:2          276:14
communications          171:14,15 172:4       199:20 201:3          203:6               content 50:3
  67:18 250:5 279:2     174:10,13,16        completely 221:13     conjunction 80:9        237:22
companies 18:23         175:2,3,6,11,13       280:24              connection 22:6       context 12:8 15:24
  23:19 24:4,19         175:18,23 176:9     completion 292:15       24:18 51:18 71:8      90:20 91:4 92:1
  25:3,4 26:16 27:7     176:11 177:5,19     compliance 191:24       73:18 98:7 100:12     115:8
  27:10,13 29:3         179:10,11 180:13    comport 139:13          216:10 220:17       continue 132:6
  39:13,15,17 40:16     182:8 183:12,18     compound 145:8          240:16 280:16         185:4 224:3
  40:18,24 41:3         184:4 187:4,15        198:12 211:9          285:9                 237:23
  63:23 109:17          190:19,24 191:18      260:20              consent 29:14         Continued 5:1 6:1
  110:17 128:24         191:19,20,21        comprise 13:21        consequences            7:1
  129:4,5,13,19         192:11,20 193:7       14:6                  284:16              continues 113:7
  130:4 140:20          201:10,12 215:7     computer 162:16       consider 57:5,9       continuing 214:11
  147:8 154:11          215:17 216:2          162:17                65:3                  278:10
  156:6 158:25          220:14,18 221:2     concept 19:10         consideration         contract 41:7 95:9
  162:7 166:16          229:5,13,22           91:14,20 92:8,12      31:13,17              138:12,23 187:4
  168:21 173:14         233:11 237:6        concern 107:5         considered 109:18       187:24 190:17
  180:24 182:12         241:13 243:4          205:13              considering 183:16    contracted 8:6
  187:20 199:11         247:8,10 253:3,20   concerned 139:10      consistent 63:8       contribution
  228:24 235:22         254:6,7,15,18         144:24 167:16         116:20                266:18,22 270:8
  236:10,15,19          255:21 256:3          205:9 212:5         constantly 264:2      control 24:23 29:11
  265:3,17              264:17 270:10         281:16              consult 57:25 58:10     43:15 134:20
company 10:4,8          279:17 282:6,19     concerning 214:12       58:20,24 59:4,8,9     139:16 179:15
  12:13 13:24 14:1    company's 193:9         265:17                59:12 76:12 77:11     180:23 181:8
  18:14 19:13,20      compare 54:3,8        concerns 167:5          78:3,7 85:17,23       237:19 284:2
  21:25 27:20 29:12     77:7 231:10           180:4 181:22          181:14              controlled 158:25
  30:5 31:11 34:9     compared 184:14         231:22              consultant 172:5        216:19
  34:19 38:19,22      compensated 39:22     concierge 68:21         172:12,22 173:19    conversation 69:22
  39:2,3,5,6,8,9,10     185:11 258:24       conclude 222:4,12       174:8 180:12          268:1
  40:7 43:5 87:17     compensation 41:9     concluded 290:14      consulted 176:1       conversations
  88:4 100:8 104:14     174:6 176:19        concludes 131:17        181:10                181:3
  104:21,22 106:14      258:24                290:11              consulting 5:20       convicted 72:12,13
  107:16 110:9,15     competent 113:14      conclusion 47:15        29:24 165:10,14     cooperated 73:22
  110:24 111:10,15    complain 231:21         47:16 66:4 88:5       165:23 166:4          224:22
  112:8,17,19 117:8   complained 143:18       190:8 221:12          167:6 170:13,20     copied 75:14 206:4
  118:23 132:10,11      180:10                224:20 259:15         170:24 171:9,14       206:7 245:4 250:4
  133:18 137:19,21    complaining             262:8 282:21          172:20 173:4,6,24     252:2

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 82 of 113 Page ID
                                       #:9940
                                           Kiarash Jam                                     03-27-19
                                                                                          Page 299

copies 51:24           28:15,23 30:16      121:12,18,20        215:18 217:12         149:19 150:11
  128:11,14,18         31:14 33:8,9,13     122:5,13,19,22      218:4,5,14 225:12     161:8 173:21
  129:10 133:10        33:14,17 34:2       123:1,13,16,21,24   226:8 228:9 229:3     174:11 198:6
copy 28:12 33:12       35:2,5,13 36:18     124:4,6,9,10,12     229:7,23,25 230:3     199:25 208:13
  53:1,6 76:16 77:1    37:18 38:20,21      124:18,24 125:11    230:7,10 233:5,9      216:15,21 218:9
  108:25 132:24        39:20 42:22 43:8    125:14,17,18,20     233:13 234:6,17       219:15 220:6
  134:4 142:7 146:5    43:20 44:16,17      125:23 127:13,16    235:4,19 238:23       222:20 224:14
  146:16 159:25        45:1,2,12 46:4,7    128:12 129:21       239:1,16,20,24        226:22 235:8
  160:25 163:8         46:17,20,25 47:6    131:7,9,15 132:22   241:6 243:5,9,15      245:11 252:16
  164:3 168:18         47:12,23 48:1,10    132:25 133:7,11     244:10 245:2,4,7      278:5
  170:10 197:13        48:14 50:24 51:4    133:13 134:1,8,11   245:18 247:3,6,12   correspondence
  252:9 276:16         52:2,10 53:22,23    134:14 138:21,22    247:15,19,20,23       81:10 95:5 96:19
copying 212:6          54:1,2 55:7,8,10    140:13 141:13,17    248:2,9,13,20,23      96:24 180:5 201:5
corner 14:16 20:15     55:17 57:12,15,17   142:1,7,10,17,23    248:24 249:2,14       202:4,21 203:18
  22:10                58:20 59:8,14,25    143:2,5 144:8,16    249:20 250:2,5,12     204:4,13 206:18
CORP 1:9 2:9           60:4,7,23 61:2,8    144:19 146:6,12     250:13,17,18,20       207:10
corporate 4:11         61:13,17,20,23      146:17,23,24        250:23 252:18       cost 44:10
  13:22 100:12,19      62:3 63:14,15,20    148:25 149:3,13     254:25 255:2,3      counsel 14:7 51:3
  116:18 117:8         63:25 64:5,8,12     149:23 155:1,6,10   257:7,15 258:2,3      53:10 55:24 57:23
  124:9 125:2          64:20 65:12,14,18   156:4 157:8,9,9     258:8,9,13,14         58:9,20,24 59:12
  135:11,15,18         65:19,21 66:1,10    158:10,13 159:23    259:20 261:1,8,10     59:12 62:9 77:12
  151:2,4 153:24       66:15,24 68:1       160:23 161:20       263:5,8,20 264:17     77:16 82:15 92:20
  199:19 237:2         69:2 70:20 71:12    162:21 163:12       266:9,13,15,19,23     137:2 181:5
  262:15,16,19         71:24 75:9,12       164:4,5,11,15,21    267:1,9,12 268:8      214:10 221:8
  267:12 270:9         77:2,18 79:20,23    170:10,13,14,16     268:9 269:1,2,4,7     223:25 242:15
  286:10               80:1,6 81:16,20     170:21 172:6,23     269:12,17,21          243:23 274:6
corporation 12:18      83:4,9 84:23 85:4   173:2 174:14        271:2,11,14,15      Counsel's 279:21
  19:5,8,17 62:2       85:19,24 86:1,13    175:4 176:14        272:24 274:14,23    counter-party
  66:9,24 104:2        86:24 89:9,16,24    178:10,13,17        276:19 277:15         268:7,8
  110:12 131:7         90:6 91:7 92:14     186:23 188:15,19    278:8,11,14,17      countersign 79:1
  268:20,22,24,25      94:6,25 95:3 96:8   188:24 189:2,21     279:13 285:11,15    country 130:22
  280:3,21             97:21 98:1 99:5,8   193:16 194:6        291:7 292:21        County 7:8 155:16
corporation's          99:13 100:6         195:13,14,17,20   corrected 53:25         277:14 291:2
  15:11                102:10 103:20,23    196:21 197:9,14     55:12 158:4         couple 70:15 115:1
corporations 228:8     105:3,14,16         197:17 198:1        204:15 238:14         184:10,22 229:11
correct 11:10 13:24    106:10,22 108:10    199:9,12,20 200:4 correctly 61:3          260:4 286:3,18
  15:9,15 16:1,5,8     108:16,21,23        200:18 201:7,10     67:22 76:23 79:4      288:18
  16:11,12,15 17:4     109:22 110:3,7,13   201:12,15,22        80:11 81:2 82:7     course 11:9 14:15
  17:14 18:2,6,23      111:18,25 112:3,6   202:4,12,16 203:4   87:14 89:4 90:16      28:8 83:23 127:5
  19:1,5,8,13,21       112:15 113:8        203:9,12,16 204:4   93:7 101:19           128:21 137:23
  20:16,19,21 21:1     114:25 115:5,18     204:12,14,15,17     109:19 117:15         159:16 172:19
  21:4,5,7 22:7,10     115:23 116:8,18     204:18,22 206:20    120:24 128:8,16       192:21
  22:11,14,20,24       117:8 118:7,8,10    206:21,24 207:3,7   129:1 130:15        courses 11:2,3,6,7
  23:17,18,20,21,23    118:13,16,21        208:5,9 210:10      131:21 133:4,20     court 1:1 2:1 3:9
  23:24 24:1,2,4,7,8   119:1,4,8,13,17     211:15 212:7        135:13 141:9          7:8 8:15 9:6
  25:4,7 26:25         119:24 120:4,7,13   213:19,22 214:2,3   142:14 147:4,10       11:21 13:15 20:3
  27:25 28:12,13,14    120:17,20 121:6,9   214:9,24 215:9,15   147:17 148:1          21:16 23:11 28:5

                  eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 83 of 113 Page ID
                                       #:9941
                                           Kiarash Jam                                        03-27-19
                                                                                            Page 300

  32:15 41:15 45:21   crime 56:12 116:5    149:15 157:5          166:25 167:8,9        198:1 254:22
  52:20 54:23 59:18   crimes 71:22 116:8   164:20 178:10         169:17 171:6,22       255:10 282:2
  62:15,23 75:3       criteria 285:2       188:11 197:8          171:25 172:13,25      284:3
  97:12 107:25        critical 132:5       201:5 202:21          173:7 174:19,24      deal 49:21,21,23
  126:22 132:16       CSR 292:1            206:18 243:1          175:16 177:1,2,11     183:4,6,8 184:9
  136:12 139:19       cubicle 68:8         245:6 260:25          177:13 178:23,24      184:19 187:7,10
  145:20 149:8        current 9:24 10:6    266:11 271:11,13      182:5,7 183:4,14      288:24
  154:19 159:10         193:8              272:13 292:22         183:14,24,25         dealing 77:25 78:8
  163:22 170:4        currently 10:2      dates 25:14 120:11     184:3,11,15 187:5     86:4 179:7,9
  178:6 186:13          91:16 130:11       220:10                189:23 190:14         205:4 208:20
  188:5 193:22          131:5 141:1       Dave 51:16 139:15      193:14 195:6,13       288:8
  194:22 196:10         212:21 216:13     David 3:13,13 5:5,6    196:1,4,22 197:13    dealings 70:14
  197:5 200:24        custodian 13:8       5:11,14 6:8,11,15     199:7 204:9,20       deals 49:17 68:19
  203:25 205:19       custom 56:20         6:24 9:1 24:20,22     205:3 206:8           87:21 111:3,3
  206:15 207:17       cut 82:2 153:25      24:22 25:2 29:8       207:20 215:2          113:1 175:14
  213:10 228:4          154:3,8 227:9      30:10 31:6,8,18       226:7 228:23          177:2 218:18
  230:16 232:20         260:14             31:20 32:10 35:17     233:16,21 234:15      255:18 259:4
  233:19 234:11       CV-6633-CAS-A...     36:18 38:4 40:20      234:21 235:1         dealt 62:23 137:21
  238:6 240:22          8:16               43:23 44:4,4,20       237:19 238:16,18      268:4
  242:20 244:16       Cyrano 110:18,21     45:7 46:3,23          238:19 239:5,25      Dear 109:14 161:2
  251:11 261:24         110:22,23 111:2,2  50:12,12,13 51:6      246:1,1,12 247:9     debt 107:6
  266:1 272:8           248:2,6            52:3,4,4,4 53:1       251:6,7 252:25       debts 167:12
  273:24 277:3,14     Cyrano's 248:8       56:7,18 57:10,11      253:4,23 255:17      December 18:5,10
  277:18 278:21       cyranocompany        58:22 59:25 66:11     258:22,22,25          18:14,19 43:19
  279:5 283:21          234:22             68:6,23,23 72:10      259:7,10,16,21,25     75:9 76:1 97:23
courtesy 28:11                             72:25 73:3 75:11      262:11 268:4          98:23 119:7 120:7
  33:4,5,12 53:1                D          76:20 77:21 78:7      270:12,20,22          134:8,11,14,17
  108:25 132:24       D 5:1 6:1 7:1 67:20  83:22 84:8 85:20      273:20 275:2          241:6 243:1 245:6
  142:7 159:25          208:12             95:10 97:20           286:3 287:18,20       272:18
  160:25 197:13       Da- 144:21           102:15 107:11         287:21               decide 198:5,18,23
cover 247:18 269:5    daily 180:20         110:20 112:13        David's 68:8 79:7,9   deciding 102:17
CPA 164:7               243:14,17 259:6    115:22 116:25         86:3 160:11          decision 58:19,21
crate 113:14          DALLAS 3:4           122:10,12 127:20      162:15 178:15         59:2,9 80:25
create 65:7 219:9     Dark 250:20          130:3 136:24          234:21 259:7          85:16,20,23 285:1
  263:21              date 22:9 23:25      137:18,20 138:6       287:17 288:2         decisions 77:25
created 113:8,9,11      24:3 47:20 55:17   139:5,16 140:16      david@abcxyz.cc       declare 209:12
  264:13 265:2,6,10     103:4,5 141:24,25  140:18,19,22          31:25                 279:5 291:6
  265:12                142:19 157:6       141:1,11,21 142:3    day 13:9 14:15         292:20
creating 113:23         190:17 192:7,9     142:6,25 144:21       26:18 116:24         declared 233:3
  190:5                 216:12 235:4       144:22 149:12         123:15 155:21        declaring 208:3
creation 230:6          278:24 291:11      150:5 152:20          158:12 160:5         default 98:19
credit 150:25         dated 16:25 21:24    153:25 154:25         162:15 196:15         206:23 208:1,16
  151:18,23,25          28:10 33:11 35:7   155:8,19 159:22       220:12 234:4          209:9,13 210:10
  152:4,7,10 191:24     42:10 43:19 53:21  160:11,23 162:14      243:13 286:22         212:3
credit's 152:9          55:6 59:25 75:9    162:17,18,18          292:22               defendant 9:1 12:1
credits 278:23          79:20 81:1 82:10   164:3,19 165:16      day-to-day 129:24      12:8 276:12
  279:9                 92:11 97:23        165:19 166:5,24      days 68:9 74:13       Defendants 1:10

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 84 of 113 Page ID
                                       #:9942
                                              Kiarash Jam                                         03-27-19
                                                                                                 Page 301

 2:10 3:12              36:20 118:6 124:8      163:7 195:15        distinct 177:15         219:21 228:17
define 215:8          designating 19:12      directing 107:6         200:12                233:16 234:3,7
defined 41:8 80:4     desist 6:13 213:19     directly 77:1         distressed 139:5,6      238:22 241:2
 80:10,23 93:5          239:24                 160:11 197:11       distributed 102:21      242:24 243:24
 174:13 175:3         desk 287:18,20,21        207:20 259:13       distribution 87:11      244:11 251:14
 218:17                 287:22,23,25         director 16:8 19:8      88:3 245:10,22,24     258:3,9 262:3
definitely 131:18       288:3,6,6,10,13        24:11 34:1,2          246:2,4,12,20,25      263:11,22 264:2
 260:1                  288:15,17              115:18 117:14       distributions 86:22     264:11,12,13,18
degree 10:20,21       despite 129:20           118:10 119:4,10     District 1:1,2 2:1,2    265:6,9,11,13
Delaware 131:6          179:23 237:22          119:11 121:5          8:14,15 74:5,6,7      266:4,5,6,22
 268:20,22            detail 6:22 10:11        123:1,2,10,12,19    Division 8:15           267:14 268:11
deleted 194:10          251:18                 123:24 124:23       DJ 38:11                269:23 274:9
deleting 194:7        details 144:13           125:2 131:6 145:4   docs 76:22 77:5         276:25 277:9,23
delinquency 22:9      determination            217:15 236:10       DocSign 272:22          282:24 283:9
 22:12,18               122:9                  268:25              doctor 176:3           documentation
delinquent 4:13       determine 54:9         directories 27:13     document 14:24          169:23
 21:23 22:5             77:8 81:23           directors 18:1,18       15:6 16:22 17:3      documents 4:11
delivered 130:13      determined 198:8         19:17 34:1 115:14     17:25 18:5 20:7       13:21,22 14:5
 202:24 288:14,14       214:2                  115:23 118:5,9        21:20,22 23:14        19:4 24:25 29:9
 288:15               Deutsche 81:19           121:3 123:23          33:4 36:23 37:1       46:22 48:12 49:1
demand 201:9,19         82:4,5 83:3,7 89:1   disagree 221:14         42:4 49:4 52:5,8      51:13 52:6,15
 202:3                  89:8,22 90:12          223:6,7 280:24        52:11 55:3,4,12       54:10 56:21 60:7
denoting 66:14          93:4 240:10          disbarred 242:6,9       55:15,19 56:5         60:14,17,22 69:5
deny 143:4            develop 10:15            242:12                57:20 58:11 59:22     70:4 71:5 73:1,4,5
depending 48:6        developing 38:4        disburse 270:18         61:13 62:2 63:11      74:20,23 75:19
deposit 138:9         dictate 179:22         disbursements           64:11,11,20 65:7      76:9 78:3,23,24
 252:14 257:5,13      dictated 99:3            247:19                67:13,14,16 73:6      81:11 113:7
 257:24 258:6         Die 25:24              discern 65:17           73:10,17 84:3,11      116:20 120:10
 283:3 284:8          Diego 38:8 176:5       discount 179:1          88:21 89:17 90:7      137:24 185:6
deposited 44:24       diem 278:11              192:20                91:16 93:9 95:12      195:7 218:22,25
 245:17               differences 54:9       discovery 7:6           95:16 97:17           219:2,5 227:24
deposition 1:16       different 74:18          276:14                100:21 101:8          236:7,11 237:2
 2:16 4:9 8:10,17       168:20 171:21,25     discrepancy 238:11      103:3,4,10 105:9      239:11 270:12
 8:18 11:25 12:2,7      189:1 270:14         discussed 70:17         105:19 106:12         271:10,22
 12:23 160:15           282:23,23              229:9                 108:6 113:10         dodge 126:16
 218:4 290:12         difficult 50:4 63:1    discussing 218:2        117:7 118:3 119:7    doing 10:14 29:9
 291:6                diligence 81:23          219:8                 120:19 124:14,19      31:21 38:7,7
deposits 244:10         284:24               discussion 142:10       125:21,25,25          48:23 50:6 51:7,9
describe 16:22        dime 148:25            discussions 68:16       126:1,3 127:3         56:8 57:1,2,17
 98:15 169:19         dinner 68:6 70:11        130:25                136:16,18 139:9       69:8 77:21,21
described 26:11         70:12 151:3,5        disgorgement            154:23 157:3          85:20 107:12
 260:25 273:2           153:18                 225:12                159:14 163:20         111:2 127:19,21
describing 216:25     dinners 151:7          Disney 183:12,15        164:16 178:2          128:1 132:7
description 4:8 5:4   direct 76:25 179:11      183:25 184:21         186:22 188:8          137:18,20,22
 6:4 7:3 13:20          179:16               dispute 117:24          194:1,2,25 195:9      150:3 165:21
designate 144:10      directed 12:1 28:22      120:9 126:5,11        201:21 203:1          166:3,4 167:7
designated 36:17        67:20 75:11 87:12    dissolution 134:1       209:21 218:23         171:23,24 174:24

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 85 of 113 Page ID
                                       #:9943
                                          Kiarash Jam                                        03-27-19
                                                                                            Page 302

 175:15,16 176:4      268:21             e-mailed 208:4        ELATZER@CO...           13:23 23:19,23
 178:24 197:1       duties 160:6           221:20                3:10                  24:10 30:8 39:11
 199:1 212:21       DWIECHERT@... e-mails 28:8 70:15           elected 89:22           40:22 41:9 109:15
 223:2,4 228:10       3:15                 140:9 145:11          237:19                110:3 111:23
 231:22,25 237:21                          156:12,17 180:22    Election 16:14          112:11 127:20,21
 239:12 249:21,22             E            237:12 253:25       elevators 288:22        127:23,24 145:4
 253:23 254:10      E 4:7 5:1,2 6:1,2      285:22              eLitigation 8:6 9:7     160:12 166:17
 255:18 256:4,16      7:1,2              earlier 15:24 24:17   employed 10:2           172:13 173:1,8,11
 256:25 258:22,23   e-file 141:24          58:16 64:5 129:14     84:9 160:9,11         182:21 183:1
 258:25 260:14      e-mail 3:5,10,15       137:5 165:25        employee 6:19 8:8       197:16 198:9,21
 285:20 286:11        4:15,16,18,19,20     177:24 217:24         40:7 41:6 108:17      199:4,8,24 200:7
 287:5 290:10         4:21 5:5,6,7,8,9     237:13 261:14         113:21 248:8          200:12 216:19
dollars 89:16         5:11,12,13,14,16     272:19                259:20 292:12         217:23 218:1
 161:22 171:6         5:17,18,19,23 6:5 earn 168:15 254:7      employees 40:3,4        228:20 229:3
 182:13 184:10,11     6:6,7,8,9,11,14,15   255:5 256:16          40:10,15,23 41:3      237:19 262:7,16
 184:22 185:14        6:17,18,21,24 7:4 earned 223:3             41:4,10 132:2         262:20
 186:2,6,8 190:6      28:10 30:25 31:24    253:20                175:20 241:4,16     entitled 16:14
 215:14 223:11        32:1,3,5 33:11     earning 166:22          256:21,24,25          17:25 63:11 67:6
 253:25 258:19        46:3,23 48:9,25    earnings 167:2          259:2,4               95:17 101:8
 259:11 260:4,7       53:21 55:6 59:24 ease 15:2               employer 10:6           203:15 266:22
 261:17               60:13,19,24 75:8 easy 114:20               30:15 160:7         entity 12:24 13:1
domain 32:6           76:21 97:20 99:23 education 10:17,25     ended 49:12,22          16:19 23:17 31:7
domestic 161:16       108:9,10,15 127:6 effective 35:7           109:6 111:2 113:4     31:8 34:22 37:14
Don 162:6,11,13       127:12 128:3       effectively 14:21       184:3 191:23          81:7,10 98:6
Donald 162:2          131:4 132:21         47:14 147:7           192:10 220:12,13      112:25 115:10
double 36:1           133:9 140:5 142:5 effectuates 35:14        221:16                121:24 122:22
doubt 13:1 233:14     142:6 143:21       effectuating 35:1     endorsement 43:3        125:14 148:7
 271:9                144:3,4,4,5,22       35:12                 45:5                  182:15 229:9
dozens 156:12,12      146:4,9,14 149:12 Effie 34:12            engage 56:10 81:22    entry 260:23
 156:17               153:5,6 154:25     efforts 196:2         engaging 218:18       equal 21:7
draft 54:7            155:8 159:18,21    ego 12:17 278:20      engineered 183:24     Eric 3:8 8:24
drafted 29:9          160:18 163:6         280:19              English 147:6         escrow 138:8,9
 102:15 218:24        164:2,20 170:8     eight 74:14           ensure 187:3 227:5    ESPADA 3:14
 219:2 238:16,18      178:9 179:24,25    eight-year 72:5       enter 80:25 278:21    ESQ 3:3,8,13,14
 238:19 239:4,6,9     197:11 198:17        116:1               entered 7:7 71:8,14   essence 91:7
drafting 239:3,10     199:6 204:6,14,17 EIN 30:23                172:12,25 267:17    essentially 116:2
draw 101:17,21        205:25 206:1,8     either 26:2 44:13       277:13 278:17       established 108:20
 102:3,9,21 107:6     208:4 209:3          48:5 59:5 70:23     enterprises 43:4      estate 139:12 267:1
drawn 41:18           219:11,22 226:1,7    71:3,4 76:4,12        57:10,15              267:8,15
Dude 127:7            226:14 227:13        77:11 85:17 86:9    entertainment         estimates 290:1
due 47:25 63:12       231:5,21 234:15      88:13,24 92:7         10:10 110:22,23     et 142:1 272:24
 150:2 182:4,4,5      234:24 238:9         93:5,15 102:15        206:10 222:19       EUGENE 1:8 2:8
 197:25 207:6         244:24 245:1         110:18 112:12       entertainment-b...    evaluating 182:20
 208:3 209:13,18      252:15 266:8         124:20 126:12         38:2                evaluation 183:23
 225:19 269:16        271:5,6,7,17         127:24 152:2        entire 284:15         Evan 127:15,18,19
duly 9:16 292:7       272:12,15,19         223:22 235:22       entirety 282:2          192:2,22 197:8
duly-elected          277:10 285:17        239:6               entities 4:14 6:23      198:13

                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 86 of 113 Page ID
                                       #:9944
                                            Kiarash Jam                                        03-27-19
                                                                                              Page 303

evening 286:21        4:13,14,15,16,17       230:13,15 232:18    facilitating 115:11     195:5 203:6
event 98:19           4:18,19,20,21 5:5      232:19 234:9,10     fact 12:8 17:18       FCI 248:13
events 284:15         5:6,7,8,9,10,11,12     238:3,5 240:20,21     18:23 45:7 55:22    February 14:2
eventually 185:23     5:13,14,16,17,18       242:18,19 244:13      66:9 70:2 94:15       257:9,12,22
everybody 83:25       5:19,20,21,22,23       244:15 251:9,10       105:2 114:24        Fed 292:4,8,11,19
  129:23 160:9        6:5,6,7,8,9,10,11      261:20,23 265:23      118:8 121:1         federal 72:5,16,18
evidence 23:6         6:13,14,15,16,17       265:25 266:8          151:13 167:16         73:11 116:1
  29:17 73:14 85:25   6:18,19,20,21,22       272:5,7 273:22,23     184:18 189:18         135:11,15,18,25
  126:7 138:17        6:23,24 7:4,5,7        275:7 276:7,8,17      220:8 222:12        fee 172:5 222:25,25
  139:14 148:19       11:20,25 13:12,14      276:23 277:2          237:22 243:20,24      223:2,2,2,3,4
  174:1 180:15        13:21 14:6 20:1,2      280:17                254:13 282:1          254:24
  220:21 225:5        20:10 21:14,15       exhibits 13:6,8       facts 23:5 29:16      feel 51:15 56:6
  229:2 231:13        23:9,10 28:3,4       exist 152:17            73:13 85:25 107:9     58:21 77:22 84:7
  255:7 259:14        32:13,14 33:10       existed 81:24           126:7 138:17          86:2 140:2 171:18
  263:25 264:22       41:13,14 42:7          173:25                139:14 148:19       fees 39:24,25
  284:11              45:5,19,20 46:2      existence 56:19         174:1 180:14          105:23 106:2
evidenced 14:5        48:16 52:18,19         192:12                220:21 231:13         107:12 165:11,24
exactly 11:6 162:9    53:16,20 54:21,22    expected 63:6           255:7 259:14          167:6 172:4
  236:8 290:9         55:5 59:16,17,24     expenses 129:10         264:22 284:11         185:17 187:12
EXAMINATION           61:1 63:11 75:1,2      151:1,5 182:21      factual 120:9 126:5     259:6
  4:5 9:19            75:8 79:15 95:6        216:20 222:18,19      126:11              felt 56:24
examined 9:17         96:20,24 97:11,16      224:12 249:20       fail 220:8            fiction 190:5,10
example 168:1         97:19 99:8 101:1     experience 18:25      failed 139:3,4        field 176:3
  180:7 218:19        106:7 107:24           19:12,19 27:23,23     220:4               Fifty 275:16
  219:10 271:10       108:4,9 125:22         63:23 263:18        fair 60:9 103:13      figure 192:13
Exchange 214:5        126:20,21 128:5      experienced 19:3        116:15 123:5,8      file 30:15,22 79:3
  217:4               132:14,15,21         expert 219:1            130:5 165:10           133:7 135:10
Excuse 57:7 230:12    133:22 136:11,16     explain 48:18 62:8      196:13 229:19          167:21,25 168:8
execute 135:18        139:18 140:2,9         246:2               false 222:4,12           197:17,24 198:3
  267:24              142:6 145:17,19      explaining 63:7       falsely 221:21           199:4,8,23 233:19
executed 18:5,9,14    145:25 149:6,7       explanation 246:18    familiar 18:22 19:7   filed 8:14 12:10,13
  18:18 60:22 61:6    154:16,18 159:7,9      253:16                19:10,15 43:5          22:13,18,20
  64:11 77:2 81:11    163:4,19,21 164:2    express 150:14,24       45:10 136:23           135:16,22,24
  102:18 103:17       170:1,3,8,19           151:14,19,21        family 15:18 105:3       189:14,15 219:4
  117:7 137:24        172:6 174:5 178:4      152:4,7 153:12        105:5 108:13           233:19
  207:2 210:22        178:5 186:11,12        154:13 231:21         288:9               files 79:2,7 159:4
  267:15 270:3,5,6    186:17 188:2,4         286:1,5             far 147:22 148:9      filing 35:1 79:6,9
  270:12 271:21       193:20,21 194:19     extend 15:24            229:19                 133:17 141:22
  274:21 276:15       194:21 195:11        extended 48:6         far-right 22:10          147:1,7
executing 65:7        196:6,9 197:3,4      extent 16:4 40:1      Fargo 6:20 157:5      filings 133:16
execution 76:3,12     199:14 200:21,23       70:14 73:5 145:1      194:3 240:9            199:19
executive 183:12      201:5,20 202:4,5       181:24                242:25 243:2,4      film 10:10,13,14
  217:10              202:5 203:2,8,11     extra 77:23 165:3     Farris 250:23,25      Films 140:18,21,22
exercise 180:23       203:23,24 205:16     eyes 257:20           father 11:17             250:20
  237:10              205:18 206:12,14                           fault 215:20 221:15   final 106:7 125:6
exercising 50:20      207:14,16,23,25                F           favor 278:21            198:5,18,23
exhibit 4:9,10,12     213:9,13 228:1,3     facilitated 284:15    fax 51:21 162:8         260:23

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 87 of 113 Page ID
                                       #:9945
                                              Kiarash Jam                                        03-27-19
                                                                                                Page 304

finalized 130:13         225:19 233:7,8        29:12 112:20          290:8                 236:6,9,25 237:1
finally 18:16 224:8      238:21 251:7          121:23,25 122:3     fours 289:16            238:10 241:18,19
  245:25 255:10          266:8 270:7           228:21,23,23,24     fourth 131:3            265:5 286:23,24
financial 10:23,24       276:13                229:1,4,7,8,10,13   Fox 25:21,23            287:1,22 288:6,12
  10:25 11:1,2         fit 288:22              229:15,16,22        frame 228:22            289:3
  16:18 42:1 58:9      five 26:9 46:20         239:7               franchise 4:13        Frymi's 160:4
  59:5 85:14 88:4        47:19 48:15,25      formerly 278:2          21:24 22:3,5,13     full 9:21 28:9 82:3
  108:12 112:23          74:13 114:11        forming 112:19          22:18 133:17          93:3 141:8 179:15
  119:12 169:7           212:10 220:2          121:14 148:8          135:12,21             292:9
  188:24 225:3,6         260:23              forth 25:1 70:16      fraud 71:9 116:2      fully 73:22 77:2
  236:20               five-year 47:14         172:5 180:6 207:7     124:5 210:24          113:20 128:25
financially 8:6 61:7     48:5                  292:6                 211:3 215:1 221:5     224:22
  183:24 225:23        flavor 111:3          forward 60:8 156:7      242:11 279:17       functioning 191:20
  292:13               flew 112:24             156:9 177:9           280:6,21            fund 1:4 2:4 3:2,7
financiers 57:2        floor 2:18 8:12         266:16 271:6        frauds 214:7,22         8:13 12:9 44:10
Financing 267:1,9      Florida 117:1           272:18              fraudulent 12:14        44:20 47:10 80:23
  267:16               flow 158:25 182:20    forwarded 60:15         224:5                 86:24 87:1 99:12
find 68:18 78:23,24      281:16                60:19 206:8         fredsanto@katte...      153:25 179:11
  114:20 237:7         fluffy 68:16            207:20 209:22         208:8                 203:15 267:1,9,16
finding 15:2 141:6     focus 63:1            forwarding 46:24      free 50:20 62:25        267:23
finds 214:5            focused 111:4           133:6 155:5,22        140:2               funded 38:3 166:5
fine 139:25 154:2      folks 183:25            170:12 199:7        friend 15:18 56:4       166:7 179:13
  218:25 248:17,17     follow 53:25            228:7 271:18          75:22 76:2,8 85:8   funder 166:10
finish 11:17           followed 24:6         forwards 142:3          85:13 108:13,16     funding 43:24 44:9
finished 183:4         following 86:22         170:15                108:18 171:6          110:19 130:19
fired 109:7,11           141:23 144:7        found 92:13 109:10      185:22 251:1,4,5      132:2 156:11
firing 109:9             174:9 199:23          113:18 183:12         251:6,7               166:11 167:9
firm 105:9,14            284:15                191:25 192:1,2      friends 15:17 38:9      168:19 179:17
  106:5 155:15         follows 9:17 81:15      236:18,21             38:10 92:14,21        187:2,22,22
  206:5,6,9              101:18 226:14       foundation 27:15        162:15 183:11         194:16
firms 220:25,25          283:21                31:4 43:13 68:13    front 49:16,20 50:4   funds 44:25 82:5
  221:1                Fondren 33:20           80:18 83:17 84:14     63:3 160:16           83:3,7 88:3,17
first 7:5 25:8 28:9    foreclose 98:18         87:7 88:7,20          275:19                94:5 99:2,3 107:2
  33:10 46:2 47:8      foregoing 268:23        89:11 90:1,8,22     frustrate 171:19        154:12 166:17
  48:16 53:20 59:24      291:6 292:5,9,21      91:9 94:9 96:15     frustrated 171:20       167:17 179:12
  75:8 79:14,19        forfeit 92:19           106:1 107:9         Frymi 5:9,13,16         185:18 187:5
  80:8 81:18 97:19     form 14:13 22:20        126:14 148:20         6:17 20:13 24:17      205:10 216:11,20
  102:8 106:18           62:10 121:24          167:14 174:2          26:20 28:11,22        224:11 227:8
  109:16 111:24          229:17                180:15 190:7          29:2,6 30:11          235:3,7,10 251:3
  120:14 127:12        formal 38:22            210:6 221:12          31:18 36:8 51:21      253:3 281:17
  132:21 134:7         format 252:5            222:7 224:20          79:8 132:21         further 31:1 114:4
  141:11 142:9         formation 13:22         236:24 241:9          149:13 160:4          173:19 216:9
  144:4,5 146:12         27:9 33:16 34:8       255:8 262:9           161:2 163:6         future 161:4
  163:4 177:25           34:19 219:5 229:2     263:25 264:23         164:21 178:9          164:14
  184:1 201:18           230:2,9               265:9 267:19          202:24 207:12
  203:18 207:9         formed 13:24 14:1       282:7,21 283:15       228:7 230:1                G
  213:25 215:1           14:4,11 16:2        four 289:17,18          234:16 235:16,21    Gene 104:21,21


                  eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 88 of 113 Page ID
                                       #:9946
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 305

general 134:11        Glendon 188:10,13       81:14 82:14 88:11     189:16              guilty 71:8,15,19
  135:2 162:20          188:19,22 189:6       88:14 89:8 93:2     graduated 10:19        71:22 72:2 116:8
  251:17,21 252:1       189:14,15,21          95:16,20 96:2       granted 274:8         guy 26:17 30:9
Générale 96:7           190:12,16 191:2,3     97:6 101:6 103:10     278:1 279:10         49:16 77:23,24
  195:5,9               191:5 212:19,23       103:19 104:10       Graybox 1:8 2:8        86:3 104:21
generally 13:20         212:25 215:6,9,11     105:9,19,23 106:7     8:14 31:7 32:3       110:22,23 112:22
  98:20,21              215:13,17 216:12      106:18 112:21,24      43:8 111:9,11        112:23,23 116:23
generate 132:2          216:13 217:11         112:25,25 114:11      160:12 247:6,10      117:3 141:2 162:6
  166:17 167:10         218:7,15,19 219:3     115:1,14 119:10     great 42:6 48:20,22    162:17
  265:16                219:9 220:1,2,2       119:21 122:15         83:25 167:13        guys 87:19 112:21
generated 192:24        221:23 222:15         125:6 127:12          185:23 190:14        129:23 162:17
generating 141:3        223:12 224:9,17       129:15 130:7,23     greater 10:11          288:8
  166:24 167:2          224:21 229:4          131:3 133:15        greatness 167:14
  182:7 187:5           235:2,11,14           136:6 138:9 139:6   Grill 26:3                     H
gentleman 70:6          238:23 239:16,18      143:7,23 144:9,12   grounds 72:8 98:5     H 4:7 5:2 6:2 7:2
  124:2 127:15          239:23,25 240:16      149:24 155:20         214:12              HACKENSAK
  170:9 193:14        Glendon's 239:1         158:6 160:18        group 6:7 22:1,23      3:10
  204:6                 240:5                 162:1 163:4           24:12,15 33:8,17    half 184:6
gentlemen 242:1       go 23:20 62:19          167:14 176:21         35:2 37:10,11,14    hall 79:10 236:13
Gents 76:21 272:21      65:10 79:14 82:14     177:9 181:19          61:16 63:12,25       236:16
George 170:9            99:2,3 102:17         183:13 185:8,9,16     65:12 109:16,17     Hallac 70:7,8,18,19
Gerova 102:9,12         108:6 114:1           185:23 186:1          110:5,18 112:20      70:23 71:3,8,21
  102:22 103:11         157:16 158:15         187:3 188:14,18       117:10 118:6         115:22,23 204:10
  104:10,13,19          160:15 167:5          188:23 189:20         125:10 156:21        267:5,22 268:7
  105:16,17,23          182:5 185:1,22        192:15,24 193:1       161:20 163:10       Hallacs 116:7
  106:3,3,4             203:2 211:13          194:16 198:24         189:21 190:16        124:1
getting 51:8 91:23      239:13 240:11         199:14 201:17         195:12 215:6        hand 9:9 13:5,11
  92:1 109:7 128:11     250:7 259:23          207:24 208:25         239:16,16,18         20:1 21:13 23:8
  165:2 171:19          268:15 279:1          210:13 212:12         248:6 252:14,20      32:12 41:12 45:18
  179:15 187:12         283:19 286:15,16      213:3 214:4 221:3     258:1 261:1 263:4    51:20 52:17 54:20
  210:11 255:11       God 9:13                225:11 229:11         269:12,21 278:3      59:15 70:14 74:25
  262:10 264:3        goes 17:8 82:1 83:2     237:25 248:1,5      grown 50:14,16,18      108:3 126:19
  284:25                83:6 98:19 131:12     250:19 253:17       Grunfeld 34:2,10       132:13 139:22
Gion 110:19             135:10 144:14         255:18,23 256:1       219:1 239:5          149:5 154:15
girlfriend 38:11        147:6,12,22 150:9     269:5,9 277:24      Grunfeld's 34:5        159:6 163:18
give 13:4 33:3          159:19 218:6          281:9,21 290:12       219:4                169:25 173:8
  38:12 53:1 79:7       219:10 220:1        good 9:21 13:5 46:2   guess 25:14 37:9       178:3 186:10
  161:3 196:16          222:14 226:19         76:2,8 86:6 95:11     40:6 102:8 128:18    188:1 193:19
  213:5 228:12,14       229:19 244:24         133:19,25 151:18      130:21 138:6         194:18 196:5
  250:6                 247:2                 171:6 183:11          140:25 157:7,10      197:2 200:20
given 19:11,20 40:4   going 12:4 18:8         257:20                164:25,25 179:3      203:22 205:15
  70:2 74:15 130:3      23:8 25:14 35:11    gotten 259:25           194:17 200:14,15     206:11 207:13
  182:13 191:3          38:5 42:7,20 43:7   government 73:7         208:18 211:20        230:12 232:17
  206:22                43:18 48:21,23        73:10,18,19           230:5 244:23         234:8 238:2
giving 290:1            49:9,25 53:8          133:24,24 135:25      284:6                240:19 242:17
GL 6:22                 54:12 57:3 62:8       136:1               Guessing 262:5         244:12 251:8
glasses 244:22          64:2 67:4,17 78:4   governmental          guilt 215:21 221:17    261:20 265:22


                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 89 of 113 Page ID
                                       #:9947
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 306

 272:4 273:21         helped 49:21 50:5     hold 39:2 89:23        43:24 149:17,21        177:4 188:8 194:1
 275:6                  53:11,12 82:24,25    111:9,17 118:20       155:10 165:25          194:25 230:19
handed 11:24 53:7       88:9 183:22          152:3 200:19          166:2,6,7,10           241:2 242:24
 97:15 136:15         helping 53:13          217:2 277:7,7         181:25 241:4           251:14 258:15
 227:25 276:22          130:2 185:21         280:18                249:3 252:14           266:4
handled 160:5         Henry 106:21          Holdings 87:13,16      256:1 259:25         identifying 96:11
handles 24:22           107:1,7,10,18        87:17,24 111:18     IA007 186:22             197:16
 182:24                 234:16               112:5 119:24        ID 30:16               II 99:12
handling 211:19       hereto 11:22 13:16     122:18 123:10,20    idea 21:11 31:11       imagine 60:18
handwriting 20:10       20:4 21:17 23:12     131:12 157:5,11       33:19,23 35:10         103:4 156:2
 20:14                  28:6 32:16 41:16     163:1 200:3,4         67:11 84:15 139:7      226:25 227:4
HANDWRITTEN             45:22 52:21 54:24    230:7 245:18          158:16,18 161:25       262:23
 4:12                   59:19 75:4 97:13     247:6                 167:17 169:11        imagining 165:7
hang 52:22,22           108:1 126:23        Hollywood 137:6        255:23 262:6         immediately
 103:5 268:13           132:17 136:13       home 27:3 36:9         267:16,20              109:11 192:1,1
happen 31:22            139:20 145:21        151:9 248:22        identification           207:6 209:13
 167:15 220:11          149:9 154:20         249:9                 11:21 13:15 20:3       249:8 254:3
 221:3                  159:11 163:23       hope 61:1 245:8        21:16 23:11 28:5     implication 224:6
happened 31:9           170:5 178:7         hopefully 185:10       32:15 41:15 45:21    important 93:14
 49:19 124:21           186:14 188:6         221:4                 52:20 54:23 59:18    impression 27:5
 131:25 132:9,12        193:23 194:23       hopped 25:17           75:3 97:12 107:25    Improper 263:24
 139:1 140:21           196:11 197:6        hotel 68:18,19         126:22 132:16        inaccuracies
 175:22 191:19          200:25 204:1        hour 136:4             136:12 139:19          265:13
 282:13                 205:20 206:16       hours 74:14 117:4      145:20 149:8         inaccurate 265:7
happening 110:25        207:18 213:11        289:16,16             154:19 159:10          265:16
 220:13                 228:5 230:17        house 240:2 286:10     163:22 170:4         incarcerated 72:19
happens 182:17          232:21 234:12       Houston 22:23          178:6 186:13         include 173:12
happy 84:1,12           238:7 240:23         33:20                 188:5 193:22         included 26:10
 134:5                  242:21 244:17       Hub 111:14 119:21      194:22 196:10          199:11 200:17
hard 25:24 274:17       251:12 261:25        119:23 120:22         197:5 200:24           224:12
 288:21                 266:2 272:9          121:4,11,14 155:5     203:25 205:19        including 67:18
Harris 112:23           273:25 276:16       huge 73:6,9,17         206:15 207:17          107:21 176:4
Harry 234:18,19         277:4 292:18         185:17                213:10 228:4         income 135:11,16
 234:19,20            Hey 155:8 159:1       hundred 184:10,22      230:16 232:20          135:19 156:15
hate 289:25             208:11 285:20        186:2,6,8 260:4       234:11 238:6           167:23,23 168:3,4
he'll 185:23          Hi 133:15             hundreds 52:15         240:22 242:20          168:5,6,9,12,13
head 152:19           Hidden 248:20          84:8 171:5,5          244:16 251:11          168:15 169:1,9,12
health 40:11 128:7    high 151:18            182:12                261:24 266:1           169:21 182:22
 131:6 162:20         high-level 151:17     hunky-dory 220:23      272:8 273:24           187:14 252:14,23
 259:2                highest 10:17         hypothetical 56:15     277:3                  253:1,5,5,6,8,12
heard 42:16 285:25      151:20,20            264:23              identified 17:5 34:2     253:17,19,19,20
held 24:10 88:4,6,8   Hills 248:20                                 34:12 96:25            254:2,15,24
 88:8,25 89:8         hindsight 246:24                I            129:14 143:18          255:14 256:9
 90:12 217:6          hired 75:22 287:25    I-N-D-E-X 4:1          201:25                 257:6,14 258:1,7
help 9:13 15:3 38:9   hit 146:20,21         i.e 161:6            identify 20:6,8          258:13 260:7
 82:19 133:16           185:10 253:15       IA 6:10,19,22          21:19,21 24:10         261:7
 156:10,10 182:8      Hojo 110:19 111:6        39:25 40:3,9        163:19 175:23        incomplete 56:15

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 90 of 113 Page ID
                                       #:9948
                                              Kiarash Jam                                      03-27-19
                                                                                              Page 307

  82:18,21 264:23       264:3 265:11           45:16 110:11          111:15,17 125:3     100:9 112:22,25
incorporated 122:3    infrequently 26:19       118:18 119:16         127:25 225:14       129:6,21 130:24
  122:4               inhabited 25:9           149:22,25 154:9       278:7,10 279:9      137:19 147:24
incorporation 15:7    initial 15:12 238:12     156:1,7 160:8,9     interested 8:7        148:11 176:6
  23:23,25 24:3       initially 140:18         161:6 164:23          292:13              182:12 193:15,18
  122:2                 145:11                 165:22 166:12,20    interests 203:12      200:14 221:5
incorporator          initiated 184:12,20      167:1 168:12,13     internal 285:1        224:5,17 229:24
  117:13 119:3        initiating 69:22         168:14 169:5        internally 113:11     230:2,6,9 240:17
  122:25 123:8        inquire 92:7             170:21,25 171:17    Internet 44:8         254:11 262:17,20
incorrect 264:6       installments 189:2       173:12 174:13,16      168:18              265:4,5,6 287:6
incredible 281:16       225:21,22              175:4,6,12,19,20    interpreted 82:13   involvement 19:20
incredibly 244:2      instance 26:16           175:24 176:8,10     interrupt 280:9       37:21 72:6 130:3
incurred 105:23         35:24 58:15            176:13,15,24        interrupted 57:8      220:17 221:8
independent 78:13       120:22 145:3           177:5,15,18,19      interviewed 74:2    involving 71:12
independently           285:5                  178:13,19 186:19    introduce 8:20        183:1 218:19,20
  146:19              institution 42:2         186:25 187:2,17     introduced 251:6      218:21 225:6
indicated 60:2        instruct 57:25           187:21 200:3,17     introductions         239:23 285:10
  65:24 102:4           59:11 69:11,17         217:20 222:16         150:3             IP 6:7 12:18,20,21
  115:25 120:10         70:22 76:11 169:7      224:10,18 225:6     inventory 261:1,3     12:22 22:1,6,23
  291:7               instructed 7:11          229:7,8 232:15        261:12              23:3 24:15,16
indicates 48:16         58:8                   241:16 247:15,22    invest 88:25 89:7     28:14,21 29:2
indicating 63:24      instructing 78:21        247:25 248:5,9,11     90:11               30:6,14 31:12
  147:19                200:6 250:1            249:1,7,11,19       invested 94:5         33:8,16 35:2,4
indication 37:5       instruction 85:6,12      250:14 251:16,21      147:15,24 148:12    36:17 37:10,10,14
indicted 124:5          164:10                 252:2,10,21,24        148:13,24 149:1     37:21 41:19 47:3
individual 12:1,17    instructions 24:23       253:9,12,21 254:6   investigation         47:5,9 52:9 54:5
  78:14 150:18,20       82:12 164:24           254:23 255:5,20       224:16              54:14 58:3,17,19
  150:22,23 230:4       199:22 235:17          256:7,15 257:6,10   investing 88:18       61:16 63:12,14,24
individually 16:17      250:12                 257:13,25 258:6     investment 87:18      65:11,25 66:8,22
  112:3 119:15        instructs 62:18          258:12,16,18          88:3 91:6 138:5     71:12,24 72:6
  153:20 170:21         63:5                   259:1,11,20,23        267:8 279:18        74:10,18,21 76:4
  185:2 186:18        instrumental             260:6,9,17 261:3    investments 240:11    79:23 81:12,14
  213:21                183:16                 261:6,12,16         investor 219:11,12    82:3 83:14 84:22
induced 284:8         insurance 40:11        Integrated's 41:9       224:11              85:10 86:21 88:24
inducement 80:23        104:16 178:16,25     intended 164:25       investors 84:12,18    89:6 93:3 94:25
  81:6                  179:2,5 180:11         165:1                 91:5 92:1 112:21    95:7,13,15,25
info 141:6,23 144:7     182:4 224:13         intent 136:20           130:2 191:10        125:10 133:2,17
information 7:14        259:3                  138:13 139:11         192:14 212:19       133:25 134:19,24
  16:23 22:19 29:8    insured 178:22         interact 270:15,19      215:4 240:16        135:3,6,16,19,22
  29:10 30:10,11      insureds 179:6         interacted 84:16        280:22              136:1 137:14,17
  37:14 67:6 113:24   Integrated 1:8 2:8       174:21 285:3,8      invoice 44:3          138:13,20 139:11
  114:2,4 117:25        9:3 12:13 24:12      interacting 180:19    invoiced 168:24       141:6 143:5,6,9
  133:6 144:16          38:19,23 39:8,17     interaction 84:18     invoices 168:20,22    143:11 147:2,9,15
  169:14 198:4          39:21 40:13,15,18      139:8                 168:23              147:24 148:12,13
  229:24 237:1          40:21 41:2,7         interactions 165:18   involuntary 140:24    148:25 149:1
  241:15 250:7          43:20,25 44:2,16     interest 78:14 88:4   involve 50:23         156:21 157:20
  262:11,13 263:23      44:20,23,24 45:2       107:17 110:18       involved 38:3,16,17   161:20,24 163:10

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 91 of 113 Page ID
                                       #:9949
                                             Kiarash Jam                                       03-27-19
                                                                                              Page 308

  188:10,14,17,21     issue 44:2,4 129:14   Jeff 75:12,21 76:8     10:7 13:23 14:4,4   Kia 8:18 9:1,15,23
  189:24 190:6          141:7 147:23          78:20,21 108:15      15:9 16:2,25          21:4,6 30:14
  191:7 193:16          148:10 232:6          113:10,12,13         17:14 18:1 19:20      61:19 75:12
  195:10,12,20,23     issued 22:6 42:1,21     115:23 116:12        21:1 24:12 29:1       109:14 114:15
  195:25 201:6,12       43:10,22,23 44:1      199:16 228:12,15     29:13 30:5,14,19      115:4 117:14
  201:19 205:9,13       44:24 118:15          262:5 264:1,1,13     31:12 39:4 109:18     120:23 142:12,12
  206:19,23 207:2       119:15,16 121:8,9     287:4                110:6,13 111:24       143:21 144:14,15
  208:1,16 209:18       122:6 124:11,17     Jeffrey 5:7 242:2      112:5,6,15 118:7      146:5,5 150:9
  210:3 215:12,13       124:18 125:16,17      287:2                118:15,21 120:16      195:13 235:16
  215:24 218:19         125:20 126:6        Jeremy 250:22,25       127:23 154:4,5        252:15
  219:5 223:11          158:13 168:20         251:1,1              156:3,6 181:25      Kia's 199:22
  226:20 227:6,15       226:20 227:6        Jerome 37:23           200:2,2 217:16      Kiarash 1:16 2:16
  227:18,20 230:10      230:25                170:20               222:15 224:9,17       3:12 4:3,9 7:5
  230:25 232:6,7,10   issues 288:8          Jerry 38:1 125:13      225:3 229:10,11       9:23 213:21
  232:11 233:8,12     issuing 232:7           149:18,25 150:1,2    229:15,16 243:1,4     276:12 291:5
  233:15 234:6        item 15:11 37:16        164:3,10 165:11      243:8 250:17,19     kids 288:9
  235:17 238:12         37:17 67:17 81:18     165:12,14,16,18      250:22 263:7        kind 10:25 11:5,8
  239:7,7 243:8,22      82:1 86:20 88:11      166:4 170:10         264:6,17,19,24        13:7 20:24 25:18
  244:8 247:12          88:14 93:2 101:17     172:23 175:9        K.JAM- 6:5             29:10 38:13 39:9
  252:14,20 253:3       101:22 110:17         180:16,17 254:11    Kambe 111:12           49:23 51:22,24
  253:21 254:8,23       111:8,23 117:10     JERSEY 3:10           Kaplan 208:8           73:21 77:21 79:8
  255:6,14 256:2,20     122:1 153:16        Jim 8:22 257:20       Katrina 5:12           87:19 109:5
  257:5,14,25 258:7     242:1               Joseph 204:10          140:12 146:10         110:21 129:24
  258:12,16,23        itemized 89:3 90:5      206:3               Katten 204:11          171:14,15 183:15
  259:4,12,13 260:8   items 81:16 114:11    josephiskowitz@...     206:5,9               184:3 190:11
  260:24 261:1,4,7      115:1                 208:7               Katten's 206:6         221:17 241:15
  261:13 263:4                              JSI 55:9              kattenlaw.com          263:21 264:4
  264:6,20,25                   J           JUAN 3:14              206:4                 268:2
  266:14 269:6,12     Jam 1:16 2:16 3:12    judgment 7:7          keep 131:18 181:2    kindly 32:22 33:5
  269:21 270:4,7        4:3,9 8:18 9:2,15     277:13,17,21         182:9 207:21          97:5
  273:7 274:4,14        9:23 21:4 30:14       278:1,16,21,22       208:12,24 209:24    kinds 221:2 286:8,9
  277:22 278:2,2        61:19 75:12           279:4 280:17,19      210:11,12,12,14     King 164:3,6
  279:15,17 280:3       114:15 115:4        July 42:10 114:14      237:17 280:8          170:10 204:7
  280:21 281:17,21      117:14 120:23         268:24,25 278:7     keeper 79:8 236:6    kjam@kjammed...
  281:22,24 282:5       136:15 195:13         278:10              keeping 183:15         204:17
  282:18 283:4,25       213:21 215:2        jumped 275:25         Keith 67:20,25       kjammedia.com
  284:2,7               216:10,17 219:11    June 35:7 232:24       68:15 69:7 75:11      208:4
IP's 138:4 139:13       221:19 224:8        justified 177:7        76:16,25 77:1       KJM 28:23,25
  158:9 191:15          281:15 291:5          260:16 283:4,6       78:25 80:4 84:1       155:10 156:1,3
  275:1 283:12        Jam's 7:5 276:13      JWALKER@C...           97:20 102:15          200:3
  284:9               James 3:3 8:19          3:5                  112:23 115:23       KJMI 112:5 200:3
Iran 11:14              164:3,6 170:10                             116:11 117:1        knew 85:9 108:16
irrelevant 116:3      Jannol 106:22                 K              272:16                148:24 168:9
Irvine 10:19 11:3       107:1,7,15,18       K.Jam 4:15,18,19      Keller 5:10 139:8      182:1 209:6,9
  157:15              January 133:13         4:20,21 5:8,17,18    kept 36:7,8 155:12     210:24
Iskowitz 204:10         134:10,13 199:15     5:19,23 6:6,9,14      156:16 159:3        know 20:25 21:10
  206:3                 228:8 257:4          6:16,18,20,21 7:4     167:19 208:19         21:12 23:2,4

                 eLitigation Services, Inc. - els@els-team.com
 Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 92 of 113 Page ID
                                     #:9950
                                         Kiarash Jam                                       03-27-19
                                                                                          Page 309

25:17,19 27:1       167:7,8 168:22       262:11,12,22,22     lawsuit 12:9 81:7        145:17 150:13
28:8,17,19 29:5,6   169:15 171:22,23     262:23 263:16,17      98:7 107:21,23         216:24 238:21
30:8,21 31:20       171:25 173:10,13     264:4 265:10,11       281:3 287:10,12        239:13 266:7
32:3,9,20 34:6,6    173:16 174:20,20     265:12 270:13       lawsuit's 279:13      letter 6:10,13 79:20
34:10,16,18,18      174:24 175:9,10      271:4,19,19,20      lawsuits 240:15          79:22 80:1,3,8,15
35:14,24 36:9       175:15 176:1,6,6     273:14 280:4        lawyer 75:25 84:7        80:19,22 81:5,22
37:19,22 39:23,25   176:7 177:1,2,11     281:21 282:8,11       107:10,22 140:14       82:6 83:14,18
40:25,25 41:5,5     177:13 178:21        282:12,22,24          218:24 219:4,6         84:20,21,24,25
41:22,22 42:15,25   179:7,9,13,20        283:8 284:1,3,21    lawyers 78:7,7 84:9      85:3,19 86:13
43:14,23 44:5,11    180:18 181:19,24     285:2,7 286:3,11      86:4 192:23 212:6      88:2 92:1,6,11,17
44:12,19,21 46:10   182:2,18 184:25      288:8 289:25          220:24 286:10          92:22 94:13,14,16
46:13 49:13 51:21   185:1,7,11 186:20   knowing 183:2        layers 147:8             94:21 95:7,10,14
53:18 55:2,4,14     187:7,11 190:3       246:24              lead 129:16,19           136:20 138:12
56:23 57:3 59:21    191:12 192:21       knowledge 27:22      lease 41:6 131:19        139:11 207:19
62:6 63:1 64:14     193:10,17 194:11     29:13 124:15        leased 40:23 41:1        208:1 272:16
64:16 67:16 68:16   195:25 196:6,22      125:2 138:25        leases 56:21             273:1,3,5,19
70:16 71:14,15,16   197:21 198:13,14     171:3               leasing 41:3             274:12
71:16,17,18 72:2    198:14,20,25        knowledgeable        leave 82:16           level 10:17
72:10,12,14,17,18   199:1,3,4 200:14     27:6,9,19           leaving 158:1 220:2   liability 143:1
74:13 75:6,24       200:16 201:2        known 12:18          ledger 134:11            144:19,24 145:1,6
84:8,15,17 87:2,5   202:18,25 203:13     162:11,16 264:6       135:2 243:14,17        145:15 146:11,16
87:9,21 96:16       205:12,13 206:6,9    278:2                 245:25 251:17,21       147:14,20,22
97:16 99:19         208:10 209:22       knows 251:7            252:2,9 261:7          148:7,10 181:7
102:14 103:10       216:7 217:25        Kranzdorf 242:2      ledgers 129:12        liable 278:22 279:6
105:4,4,7 106:3,4   218:17 220:10        287:3                 155:6,9,13,17,23       280:18
106:4,25 108:7      221:10,13 222:8                            155:25 156:6        Libra 99:10 100:6
110:24 111:6,7,19   225:8,20 226:15              L           left 20:15 22:22         100:8,13,20 101:3
113:19 114:18       226:25 227:4,16     L.A 68:5 137:11        23:16,20 24:9          102:19,20 103:20
116:5,11,12,16      227:19 228:13,15    lack 263:25            41:25 82:9 212:10      103:23 104:8,10
117:23 118:8        228:15,23,24        lacked 92:4            287:19 290:8           106:13 107:6
121:23,25 122:7     233:17 235:2,13     ladies 140:23        legal 14:6 19:3          114:7 115:12
123:2,14 126:2,8    235:13,14 236:2     landscape 244:19       47:16 49:4 51:3,8      124:18,23 125:3
126:15,17 127:2     236:25 237:3,5,18   large 49:23 287:23     55:24 56:21,24         266:14,17,23,25
130:19 131:16       237:20 238:16,18    largest 239:25         57:22 58:9,20,24       267:11 268:20,22
132:1 134:21        238:19 239:5,8      late 181:4 285:19      59:12 64:19 71:5       270:9
136:22 137:10,11    241:10,10,21          286:12,22            77:12,15 78:3,10    library 141:3
137:16,18,20        242:10,12 243:12    LaTonia 204:10         78:13 105:23        license 109:12
138:7,8 139:2,3     243:19,24 244:9     Latzer 3:8 8:24,24     106:2,4 107:12,15      217:7
139:15 140:2        245:15,16,23          275:22 289:17        117:6 137:24        licenses 217:2
143:15 145:11       246:5,21,25         launched 110:20        140:19 181:5        lied 221:20
152:5,15 153:15     249:21 252:22       launder 259:10         185:6,17            life 104:16 178:16
154:6,6,22 156:14   253:23 254:9,12     law 3:13 105:9,13    legally 95:13            178:22,25 179:2,5
156:19 159:13       254:13 255:9,11       106:5 204:11       legitimate 212:25        180:11 221:17
160:12 161:18       255:17,19 256:1,4     206:5,6,9          legs 97:4             light 49:12 68:16
162:6,9,24 164:8    258:22,24 259:4,8   lawful 278:23        Lender 248:13         Likewise 59:4
165:6,17,21 166:7   259:16 260:1          279:9              let's 52:17 79:14     limit 151:23,25
166:13,14,15,18     261:19 262:3,10     laws 233:4 292:20      88:13 114:7 140:9   limited 99:12 147:7

               eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 93 of 113 Page ID
                                       #:9951
                                              Kiarash Jam                                    03-27-19
                                                                                           Page 310

   147:8,13,13           193:1 286:25          212:23            168:5,7 169:15,15    97:11,15 107:24
   165:18                287:8 289:15        losses 192:21       169:18 181:15,15     108:3 126:19,21
line 65:11 95:2        longest 26:12         lot 29:6 30:8,10    181:24 183:2         132:13,15 136:11
   101:14 128:5        longtime 56:4           32:2,10 113:17    199:22 200:6,9,11    139:18,22 140:1
   138:19 177:23         108:13                140:17 150:1      241:18 246:17        145:19 149:5,7
   191:23 192:5        look 14:14 28:9         151:6,7 156:9     251:24 253:6         154:15,18 159:6,9
   201:9,9               32:19,25 48:8         165:20 171:24     254:4                163:18,21 169:25
liquid 90:12 93:6        53:16 88:13 103:6     176:3 185:2,17   Majid's 26:25         170:3 178:3,5
   93:15 94:4,19         108:6 114:7           186:3,7,8,9 221:4 153:7 155:15         186:10,12 188:1,4
liquidated 191:23        137:12 140:2          285:19            194:12               193:19,21 194:18
   192:4                 144:2 145:17,24     lots 165:16 182:17 majority 216:19       194:21 196:5,9
list 4:14 6:19 81:16     161:10 172:2,19       265:12            222:17               197:2,4 200:20,23
   109:15 110:2,2        181:6 196:6         love 285:18        making 38:4 49:16     203:22,24 205:15
   111:23 197:16,23      210:22 216:23       low 251:4           62:20 77:24 80:25    205:18 206:11,14
   199:8 228:8           221:14 225:24       low-level 109:5     84:22,25 137:14      207:13,16 213:9
   229:19 235:18         226:1 238:21        lump 169:1          166:20,23 180:11     228:1,3 230:12,15
   241:4,8,12            246:23 269:14       lunch 136:3         186:6,8 187:9,16     232:17,19 234:8
listed 16:17 99:10     looked 76:14 90:5     lunches 151:7       187:18,19,23         234:10 238:2,5
   117:25 119:11         124:22 145:5,5      lying 219:19        244:21 278:16        240:19,21 242:17
   236:10 242:1          201:21 203:3                           man 50:4,14,16        242:19 244:12,15
listen 182:3             221:1 224:21                M           51:7 171:3,4         251:8,10 261:20
lists 16:24 115:18       259:5 284:24        machine 168:18      285:20               261:23 265:22,25
   115:22 116:17       looking 16:6 17:9     mail 17:7 153:3    management 67:21      272:4,7 273:21,23
   123:23 200:2          17:17 22:22 23:16    207:12             70:20 80:5 102:10    275:6 276:23
litigation 14:20         24:9 43:3 45:4      mailed 153:7        102:13,22 104:11     277:2 280:17
little 10:11 14:15       46:22 47:8 61:11    MAIN 3:4,9          104:13,19 105:24    Martin 208:8
   20:23 25:16,18,19     73:1 84:20 88:24    maintain 82:4 93:3  111:12 160:6        Master 99:12 267:1
   41:24 82:3 137:19     99:7,25 103:15,18    93:14              267:6                267:9,16,23
   268:14                109:24 111:8        maintained 75:17   manager 15:19,21     material 10:16
lived 117:1 194:12       116:17 117:10,19     155:12 236:16,17   128:24 160:3         64:11 80:22 81:5
LLC 1:8 2:8 8:14         118:5,18 121:16      251:22 252:11      254:20               183:23 220:3
   39:1 162:21           124:8 133:22         259:19            mandatory 201:10     Matrix 111:14
load 78:22               140:8 146:19        maintaining 94:3    210:16               119:21,23 120:22
loaded 78:21             156:20 170:18,23     94:18             March 1:18 2:19       121:4,11,14 155:5
loan 89:24 102:19        174:5 206:7         maintains 81:18     8:1,9 130:8 157:6    155:9,13,17
   102:20 104:9,10       228:17 242:1        maintenance         157:7,8 158:8       matter 34:22 62:16
   105:22 167:23         245:15 262:3         182:21             214:9,24 215:6       106:3 213:17
   248:19                263:2 267:3         Majid 15:12 29:22   258:5               matters 27:6
loans 182:8 251:3        268:13               29:23 45:17 50:25 mark 213:3            189:13 193:16
located 23:1 33:20     looks 20:24 45:8,8     56:3 108:10 109:4 marked 11:20,24      matures 90:13
   79:12 137:9           113:10 247:17        109:5,10 113:7,9   13:11,14 20:1,2     McArthur 170:9
   138:20 248:19         252:12               128:14,24 129:10   21:13,15 23:9,10     170:12
locked 36:8            loop 128:25 131:19     131:18 153:9       28:2,4 32:12,14     Meadow 248:20
log 156:15 168:7       Los 2:18 8:1,12        154:6 155:1,9,15   41:12,14 45:18,20   meal 146:21
LOI 5:10                 9:25                 155:18,19,20       51:20 52:17,19      meals 222:19
long 15:20 75:22       loss 134:14 135:5      156:13 157:16      54:20,22 59:15,17   mean 40:11 50:10
   140:16 162:11,16      192:12,16,17         161:16 167:21,24   74:25 75:2 95:6      72:17 83:10 94:4

                  eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 94 of 113 Page ID
                                       #:9952
                                            Kiarash Jam                                       03-27-19
                                                                                             Page 311

 98:16 114:21         38:1                  280:22 282:2,18       141:3 149:1 150:5    182:23 187:13
 118:1 144:4 148:3   member 15:18           283:3,12,24 284:9     150:6,6,7,9 154:1    287:5,6,7,13
 168:10,10 171:19     108:13               million-dollar         157:20 158:25       movies 25:24 38:2
 182:14 189:11       memorialized           286:1                 166:16,18,23,24      38:3,3,6,14
 190:4 211:1 246:4    173:6                millions 171:5         167:11 168:2,11      187:12
 248:16 249:23       mention 151:12         184:11,23 185:14      169:9 179:13,16     moving 249:18
 268:10              mentioned 24:17       mine 75:22 251:6       179:17 181:25       multiple 38:9 43:24
meaning 10:24         165:25 175:12        minute 54:1            182:6,7,18 184:16    56:24 73:20 75:23
 20:8 21:21 127:23    209:1 211:14         minutes 32:20          184:17 185:3,9,25    166:13,15,16,16
meaningless 246:7     225:10                46:15 48:15,25        186:7,9,9 187:16     174:21 179:4
means 30:22 41:1,5   merger 220:3           97:4 204:19           187:17,19,23         191:21 220:25
 41:6 44:11,12       merit 258:17           212:10 290:8          191:14 192:23        258:21 285:22
 64:14,16 90:24      message 99:4          Miramax 49:19          221:20,22 222:1     mutually 195:16
 91:14 151:18         105:16 106:2          183:6,12 184:17       223:3,3 235:13      Myers 105:10,13
 190:3 246:20,24     met 42:18 67:24,25     184:21                240:1 245:17         106:5
meant 30:19           68:6 70:3,10         misappropriated        249:6,15,16,18
 209:12 276:7         73:19 112:24          216:17,20 222:15      250:7 251:2,3                N
mechanism 99:2        162:13 169:16         224:9                 253:24 254:18       N 5:1 6:1 7:1
 192:19               183:25 199:16        misleading 244:3       259:13,23 260:8      106:21
Media 13:23 14:5     metal 287:23          misread 177:23         277:13,17,21        Nakatomi 25:23
 15:9 16:3,25        mid 25:15             misrepresentatio...    282:11 284:2        name 8:5,13 9:21
 17:14 18:1 19:21    middle 47:21           216:11 219:8         moneys 162:25         9:23 12:21 23:17
 21:1 24:13 29:1     migrate 11:15         missed 202:9          Monica 2:17 8:11      35:2,4,9,12 37:9
 29:13 30:5 31:12    million 47:11 52:10   missing 113:17         25:12 26:1,1,3,4     37:15,19 38:22
 39:4 109:18 110:6    54:4,13 55:16         165:4                 141:13 142:21        42:16 61:19 63:16
 110:13 111:24        56:12 58:16,18       misspoke 160:13        163:14 201:7         65:16 81:19 96:6
 112:6,15 118:7,16    64:7,22 65:3,8       misstated 276:3       monies 39:24          128:23 129:4,13
 118:21 120:16        67:10 86:21,23       misstates 73:13       monitor 282:13        130:4 138:20
 154:5,5 156:3,7      87:3,12 88:3,25       246:10               month 157:23          141:8,25 142:19
 181:25 200:2         89:2,7,16,23,24      mistake 238:15         176:19 177:9,21      150:16 233:11
 217:16 222:15        90:11 93:4,15        mistaken 276:7         187:9,12             292:1
 224:9,17 225:3       94:3,18 97:1 99:8    mistakenly 78:1       monthly 153:1,21     named 20:13 24:4
 229:15,16 243:1,8    99:13 137:15         misunderstood         months 183:18         30:15,19 31:13
 250:17,19,22         161:19,22,23          103:14                220:13 255:10,13     60:14 70:6 112:23
 263:7 264:6,17,20    188:14,18,19,22      Mitchell 1:21 2:20     260:5,23             127:15 170:9
 264:25               190:6 191:15,17       9:6 292:1,24         morning 9:21          193:14 204:7
Media's 243:4         191:17 192:18        MKATZ 4:16            mortgage 248:25      Napa 26:3
medical 11:17         195:19,24 196:14     mkatz@vcorpser...      249:9 250:15        nationality 142:22
 176:2,2,3,7,9,12     201:20 202:16         33:12                motion 283:13,14     natural 63:3
 176:14,16 177:11     203:3 205:11         mom 219:14            move 262:24          nature 10:8 39:7
meet 37:23 38:4       215:4,13,14 220:4    moments 13:13          279:21 288:22,24     113:15 138:4
 43:1 68:5 70:6       220:8 222:17         monetize 212:24       moved 11:16 25:17     236:7
 198:4 205:10         223:11,12 238:25     money 7:7 44:8         25:25 26:1 243:22   necessarily 145:9
meeting 18:1,9,13     239:1,19,20           48:23 57:17 87:4     movers 287:25        necessary 179:14
 18:18 19:17 43:2     258:19 259:10         87:20,20 94:3        moves 26:10          necessitated 237:17
 120:15               260:7 261:17          102:17 113:1         movie 38:12 130:24   necessity 27:12
meetings 37:25        269:16 279:18         130:20,20 132:4,6     174:22 182:15,16    need 32:23 44:8


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 95 of 113 Page ID
                                       #:9953
                                             Kiarash Jam                                      03-27-19
                                                                                             Page 312

 46:6 51:16 52:23       221:5 224:4          221:8 226:21,24      255:16 256:12         144:18 206:23
 58:12,12,14 78:11      251:23 268:1         226:25 227:3,7,20    269:17 271:11,13      208:2 285:23
 86:2,5 128:11,14       273:8,10 282:18      227:21,21 231:1      273:4 274:22,24     obscure 130:3
 135:10 141:7,21        285:3 287:21         238:12 254:24        274:25 276:17         243:20,24,25
 141:22 144:7         new 3:10 7:8,8 57:2    263:7,12 264:5       281:15                244:4
 156:13 159:1           73:23 74:3,7         266:18,19 269:6     NPA 60:25 61:1       observe 114:21
 161:7 180:7            117:1 133:16         269:16,20 270:3,5    80:9,16 82:11       obviously 49:12
 197:24 198:23          134:5 139:23         271:10,13 274:10     93:5 276:15           98:6
 199:20 204:20          221:20 233:4         274:11,21 282:17    number 4:8 5:4 6:4   occasion 36:11
 211:21 226:11,19       237:20,20 242:8      283:2 284:14         7:3 8:16 14:15,18     38:11 58:25 68:7
 230:25 235:17          277:14,14            285:10               14:22,25 25:20        69:4 76:2 169:16
 244:22               night 36:9            noted 118:20          30:16 41:21 68:5      182:11
needed 52:14,16       Nine 274:19            123:16,17 264:8      78:8 81:20 109:6    occasions 37:24
 56:6,9,25 58:22      nod 248:16            notes 4:12 48:18      165:19 171:21         38:9 56:24 68:1
 66:18 68:20 77:22    NOLs 192:19            51:18 53:3,10        174:19 216:12         70:11 73:20,23
 84:7 116:24 117:3      212:23               67:9 96:12 97:1      257:16 274:17         74:13 75:23
 140:20 141:20        nominee 216:18         101:16 114:14       numbers 41:24          169:22
 150:25 156:10          217:23               115:4 118:5          275:25              occupation 142:23
 166:5 167:12         normal 128:21          204:16 207:6                             occupied 287:19
 181:2 191:17           160:16               208:3 209:16,17              O           occupy 26:7
 195:6 198:18         normally 243:21        209:17 210:17       o'clock 289:11,19    occur 218:20
 199:4 251:3          north 3:9 130:23       211:2 213:17,24       289:22             October 120:4,23
needs 44:5 86:6         137:10               215:8 282:17        O'Melveny 105:10       122:5 201:5 202:2
 178:16 180:8         notary 8:5            notice 2:20 4:9,13     105:13 106:4         202:22 204:3,9,14
 197:17 238:14        notation 20:16,18      11:25 17:25 18:9    o0o--- 290:16          219:11 220:5,9
nefarious 77:20         20:23 105:12         18:13,17 19:16      oath 12:5 24:14        272:13 273:17
 78:4                 note 46:7,25 47:6      21:23 22:5 67:18      63:8               offer 39:12 137:14
negative 36:1 49:11     47:14,20 48:6,10     120:14 192:12,17    oaths 292:3            214:1
 49:15                  49:7 52:10 53:25     206:22 210:10,20    object 98:4          offered 39:10
negotiate 270:20        54:4,13 55:16       noticed 165:5        objecting 72:8       offering 215:1
negotiated 52:5         58:4,16,17 59:6,6    238:11              objection 27:14        216:10,18 218:7
 68:23 83:24            60:3,3,25 61:1      notices 212:23         29:16 50:7 62:9      219:10
 137:21                 63:12 64:4,7,19     notified 192:3         62:14,20 63:4      offers 191:21
negotiations            65:23 66:7,21       notify 254:4,19        66:3 68:13 71:10   office 3:13 16:24
 129:22                 67:1 68:2 69:15     notifying 31:18        71:13,25 78:16       17:8 25:5 26:7,18
neither 173:18          69:19 70:23,24      noting 100:11          99:15 101:23         26:18 36:8 68:4,4
 196:19 215:2           76:4,5,13,13,25      208:1 214:20          102:5,24 158:22      68:8,8,18,18
network 162:8           80:9,14,16,25       November 28:10         180:14 190:7         70:13,16 74:3
never 24:15 35:22       82:2,9,10 83:4,8     31:14 33:11 46:4      198:11 214:11        79:8,9,12 84:1
 36:2,3,4,10,14         88:16,17 90:13,14    47:11,22,23 48:1      221:11 222:6         88:8 106:16
 42:16,18 58:8          93:3 95:17 96:10     53:21 55:6,17         223:13 224:19        107:17 111:9,17
 70:17 84:16,17         97:25 98:12,15,19    59:25 63:12 79:20     255:24 282:7         116:23 117:3
 111:1 116:25           99:8,10 100:5,24     81:1 82:10 92:12    objections 89:17       131:19 153:7
 143:18 148:24          102:18 206:23        115:5 117:17          90:17 284:17         160:3,4,6 163:16
 179:24 180:10          207:1 208:2,17       133:18 206:18       obligation 143:1       168:17 202:24
 181:5,10,21 187:7      209:10,13 210:4,7    209:3 211:13          173:19               207:12 224:12
 194:11 217:1           210:15,18,21         252:15 254:22       obligations 56:12      234:21 237:23

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 96 of 113 Page ID
                                       #:9954
                                           Kiarash Jam                                      03-27-19
                                                                                          Page 313

  262:12 287:19       53:4,5,8,16 55:16     244:25 247:17,21    ordered 225:11       281:10,13 290:13
officed 141:15        60:16 62:11,13,19     248:4,18 252:7,13   ordinary 83:23       290:15
  236:13              62:22 64:3,18,22      252:18,20 258:11    organized 78:25     page 4:4,8 5:4 6:4
officer 16:18,25      74:2 75:7 77:4        262:1 266:7,21        79:1               7:3 14:16,24 16:6
  19:4 24:11,15,16    79:14,16,19 81:18     271:16 272:12,14    organizer 34:11      16:11,13,14,21
  65:25 67:21 70:19   83:12,13 88:12        272:18 273:4,12     orientation 244:20   17:9,23 18:8,12
  80:5 87:25 104:1    89:21 90:4 91:13      273:14 274:16,19    original 22:13,18    18:17 28:10 32:24
  104:8,19 106:14     93:24 98:9 103:12     275:5 277:13,24       77:7 79:3 231:16   33:10,15 34:11,24
  119:13 127:24       103:16,19 108:8       277:25 279:11       outside 68:8 130:1   35:11,16 36:15
  131:14 132:9,11     108:18 110:5          281:7,8 284:12,18     166:25 187:5       37:8,9 41:19 42:7
  141:8,19,23         114:1,8,9,13,16       288:11,19 289:4,6   outstanding 199:19   42:20 43:7,18
  142:12 143:5,9,21   115:1,3,6,15          289:19              Overbroad 255:25     44:15 45:4 46:2
  143:24 144:8,9,15   117:18 118:5,9,19   old 11:12               265:19             46:23 47:5 48:8
  145:4,13 146:5      120:2 122:4,11      once 35:22 44:23      overhead 39:10       48:16 53:20 59:24
  147:3 163:1         123:5,18,23 127:6     68:9 70:13 77:1       87:21 153:17       61:11 64:2 65:10
  182:16 217:10,20    127:10 128:3          107:2 167:20          168:16 171:12      67:4,17 75:8
  233:8,15 234:5      131:23 132:18         179:24 221:5        Owari 20:20 30:14    79:14,15,15,19
  235:21 236:9,19     134:16 137:13         224:4                 121:18 122:4       80:1 88:14 95:16
  237:6,13 274:4      138:16,23 140:4     one's 84:2 123:17       125:17,20,23       95:20 96:2 97:19
officers 16:14        140:10,11 141:11    ones 122:8 155:21       126:6 229:24       99:7,25 101:6
  18:23 27:12 36:16   142:3 144:6,9,14      174:20 177:1          263:8 264:16,20    103:6,17,19 106:7
  39:6 116:17         145:17,18,24          200:8,9,13,15,16      264:24             106:12,18,19
  118:12 119:10       146:3,8,13 148:6      200:16 225:9        owed 184:16 185:9    109:25 113:6
  121:3 122:11        149:10 151:16       online 161:7            185:15 259:13      114:7 117:11
  124:8 143:13        154:24,24 155:2     open 115:10 281:23    owes 184:15          118:18 119:21
  237:18              157:2,10,14         opening 224:2         owned 20:20 29:3     121:16 122:15
offices 39:5          159:17,18,20        operate 25:5            30:5,14 110:6,12   124:22 125:6,7,22
officially 259:19     160:13,17,22          237:23                111:9 112:2,6,14   127:13 128:4
officing 27:23        161:10,15,19        operated 133:23         118:6,21 119:23    132:21 133:22
offsets 278:23        163:24 164:19       operating 26:15         125:3,20 131:13    140:8,8 144:3,5
oh 17:16 36:3 38:15   165:8 170:6           50:22 67:20 80:5      141:1 200:15,16    145:25 146:12
  38:25 53:2 99:20    172:10,21 175:6     operation 213:1         247:9 264:19,20    156:20 157:1
  122:3 161:12        176:23 182:25       operations 26:24        264:20             158:6 160:19
  165:5 188:3         186:4,17 187:16       168:17 215:7,18     owner 31:12          161:12,13,15
  206:13 216:23       187:21 188:3        opinion 221:7           119:19 121:11      162:1,19 163:4
  268:13 275:10,21    191:19 193:24,24    opportunity 45:25       239:25             170:19 172:2,9,14
  276:4 288:11        194:4,20 195:1,2      92:19 97:17 240:3   ownership 111:15     172:16 174:8
  289:4               196:8 197:18,21     option 89:7,21 90:4     127:25 198:5,8,18  186:22 189:10,20
okay 12:20 13:18      199:6 200:6,22      Opus 20:20 121:18       198:21,23 199:3    195:11,14 199:14
  14:9 16:13 18:21    201:4 202:14          122:4 125:13,17     owns 28:23 247:10    201:18 213:25
  18:25 19:25 20:15   205:17,21 207:15      125:20,23 126:6       264:17             216:23,24 218:10
  22:2,19,22 25:8     207:23 213:8          229:25 263:8                             218:11 219:7
  26:15 29:20 30:18   218:15 219:20         264:16,20,24                 P           225:11 226:5
  32:17 33:2,7,10     225:24 228:2        Orange 155:16         P 292:4,4,8,11,19    238:11 239:13
  36:20 37:3 39:17    231:4 232:14        order 58:23 94:5      p.m 28:11 46:24      243:7,14 244:24
  41:21 42:3 45:23    234:13 242:22         99:11 140:9           136:7,10 141:24    263:2 266:8,21
  47:20 48:12,15      243:3,7 244:19,23     160:16 239:24         160:19 212:13,16   267:3 268:13,15

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 97 of 113 Page ID
                                       #:9955
                                            Kiarash Jam                                      03-27-19
                                                                                            Page 314

 268:17 269:5,9,14    129:23 132:3          216:20 222:18        223:12                70:2 71:3 162:7
 269:19 274:16,17    part 48:20,22 57:1     223:4 224:11        people 65:17 68:24   phones 168:17
 277:24               57:6 63:11 67:13      225:11 249:19        70:13 73:24 77:25   phrase 115:7 127:7
pages 292:9           71:23 77:20,21        285:22,22,23         93:20 159:2 166:1     181:20
Pagoda 112:14,20      81:11 82:16 83:23     286:5,12,13          166:2 167:15        picking 70:2
 113:3 147:7,8        96:20,24 101:1       payable 207:6         168:17 171:3        picks 145:24
 155:10,25 173:12     102:17,20 190:10      208:3 209:13,19      179:3 208:10        piece 137:15
 200:4 230:2          194:15 211:2          285:23               237:20,20 259:5       139:12 245:16
paid 43:19 90:24      250:8,10 252:9       paychecks 40:18       290:1               pieces 184:4
 91:23 92:1 132:3     253:12                40:20 259:25        percent 27:11        Pineboard 87:12
 161:22 166:5        part-time 75:24       paying 107:11         125:3 160:4           87:16,17,23
 167:12 171:15       participate 77:5       153:21 176:10       percentage 223:1       111:18,20 119:24
 175:13 176:19,21    participated 71:24     179:3 225:21        perform 39:12          120:23 121:1,9,11
 177:25 179:10,15     72:7 74:22 218:7      238:25 248:25        174:8                 122:18 123:10,20
 179:22 187:4        particular 16:19       249:9,16 252:21     period 18:21 25:6      125:4 128:2,7
 189:17 192:25        21:20 34:22 56:5      259:2                25:11 26:12 27:24     129:21 130:20
 222:2 225:18         60:13 78:5,6         payment 44:3          35:20 110:24          131:12,14 155:6,9
 240:13 244:7         92:11 95:5 96:10      150:2 162:23         152:22 241:5          155:14,18 157:4
 250:15 255:11        102:4 109:21          166:6,8 168:20       255:4 256:12          157:11,17 161:6
 256:7 260:9          134:25 150:21         225:19 232:8,10      259:22 260:5,12       163:1 194:3,5,15
 278:24 286:11        189:4 219:21          243:8,11 249:1       261:18 292:18         194:16 230:6
pain 288:23           288:19                250:15 253:8,12     perjury 233:3,20       245:9,14,18 246:8
painted 49:11        particularly 163:14    258:17 259:12        234:5 274:3 291:6     247:6,11,14,18,22
paper 153:2,6,6      particulars 51:13     payments 67:18        292:20                249:7,19
 245:16              parties 8:8 68:6,24    89:3 90:5 166:21    permit 255:15        Pineboard's 247:2
paperwork 224:23      173:2,18 183:22       166:23 177:7        perpetrate 279:17    Piscula 133:11
 225:2                184:13,20 270:15      179:4 180:11         280:6,21              134:5 159:25
paragraph 47:8        292:12                235:6,12 255:15     person 42:18           160:1,25 163:8
 80:8 89:3 90:5      partner 57:9           259:11 260:16,18     253:11 263:21       pissed 287:18
 94:22 130:10,12     partners 68:5         payroll 39:9,11      personal 18:25         288:3
 131:3,18 138:8       86:24 87:1 99:12      44:6 87:22 166:2     19:11,19 124:15     pittance 184:13
 146:25 172:8,19     parts 33:1             168:17 171:10        143:1 144:19        place 72:18 78:23
 188:23 201:17       party 24:7 30:15,20    179:20 180:8         147:20,22,23          152:12,16 192:6
 207:7 213:24         30:23 31:9,13         181:4,4 247:23       148:7,9,11 150:14     292:6
 214:4 216:9          69:1                  248:1,5,11 249:2     151:1,2,5 153:16    placed 286:1
 218:13 221:19       PASEO 3:14             249:8,11 256:25      216:20 222:18       places 46:6
 222:14 224:8        pass 289:6             259:21 260:2,12      224:12 249:20       placing 167:18
 233:7               Paul 124:2 129:23      260:13 285:21        286:9                 168:12
parameters 41:8       132:3                PDF 60:3,3           personally 222:15    plaintiff 2:17 8:22
Parasec 14:12        pay 47:10 99:11       penalty 225:16        278:22 279:5          8:25 201:14
parent 111:18         105:23 152:10         233:3,20 234:5       280:18              Plaintiff's 7:5
parenthetical         154:12 165:23         274:3 291:6         perspective 215:21     136:15 276:6,7,13
 122:7                166:1,2,2 167:12      292:20              pertain 91:25        Plaintiffs 1:5 2:5
parentheticals        172:5 179:14         pending 9:11         pertaining 27:7        3:2,7
 121:20               182:3,8 185:14        203:16               33:7                plan 84:3
park 185:10           187:23 188:18,23     penitentiary 72:14   Phoenix 178:16       player 184:2
Parmar 124:2,11       192:4,14,24          penny 218:8,16,17    phone 44:7 68:10     playing 183:21

                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 98 of 113 Page ID
                                       #:9956
                                           Kiarash Jam                                        03-27-19
                                                                                             Page 315

Plaza 3:9 25:21,23   positions 39:2        270:4,6 274:13,22    privy 114:5 129:8      135:5 166:21
plead 116:7           145:7                275:1,3 276:18       probably 14:13        progress 264:2
pleas 71:8,15        possess 35:19        press 49:10,15         30:7,9 40:6 60:14    project 38:16,17
please 9:7,9,21      possessed 36:2,4     Pressler 42:22,24      70:10 76:20 78:22     153:16,17
  16:21,22 17:23      39:5                 43:2,3                79:7 129:17 148:6    projects 174:10,16
  18:12 20:7 34:24   possession 35:22     presume 219:20         151:10 154:5,10       174:19,21 175:3,6
  36:15 41:20 48:8    36:14 73:2           285:4                 155:19,20 159:1       175:18,19,23
  56:17 63:9 65:10   possible 158:21      pretty 38:25 49:10     182:16 194:11         177:5,16,18,20
  77:1 78:20 84:4     252:1               prevented 70:1         195:7 198:20         promised 60:24
  95:21 108:7        Possibly 226:18       236:3,8               202:23 206:6          99:11
  122:16 127:4       potential 64:23      preventing 69:8        232:15 234:1         promises 47:10
  134:5 140:3         130:2 147:13,20      71:2 76:7 86:8        239:4 241:18         promissory 49:7
  149:17 154:23      practice 75:16       previous 152:1         262:18 270:25         51:18 52:10 54:4
  159:15 161:2        265:15               177:9 231:10          288:18 289:17,18      54:13
  164:24 188:8       practicing 242:7      275:22,23            problem 15:1          proper 167:21
  194:25 196:7       preceding 255:13     previously 217:3,6     17:21 158:5          property 136:20,21
  201:2 230:19       preeminent 173:24     270:5                 160:17 185:20,21      137:7,9,15 138:24
  235:1,7 238:13     Prejudgment          price 188:17           185:25 212:11         248:19
  241:3 242:24        225:14               239:19                244:21 287:24        protect 62:12 78:13
  251:14 268:17      premium 179:14       primarily 10:13,14     288:24 289:24        protection 77:23
  269:10 280:9       prepare 200:7         38:1 287:13          problems 288:7        provide 10:11 12:4
  283:18              235:1               primary 166:9         Proc 292:7,11,14       13:20 73:4,9
pled 71:18,19,22     prepared 134:24      principal 47:11,25    proceed 9:5            74:20 107:15
  72:1                135:22 189:14        52:3,3 67:9 99:12    proceeding 120:17      134:5 142:13,19
Plus 278:7,10         233:19 241:12,20     238:12 278:3          213:18,19             144:15,15 146:6
PO 27:2,3             241:22 262:4        principals 52:2       proceedings 214:6      174:9 271:1
pocket 187:23         263:15,17           print 226:17           214:21 290:14        provided 24:3
point 38:16 51:6     preparing 19:16      printed 61:19          292:5,10,15           39:18 73:6,17
  82:22,22 89:21      241:8                63:16 65:16 252:3    proceeds 88:16,17      74:23 77:8 152:18
  103:13 104:20      prepayment           Printing 46:16         101:17 102:20         167:9 168:16,19
  110:20 112:9        201:10,19 202:3     printout 133:23        104:9 105:22          171:12 187:18
  113:3,16 136:24     210:16              prior 55:19 58:1,10    216:18 279:19         225:10 240:4
  152:5,6 167:22     Present 3:17          59:6 63:22 68:2      process 15:12 17:6     246:6 292:17
  185:5 205:5        president 16:18       76:1,9 81:22 85:3     19:11,15 63:4        provides 81:20
  209:24 216:2        21:7 36:17,21        86:12 92:17           115:11 183:17         188:13
  258:11 284:6        37:6 61:22 62:1      148:13 173:7,17       193:1 264:4          providing 40:3,7
pointed 212:5         63:19,24 65:20,25    176:22,24 182:11     produce 169:23         76:16 84:23 88:2
policies 104:16       66:8,9,23 118:12     236:4,11 237:11      produced 14:24,24      141:11 165:15,16
  179:1,2,5 180:11    119:12 121:5         261:18                42:1,5 156:18         170:25 171:16
Political 10:22       122:12 123:20       priority 179:20        243:18                175:1 180:12,17
portion 154:12        124:9 125:23        prison 72:5,16,21     producer 10:13         180:18 229:2
portrait 252:5        131:5 137:24         116:1,4               111:3                 273:5
position 24:11        186:25 189:21,24    private 96:7 191:18   production 10:10      provision 90:21
  56:10 87:23         190:19,24 207:2      193:7 216:2,5,14      14:21 73:7,10,17     public 8:5 22:19
  111:10,15 112:17    210:3 217:10,15      220:15 221:2         Productions 10:7       49:10 229:5
  195:20 209:16       217:19 239:6         229:6 240:3           14:4 200:2            240:12
  215:20 221:14,16    267:5 269:12,20     privately 191:21      profit 57:14 134:14   publicly 193:6

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 99 of 113 Page ID
                                       #:9957
                                            Kiarash Jam                                      03-27-19
                                                                                            Page 316

pull 155:13 210:21   pursuant 2:20 42:1     27:17 29:19 31:1     117:15 120:24         41:11 43:2 111:21
pumped 219:13        pursue 213:20          68:12 70:4 73:25     127:6,6 128:8,16      115:21 121:2,15
purchase 5:21        pursued 213:17         74:9,12,16 149:3     129:1 130:15,16       135:1,4,7,17,20
 55:16 58:4,18       pushed 220:11          214:11 224:1,3       131:21 133:4,20       135:23 136:25
 59:6 60:3 64:4,7    put 13:10 14:2         231:24 256:2         135:13 141:9          144:22 151:10
 64:19 65:23 66:7     19:23,23 49:21        289:7                142:14 143:24         154:7,14 156:25
 66:21 67:1 68:2      87:20 113:23         quickly 243:22        147:4,10,17 148:1     158:18,19,20
 69:15 70:24 76:4     114:2 130:19         quite 10:15 48:21     148:6,16 149:19       169:24 189:7,19
 76:13 80:17 82:10    139:24 140:24        quote 219:23          150:11 161:8          190:18,23 191:12
 83:8 90:14 95:17     152:23 166:24         221:21,23            173:21 174:11         197:1 202:23,25
 96:10 151:9 188:9    167:11 179:24,25     quotes 219:18         194:4 198:6 199:2     204:25 205:6
 188:17 206:24        182:6 191:23          245:24               199:25 208:13         209:2,5 211:24
 207:1 208:2,17       219:13 237:20        quoting 219:20        210:15,18 211:5       212:4 219:19
 210:4,16,21          240:1 245:23                               216:15,21 218:9       221:25 222:3
 216:13 227:7,21      287:25                         R           219:15 220:6          227:4,11,19,23
 238:22 239:15,19    putting 181:6         R 215:2 292:4,8,11    222:20 224:14         228:12 231:6,17
 245:9,22,24 246:2    187:15 223:8           292:19              226:22 235:8          234:1,2 239:12
 246:4,12,20,25                            R&T 112:11            239:24 245:11         241:24 243:12
 266:18 269:6                 Q            raise 9:9 113:1       252:16 266:5          244:9 245:16
 270:5 271:10        qualified 268:21        191:14,16,18        278:5 283:19,20       260:21 261:5,14
 274:11,21 282:17    quarterly 235:2,11      220:4,8             285:11 291:5          261:19 273:3,13
 283:2 284:14        question 13:5         raised 215:4        reading 56:13           274:9 277:19
 285:10               28:21 31:20 47:18      216:12 222:17       91:16 185:6         receipt 86:20
purchased 67:10       56:17 62:10,16       ramification          197:20 209:20       received 107:2
purchaser 67:7        63:9 66:20 82:13       231:25            ready 9:4 155:20        153:1,2 176:25
 96:7,12 97:1         82:18,22 123:7       ramifications         155:21                195:22 196:1,14
 188:21 201:14        126:16 138:3           51:13 55:25 56:5 real 139:12 267:1,8      196:25 204:13
purchases 169:9       145:15 146:10,15       61:25 76:3 77:12    267:15                240:15 260:6
purchasing 139:12     150:4 171:7,18,21      85:9 92:22        reality 220:1         receiving 157:14
 215:24               174:25 183:5         ran 104:21 270:22 realize 244:21            195:4 210:10
purported 241:16      214:18 216:7           286:3,4             288:12                250:11
purportedly           220:20,20 237:8      rate 278:11         really 11:6 48:17     recess 97:8 136:8
 233:19               237:15 254:5         Ray 108:25 109:4      48:19 49:11 68:17     212:14 281:11
purporting 65:7       255:11 270:11,23     re-ask 123:7          71:15 72:12 86:3    recipient 161:3
purports 15:7         271:20 273:15,16       280:14              111:1 223:16        recites 201:18
purpose 37:25         273:17 279:20,23     reaction 209:3        257:16 286:24,24    reckless 263:22
 44:18 77:16 87:3     280:10,13,14         read 28:20 32:23      287:18 288:2,11     recognize 20:10
 93:16 94:19 99:22    283:14,17 284:10       49:8 52:13 53:9   REALTY 5:10             35:16 81:6 213:13
 106:24 107:8         287:23                 57:19 61:3 67:1   reason 22:12,17         252:8
 112:8,19 121:14     question's 30:1         67:16,22 76:23      49:24 51:6 52:25    recollection 170:24
 139:13 155:22        31:15 54:16 56:14      79:4 80:9,11,15     56:7 77:22 78:6       228:18 272:1
 156:24 161:17        62:4 64:24 91:21       80:19 81:2 82:7     78:13 109:21        record 8:4 9:22
 162:23 166:2         92:23 93:17            83:18 84:11 85:3    114:19 117:24         62:21 97:6,9
 182:15 229:4         126:14 244:2           87:14 88:21 89:4    171:7 183:5           136:6,10 185:1
 240:14 241:8,24      246:9 264:10           90:16 92:16 93:7    190:13 228:20         212:12,15 265:2
purposes 99:18        265:18 285:12          94:14,16,21 95:15 recall 14:10 23:15      276:6 281:9,12
 276:6               questions 7:11 22:4     101:19 109:19       31:5,19,21 34:23      283:20 290:12

                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 100 of 113 Page ID
                                      #:9958
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 317

  292:10                149:21 217:24       relative 8:7 292:12     159:10 163:22         202:18 231:20
recorded 231:3        referred 274:12       relevance 71:13,25      170:4 178:6         require 82:12,20
records 32:19 33:7      276:6 277:9           72:9 98:5 99:15       186:13 188:5          174:17 260:17
  41:25 133:18        referring 47:2 58:3     101:23 102:24         193:22 194:22       required 16:4 51:1
  152:17 154:7          129:3 226:24          214:12                196:10 197:5          51:4,5 175:7,24
  155:12 156:16         246:21 247:1        relevant 217:9          200:24 203:25         189:15
  225:2,5,10 236:15     254:12 276:12       relied 80:24            205:19 206:15       requiring 44:3
  236:17 262:16,19    reflect 251:20        remained 129:20         207:17 213:10         177:6
  265:16              reflecting 261:7        132:9                 228:4 230:16        research 38:7
recovery 279:24       reflects 18:4         remaining 90:11         232:20 234:11       resent 190:11
redact 243:17           125:19 156:20       remember 11:4,6         238:6 240:22          224:5
redacted 244:10         157:11 161:23         14:12 38:25 48:17     242:20 244:16       reservations 68:20
redeem 93:20            207:25 252:13         48:19,24 74:11        251:11 261:24       residence 249:1
redeemed 91:7         refresh 170:23          87:25 112:10,12       266:1 272:8         resident 25:9
redemption 90:20        228:17                112:13,18 125:5       273:24 275:8,11     residential 9:24
  90:24 91:14,20,23   refunded 91:6           143:14 144:13         275:13,15,18,23       141:25 142:20
  92:5,12 93:5,16     refuse 232:2,6          147:21 148:5          276:2 277:3         resolution 115:2,7
  94:6,19 161:24      regard 31:1 214:11      152:15,17,18          283:21 292:2,17       115:9 117:14
  195:10,19 196:3       263:22                160:14 169:20       reports 134:6           119:6 120:7 123:3
  196:14,21 201:24    regarding 146:10        189:9 192:7,9       represent 8:21        resolutions 117:13
  202:14,18 203:3,8     146:15 210:16         194:15 195:4          107:19 136:19         119:3 122:25
  203:12 205:10         236:15 266:22         203:20 206:7          201:15                123:8,12,18
  209:6                 270:8                 207:11 208:19       representations       respect 12:18 19:13
redemptions 90:14     regardless 134:22       209:20 220:10         80:22,24 81:5         20:10 55:25 56:4
  203:16                265:2                 241:14 248:7          84:22 85:1            59:5 85:9,18
refer 12:22 82:15     regards 219:3           257:2 260:3 274:4   representative 56:1     110:17 120:14
  226:4 227:6 276:5   register 203:16         286:8,25 287:11       61:16 63:14           147:20 174:25
  281:24                216:5               remembered 145:1        106:13                183:1 187:18
reference 14:25       registered 215:3      rent 44:7 179:20      representing 66:8       212:18 231:20
  47:6 58:16 59:6       217:1,3               224:12 285:21         101:2                 254:5,6 270:21
  63:12 69:19 70:24   registration 37:13    repaid 82:3 93:3      represents 81:15      respectful 223:19
  76:5,13 77:4          37:17               repeat 63:9 214:15    reps 273:5              223:23
  80:13,14,16         regular 44:5            283:17              request 7:6 36:13     respective 153:20
  130:25 161:4        regularly 168:20      reply 146:20,21         91:5 161:24 167:5   respond 142:16
  209:17 227:21       reimbursement         report 22:13,20         178:15 195:10,19      144:21 196:3
  269:16,19 270:3       257:2               reported 109:12         196:3,14,21           211:23 235:21
  271:13 274:11       related 11:2 73:21      253:19                201:24 202:15       responded 30:13
  282:17                135:11              reporter 9:6,7,9        203:3,9 205:10        30:17 46:15
referenced 64:5       relates 98:5,12         11:21 13:7,15         209:7 230:24          144:22 196:20
  81:10 87:11           279:15                20:3 21:16 23:11      231:22 241:12         231:5,19
  101:22 215:15       relating 67:7 71:23     28:5 32:15 41:15      276:14              respondent 213:22
  221:9 226:13          74:21                 45:21 52:20 54:23   requested 7:14          213:25 216:25
references 133:2      relation 25:3,4         59:18 75:3 97:12      24:24 74:24 99:5      218:6
  173:11                60:12 73:11 87:23     107:25 126:22         227:8 228:8         responding 211:24
referencing 13:2        182:22                132:16 136:12         292:16,16             212:2
  21:9 46:11 73:11    relationship 15:20      139:19 145:20       requesting 203:12     responds 134:3
  98:3 101:13           15:23                 149:8 154:19        requests 134:7          141:11,18,21

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 101 of 113 Page ID
                                      #:9959
                                             Kiarash Jam                                      03-27-19
                                                                                            Page 318

  146:22 164:19         17:19 20:17 25:22     183:20 223:25       120:15 124:22         221:15 227:16,17
  235:16 238:10         47:8,21 49:20         234:19              125:22 139:10         235:5 238:13
response 31:19          50:9,14 52:7        Rolodex 171:2         206:3,8 207:9         239:2 241:4,7
  130:7 149:2           53:20 55:5 58:13    Ron 140:18,22         230:20 247:21         247:13,16 250:24
  204:19,24 230:23      58:14 62:9 68:8       183:15,24 184:1     267:22                251:19 255:1
  238:9 276:19          80:3 84:4 87:18       184:10            saying 30:13 46:15      258:4,10 261:2
responses 7:5           87:18 97:19 98:18   room 73:23            103:9 129:3           263:7 264:12,17
  276:13                109:24 122:6        roughly 14:2          143:20 146:5,9        264:18 266:20,24
responsibility          127:12 132:20         243:21 282:1        156:13 167:1          267:2,10 269:2
  144:25 145:6          137:23 139:24         286:16 289:14       185:1 190:11          276:20 277:17,18
responsible 24:7        140:5,15 143:9      Round 248:20          196:16 197:23,25      278:9,12,15
  30:15,20,23,23        145:22 158:2        RPP 43:4              198:2,17,20         scale 184:21
  31:8,13 253:11        159:18 162:13       rudimentary 81:23     207:20 208:19,20    scan 153:9,11
rest 13:9 26:20         171:13,16 172:8     Rule 11:25            260:8               scanned 60:14
  160:5 168:9 184:3     174:5 177:22        run 88:9 278:10     says 17:16 20:20      schedule 67:6
result 92:19 181:7      180:10,13 185:8     running 30:8 77:24    21:1,4,6,23 22:21     289:15,20
retain 51:3 85:13       186:1 188:3           129:6,24 139:16     25:23 36:19 46:6    Scher 1:8 2:8
retained 17:13          190:19,25 192:3,3     256:3 259:1         47:9 53:24 81:4       104:21,21,23
  181:5                 193:6 196:13        Russia 127:8          81:14,21 83:5,12      105:2
retaining 77:15         203:20 204:13                             86:20,25 89:13,19   SCHOTZ 3:3,8
return 133:7            205:22 209:7,10               S           90:2 91:11 93:2     science 10:22
  135:11,12,16,19       209:13,19 210:4     S 3:8 4:7 5:2 6:2     102:11 109:14       scores 151:18
  135:21,24 170:16      211:3,17 212:22       7:2 199:2           111:23 114:18       Scott 133:15
returns 167:21          219:5 224:1         SA 96:8               117:14 118:17       scramble 78:24
  189:15 197:17,24      225:23 227:25       salaries 176:11       119:18 120:2,5,8    scream 179:19
  197:25 199:5,9,23     232:2,5 236:13,16   salary 260:3          120:25 121:7,10     screaming 179:23
  200:7                 237:7,10,10         sale 183:13 190:5     121:13,20 122:14      180:1
review 13:12 32:21      246:14,16 249:23      218:21 220:18       122:20 123:3,3,11   Sec 213:16,17
  33:4 45:25 53:18      249:24 254:13         261:1,3,7           123:22 124:14,19      214:21 217:1
  55:2,19 56:20         255:21 256:13       sales 191:14          125:18,21 126:1,3     219:19 220:17
  59:21 75:6 97:17      257:23 264:9        San 3:14 38:8         130:9,12 131:4        222:4,8,11,24
  108:7 109:14          265:15 269:24         176:5               133:15,21 134:5,9     239:24 292:4
  127:2 140:3           275:15,25 276:22    Sandi 9:6             134:12 137:10       SEC's 215:19
  154:22 159:13         283:5,12,25 284:9   Sandra 1:21 2:19      141:5 142:12          221:7,14 224:16
  196:7 197:22          284:16 289:7          292:1,24            144:7 146:25        SEC- 6:13
  199:19 201:2,3      right-hand 191:22     Santa 2:17 8:11       148:9,21 149:17     second 33:15 41:19
  233:24 292:15       rights 62:12 141:2      25:12,25 26:1,2,4   161:2 164:23          42:7 79:14,25
reviewed 76:5         risk 147:25 148:12      141:12 142:21       165:10 172:4          80:21 95:21 99:7
  96:20 234:2           148:17,22             163:14 201:7        176:20 178:15         103:5 106:12
revised 76:22 77:5    RNT 200:3             Sarah 287:16,16       188:16,20,25          109:16 127:4,13
  77:8 226:10         Road 33:20 248:20       288:2,16 289:1,2    189:3,13 195:21       128:4 130:10
  230:24 231:6,7,8    Robert 42:21,24         289:2,5             196:18 198:3,22       140:8 144:3
  231:15 232:3          43:2                sat 73:23             199:22 203:17         145:25 146:25
  272:21              role 24:18 28:18      satisfy 161:23        207:8 211:16          159:15 162:1
revision 77:5           34:5,7,9,15 96:20   savvy 171:24          214:4 215:1,10        170:19 195:11,14
rid 109:11              98:7 109:3 127:18   saw 24:19 78:12       216:16,22 218:14      199:14 213:24
right 9:9 15:6          160:2 164:6 183:8     95:10 116:21        219:8,18 220:7        240:2 244:24

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 102 of 113 Page ID
                                      #:9960
                                             Kiarash Jam                                         03-27-19
                                                                                                Page 319

  266:21 269:10         96:6 99:8 106:9       153:9,12,19           266:11 270:24        serving 72:5,11,14
  277:24                106:12,21 109:1       155:10,17 169:14      271:21                 116:1,4
second-to-last 37:9     109:15 114:3,13       195:5 208:11        serial 14:15,21        set 7:5 23:8 27:19
  125:7                 114:24 115:16         247:6,14 250:16     series 23:19 41:18       33:7 67:10 87:17
secretary 4:10          130:25 133:23         250:17,20 253:24      138:6                  89:6 112:9 113:4
  16:11,18,24 36:18     134:16,24 135:2,5     254:18 270:16,17    serious 64:23 65:4       143:7,15,20 166:2
  100:6,12,19 101:3     135:8,15,21,24        272:15 285:17       seriously 184:2          170:19 172:5
  103:23 104:1          138:19 142:5        sending 80:3          Serrano 137:10           182:15 207:6
  106:16 114:12,22      145:11 146:4,8,16     108:15 155:18       service 5:20 15:12       240:9 276:13
  116:18,25 117:2,5     158:8 160:20          196:24 207:21         17:6 19:11 68:21       284:15 292:6
  117:8 118:13,25       162:19 163:10         208:12,16,24          142:20 186:18        setting 143:14
  119:12 120:3          165:5 199:8 202:5     209:25 210:2,12     services 6:7 8:6 9:7     264:19
  121:5 122:13          202:8,21 203:18       210:14 226:10,16      12:21 14:13 22:1     settled 215:22
  123:20 124:9,23       204:3 208:7,22        270:11,23 271:7       22:23 24:15 28:14    settlement 213:16
  125:2 131:5           209:21 212:24         271:21                28:21 29:3 33:8        214:1 217:24
  267:12 268:19,22      231:11 237:8        sends 254:23 271:6      33:16 35:2,5           221:7 278:24
  270:4,9               245:15 252:15       senior 183:11           37:10,10,14 39:10    settling 221:16
section 17:17 81:14     257:8,16 263:12     sense 92:4 210:9,11     39:10,11,12,13,18    setup 143:9
  115:16 189:13         266:21 267:5          219:9                 39:22 40:1 47:6,9    seven 26:9 74:14
  210:15 263:10         268:19 269:5,11     sent 48:9,25 50:1       61:16 63:12,25       Sever-North 235:6
  264:16                273:1 274:18          52:14 53:24 58:14     65:11 66:22 79:23      235:12,17 238:23
secure 58:9 78:13       284:25                61:6 66:18 75:19      94:25 95:7 107:16      238:25
  85:7,17 92:20       seeing 202:25           99:23 102:12,16       112:14 125:10        shady 109:10
secured 98:12,15        203:20 206:7          108:21,23 130:8       131:6 133:2          Shahab 108:25
  99:8 100:5,24         270:7 277:19          130:17 136:24         138:13 141:6         sham 280:21
  102:18 277:22       seek 51:3 55:24         146:14 159:25         147:2,9,15,25        share 17:11 53:4
securing 86:9           114:3                 160:22 162:5,10       148:12,13 156:21       141:7 189:5
  236:4               seeking 280:18          178:16 196:1,4,16     161:20 163:10          190:22
securities 88:25      seen 21:21 23:14        197:11 201:19         165:14,16 168:16     shared 26:22
  89:2,8,16,23          45:13 58:16 118:3     202:2 204:6           168:16,17 170:20       195:16
  90:12 214:5           120:12 136:16,25      207:11 227:14         170:24 171:9,12      shareholder 147:14
  216:12 217:2,4,6      137:23 145:3          238:19 249:7          171:14,16 173:24       203:11
  218:18,24 219:1       193:16 203:13         253:24 266:11         174:9,9,18 175:1     shareholders
securities-offering     229:2 236:10          271:3,17,25           175:2,8 176:9,14       240:12
  214:7,22              237:12 266:5          272:16 282:5          176:16,18,22,24      shares 17:13,15,18
security 218:21,23      270:3,5 272:19      sentence 72:5,11        177:6 180:12,17        20:18 118:15,15
see 14:14,17,17         274:2,10 276:25       80:21 82:16,17,18     180:18 187:18          119:15,16 121:8,8
  17:5 20:15 22:17      277:12,23             116:1 130:12          195:12 200:4           122:6 124:11,12
  22:17,22 23:16,22   segment 102:8           218:13 233:8          226:20 227:15,18       124:17,17 125:16
  23:25 24:6 30:25    selected 23:3 33:24     287:17                227:20 230:3           125:17,20 126:6
  31:25 33:15 34:13   sell 94:5 139:7       separate 74:13          231:1 233:9            147:2,13 188:14
  35:11,14 36:16        188:14 192:18,20    separately 150:10       235:18 238:12          188:18 191:2,3,5
  37:12,13,13,17        221:4 261:13        September 122:24        248:13 252:14,20       215:7,13 216:3,5
  42:8,20 43:7,18     selling 141:2 215:6     123:9,21 197:8        257:14 258:1,17        223:12 239:1,19
  46:3 47:5 65:11       215:12 239:18         198:1 214:8,23        261:1 263:4            240:2
  65:14 67:6 79:17    send 51:9 58:12         215:5 236:5,11        269:12,21 278:2,3    She'll 13:8
  88:15 94:24 95:18     77:1 79:1 84:3,5      237:11 260:25         283:25               sheet 134:8,17,24

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 103 of 113 Page ID
                                      #:9961
                                             Kiarash Jam                                      03-27-19
                                                                                             Page 320

  203:6 269:6           56:20 60:25 66:12     115:4 116:21,24       171:9,13 223:10     98:2,21,24 99:6,9
shell 215:7,17          67:13 84:4,4 86:5     117:14 119:1,7        231:15 233:18       99:14,16,24 100:1
  279:17 280:2          95:11,11 120:23       120:4,6,10,15         267:22 268:6,7      100:4,7,10,23
Sheng 42:12,14          121:1 139:11          122:25 123:3          270:15 284:14       101:7,10,12,15,20
shipped 27:3            170:16 210:7          131:20 136:25       similar 21:3          102:1 103:12,21
shook 70:13             226:17 230:24         138:12,14,15,23     Simonian 234:16       103:21,24 104:3,6
shooting 130:23         231:6 232:3           170:12 186:24         234:18,20           106:9,11,15,17,20
shop 68:15 70:17        233:16,21 270:17      189:21,23 209:17    Simonian's 234:19     106:23 107:4
  77:24                 271:4 274:24          210:3,19 211:2,2    simple 145:15         108:4,11,14,22,24
short 152:22            275:5                 215:11,12,25        simply 31:2 62:20     109:2,20 110:1,4
short-term 251:3      signatory 52:6,9        226:11 231:11,16      252:2 271:20        110:8,10,14,16,20
Shorthand 292:1         54:5,13 61:15         232:23 233:24       single 36:11 152:23   111:12 112:4
shortly 11:16 28:22     66:22 78:12 101:4     234:4,7 267:5,11      179:24,25 182:15    113:12 114:10,21
  46:19                 134:23 194:4,8        269:3,13,19 270:9     189:5               114:23 115:24
shots 50:13 52:4        240:7                 271:9,14,19,22      SIP 46:24 47:2 48:9   116:19 117:12,20
  227:10              signature 17:2          272:16 273:6,8,10     56:1 60:2,3,6       117:21 118:11,14
show 28:2 140:1         24:25 35:17,19        273:11,18 274:2       81:18 82:11 83:10   119:5,9,14,20,21
  184:1 285:18          36:10 45:5,7,9,11     274:13,25 282:16      88:13 232:16        119:22 120:2,8,18
showed 87:19            51:10 52:14 58:14     283:9 284:7           266:18,19           120:21 121:7,10
  122:11 189:17         63:13,25 65:11,14   signer 45:2 111:20    SIP's 274:22          121:13,17,19
showing 162:2           79:25 85:18 86:12     194:12,14,17          276:17              122:17 123:22
  256:7                 94:24 95:2,24         281:22 282:14       sir 9:21 13:3,5       124:3,7,10,13,25
shown 119:23            100:2,13 102:16     signers 45:17           17:24 19:24 20:9    125:7,8,9,12,15
  277:21                103:20 138:19       significance 63:23      21:22 23:8 32:19    126:20 127:3,10
shows 17:13 109:17      186:21 194:3          66:1,14 69:5 94:2     33:18,22,25 34:3    127:14,17 128:9
  110:5,11 112:2,5      233:1 269:11          94:18,22 100:11       34:25 35:3,6,8,10   128:13,17,22
  118:25 119:3,6        291:13                100:18 101:2          35:21,23 36:12,14   129:2 131:8,22,24
  120:3,6 121:3       signatures 52:16        117:7 151:16          37:8,20 40:12       133:1,5,12 134:2
  122:1,21,24 123:8     58:13 270:17        significant 82:16       41:2,22,24 45:19    134:15,22 135:14
  123:19 124:17       signed 16:8,11          192:12                47:18 50:15 51:23   136:15 139:24
  125:13 133:24         22:19 43:4 49:2,3   signified 103:22        52:18 53:13,16,17   141:14 142:8,11
  157:10,17 161:19      49:8 50:1 52:8,11   signify 63:16           54:11,21 55:5,8     142:15,18,24
  219:23 243:7,10       52:13,14,16 54:8      121:22                55:11 56:17 57:7    143:3,8 149:4,14
  243:13,16 244:11      56:22 58:17,18      signifying 28:25        57:21,24 58:2,6     149:16,20 150:17
  252:18                60:17,25 61:13,15     62:1 66:23 103:25     59:22 62:8 63:10    152:14 154:16
shut 113:4 286:13       62:2 63:10 64:19      104:1                 65:5 66:13,20       155:4,7,11 157:22
shy 219:12              65:17,23 66:6,12    signing 19:3,16         67:15 69:10,14,16   157:25 158:7,11
sic 171:20 255:14       66:17,18,21 67:2      24:25 49:4,6,9        69:20 71:1,6        158:14 159:24
  273:22                67:12 69:1 70:25      51:14 52:12 55:19     72:22 75:1,13,15    160:13,21,24
side 23:20 63:2         76:22 79:22 80:14     55:25 56:5 57:20      76:6,10,15,24       161:1,9,14 162:4
  270:19 272:16         80:17 83:19 86:6      57:23 58:1,10         77:3,6,10,14,17     163:5,19 164:22
  273:1,18 274:11       92:6,11 94:13,14      59:7 66:11 68:2       79:11,13,15,21,24   167:3 170:1,11,17
sig 60:25               94:16 95:5 96:19      69:6 76:9 78:3        80:2,7 81:17        170:22 172:7,19
sign 20:24 21:3         96:24 100:5,20,23     81:22 83:13 84:21     85:22 89:15 93:11   172:24 173:3,5
  46:6 48:13 49:1       103:9,9 104:5,7       85:3,10 92:17,22      93:23 94:15 95:19   174:7,12,25 178:3
  50:1 54:4,6 55:13     105:8,19,21           95:12,14 100:19       95:22,23 96:4,5,9   178:11,14,18
  55:15,22 56:9,12      106:13 114:14,24      103:22 141:22         96:22 97:2,15       183:7 187:1 188:2

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 104 of 113 Page ID
                                      #:9962
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 321

  188:12 189:22,25      280:25 281:1        sorry 17:16,22 32:9   speaking 63:2,3       speech 280:12,13
  191:1,6,8 194:1,9   situation 50:4          35:25 36:3,25         98:20,21            speeches 224:1
  194:19 195:8,18       205:1 236:20          41:6 53:7 57:8      speaks 36:23 37:1     spend 150:8
  196:6 197:15,22     six 26:9 74:13          78:18 87:8 100:22     84:24 89:18 90:7    spending 152:1
  199:21 200:1,5,21     183:18 254:22         103:14 113:13         93:9 125:25           286:6
  201:11,16,23,23       255:10,10,13          114:2 124:13          164:16 263:11       spent 74:12 150:6
  202:1,12,17,20      six-day 255:4           125:6 137:2 142:4     264:11              spoke 72:23,25
  203:5,7,10 205:16     256:12                144:5 146:3,3,3     special 240:13          73:3 286:25 287:2
  206:1,2,12,25       slash 122:21            158:4 172:14,16     specific 227:23         287:4,4,14,16
  208:6 210:25        slightly 86:23          175:21 177:23       specifically 23:15      288:16 289:5
  211:4,6,8 212:18      260:6                 202:6,6,8 210:7       34:23 48:24 63:5    spoken 286:24
  213:5,13 214:20     sloppy 45:8             212:18 214:18         72:2,13 74:12,17    ss 291:1
  216:6 217:5,8,14    small 251:24            216:23 248:16         88:1 111:21         stable 225:23
  217:18,22 219:25    smart 51:7 86:3         257:11 273:15,16      112:10 136:25       stack 13:7 139:23
  223:16,17,18          171:3                 275:20 282:10         138:7 151:10        staff 26:20 52:1
  224:6 225:11,13     snow 131:1              288:11 289:4          154:7 165:17,20       78:10 182:23
  225:15,17,19,22     so-called 181:8       sort 56:21 70:17        166:18 167:8        Stagner 5:12
  226:2,3,6,12        SocGen 96:11,21         87:22 113:2 132:4     169:17 170:25         140:12 141:5
  227:2,12,25           96:25 196:15          140:24 151:8          171:22 172:1          142:7,17 146:4,9
  228:19 230:13,14      201:19                179:21 181:4          174:20 181:3          148:18
  230:21 231:9,12     socialization 151:6     259:3                 191:13 192:9        Stagner's 144:2
  231:23 232:1        socialized 70:3       sought 92:6             204:25 205:6        stake 281:2
  233:2,6 235:9       Société 96:7 195:4    source 93:19 138:9      209:2,5,20,22       stamp 24:24 35:17
  237:15 238:3          195:9                 166:11 167:17,19      211:24 212:4          35:19 36:4,7,10
  239:12 240:18       software 132:4          167:22 169:11         219:19 221:25         36:14
  243:6 244:5 245:3   sold 171:4 220:2        221:20 238:15         222:3 227:4         stamped 202:10
  245:5,21 247:4,7    sole 118:10 119:11      253:2                 231:17 234:1,2      stamping 24:25
  248:15,16,21          119:19 121:5,11     sources 43:24           241:5 254:12          25:1
  251:9 254:5           123:12,18 131:5       166:13,15             287:11              stamps 160:14
  257:18 261:21         173:24 217:15,19    south 9:25 181:20     specifics 71:15,17    stand 46:9 158:4
  263:3,6 265:20,24   solemnly 9:10           286:15,17             72:12 116:5 286:9     204:15
  266:4,10 267:4,7    Solomon 5:7 33:13     Southern 74:5,6,7     speculation 23:6      standard 75:16
  268:16,17,18          75:12,20,21 76:3    Sovrin 40:19 128:2      27:15 31:3,16       standing 133:19,25
  269:8,10 270:1,21     76:8,12 77:11         128:7 129:21          32:8 43:12 46:12      151:18
  271:9 272:3,10,17     85:17,23 86:9         130:11,17,20          56:15 64:13 68:14   stands 156:3
  272:20,23,25          92:7,21 108:15        131:6,13,23,25        83:16 84:13 87:6    Stars 25:23
  273:9,17,22 275:6     113:13 118:1,2        132:1,7 176:11        88:19 89:12,25      start 28:8 105:20
  275:19 276:10,22      199:15,17 228:12      254:10                90:8,23 91:8 94:8     139:23 140:9
  276:24 277:8,11       228:15 262:5,15     SPA 141:22 227:15       96:14 105:25          142:4 159:21
  277:23,25 289:8       263:19,20             227:18                125:24 126:13         160:17 216:24
  289:13              Solomon's 85:8        space 26:13 68:18       143:22 158:23         244:23 266:7
sister 152:23         somebody 251:2          68:18                 210:5 221:12        started 140:23
sit 68:7 156:13       someone's 56:11       SPC 1:4 2:4 3:2,7       222:7 224:20          162:13 183:9
  193:5 212:1           63:2,2                12:9 203:15           236:23 262:9,25       286:14,16
  245:25 246:19       soon 192:6 195:5      speak 177:13            263:24 265:8        starting 132:2,20
sits 84:1             sophistication          284:22 286:19,23      267:18 282:20         219:7
sitting 223:10          94:17                 287:9                 283:15              starts 55:5 103:17

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 105 of 113 Page ID
                                      #:9963
                                             Kiarash Jam                                      03-27-19
                                                                                            Page 322

  108:9,10 110:2      staying 68:19           287:5,13 288:4        277:14,18          148:12,13,25
  234:15              steps 211:22 212:2    subject 12:5 28:14    sure 25:15,15 36:1   149:1,18,25
state 4:10,11 7:8     Stern 34:12,21          60:6 97:25 101:13     38:25 42:3 47:4    156:21 157:20
  8:21 9:21 16:23     Stern's 34:15           141:19 178:12         48:19,22 49:13     158:9 161:20,24
  22:6 23:22 60:24    Steve 133:11            201:9 234:5           52:25 78:20        163:10 164:4
  82:1 128:6,14         159:25 160:25         239:23 266:14         114:19 118:3       165:12,14,23
  131:12 133:24         241:18                274:3,8               119:2 123:17       167:5 170:10,13
  135:10,25 147:6     stipulate 50:18       submitted 214:1         128:24 129:9       170:20,25 172:23
  211:13 218:6        stock 5:21 188:9,15   subpoena 42:1           131:11 136:5       173:8,25 175:9
  220:1 221:24          188:18,22 189:6     subsidiaries 109:18     143:13 152:17      176:19 177:16
  222:14 226:19         190:5,5,21 191:14   subsidiary 29:13        154:6 156:16       186:18 188:10,14
  233:4 277:14          192:10,11 193:8       39:4 110:6,12         167:9 169:22       188:17,21 189:24
  291:1                 215:8,13,14,24        111:9 112:6,15        172:3 174:3 205:5  190:6 191:7,15
State's 16:24           216:3 218:7,8,15      118:7,21 119:24       208:19,20 214:13   193:16 195:9,12
stated 22:12 73:16      218:16,17,19          122:8 131:13          219:18 256:6       195:20,23,25
  218:23                219:10 220:18         189:14,16             271:24             201:6,12,19 205:9
statement 6:20          223:12 238:22       successful 57:4       surprise 105:5       205:13 206:19,22
  16:23 130:5 131:9     239:1,15,22           171:24 183:4        suspect 56:11        207:2 208:1,16
  131:15 134:14         240:12              successfully 220:15   swap 46:11           209:18 210:3
  135:6 153:21        stockholders          sued 12:16            Swartz 12:18,20,22   215:12,13,24
  157:4,7 177:24        120:15              sufficient 94:17        22:1,6,22 23:3     218:19 219:5
  222:5,12 242:25     stocks 193:5            205:10                24:15,16 28:14,20  223:11 227:6
  243:3 279:21,21     stole 279:18          suggested 199:1         29:2 30:6,13       230:10 232:6,7,10
statements 128:19     stop 62:17 181:6      suggesting 198:24       31:12 33:8,16      232:11 233:12,15
  128:20 153:2,11     stopped 132:7         suing 81:7,11           35:2 36:17 37:10   234:6 235:6,12
  157:15 233:4          187:2 290:10        Suisse 96:7             37:14,21,23 38:1   239:7,7 243:8,22
  282:14              storage 288:1         suit 12:13              41:18 47:2,5,9     244:8 247:12
states 1:1 2:1 8:14   street 3:4,9 25:22    Suite 3:4,14 141:12     52:9 54:5,14 58:3  252:14,20 253:3
  11:15 22:9 67:18    stretch 97:4          sum 47:11,25 88:25      58:17,19 61:16     253:21 254:8,11
  80:8,21 98:13       strike 262:24           89:1 93:4,14 94:3     63:11,14,24 65:11  254:23 255:6,14
  130:10 172:11,22      279:21 283:13         99:13 168:11          65:25 66:8,22      256:2,3,20 257:5
  173:17 206:22       string 142:5            169:1,8 176:21        71:12,23 72:6      257:14,25 258:7
  207:5 216:9,17,24   structures 198:5,8      185:15 278:3          74:9,18,21 76:4    258:12,16,17,23
  217:9 221:19          198:19,23           summary 6:23            79:23 81:12,14     259:4,12,13 260:8
  222:21 224:8,15     study 11:2              243:18 262:7          82:3 83:14 84:22   260:24 261:1,4,7
  226:23 250:21       stuff 11:6,8 17:7     Sun 249:4               85:10 86:21 88:24  261:13 263:4,8
  251:16 261:9,11       27:1,3 38:7,13      Sunwest 248:18          89:6 93:3 94:25    264:6,20,25
  267:13 268:21         50:1 51:21,25         249:4                 95:7,13,14,25      266:14 269:6,12
  278:18                68:22 70:16 79:9    superseding 172:11      125:10 133:2,17    269:20 270:4,6
stating 221:21          83:24,25 86:5       supplemental 7:5        133:25 134:19,24   273:7 274:4,14
  276:15 280:8          109:10 111:5          152:7 276:13          135:3,6,16,19,22   275:1 277:22
statistics 11:5         113:17 162:8        support 187:20          136:1 137:14,17    278:2 279:15,17
status 133:25           171:7 174:22        supposed 176:18         138:4,13,20        280:3,20 281:17
  151:20 152:24         176:5 181:2           208:23 220:12         139:11,13 141:6    281:20,22,24
  236:9,19              185:23 190:14         247:21 250:16,16      141:19,23 143:5,6  282:5,18 283:4,12
stay 237:23             195:4 200:10          258:23 287:21         143:9,11 144:8,12  283:24 284:2,7,9
stayed 183:17           268:2 286:8,9,10    Supreme 7:8             147:2,9,15,24     Swartz's 37:21

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 106 of 113 Page ID
                                      #:9964
                                           Kiarash Jam                                       03-27-19
                                                                                            Page 323

  164:10 174:17       150:13 181:1        terminated 173:18      113:2 124:20        thinks 280:7
  175:7,25 177:6      212:1               terms 51:23 82:6       151:7,9 156:10      third 122:1 128:5
  186:22 187:24     talked 38:15 67:24      83:4,8,15 85:4       165:20 171:25         161:4,11,12
Swartz/Owari          67:25 70:12 86:4      95:7 113:7           174:23 176:3,4      third-party 220:25
  125:13              171:23 181:15       testified 9:17 27:22   177:12 178:23       Thirty-eight 213:7
swear 9:8,10          183:14,14,15          241:19               179:21 181:4          225:25
Swiss 96:21,25        262:11 269:24       testify 242:14         182:6 183:23        thoroughly 32:23
Switzerland 96:12     287:12              testifying 24:14       184:15 185:10,12    thought 56:25 57:6
SWOP 46:7,9 55:9    talking 12:23 42:3    testimony 12:4         185:18 219:17         77:20 84:2,8 86:2
swore 12:5            84:8 128:18           78:2 151:13          221:3 222:9 236:7     95:14 107:11
sworn 9:16 292:7      175:17,18 183:6       241:21 246:10        259:3                 147:21 167:13
Symonette-Tinker      227:1,3 287:12        292:10             think 11:4 14:8,10      180:17 185:7,22
  204:10              288:5               Texas 3:4 21:23        14:11,11 20:13        187:7 190:11,14
                    tape 212:10 290:8       22:5,6,23 33:21      23:15 24:13 25:25     218:25 220:22,23
         T          tax 4:13 21:24 22:3     133:2,17,23          26:13 29:21,21        221:1 237:25
T 4:7 5:2 6:2 7:2     22:5,13,18 135:11     135:12,21,25         31:7 39:4 42:19     thoughts 31:19
Taft 72:18            135:12,16,19,21     text 238:13            51:5 56:7 64:6      thousand 184:10
take 12:12 18:21      135:24 167:21       thank 9:4 13:17        75:24 77:19 78:6      184:22 186:2,6,8
  32:19,25 39:23,24   169:9 182:4           15:3 32:22 33:5      83:24 89:13 91:10     260:4 288:18
  39:25,25 54:3       189:13,15 197:17      63:7 97:5 108:5      104:16 109:10       thousands 182:12
  69:4 72:4 78:2      197:24 199:5,19       118:2 126:24         111:16 112:9,10     thread 127:13
  97:3 108:6 113:6    253:15                149:2 154:17         112:12,21 113:4,9     140:6 146:9
  127:5 129:11,20   taxes 30:24 133:3       158:4 159:6,8        113:16 114:19         159:18 226:2
  136:3 140:9         168:8 189:17          170:2 189:12         115:9 127:8 130:6   three 26:13,14
  145:17 152:12,16    253:12                214:14,16 230:14     131:11,16 134:18      46:15 70:11
  159:16 181:5,10   TBD 121:20              238:4 240:24         135:20,23 136:24      169:16 184:8
  183:3 184:2       Technologies 1:9        244:14 261:22        137:6 138:14,15       225:22 247:18
  185:19,24 190:6     2:9 162:21            265:24 272:6         141:1 143:12,14       260:5 271:21,22
  191:18 192:6,21   Tehran 11:14            276:21 289:8,9       143:23 150:20         289:16
  193:5 195:22      television 10:10,14   Thanks 36:5 61:2       152:22,23 154:14    thumb 53:8
  196:6 210:22      tell 9:11 34:9 38:6     206:13               159:18 160:15       ticket 260:2
  211:21 212:9        46:16 57:19,22      theory 12:14,17        162:15 169:15       time 8:9 10:15
  216:14 223:1        150:5,8 167:20,22     278:20 279:24        177:10 178:23         14:25,25 18:22
  224:16 225:24       167:24 168:1,4,5      280:1,7,8,19         180:16 181:20         24:11 25:6,12
  233:14 238:21       169:13,14,17        thereon 189:17         183:25 185:16         35:20 40:4 44:22
  240:12 259:12       174:23 229:5,6      thick 53:8             186:20 187:12,25      48:21 49:3,9,10
  281:6 287:22        246:19,23 253:6     thing 38:8 49:19       191:16 198:22         49:12 51:1,4,16
  288:12,24           254:3,19 260:15       56:21 58:5 114:20    199:10 203:20         53:9 56:9,18
taken 1:17 2:16       265:13 287:18         145:22 169:18        216:2 218:22          59:11 60:11 61:5
  8:11,18 11:7 12:7   288:13                182:9 183:9,24       221:5 224:4           62:2 63:10 64:10
  97:8 136:8 193:7 telling 181:2 205:6      185:8 186:15         233:23 236:1,17       64:18 65:6,24
  212:14 220:15     ten 172:15,16           205:21 288:22        237:6,12 239:4        66:6,20 69:12,17
  281:11 289:1        219:12              things 24:22 27:1      241:19 245:23         69:23 71:3 72:14
  292:5             ten-year 48:5           29:7,8 48:21         257:16,19 260:2,3     72:23 73:3 75:22
takers 193:3        tender 62:9             51:22 56:8 68:24     270:7 277:1,12,23     75:24 76:1 82:1
talk 38:2 68:15,22  tens 184:11,11,23       70:17 73:22 78:9     289:15                83:23 84:9 86:12
  69:7,13,19 70:18    185:13                79:9 87:22 111:7 thinking 209:23           87:19 88:22 89:21

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 107 of 113 Page ID
                                      #:9965
                                             Kiarash Jam                                         03-27-19
                                                                                                Page 324

  90:13 91:22 92:5    timing 152:5          transaction 49:22        182:3,5 212:21        239:8 260:14
  92:11 93:2 94:13      193:17 216:13         50:11 64:23,23       trying 29:7 30:9,11     288:9
  96:19,23 98:23      title 61:22 63:19       65:3,8 68:12 72:6      78:25,25 82:19      two-page 79:19
  99:3,23 100:15,20     65:20 80:4 275:2      96:21 99:18,23         126:16 182:8        type 58:9 60:8
  100:22,23 102:18    today 8:9 9:2,6         184:6,17 186:5         192:13 212:24         127:19 242:11
  104:5 105:8,18        93:13,25 130:14       190:1 216:14           243:25 244:4          282:23
  107:13 111:5          131:23 141:24         219:3 220:14           289:15              typed 60:6
  113:22,24 114:5       155:10 193:5,16       239:22 261:15        TT 1:4 2:4 3:2,7      types 182:6
  125:5 127:5,9         218:4 235:2,4         284:6 285:9            8:23 12:10 47:10    typically 153:15,23
  129:18 131:9          236:11 237:14       transactions 61:8        80:23 81:9 84:12
  136:1 138:5           246:19,23 271:19      69:24 71:24 74:18      84:18 87:4 88:18             U
  140:16 142:9,17       279:8 288:18          74:21 219:2 225:3      91:5,25 95:3        U.K 112:22,24
  145:2 147:21        today's 141:24          225:6 230:5            201:14 203:16         113:4 140:13,14
  148:5 150:13          164:14 290:11         240:16 259:8           204:14 209:16,21      140:20,20 141:24
  151:21 152:22       told 38:8 66:11         271:22                 273:8,10 277:22       143:6,7,13,15,19
  154:5,13 157:17       68:19 83:22         transcript 292:16        278:1,21 280:22       143:24 144:10,11
  159:16 160:5,14       165:17 176:5,15     transfer 12:14 82:5    TT's 88:3 279:18        145:13,14 147:1
  162:13 165:21         177:10 205:4          83:3,7 87:4          Tuesday 141:22          147:12 148:7,22
  175:15 178:24         210:18 219:11         105:12 156:21        tune 102:22 253:21    U.S 74:3,4
  181:16 182:13,14      233:16 246:17         158:8 161:5,19         256:10 257:6,15     UC 10:19 11:3
  183:3 186:3,7,9       284:2 287:22          164:10,14 178:12       258:2,7,18 280:22   ugly 129:15 130:3
  187:6,11 189:4        288:6,12 289:3        247:12 254:23        turn 15:4 16:13,21    Uh-huh 15:10
  190:13 191:22       tomorrow 289:11         257:10 260:24          17:23 18:12,16        28:24 109:23
  192:2 194:10        tone 223:17           transferred 282:19       36:15 37:8 41:19      112:1,7 124:13
  195:22 198:3,14     top 118:20 120:1        282:23 283:11,24       268:17 274:16         137:4 144:17
  205:2 207:9           134:3 139:25        transfers 25:1         turned 11:12            163:9 176:20
  208:18 209:23         152:19 159:19         67:19 164:14           112:13 260:9          248:14 271:12
  210:9 211:7           172:4 179:20        travel 222:19          turning 33:15         ultimately 31:7
  220:22,23 228:22      216:23 218:11       treatment 109:22         34:11,24 35:16        61:7,9 109:6
  235:24,25 236:4       251:16 263:4        trial 72:11,25 73:12     44:15 113:6 157:1     179:21 184:5
  236:21 237:11,16    total 176:21 188:17   trouble 141:6            189:10 249:8          192:4 221:3
  237:16 251:2,2        191:16 235:3        true 181:21 217:13       266:21                253:11
  253:23 254:10         239:19 278:16         217:17,21 222:22     Tutor 140:19,22       unaware 98:10
  255:19 257:2          279:8                 233:5 276:16           141:1 183:15,21       167:6 281:23
  260:19,21 261:18    totaled 278:13          283:22 291:7           184:23,25           unclear 36:4
  263:14,16 264:9     totaling 44:23          292:9,21             Twenty 24:21          undersigned 47:9
  267:14 270:7          157:20              trust 1:9 2:9 85:20    twice 70:13           understand 12:2,7
  278:13,17 281:15    touch 240:11            105:3,5 106:22       two 27:2 32:1,1,3       12:12,16,23 30:18
  286:25,25 287:2,8   town 68:20,20           107:2,7 185:5          36:16 44:23 46:6      30:22 33:6 49:4,6
  287:14 288:15         194:12              trusted 51:16 58:22      48:12 53:1 54:10      62:24 70:21 71:7
  289:5,10 290:1      track 14:21 182:18      77:23 78:1 83:22       69:23 70:4,11         75:20 80:13,16
  292:6,6             tracking 200:9,10       92:13 108:13           71:5 73:20,23         81:9 83:13 88:17
times 30:10 45:13       200:11                185:7                  74:12,13 76:9         90:21 94:2,15,18
  68:5 78:17 107:18   traded 193:6          trustee 1:9 2:9          124:1,20 147:8        94:22 95:6,9
  156:10 168:23       training 10:23,24       105:2,4                155:20 174:23         98:16 100:18
  217:9 258:21          10:25 11:1,17       truth 9:11,12,13         177:12 189:1          101:2 102:19
  274:10 285:19       tranche 102:8         try 113:18 179:19        214:6,21 219:12       105:13 107:1


                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 108 of 113 Page ID
                                      #:9966
                                            Kiarash Jam                                      03-27-19
                                                                                           Page 325

 117:19 121:22         216:1,3            vetted 78:10           32:11,18 34:20       214:16,19 218:12
 124:7 128:5,6        unwound 187:6,7     viable 183:16          36:6 37:4 41:17      221:6,18 222:10
 136:18 138:3         update 38:5 246:3   vice 36:21 37:6        43:17 44:14 45:24    223:14 224:7
 147:3,19 148:3       updated 264:3         61:22 62:1 63:19     46:14 47:17 50:8     225:1 228:6
 173:23 198:16        updates 109:15        63:24 65:20,25       50:19 52:22,24       230:18 231:14
 206:4 211:10         upper 22:10           66:7,9,23 137:24     53:6,11,13,15        232:22 234:14
 247:9 253:2          urge 62:14            207:2 210:3          54:19 55:1 56:16     237:4 238:8 241:1
 278:19 279:4,12      urgency 219:9         269:11,20 270:4,6    59:20 62:7 64:17     241:11 242:16,23
 279:24 280:16,24     Urgent 141:19         274:13,22 275:1,3    65:2 66:5,19         244:6,18 246:13
 281:2,4 290:4        USA 142:22            276:17               68:25 71:11,20       251:13 254:21
understanding         use 48:23 105:19    video 8:10             72:3,15 73:15        255:12 256:5
 34:4 88:22 91:2,5     150:23 151:9       VIDEOGRAPH...          74:8 75:5 78:19      257:3,21 259:9,18
 91:13,16,17,19        152:10 167:11        3:18 8:4 9:4 97:6    80:20 82:12,20,25    260:22 262:2,14
 92:5,10 93:13,25      192:19,24 279:16     97:9 136:6,9         83:1,20 84:19        263:1,13 264:7,15
 94:12 96:18,23        280:2,20             212:12,15 281:9      85:2 86:7,17         265:1,14,21 266:3
 98:22 99:22 104:4    uses 151:11           281:12 290:11        87:10 88:10,23       267:21 269:25
 104:9 105:8,18,21    usually 62:10       videotaped 1:16        89:14,20 90:3,10     272:11 274:1,7
 107:8 113:22                               2:16 8:17 290:12     90:19 91:1,12,18     275:10,14,17,19
 192:18,19 264:5               V          view 205:1,3 265:7     91:24 93:1,10,22     276:3,5,10,11
 279:2                vague 30:1 31:15    vilified 49:14         94:11 96:17 97:3     277:5,20 279:3,22
understood 30:21        50:7 62:4 64:15   Vincent 204:7          97:14 98:14 99:17    280:5,9,14,15
 47:2 52:12 54:12       64:24 66:16 91:21 violated 290:6         99:21 100:17         281:6,14,25
 61:25 63:22 64:10      92:23 93:17       visit 70:9             101:25 102:7         282:15 283:1,10
 64:18,22 65:6,25       100:15 143:10     visited 72:20          103:1 106:6          283:19 284:5,13
 66:6,14,22,25          181:13,23 190:8   visiting 69:12,18,23   107:14 108:2         284:19 285:14
 95:12 99:1 100:11      198:11 255:24       71:4                 114:6 116:6,14       289:6,8,10,13,16
 103:25 117:6           265:19 281:19     Volume 8:17            124:16 126:4,10      289:18,21,23,25
 120:19 144:11          283:6 284:10      voluntarily 77:18      126:18 127:1,11      290:3,5,9
 148:16 149:21        Valley 26:3           92:16                132:19 136:14       walking 69:22
 195:23 209:12,15     valuation 189:8     voluntary 85:16        137:4,8 138:2,18    Walt 183:12
 210:2 211:1          value 189:5 190:21 VP 66:12,12,15          139:21 143:17       want 33:3 35:25
undertake 196:2         193:8 288:17        233:16,17            144:1 145:16,23      38:9 42:3 123:6
 227:5                varied 154:4        VS 1:6 2:6             148:23 149:11        128:24 131:1
undertaking           various 24:18 25:3                         154:21 159:5,12      146:20 184:25
 102:21                 25:4 71:22 87:21            W            164:1,18 170:7       191:17 213:5
unequivocally           87:21 116:8       W 3:3                  174:4 178:8          224:2 231:3
 50:13                  127:20 145:4      Wait 52:22             180:21 181:17        242:14 253:18
unfortunately           172:12,25 174:10 waiting 131:20          182:10 186:16        275:9 276:9 279:1
 78:15 132:7            175:2,18 179:5    waiver 17:25 18:8      188:7 190:15         280:4,8 288:13,23
unhappy 84:2            203:11 262:16       18:13,17 19:16       193:25 194:24       wanted 30:7 38:10
United 1:1 2:1 8:14     265:17              120:14               196:12 197:7         38:11 55:13,15
 11:15                vehicle 87:18 283:3 Walker 3:3 4:5         198:15 201:1         68:18 121:24
units 215:9 219:12      284:7               8:19,22,22 9:20      202:13 204:2         129:9 143:12
 220:2,3              vehicles 138:6        11:23 13:19 20:5     205:23 206:17        168:8 194:17
university 176:4      version 45:9 54:6     21:18 23:7,13        207:22 210:8         199:8 221:16
unregistered 214:6      77:8                27:16 28:7 29:18     211:12 212:9,17      224:25 275:5
 214:22 215:7         versus 8:14 199:1     30:3 31:10,23        213:7,12 214:13      288:6

                 eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 109 of 113 Page ID
                                      #:9967
                                         Kiarash Jam                                      03-27-19
                                                                                        Page 326

wanting 237:5         285:25            wholly 110:6,12       244:2 246:9          257:5 258:12
wants 110:21         wealthy 171:4       111:8 112:2,5,14     254:16 255:7,24     wires 25:1 159:1
warranties 273:5     website 110:23      118:6,21 119:23      256:22 257:20       wiring 161:7
warrants 81:15        133:23             131:13               258:20 259:14        235:17
 84:23               Wednesday 1:18     Wiechert 3:13,13      260:20 262:8,24     wit 129:21
Warshawsky            2:19 8:1           9:1,1 13:17 23:5     263:11,24 264:10    withdrawal 134:1
 127:16 128:4        week 117:4 180:8    27:14 29:16 30:1     264:22 265:8,18     witness 4:2 9:2,8
 192:2 193:11,15      198:4 260:14       31:3,15 32:8         267:18 269:22        9:14 13:18 31:5
 197:9 199:7,15      weeks 260:14        34:17 35:25 36:23    274:5 275:24         31:17 32:9,17
Warshawsky's         Weingarten 233:23   37:1 43:12 44:12     276:4 277:16,19      34:18 36:3,25
 127:18 130:7         277:10             46:12 47:15 50:7     279:1,20 280:4,7     37:3 43:14 45:23
 131:4               Weinskoski 60:10    50:17 53:9,12        280:11 281:7,19      46:13 52:23 53:4
washed 282:6          226:16 227:14      54:16 56:14 62:4     282:7,9,20 283:6     54:18 62:6 64:14
wasn't 84:10         welcome 13:12       64:13,15,24 66:3     283:13 284:10,17     64:16 65:1 66:17
 114:20 167:23       Wellner 67:20,24    66:16 68:13 71:10    285:12 289:7         68:15 71:14 72:1
 168:19 179:9         67:25 68:11 69:5   71:13,25 72:8       wife 287:15           72:10 74:7 78:18
 185:21 190:1         69:7,12,18 71:7    73:13 74:6 78:16    williamregan@k...     80:19 83:18 84:15
 208:18 211:7         71:21 75:12 76:17  80:18 82:9,15,23     208:9                84:25 86:1,16
 237:21 238:20        76:25 80:4 84:1    83:16 84:13,24      Williams 5:10         87:8 88:6,8,21
 281:20,22            97:20 99:5 115:23  85:25 86:14 87:6     139:8                89:13,19 90:2,9
way 13:10 14:20       116:7 124:1 194:7  88:5,7,19 89:11     willing 253:7,15      90:18,24 91:10,23
 58:13 126:12         272:16             89:17,25 90:7,17    Wimbledon 1:4 2:4     92:25 93:19 94:10
 131:2 147:14        wells 6:20 157:5    90:22 91:8,15,21     3:2,7 8:13 12:9      96:16 97:5 98:9
 183:17 184:17        194:3 240:9        92:23 93:9,17        47:10 80:23          98:12 99:16
 221:14 223:6,7       242:25 243:2,4     94:8 96:14 98:4      203:15 209:21        100:16 101:24
 237:25 244:24       went 11:17 73:22    98:10 99:15,20       266:25 267:8,15      102:6 106:2
 251:20,23,25         157:23 162:18      100:15 101:23        267:23               107:10,22 114:2
ways 171:21 270:14    169:16 172:16      102:5,24 105:25     winning 49:12         116:4,11 126:1,8
 282:23               179:5 185:25       107:9,21 114:1      Winskowski            126:15,24 127:8
we'll 50:17 244:23    204:16 240:8       116:3,9 124:14       226:14               132:18 139:15
we're 13:6 42:3       246:8 284:3        125:24 126:7,13     wire 67:19 105:12     143:12,23 145:9
 48:23,23 49:17      weren't 167:16      127:7 136:5 137:2    106:24 149:17        145:22 148:21
 77:20 192:13,24      179:3 185:6        137:5 138:1,17       156:20 158:8         149:10 158:24
 212:12,24 270:7     Western 8:15 74:5   139:14 143:10,22     161:4,11,16,17,19    163:24 164:17
 279:4 280:17        Weston 67:21        145:8 148:19         161:23 162:2,19      170:6 174:3
 287:5                70:19 80:5 87:19   158:22 164:16        164:9,14,24          180:16 181:14,24
we've 12:12 58:16     99:11 112:21       174:1 180:14         178:12,15 245:9      186:15 190:10
 64:5 76:5,14         122:21 129:23      181:13,23 190:7      245:13 246:7         193:24 198:13
 96:19 108:20         130:19,19 188:24   198:11 202:7,10      247:2 248:1,12,12    202:8,12 205:21
 115:25 137:23        194:16 267:6       210:5 211:9 213:6    250:22 252:13        207:19 210:7
 145:3,5 185:22      Weston's 130:13     213:8 214:10,14      253:24 254:23        211:10 212:11
 193:16 201:21        130:18             214:17 218:11        257:10,13,24         214:18 220:22
 203:3 218:1         Westwood 25:19      220:20 221:11        258:6 260:24         221:13 222:8
 226:25 227:3         26:2,3             222:6 223:13,25     wired 101:17          224:4,21 234:13
 229:1,9 236:10      whatnot 68:10       224:19 231:13        106:21 150:9         236:25 240:24
 237:12,13 269:23     109:13 129:12      236:23 241:9         235:3,7 247:18       241:10 242:22
 270:3,5 274:2,10     166:3              242:14 243:23        249:4 253:25         243:25 244:4

                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 110 of 113 Page ID
                                      #:9968
                                           Kiarash Jam                                    03-27-19
                                                                                         Page 327

 246:11 254:17        162:14 175:9,10       182:14 188:3        Zarrinkelk's 16:3 10101 33:20
 255:9 256:1,24       175:12,21 177:2       200:19 210:1          151:13 252:1    1026 41:23 42:8
 258:21 259:16        177:11,14 182:9       230:22 236:14         265:5           1052 43:18
 260:21 262:1,10      192:22 254:9          257:19 265:10       zero 165:3,4      107 5:7
 263:12 264:1,12      255:17 259:4,6,7      266:16 271:4        Zinberg 193:14    10th 146:22
 264:24 265:9,10      265:3,17              286:22 289:23,25                      11 4:9,20 54:21,22
 265:20 267:20       works 152:6            290:9,9                     0           55:5 198:1 215:4
 269:23 272:10        234:20              year 133:16 134:5   05-102 22:20        11/14/2012 6:10
 275:12,16,21        world 71:17 258:15     134:25 135:3,6    07601 3:10          11/15/2011 4:18,19
 276:1,9 277:17      worry 205:4,7          152:16 168:8      08 172:2,3            4:20,21
 281:8,20 282:8,10    208:20,22,23          177:7,8,22,25                         11/16/2012 6:12
 282:22 283:8,17      209:2 211:15,18       184:6 186:4 192:8           1         11/9/2011 4:15,16
 284:1,12,18 289:6   worth 211:7            221:23            1 4:9 8:17 11:20,25 11:12 97:7
 289:9,11,14,19,22   worthless 190:5      years 11:9,12 15:22   134:10,13 161:19 11:23 97:10
 289:24 290:2,4,7     192:10,11             15:22 24:21,21      161:23 188:19     11:55 159:23
 292:6,17            wouldn't 53:11,12      25:20 26:7,9,13     191:15 202:2      11th 101:21
woman 20:13           94:4 105:5 259:12     26:14 27:24 38:18   238:11 243:1      12 4:21 59:16,17,24
wonderful 57:3        282:25 283:11         47:19 85:14 105:1 1,000 119:16          63:11 172:8,19
Woodward 28:11       write 76:21 131:21     109:6 192:22      1,002 18:12           192:18 207:7
 28:16 132:22         159:2 167:20          225:22 286:4,18   1,006 18:17           214:23 229:18
 133:6,10 134:3       168:5 232:16        yesterday 130:13    1,050,000 258:11    12,000 43:8 44:16
work 10:3 13:9        245:24 246:17         151:12 181:18     1.2 188:14,18,22,23   178:17
 28:9 34:21 107:11   writes 141:5           196:16 286:20,21    215:13 223:12     12.5 86:21 88:25
 109:4 127:20,21     writing 196:15       York 7:8,8 73:23    1.8 238:25            89:7,23
 128:1 129:25         209:16                74:3,7 117:1      1/19/2012 5:9       12/20/2012 5:6
 140:17,19 145:14    written 7:6 42:12      233:4 242:8       1/2/2013 6:14       12/6/2013 6:21
 150:2 153:16         67:19 129:9           277:14,15         1/20/2012 5:7       12:00 136:7
 166:3,5,25 167:8     276:14                                  1:10 136:10         12:24 160:19
 167:9 173:4,6       wrong 17:17 49:25             Z          10 4:19 52:18,19    1216 156:20
 175:14 177:9         51:7 53:24           Zarrinkelk 15:13     53:16,20 148:14   1218 157:1
 185:12 191:3        wrote 28:20 61:22      15:21,23 17:5       168:6 172:9       12553 1:22 2:20
 223:2,4,9,15         63:19 65:16,20        19:12 29:24 50:25   210:15              292:1,25
 254:10 259:7         148:4 158:17          56:3 58:1,10 59:4 10,000 17:13,16,18 126 5:8
 264:2                184:1 272:21          59:13 85:13,18,24   43:19             12th 101:17 102:3
worked 40:17,17      WTT 80:4,23 81:6       86:10 92:7,21     10/22/2015  7:4       102:9,21
 40:19,19,20,21       82:11 86:21 95:4      108:10 109:14     10/9/2012 6:7,8,9   13 4:10 5:5 35:7
 41:10 50:12 57:13                          113:8 151:23      10:00 289:11          75:1,2,8 95:6
 140:16 150:1                  X            153:11 155:1      100 27:11 117:4       96:20,24 130:8
 160:3 165:19        x 4:7 5:1,2 6:1,2 7:1  159:21 160:18       121:8               137:15 174:8
 174:19 177:3,10       7:2 180:8,8,8        161:2 163:7       100,000 17:15         238:10
 265:16 279:16         253:25 292:16        181:11,18 194:5     20:18 248:1,4     132 5:9
 280:2,20                                   199:23 200:7,11     250:16,17 257:7   136 5:10
working 27:24                  Y            221:24 245:2        257:17            1377 137:10
 40:15 41:4 50:6     yeah 11:4 70:10        247:5 248:12      1000 18:8           139 5:11
 50:11 51:17 57:12     103:7 107:22         249:23 250:1,11   1001 158:12         13th 2:18 8:11
 75:23,25 78:8         129:17 144:2         250:16 252:10     10100 2:17 8:11     14 5:6 47:11,23
 140:15 154:2          151:4,6 165:5        286:19              25:12               48:1 55:17 63:12

                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 111 of 113 Page ID
                                      #:9969
                                            Kiarash Jam                                      03-27-19
                                                                                            Page 328

  81:1 82:10 97:11      133:13 139:18     2008 18:5               258:5 260:25       23,051,971.31
  97:16,19 101:1        140:2 142:6 155:3 2009 18:10              261:15               278:17
  106:7 110:2           159:23 160:19     2010 18:14 122:5      2012,2013 6:22       23,833 249:4
  206:18 224:8          161:22 163:6        182:11 186:5        2013 43:19 215:6     23,833.33 248:13
  226:8 231:20        193 5:22              228:21                226:8 227:24       230 6:15
  269:17 274:22,25    194 5:23            2011 6:22 22:10         228:8 231:20       2316 146:2
  276:17 278:7,10     196 6:5               28:10 31:14 33:11     232:24 234:2       2318 146:1
145 5:12              197 6:6               46:4 47:19,23         236:5,11 237:11    232 6:16
149 5:13              1975 11:18            53:22 55:7,17         238:10 241:6       234 6:17
14th 47:22 274:24     1982 11:18            59:25 75:9 76:1       243:2 245:6        238 6:18
15 5:7 46:4 53:21     1st 157:6,7 292:22    79:20 81:1 82:10      246:22 251:17      23rd 255:16
  55:6 59:25 107:24                         92:12 97:23 98:23   2014 214:9,24        24 5:17 163:19,21
  108:4,9 133:19                2           114:15 115:5        2015 266:11 270:24     164:2 236:5
  134:1 191:12        2 4:10 13:12,14,21    117:17 119:1,7        271:21 272:13      240 6:19
  192:18 198:1          14:6 42:10 55:9     120:4,7,23 122:24     273:17 278:7,11    240,000 177:7,8,22
150 257:23              67:17 75:9 76:1     123:9,21 134:6,8    2016 47:11,19 48:1     247:15,22
150- 187:13             82:1 109:16 138:8   134:10,11,13,14       63:13 269:17       242 6:20
150,000 105:9,19        147:7,8 216:24      134:17 135:3,6      2019 1:18 2:19 8:1   2420 141:12
  105:22 252:18         228:8 272:18        229:18 241:5          8:9 292:22         2425 142:21 163:11
  253:8,16,22 254:8   2.4 239:20            251:17 252:15       2021 48:2,3 269:18     195:16 201:6
  254:15 258:2        2.65 239:1            254:22 255:16       2025.320(a))         244 6:21
154 5:14              2.7 189:13            256:12 268:24,25      292:14             25 3:9 5:18 15:22
154,400 224:10        2/2/2011 5:5          271:11,13 272:18    2025.330(a) 292:7      47:11 52:10 54:4
159 5:16              2:00 289:19           273:4 274:22,25     2025.540(a) 292:8      54:13 55:16 56:12
16 5:8 126:20,21      2:15-CV-6633-C...     276:17 281:15         292:11               58:16,18 64:7,22
  149:15 152:3          1:7 2:7           2012 18:19,22 35:7    203 6:8                65:3,8 67:10 97:1
  209:3               2:25 212:13           42:10,21 130:8      205 6:9                170:1,3,8 269:16
163 5:17              2:54 212:16           133:13,19 134:1     205,443 216:18       25,000 187:11
16th 211:13           20 4:12 5:12 15:22    141:18 142:4          222:16,18 225:12     250:22
17 5:9 22:10 79:20      97:23 98:23         143:21 144:23       206 6:10             251 6:22
  92:12 132:14,15       145:17,19,25        146:15 148:14       207 6:11             252 61:11
  132:21 133:22         168:6 191:12        149:15 150:14       2093 292:4           254 64:2
  188:11 189:5        20,000 149:17,24      152:3 155:3 157:6   21 4:13 5:13 115:5   26 5:19 164:20
  199:15 273:4          176:19 177:9,21     157:8 159:23          122:5 149:6,7        178:4,5 257:4
17,693,900.27           187:9 250:20        160:19 161:23       210 46:23            261 6:23
  278:4               200 6:7               162:12 163:7        213 6:13             263 278:14
17.7 279:18 280:22    200,000 102:9,12      164:20 178:10       214 48:8             266 6:24
  282:2,18 283:3        102:22 103:10       188:11 189:5        22 5:14 154:16,18    27 1:18 2:19 5:20
170 5:18                104:9 176:22        192:6 196:19          201:18 232:24        8:1,9 178:10
178 5:19                177:8 187:13        197:8 198:1           242:1 272:13         186:11,12,17
18 5:10 43:19           189:1 238:13        199:15 201:6,18     22,000 44:24         27136 3:14
  136:11,16 283:12    2000 134:16           202:2,22 204:3,9    228 6:14             272 7:4
  283:24 284:9        2000s 25:15           204:14 206:19       22nd 158:8           273 7:5
185,000 225:16        2002 219:11           209:4 214:8,23      23 4:14 5:16 159:7   274 65:10
186 5:20              2005 25:15            215:5 220:5,9         159:9 163:4        275 67:4
188 5:21              2007 14:2 15:25       228:21 251:17         196:19 204:19      277 7:7
19 5:11 120:7           17:1 18:22 229:16   257:4,9,12,22         252:15             28 4:15 5:21 114:14

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 112 of 113 Page ID
                                       #:9970
                                             Kiarash Jam                                        03-27-19
                                                                                               Page 329

  188:2,4 268:24,25   37 6:11 207:14,16       242:18,19           501 34:24             7.5 89:2,16,24
28(a)) 292:4            207:25              45,000 158:13         502 35:11             7/1/2013 6:18
282 79:15 88:14       3704.67 158:1         45,027 157:23         504 35:16             7/22/2011 4:13
284 95:16             38 124:11 213:6       450,000 255:15        508 36:15               21:24
29 5:22 193:20,21       225:24                256:10,18           51 7:5 273:23         7:02 28:11
  254:22              38-A 213:9            46 6:21 244:13,15       275:13 276:8        74 125:8
29th 255:16           38-A- 6:13            461 109:25            514 9:25              75 5:5
2nd 257:9,12          389 239:13,14         462 113:6 114:7       518 37:9              75202 3:4
                      38A 213:3,13            124:22              52 4:19 7:7 275:7     766 267:3
          3           38B 213:6             464 117:11              275:21 276:23       796 268:17
3 4:12 15:11 18:19    39 6:14 228:1,3       468 118:18              277:2 280:17        797 268:15,16
  20:1,2,10 34:1      390,000 138:9         469 3:5               534 263:2,3
  86:20,23 87:3                             47 6:22 251:9,10      5353 248:19                    8
  89:3 90:5 109:15             4            470 119:21            54 4:20               8 4:17 18:5 28:10
  109:16 189:10       4 4:13 21:14,15       472 121:16 125:22     557-9391 3:5            41:13,14 45:5
  214:4 216:23          37:16,17 109:16       126:3               5618 158:2              111:8 122:24
  218:11 219:7          110:17 117:17       473 122:15            57 273:22 275:8,24      123:9,21 221:19
3.1 239:19              197:8 219:11        474 125:7               276:7                 266:11 270:24
3/1 157:19            4,362.82 278:11       48 6:23 261:20,23     579 140:8               271:21
3/13/2012 5:8         4,777,353 278:7       480 160:19            580,000 224:11        8,000 125:19
3:00 289:21,22        4,960 42:21           483 162:19              278:13              8/1/201 5:22
30 5:23 11:25 40:6    4.5 87:12 88:3        49 6:24 11:12         580,263.04 278:14     8/22/2012 5:23
  194:19,21           4/10/2012 5:12          265:23,25 266:8     59 4:21               8/23/2012 6:5
30(e)) 292:19         4/16/2012 5:13        499 33:15             590,000 247:18        8/9/4/2012 6:6
30(f)(1)) 292:8,11    4/19/2012 5:15,16     4D 38:15 174:22       5A 88:24              80,000 164:24,25
300,000 189:1         4/26/2012 5:17,18       177:12 187:10       5B 88:11                165:7,23 167:5
  247:6 255:2,5       4/27/2012 5:19                                                      221:21 261:10
  258:8               4/5/2012 5:11                  5                      6           800,000 165:1,2
302 9:25              4:00 281:10           5 4:14 23:9,10        6 4:15 18:14 25:15    817 268:13 269:9
304 95:20             4:02 46:24              88:14 90:11 93:4      28:3,4 93:2 94:22   824 269:14,15
305 96:3              4:12 281:13             93:15 94:3,18         110:18 119:7        8423 202:7
31 6:5 134:8,11,14    4:20 290:13,15          110:17 120:4,23       146:14 245:6        86,278.75 225:14
  134:17 157:8        40 6:15 230:13,15       141:18 142:4          258:5
  196:6,9               259:5 260:13          143:21 191:17       6,300 243:21                    9
31st 243:1            400,000 202:3         5.6 215:4 222:17      6,380.96 243:15       9 4:5,18 17:1 31:14
32 4:16 6:6 197:3,4     203:8               5/14/2-2013 6:15      6:00 141:24             33:11 45:19,20
33 6:7 200:21,23      41 4:17 6:16 232:18   50 7:4 118:15         60 117:4                46:2 48:16 99:8
  201:5                 232:19                257:19 272:5,7      600,000 286:4           99:13 119:1 201:5
33,000 162:5          4120 3:4                275:12              62 124:17 125:3         202:22 204:3,9,14
34 6:8 203:23,24      413 189:11            50,000 156:22         645 157:18              222:14 274:17
35 6:9 205:16,18      419 189:20              157:21,24 158:9                           9.2 195:19,24
350 102:6             42 6:17 234:9,10        159:1 168:6 243:8            7              196:14 201:20
350,000 101:24        422 243:7               243:21 244:7        7 4:16 18:10 32:13      202:16 203:3
  102:2,6 106:21      43 6:18 238:3,5         247:12 257:15,17      32:14 33:10         9.5 220:4,8
  107:6               44 6:19 240:20,21     500 34:11               109:15 191:17,17    9.6 205:11
36 6:10 206:12,14     440,000 178:1         500,000 162:20,23       225:11 260:25       9/24/2013 6:17
361-2822 3:15         45 4:18 6:20 220:2      188:23 238:13       7,000 125:16,20       9/8/2015 6:24


                  eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-11 Filed 04/10/19 Page 113 of 113 Page ID
                                       #:9971
                                    Kiarash Jam                             03-27-19
                                                                           Page 330

9:49 2:19 8:2,10
90 160:4 282:2
  284:3
90-day 261:18
90027 137:11
90049 10:1
90067 8:12
901 3:4
92675 3:14
949 3:15
95 226:5
969 99:25
97 5:6
970 101:6,10
  103:17
971 103:6,19
972 106:19
973 106:8
981 15:4
982 16:6
986 16:13
994 16:21
995 17:9,10
998 17:23
9th 257:22




                   eLitigation Services, Inc. - els@els-team.com
